



Exhibit 10.1


AMENDMENT AGREEMENT


THIS AMENDMENT AGREEMENT (this “Amendment Agreement”), is made and entered into
as of August 15, 2018, by and among Vail Holdings, Inc., a Colorado corporation
(“Borrower”), Bank of America, N.A., as Administrative Agent, a Swing Line
Lender, a L/C Issuer and Lender (in its capacity as administrative agent,
“Administrative Agent”), and the other Lenders, Swing Line Lenders and L/C
Issuers named on the signature pages hereto.


Preliminary Statement


This Amendment Agreement relates to the Seventh Amended and Restated Credit
Agreement dated as of May 1, 2015, among Borrower, Bank of America, N.A. as
Administrative Agent, a Swing Line Lender and a L/C Issuer and the other L/C
Issuers and the Lenders parties thereto (as amended, the “Credit Agreement”).


Subject to the terms and conditions set forth in this Amendment Agreement,
Borrower, Administrative Agent, the Swing Line Lenders and the undersigned
Lenders and L/C Issuers have agreed to amend and restate the Credit Agreement,
effective as of the Closing Date (as herein defined), such that it shall be in
the form of the Eighth Amended and Restated Credit Agreement attached hereto
(the “Amended and Restated Credit Agreement”).


Agreement


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:


1.    Definitions. Unless otherwise defined in this Amendment Agreement, each
capitalized term used but not otherwise defined herein has the meaning given
such term in the Amended and Restated Credit Agreement.
2.    Amendment and Restatement of the Credit Agreement. On the Closing Date as
defined in the attached Amended and Restated Credit Agreement (herein referred
to as the “Closing Date”), the Credit Agreement, including all schedules and
exhibits, shall be amended in its entirety to read as set forth on Annex A
attached hereto.
3.    Guarantors’ Consent. Each of the undersigned Guarantors hereby (a)
consents to this Amendment Agreement, (b) acknowledges and agrees that its
obligations and liabilities under and pursuant to its Guaranty are not released,
diminished, impaired, or otherwise adversely affected by this Amendment
Agreement, and that all such obligations and liabilities are, and shall continue
to be, in full force and effect, and (c) agrees that its Guaranty is hereby
ratified in all respects.
4.    Execution and Delivery of this Amendment Agreement. This Amendment
Agreement shall be effective, and shall constitute a binding agreement among the
parties hereto, on the date (the “Execution Date”) that each of the following
conditions precedent has been satisfied:
(a)Receipt by Administrative Agent of counterparts of this Amendment Agreement
executed by Required Revolver Lenders, Borrower, each Term Loan Lender and the
Swing Line Lenders and L/C Issuers as defined in the Amended and Restated Credit
Agreement attached as Annex A hereto;




--------------------------------------------------------------------------------





(b)Receipt by Administrative Agent of a certificate of a Responsible Officer of
Borrower stating that no consents, licenses or approvals are required to be
obtained by Borrower as a condition to the enforceability or the execution and
delivery of this Amendment Agreement by Borrower; and


(c)Satisfaction of the conditions precedent contained in Section 7.1 of the
Amended and Restated Credit Agreement.


5.    Representations and Warranties. In order to induce Administrative Agent,
the Lenders, the Swing Line Lenders and the L/C Issuers to enter into this
Amendment Agreement, Borrower represents and warrants to Administrative Agent,
the Lenders, the Swing Line Lenders and the L/C Issuers as follows:
(a)This Amendment Agreement and each Loan Paper has been duly authorized,
executed, and delivered by Borrower and constitutes its legal, valid, and
binding obligations enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganization, insolvency, moratorium, and
similar laws affecting creditors’ rights generally and to general principles of
equity). The Amended and Restated Credit Agreement has been duly authorized by
Borrower and constitutes its legal, valid, and binding obligation enforceable in
accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium, and similar laws affecting creditors’ rights generally
and to general principles of equity).


(b)The representations and warranties set forth in the Loan Papers are true and
correct in all material respects (except to the extent qualified by materiality,
in which case they shall be true and correct).


(c)On the Closing Date, before and after giving effect to this Amendment
Agreement, no Event of Default exists.


6.    Increase and Reallocation of Commitments; New Lenders.
(a)The parties hereto consent to the following, effective as of the Closing
Date: (i) the increase of the Total Commitments, including the addition of the
Term Loan Commitments, as set forth on Schedule 1 to the Amended and Restated
Credit Agreement attached hereto (the “Amended and Restated Schedule 1”) and
(ii) termination of the Commitment of each Departing Lender, if any, and
repayment of amounts owed to it pursuant to the Credit Agreement, and the
Lenders waive any claim that they may have under Section 3.12 of the Credit
Agreement by reason of such payment(s) to Departing Lender(s). On the Closing
Date, the Revolver Commitment, the L/C Commitment, the Swing Line Commitment,
the Term Loan Commitment and the Commitment Percentage of each Lender shall be
as set forth on the Amended and Restated Schedule 1 and the Commitment of each
Departing Lender shall terminate. As used herein, “Departing Lender” means each
Lender that has a Commitment under the Credit Agreement prior to the Closing
Date, but for whom no Commitment is shown on the Amended and Restated Schedule
1.


(b)Each Lender hereby consents to the Commitments and Commitment Percentages set
forth on Amended and Restated Schedule 1 to be effective on the Closing Date,
and each Revolver Lender agrees to make such allocations among themselves on the
Closing Date such that each Revolver Lender’s outstanding Revolver Loans shall
equal such Revolver Lender’s Commitment Percentage as shown on Amended and
Restated Schedule 1. The reallocation of the Revolver Commitments and Revolver
Loans among the Lenders on the Closing Date shall be deemed to have been
consummated pursuant to the terms of the Assignment and Assumption attached as
Exhibit E to the Credit Agreement as if the Lenders had executed an Assignment
and Assumption with respect to such reallocation.






--------------------------------------------------------------------------------





(c)If, as a result of the reallocation effected under this Section 6, any Lender
incurs any loss, cost or expense as a result of any payment of a Eurocurrency
Rate Loan prior to the last day of the Interest Period applicable thereto
(whether such payment is by Borrower or by reallocation of the outstanding
Eurocurrency Rate Loans) and such Lender makes a request for compensation,
Borrower shall pay to Administrative Agent for the account of such Lender any
amounts required to compensate such Lender pursuant to Section 4.5 of the Credit
Agreement. As used in this subsection (c), the term “Lender” includes each
Departing Lender.


(d)Effective on the Closing Date, each New Lender (as hereinafter defined), if
any, shall be deemed automatically to have become a party to the Amended and
Restated Credit Agreement, shall have all the rights and obligations of a
“Lender” under the Amended and Restated Credit Agreement and the other Loan
Papers and does hereby agree, severally and not jointly, to be bound by the
terms and conditions set forth in the Amended and Restated Credit Agreement. As
used herein, “New Lender” means each institution that is a party to this
Amendment Agreement (and for whom a Commitment under the Amended and Restated
Credit Agreement is shown on Amended and Restated Schedule 1) but is not a
Lender under the Credit Agreement as in effect prior to the Closing Date.


(e)Each New Lender represents and agrees as follows: (i) it has received a copy
of the Credit Agreement, and has received or has been accorded the opportunity
to receive copies of the most recent financial statements delivered pursuant to
Section 9.1 thereof, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Amendment Agreement and the Amended and Restated Credit Agreement, (ii) it has,
independently and without reliance upon Administrative Agent, any other agent,
any Lender or any arranger, bookrunner or book manager, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Amendment Agreement and the Amended and
Restated Credit Agreement, and (iii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Papers are required
to be performed by it as a Lender.


7.    Effect of Amendment. Except as specifically set forth herein, this
Amendment Agreement shall not impair the validity or enforceability of the
Credit Agreement or any other Loan Paper, or alter, modify, or in any way affect
any of the terms, conditions, obligations, covenants or agreements contained in
the Credit Agreement, all of which are hereby ratified and affirmed in all
respects. Nothing herein shall act as a waiver of any Default or of any of
Administrative Agent’s or any Lender’s rights under the Loan Papers (except as
specifically set forth herein), or prejudice any right which Administrative
Agent or any Lender may have under or in connection with the Credit Agreement.
8.    Miscellaneous. This Amendment Agreement is a “Loan Paper” as defined in
the Credit Agreement. This Amendment Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York. The captions in
this Amendment Agreement are for convenience of reference only and shall not
define or limit the provisions hereof. This Amendment Agreement may be executed
in separate counterparts, each of which when so executed and delivered shall be
an original, but all of which together shall constitute one instrument. In
proving this Amendment Agreement, it shall not be necessary to produce or
account for more than one such counterpart. Delivery of an executed counterpart
of this Amendment Agreement by telecopier or other electronic means shall be
effective as delivery of a manually executed counterpart of this Amendment
Agreement.
9.    Entire Agreement. The Credit Agreement, this Amendment Agreement and the
other Loan Papers represent the final agreement between the parties and may not
be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.




--------------------------------------------------------------------------------





Remainder of Page Intentionally Blank.
Signature Pages to Follow.










--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the date and year first above written.






VAIL HOLDINGS, INC.,
as Borrower
By: /s/ Michael Z. Barkin        
Michael Z. Barkin
Executive Vice President and Chief
Financial Officer








Signature Page to Amendment Agreement



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Allison W. Connally        
Allison W. Connally
Senior Vice President


Signature Page to Amendment Agreement



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
as an L/C Issuer, a Swing Line Lender, a Revolver Lender and a Term Loan Lender
By: /s/ Allison W. Connally        
Allison W. Connally
Senior Vice President


Signature Page to Amendment Agreement



--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION,
as a Swing Line Lender, a Revolver Lender and a Term Loan Lender


By: /s/ Robert Naughton                
Name: Robert Naughton             
Title: Vice Presendent                 




Signature Page to Amendment Agreement



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as an L/C Issuer, a Revolver Lender and
a Term Loan Lender
By: /s/ Paige Mason                
Name:     Paige Mason                 
Title: Assistance Vice President         




Signature Page to Amendment Agreement

--------------------------------------------------------------------------------





SUNTRUST BANK,
as a Revolver Lender and a Term Loan Lender
By: /s/ Justin Lien                    
Name: Justin Lien                 
Title: Director                 




Signature Page to Amendment Agreement

--------------------------------------------------------------------------------





BANK OF THE WEST,
as a Revolver Lender and a Term Loan Lender
By: /s/ Robert Likes                
Name:     Robert Likes                 
Title: Director                     




Signature Page to Amendment Agreement

--------------------------------------------------------------------------------





BOKF, N.A. DBA COLORADO STATE BANK & TRUST, as a Revolver Lender and a Term Loan
Lender
By: /s/ Andrew K. Aye                 
Name: Andrew K. Aye                 
Title: President                 






Signature Page to Amendment Agreement

--------------------------------------------------------------------------------






NEW LENDERS:




BMO HARRIS BANK N.A., as a Revolver Lender and a Term Loan Lender


By: /s/ Matthew Freeman                
Name: Matthew Freeman                 
Title: Director                 






Signature Page to Amendment Agreement

--------------------------------------------------------------------------------






HSBC BANK USA, NATIONAL ASSOCIATION, as a Revolver Lender and Term Loan Lender


By: /s/ James Bryski                
Name: James Bryski                 
Title: Managing Director             






Signature Page to Amendment Agreement

--------------------------------------------------------------------------------






GUARANTORS:


Vail Resorts, Inc.
All Media Associates, Inc.
All Media Holdings, Inc.
Arrabelle at Vail Square, LLC
By: Vail Resorts Development Company
Beaver Creek Associates, Inc.
Beaver Creek Consultants, Inc.
Beaver Creek Food Services, Inc.
Booth Creek Ski Holdings, Inc.
BCRP Inc.
Breckenridge Resort Properties, Inc.
Colorado Mountain Express, Inc.
Colter Bay Café Court, LLC
By: Grand Teton Lodge Company
Colter Bay Convenience Store, LLC
By: Grand Teton Lodge Company
Colter Bay Corporation
Colter Bay General Store, LLC
By: Grand Teton Lodge Company
Colter Bay Marina, LLC
By: Grand Teton Lodge Company
Crystal Peak Lodge of Breckenridge, Inc.
DTPC, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
EpicSki, Inc.
Flagg Ranch Company
Gillett Broadcasting, Inc.
Grand Teton Lodge Company
Heavenly Valley, Limited Partnership
By: VR Heavenly I, Inc.
HVLP Kirkwood Services, LLC
By: Heavenly Valley, Limited Partnership
By: VR Heavenly I, Inc.
Jackson Hole Golf and Tennis Club, Inc.
Jackson Hole Golf & Tennis Club Snack Shack, LLC
By: Grand Teton Lodge Company
Jackson Lake Lodge Corporation
Jenny Lake Lodge, Inc.
Jenny Lake Store, LLC
By: Grand Teton Lodge Company
JHL&S LLC
By: Teton Hospitality Services, Inc.
Keystone Conference Services, Inc.
Keystone Development Sales, Inc.
Keystone Food & Beverage Company
Keystone Resort Property Management Company


Signature Page to Amendment Agreement

--------------------------------------------------------------------------------





Keystone Ranch Water Company
Lake Tahoe Lodging Company
Lodge Properties Inc.
Lodge Realty, Inc.
La Posada Beverage Service, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
National Park Hospitality Company
Northstar Group Commercial Properties LLC
By: VR Acquisition, Inc.
Northstar Group Restaurant Properties, LLC
By: VR Acquisition, Inc.
One Ski Hill Place, LLC
By: Vail Resorts Development Company
Property Management Acquisition Corp., Inc.
RCR Vail, LLC
By: Vail Resorts Development Company
Rockresorts Arrabelle, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts Cordillera Lodge Company, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts DR, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts Equinox, Inc.
Rockresorts Hotel Jerome, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts International Management Company
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts Ski Tip, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts Wyoming, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Soho Development, LLC
By: Vail Associates Holdings, Ltd.
SSI Venture LLC
By: SSV Holdings, Inc.
SSV Online Holdings, Inc.


Signature Page to Amendment Agreement

--------------------------------------------------------------------------------





SSV Online LLC
By: SSV Holdings, Inc.
SSV Holdings, Inc.
Stampede Canteen, LLC
By: Grand Teton Lodge Company
Teton Hospitality Services, Inc.
The Chalets at the Lodge at Vail, LLC
By: Vail Resorts Development Company
The Village at Breckenridge Acquisition Corp., Inc.
Trimont Land Company
VA Rancho Mirage I, Inc.
VA Rancho Mirage II, Inc.
VA Rancho Mirage Resort, L.P.
By: VA Rancho Mirage I, Inc.
Vail/Arrowhead, Inc.
Vail Associates Holdings, Ltd.
Vail Associates Investments, Inc.
Vail Associates Real Estate, Inc.
Vail/Beaver Creek Resort Properties, Inc.
Vail Food Services, Inc.
Vail Hotel Management Company, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Vail Resorts Development Company
Vail Resorts Lodging Company
Vail RR, Inc.
Vail Summit Resorts, Inc.
Vail Trademarks, Inc.
VAMHC, Inc.
VR Acquisition, Inc.
VR CPC Holdings, Inc.
VR CPC Services, LLC
VR Heavenly Concessions, Inc.
VR Heavenly I, Inc.
VR Heavenly II, Inc.
VR Holdings, Inc.
VR US Holdings, Inc.
VR US Holdings II, LLC
By: VR US Holdings, Inc.
VR WM Holdings, LLC
By: VR US Holdings, Inc.
VR NE Holdings, LLC
By: VR US Holdings, Inc.
VR NW Holdings, Inc.


By: /s/ Ryan Siurek             
Name: Ryan Siurek
Title: Senior Vice President, Controller and Chief Accounting Officer


Signature Page to Amendment Agreement

--------------------------------------------------------------------------------





ANNEX A


Eighth Amended and Restated Credit Agreement


































































































--------------------------------------------------------------------------------





CUSIP NUMBERS: 91879UAD2
91879UAE0
91879UAF7






EIGHTH AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 15, 2018
among
VAIL HOLDINGS, INC.
as Borrower
BANK OF AMERICA, N.A.
as Administrative Agent


U.S. BANK NATIONAL ASSOCIATION
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents


and


The Lenders Party Hereto








MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
U.S. BANK NATIONAL ASSOCIATION,
and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners














--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page
SECTION 1 DEFINITIONS AND TERMS
2
1.1
 
Definitions
2
1.2
 
Number and Gender of Words
36
1.3
 
Accounting Principles
37
1.4
 
Rounding
38
1.5
 
References to Agreements and Laws
38
1.6
 
Times of Day
38
1.7
 
L/C Amounts
38
1.8
 
Whistler Acquisition Subsidiaries
38
1.9
 
Rates; Currency Equivalents
38
SECTION 2 COMMITMENT
39
2.1
 
Credit Facility
39
2.2
 
Loan Procedure
39
2.3
 
L/C Subfacility
42
2.4
 
Swing Line Loans
52
2.5
 
Increase in Revolver Commitments; Incremental Term Loan Facility
55
SECTION 3 TERMS OF PAYMENT
57
3.1
 
Notes and Payments
57
3.2
 
Interest and Principal Payments; Prepayments; Voluntary Commitment Reductions
58
3.3
 
Interest Options
59
3.4
 
Quotation of Rates
61
3.5
 
Default Rate
61
3.6
 
Interest Recapture
61
3.7
 
Interest Calculations; Retroactive Adjustments of Applicable Margin
61
3.8
 
Maximum Rate
62
3.9
 
Interest Periods
62
3.10
 
Order of Application
62
3.11
 
Payments Generally
63
3.12
 
Sharing of Payments, Etc.
63
3.13
 
Booking Loans
64
3.14
 
Cash Collateral
64
3.15
 
Defaulting Lenders
65
SECTION 4 TAXES, YIELD PROTECTION, AND ILLEGALITY
67
4.1
 
Taxes
67
4.2
 
Illegality
72
4.3
 
Inability to Determine Rates
72
4.4
 
Increased Costs; Reserves on Eurocurrency Rate Loans
73
4.5
 
Compensation for Losses
74
4.6
 
Mitigation Obligations; Replacement of Lenders
75
4.7
 
Survival
75
SECTION 5 FEES
76
5.1
 
Treatment of Fees
76





--------------------------------------------------------------------------------





5.2
 
Fee Letter
76
5.3
 
L/C Fees
76
5.4
 
Revolver Commitment Fee
77
SECTION 6 GUARANTY AND SECURITY
77
6.1
 
Guaranty
77
6.2
 
Collateral
77
6.3
 
Additional Collateral and Guaranties
77
6.4
 
Additional Documents or Information
78
SECTION 7 CONDITIONS PRECEDENT
78
7.1
 
Initial Advance
78
7.2
 
Each Loan
80
SECTION 8 REPRESENTATIONS AND WARRANTIES
80
8.1
 
Regulation U.
80
8.2
 
Corporate Existence, Good Standing, Authority, and Compliance
81
8.3
 
Subsidiaries
81
8.4
 
Authorization and Contravention
81
8.5
 
Binding Effect
81
8.6
 
Financial Statements
82
8.7
 
Litigation
82
8.8
 
Taxes
82
8.9
 
Environmental Matters
82
8.10
 
Employee Plans
83
8.11
 
Properties and Liens
83
8.12
 
Government Regulations
84
8.13
 
Transactions with Affiliates
84
8.14
 
Debt
84
8.15
 
Material Agreements
84
8.16
 
Labor Matters
84
8.17
 
Solvency
84
8.18
 
Intellectual Property
84
8.19
 
Full Disclosure
85
8.20
 
Insurance
85
8.21
 
Compliance with Laws
85
8.22
 
OFAC
85
8.23
 
Anti-Corruption Laws
85
8.24
 
Taxpayer Identification Number
85
8.25
 
EEA Financial Institution
86
8.26
 
Beneficial Ownership
86
SECTION 9 AFFIRMATIVE COVENANTS
86
9.1
 
Items to be Furnished
86
9.2
 
Use of Proceeds
88
9.3
 
Books and Records
88
9.4
 
Inspections
88
9.5
 
Taxes
89
9.6
 
Payment of Obligations
89
9.7
 
Maintenance of Existence, Assets, and Business
89





--------------------------------------------------------------------------------





9.8
 
Insurance
89
9.9
 
Environmental Laws
90
9.10
 
Subsidiaries
90
9.11
 
Designation and Re-designation of Subsidiaries
90
9.12
 
Keepwell Requirements
91
9.13
 
Anti-Corruption Laws
91
SECTION 10 NEGATIVE COVENANTS
92
10.1
 
Taxes
92
10.2
 
Payment of Obligations
92
10.3
 
Employee Plans
92
10.4
 
Debt
92
10.5
 
Liens
92
10.6
 
Transactions with Affiliates
92
10.7
 
Compliance with Laws and Documents
93
10.8
 
Loans, Advances and Investments
93
10.9
 
Distributions
95
10.10
 
Sale of Assets
96
10.11
 
Acquisitions, Mergers, and Dissolutions
96
10.12
 
Assignment
98
10.13
 
Fiscal Year and Accounting Methods
98
10.14
 
New Businesses
98
10.15
 
Government Regulations
98
10.16
 
Burdensome Agreements
98
10.17
 
Use of Proceeds
99
10.18
 
Capital Improvements
99
10.19
 
Subsidiaries
99
10.20
 
Sanctions
99
SECTION 11 FINANCIAL COVENANTS
99
11.1
 
Maximum Leverage Ratios
99
11.2
 
Interest Coverage Ratio
99
SECTION 12 DEFAULT
100
12.1
 
Payment of Obligation
100
12.2
 
Covenants
100
12.3
 
Debtor Relief
100
12.4
 
Judgments and Attachments
100
12.5
 
Government Action
100
12.6
 
Misrepresentation
100
12.7
 
Ownership
100
12.8
 
Default Under Other Agreements
101
12.9
 
Subordinated Debt
101
12.10
 
Validity and Enforceability of Loan Papers
101
12.11
 
Employee Plans
101
SECTION 13 RIGHTS AND REMEDIES
102
13.1
 
Remedies Upon Default
102
13.2
 
Company Waivers
102
13.3
 
Performance by Administrative Agent
102





--------------------------------------------------------------------------------





13.4
 
Not in Control
102
13.5
 
Course of Dealing
102
13.6
 
Cumulative Rights
103
13.7
 
Enforcement
103
13.8
 
Application of Proceeds
103
13.9
 
Diminution in Value of Collateral
103
13.10
 
Certain Proceedings
103
SECTION 14 ADMINISTRATIVE AGENT
104
14.1
 
Appointment and Authority
104
14.2
 
Delegation of Duties
104
14.3
 
Rights as a Lender
104
14.4
 
Reliance by Administrative Agent
104
14.5
 
Exculpatory Provisions
105
14.6
 
Resignation or Removal as Administrative Agent
106
14.7
 
Non-Reliance on Administrative Agent and Other Lenders
107
14.8
 
Administrative Agent May File Proofs of Claim
107
14.9
 
Collateral and Guaranty Matters
108
14.10
 
Financial Hedges
109
14.11
 
Bond L/Cs and Bond Documents
110
14.12
 
No Other Duties, Etc.
110
SECTION 15 MISCELLANEOUS
110
15.1
 
Headings
110
15.2
 
Nonbusiness Days; Time
110
15.3
 
Notices and Other Communications; Facsimile Copies
110
15.4
 
Expenses; Indemnity; Damage Waiver
112
15.5
 
Exceptions to Covenants; Conflict with Agreement
114
15.6
 
Governing Law
114
15.7
 
Severability
115
15.8
 
Waiver of Jury Trial
115
15.9
 
Amendments, Etc.
115
15.10
 
Counterparts; Integration; Effectiveness
117
15.11
 
Successors and Assigns; Participation
117
15.12
 
Payments Set Aside
121
15.13
 
Right of Setoff
122
15.14
 
Replacement of Lenders
122
15.15
 
Confidentiality
123
15.16
 
No Advisory or Fiduciary Responsibility
123
15.17
 
USA PATRIOT Act Notice
124
15.18
 
Survival of Representations and Warranties
124
15.19
 
Execution of Assignments and Certain Other Documents
124
15.20
 
ENTIRE AGREEMENT
125
15.21
 
Restatement of Existing Agreement
125
15.22
 
Judgment Currency
125
15.23
 
ERISA
126
15.24
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
126
 
 
 





--------------------------------------------------------------------------------








SCHEDULES AND EXHIBITS


Schedule 1
Parties, Addresses, Commitments, and Wiring Information
 
Schedule 2.3
Existing L/Cs and Scheduled Debt
 
Schedule 7.1
Post-Closing Items
 
Schedule 8.2
Corporate Organization and Structure
 
Schedule 8.7
Material Litigation Summary
 
Schedule 8.9
Material Environmental Matters
 
Schedule 8.11
Existing Critical Assets
 
Schedule 8.13
Non-Standard Transactions with Affiliates
 
Schedule 8.24
Taxpayer Identification
 
Schedule10.8
Loans, Advances and Investments
 
Schedule10.9
Permitted Distributions
 
Schedule10.16
Existing Burdensome Agreements
 
 
 
 
Exhibit A-1
Form of Revolver Note
 
Exhibit A-2
Form of Swing Line Note
 
Exhibit A-3
Form of Term Loan Note
 
Exhibit B-1
Form of Guaranty
 
Exhibit B-2
Form of Confirmation of Guaranty
 
Exhibit C-1
Form of Loan Notice
 
Exhibit C-2
Form of Swing Line Loan Notice
 
Exhibit D
Form of Compliance Certificate
 
Exhibit E
Form of Assignment and Assumption
 
Exhibit F-1
Form of Pledge Agreement
 
Exhibit F-2
Form of Confirmation of Pledge Agreement
 
Exhibit G-1:
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)
 
Exhibit G-2:
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships for U.S. Federal Income Tax Purposes)
 
Exhibit G-3:
Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)
 
Exhibit G-4:
Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes)
 







vi







--------------------------------------------------------------------------------






EIGHTH AMENDED AND RESTATED CREDIT AGREEMENT
This Eighth Amended and Restated Credit Agreement is entered into as of August
15, 2018, among Vail Holdings, Inc., a Colorado corporation (“Borrower”),
Lenders (defined below), and Bank of America, N.A., as Administrative Agent (as
defined below) for itself and the other Lenders.
RECITALS
A.    Reference is made to that certain Seventh Amended and Restated Credit
Agreement dated as of May 1, 2015, among the Borrower, Bank of America, N.A., as
administrative agent, and the lenders therein named (the “Existing Credit
Agreement”).
B.    The parties wish to amend and restate the Existing Credit Agreement on the
terms and conditions of this Agreement.
In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Existing Credit Agreement is hereby amended and restated to
read in its entirety as follows:




1

--------------------------------------------------------------------------------






SECTION 1    DEFINITIONS AND TERMS.



1.1    Definitions.
2018 Acquisitions means, collectively, the acquisition of Triple Peaks, LLC by
VR NE Holdings, LLC pursuant to the Purchase Agreement, dated June 4, 2018,
among VR NE Holdings, LLC, Triple Peaks Finance, LLC, Jackson Gore Development,
LLC, Okemo Land Holdings, LLC, Okemo Golf, LLC and Resort Asset Management, LLC;
and the acquisition of all of the assets of Stevens Pass Resort by VR NW
Holdings, Inc. pursuant to the Purchase and Sale Contract, dated as of June 4,
2018, between CLP Stevens Pass, LLC and VR NW Holdings, Inc.
2019 VRI Senior Subordinated Indenture means the Indenture, dated as of April
25, 2011, among VRI, as issuer, The Bank of New York Mellon Trust Company, N.A.
as trustee, and certain of VRI’s Subsidiaries, as guarantors, as supplemented
from time to time.
2019 VRI Subordinated Notes means the 6.50% Senior Subordinated Notes issued
under the 2019 VRI Senior Subordinated Indenture.
Act has the meaning specified in Section 15.17.
Additional Critical Assets means Critical Assets acquired by the Companies after
the Closing Date.
Adjusted EBITDA means, without duplication, for any period of determination, the
sum of (a) EBITDA of the Restricted Companies, plus (b) insurance proceeds
received in cash by the Restricted Companies under policies of business
interruption insurance (or under policies of insurance which cover losses or
claims of the same character or type) in a maximum amount not to exceed the
EBITDA of the Restricted Companies for the most-recently-ended four fiscal
quarters attributable to the applicable property or asset (as agreed upon by
Administrative Agent and pro rated over a period of determination as deemed
appropriate by Administrative Agent), plus (c) non-cash losses of the Restricted
Companies from foreign exchange conversions and mark-to-market adjustments to
foreign exchange hedge agreements (or other derivatives), plus (d) cash
dividends or distributions based on income from any Unrestricted Subsidiary to a
Restricted Subsidiary in an amount not to exceed the EBITDA of such Unrestricted
Subsidiary for the most-recently-ended four fiscal quarters, plus (e)
extraordinary, unusual, or non-recurring charges, costs, and expenses of the
Restricted Companies, including, without limitation, such charges, costs, and
expenses for (i) financing fees, financial, and other advisory fees, accounting
fees, legal fees (and similar advisory and consulting fees), and related costs
and expenses incurred by the Restricted Companies in connection with permitted
acquisitions and permitted asset sales (whether or not consummated), (ii) the
restructuring, integration or reorganization of any Restricted Company or the
Restricted Companies, (iii) the settlement of litigation or other claims against
any Restricted Company, (iv) the severance of employees of any Restricted
Company (in an aggregate amount for any such expenses in clauses (i) through
(iv) of this clause (e) with respect to the most-recently-ended four fiscal
quarters not to exceed 10% of EBITDA of the Restricted Companies for the
most-recently-ended four fiscal quarters), and (v) charges, costs and expenses
associated with the PCMR Litigation (including ongoing litigation expenses and
settlement costs), plus (f) non-cash costs of sales of real estate by the
Restricted Companies in an amount not to exceed negative real estate EBITDA of
Restricted Companies for such period, plus (g) non-recurring losses included in
the calculation of EBITDA of the Restricted Companies, minus (h) non-recurring
gains included in the calculation of EBITDA of the Restricted Companies, minus
(i) non-cash gains of the Restricted Companies from foreign exchange conversions
and mark-to-market adjustments to foreign exchange hedge agreements (or other
derivatives), minus (j) for any payments by the Northstar Subsidiaries in
respect of the portion of the Northstar


2

--------------------------------------------------------------------------------





Leases, if any, that is classified as a Capital Lease, the amount of such
payment that would have been recorded as an operating lease expense had such
portion of the Northstar Leases been classified as an operating lease. Adjusted
EBITDA, for all purposes under this Agreement, shall (x) include, on a pro forma
basis without duplication, all EBITDA of the Restricted Companies from assets
acquired in accordance with this Agreement (including, without limitation,
Restricted Subsidiaries formed or acquired in accordance with Section 9.10
hereof, and Unrestricted Subsidiaries re-designated as Restricted Subsidiaries
in accordance with Section 9.11(b) hereof, and if Borrower or any Restricted
Company acquires, leases or otherwise gains control of the Park City base area
from Park City Mountain Resort or the land subject to the PCMR Litigation, such
event shall be treated as an acquisition for purposes of the definition of
Adjusted EBITDA) during any applicable period, calculated as if such assets were
acquired on the first day of such period and including actual and identifiable
cost synergies (provided by Borrower to Administrative Agent in writing) from
acquisitions in an aggregate amount for such period not to exceed 10% of the
EBITDA of the Restricted Companies for the most-recently-ended four fiscal
quarters, and (y) exclude, on a pro forma basis, all EBITDA of the Restricted
Companies from assets disposed in accordance with this Agreement during such
period (including, without limitation, Restricted Subsidiaries re-designated as
Unrestricted Subsidiaries in accordance with Section 9.11(a) hereof), calculated
as if such assets were disposed on the first day of such period.
Administrative Agent means Bank of America, N.A., a national banking
association, and its permitted successor as administrative agent for Lenders
under this Agreement.
Administrative Agent’s Office means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1, or such other address or
account as Administrative Agent may from time to time notify to Borrower and
Lenders.
Administrative Questionnaire means an Administrative Questionnaire in a form
supplied by Administrative Agent.
Affiliate means with respect to any Person (the “Relevant Person”) (a) any other
Person that directly, or indirectly through one or more intermediaries, controls
the relevant Person (a “Controlling Person”), or (b) any Person (other than the
Relevant Person) which is controlled by or is under common control with a
Controlling Person. As used herein, the term “control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.
Agreement means this Eighth Amended and Restated Credit Agreement, and all
schedules and exhibits thereto, as renewed, extended, amended, supplemented, or
restated from time to time.
Agreement Currency has the meaning specified in Section 15.22.
Alternative Currency means (a) with respect to L/Cs, Australian Dollars, and (b)
with respect to Term Loans, Canadian Dollars.
Alternative Currency Equivalent means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the Alternative
Currency as determined by Administrative Agent or the Australian L/C Issuer, as
the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of the Alternative
Currency with Dollars.


3

--------------------------------------------------------------------------------





Anti-Corruption Laws means the United States Foreign Corrupt Practices Act of
1977, the United Kingdom Bribery Act 2010 and any other applicable U.S. federal
or state laws concerning or related to bribery or corruption.
Applicable Margin means, for any day, the margin of interest over the Base Rate
or Eurocurrency Rate, as the case may be, that is applicable when any interest
rate is determined under this Agreement. The Applicable Margin is subject to
adjustment (upwards or downwards, as appropriate) based on the ratio of Net
Funded Debt to Adjusted EBITDA, as follows:
 
Ratio of Net Funded Debt to Adjusted EBITDA
Applicable Margin for
Eurocurrency Rate Loans
Applicable Margin
Base Rate Loans
I
Less than 1.50 to 1.00
1.125%
0.125%
II
Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00
1.250%
0.250%
III
Greater than or equal to 2.00 to 1.00, but less than 3.00 to 1.00
1.500%
0.500%
IV
Greater than or equal to 3.00 to 1.00, but less than 4.00 to 1.00
2.000%
1.000%
V
Greater than or equal to 4.00 to 1.00
2.500%
1.500%



Prior to Administrative Agent’s receipt of the Companies’ consolidated Financial
Statements for the Companies’ fiscal quarter ended July 31, 2018, the ratio of
Net Funded Debt to Adjusted EBITDA shall be fixed at Level I. Thereafter, the
ratio of Net Funded Debt to Adjusted EBITDA shall be calculated on a
consolidated basis for the Companies in accordance with GAAP for the most
recently completed fiscal quarter of the Companies for which results are
available. The ratio shall be determined from the Current Financials and any
related Compliance Certificate and any change in the Applicable Margin resulting
from a change in such ratio shall be effective as of the date of delivery of
such Compliance Certificate. However, if Borrower fails to furnish to
Administrative Agent the Current Financials and any related Compliance
Certificate when required pursuant to Section 9.1, then the ratio shall be
deemed to be at Level V until Borrower furnishes the required Current Financials
and any related Compliance Certificate to Administrative Agent. Furthermore, if
the Companies’ audited Financial Statements delivered to Administrative Agent
for any fiscal year pursuant to Section 9.1(a) result in a different ratio, such
revised ratio (whether higher or lower) shall govern effective as of the date of
such delivery.
Applicable Percentage means, for any day, the commitment fee percentage
applicable under Section 5.4 when commitment fees are determined under this
Agreement. The Applicable Percentage is subject to adjustment (upwards or
downwards, as appropriate) based on the ratio of Net Funded Debt to Adjusted
EBITDA, as follows:


4

--------------------------------------------------------------------------------





 
Ratio of Net Funded Debt to Adjusted EBITDA
Applicable Percentage
I
Less than 1.50 to 1.00
0.200%
II
Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00
0.250%
III
Greater than or equal to 2.00 to 1.00, but less than 3.00 to 1.00
0.300%
IV
Greater than or equal to 3.00 to 1.00, but less than 4.00 to 1.00
0.350%
V
Greater than or equal to 4.00 to 1.00
0.400%



Prior to Administrative Agent’s receipt of the Companies’ consolidated Financial
Statements for the Companies’ fiscal quarter ended July 31, 2018, the ratio of
Net Funded Debt to Adjusted EBITDA (which shall be determined as described in
the definition of Applicable Margin) shall be fixed at Level I.
Applicable Time means, with respect to any Loan or L/C in Alternative Currency,
the local time in the place of settlement for Alternative Currency as may be
determined by Administrative Agent or the Australian L/C Issuer, as the case may
be, to be necessary for timely settlement on the relevant date in accordance
with normal banking procedures in the place of payment.
Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Approved Jurisdictions means the U.S., Australia, the Netherlands, Canada and
such other jurisdiction approved in writing by the Administrative Agent from
time to time.
Assignee Group means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
Assignment and Assumption means an Assignment and Assumption substantially in
the form of Exhibit E hereto or any other form (including electronic
documentation generated by use of an electronic platform) approved by
Administrative Agent.
Attorney Costs has the meaning set forth in Section 7.1(m).
Australian Dollar means the lawful currency of Australia.
Australian L/C Issuer means Bank of America, N.A.
Auto-Extension L/C has the meaning set forth in Section 2.3(b)(iii).
Availability means, on any date of determination, (a) the Revolver Commitment on
such date minus (b) the Revolver Commitment Usage on such date.
Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


5

--------------------------------------------------------------------------------





Bank of America means Bank of America, N.A., a national banking association, in
its individual capacity and not as Administrative Agent, and its permitted
successors and assigns.
Base Rate means, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) Eurocurrency Rate for an interest period of one month plus
1%; and if the Base Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions, and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
Base Rate Loan means a Loan bearing interest at the sum of the Base Rate plus
the Applicable Margin.
Beneficial Ownership Certification means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
Beneficial Ownership Regulation means 31 C.F.R. § 1010.230.
Bond Documents means (a) when used in connection with any Bond L/C, those
certain Bonds or other certificates of indebtedness with respect to which such
Bond L/C has been issued as credit support, together with any remarketing
agreement, trust indenture, purchased bond custody agreement, funding agreement,
pledge agreement, and other documents executed pursuant to or in connection with
such bonds or other certificates of indebtedness, and all amendments or
supplements thereto, and (b) in all other cases, collectively, all Bond
Documents as defined in the preceding clause (a) relating to Bond L/Cs then
outstanding.
Bond L/Cs means all L/Cs issued by any L/C Issuer at the request of (a) Borrower
and any Housing District in support of Bonds issued by such Housing District, or
(b) Borrower and any Metro District in support of Bonds issued by such Metro
District, which L/Cs satisfy the conditions set forth in Section 2.3(i)(i)
herein, and renewals or extensions thereof.
Bond Purchase Drawing has the meaning set forth in Section 2.3(i)(ii).
Bond Rights has the meaning set forth in Section 2.3(i)(iv).
Bonds means revenue bonds issued by (a) any Housing District or other Person for
the purpose of financing, directly or indirectly, the development of housing
projects designated for employees of the Companies, or (b) any Metro District or
other Person for the purpose of financing, directly or indirectly, the
operation, construction, and maintenance of infrastructure projects, which
projects are related to the Companies’ business activities in the region in
which the projects are being developed, and for which a Restricted Company has
issued credit support in the form of a Bond L/C for such revenue bonds.
Borrower is defined in the preamble to this Agreement.
Borrower Materials has the meaning specified in Section 9.1.


6

--------------------------------------------------------------------------------





Business Day means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to be closed under the Laws of, or are in fact
closed in, Dallas, Texas or New York, New York, or if such day relates to any
Eurocurrency Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.
Canadian Dollar means the lawful currency of Canada.
Canyons-Park City Lease means that certain Master Agreement of Lease, dated as
of May 29, 2013, by and between Talisker Canyons LeaseCo LLC, as lessor, and VR
CPC Holdings, Inc., as lessee, as the same may be amended from time to time.
Capital Lease means any capital lease or sublease that has been (or under GAAP
should be) capitalized on a balance sheet.
Cash Collateralize means to pledge and deposit with or deliver to Administrative
Agent, for the benefit of Administrative Agent, L/C Issuers or Swing Line
Lenders (as applicable), and the Lenders, as collateral for L/C Exposure,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances, or if the applicable L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to Administrative Agent and such L/C Issuer or Swing Line
Lender (as applicable). Cash Collateral shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
Change in Law means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation, or
treaty, (b) any change in any Law, rule, regulation, or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, guideline,
or directive (whether or not having the force of Law) by any Governmental
Authority; provided, that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, or directives thereunder or issued in connection
therewith, and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted, or
issued.
Change of Control Transaction means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent, or other fiduciary or administrator of any such
plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934), directly or indirectly, of 40% or more of
the equity securities of VRI entitled to vote for members of the board of
directors or equivalent governing body of VRI on a fully-diluted basis;
(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of VRI cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a


7

--------------------------------------------------------------------------------





majority of that board or equivalent governing body, or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body; or
(c)    any Person or two or more Persons acting in concert shall have acquired,
by contract or otherwise, control over the equity securities of VRI entitled to
vote for members of the board of directors or equivalent governing body of VRI
on a fully-diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing 51% or more of the combined voting power of such securities.
Closing Date means the first date that all conditions precedent set forth in
Section 7.1 have been satisfied or waived in accordance with such Section.
Code means the Internal Revenue Code of 1986, as amended from time to time, and
related rules and regulations from time to time in effect.
Collateral means the property and assets described in Sections 6.2 and 6.3.
Commitment means a Term Loan Commitment, L/C Commitment, Swing Line Commitment
or a Revolver Commitment, as the context may require.
Commitment Percentage means (a) with respect to any Term Loan Lender at any
time, the percentage (carried out to the ninth decimal place) of the Term Loan
Facility represented by (i) on or prior to the Closing Date, such Term Loan
Lender’s Term Loan Commitment at such time, subject to adjustment as provided in
Section 3.15, and (ii) thereafter, the principal amount of such Term Loan
Lender’s Term Loans at such time, subject to adjustment as provided in Section
2.5 and Section 3.15, and (b) with respect to any Revolver Lender at any time,
the percentage (carried out to the ninth decimal place) of the Revolver Facility
represented by such Revolver Lender’s Revolver Commitment at such time, subject
to adjustment as provided in Section 2.5 and Section 3.15. If the commitment of
each Revolver Lender to make Revolver Loans and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
13.1 or if the Revolver Commitment has expired, then the Commitment Percentage
of each Revolver Lender shall be determined based on the Commitment Percentage
of such Revolver Lender most recently in effect, giving effect to any subsequent
assignments. The initial Commitment Percentage of each Lender in respect of the
Revolver Facility and the Term Loan Facility, as applicable, is set forth
opposite the name of such Lender on Schedule 1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
as amended from time to time, and any successor statute.
Companies means VRI and each of VRI’s Restricted and Unrestricted Subsidiaries
now or hereafter existing, and Company means any of the Companies.
Completion Guaranty means, with respect to any Real Estate Project of an
Unrestricted Subsidiary, a completion guaranty or similar agreement entered into
by a Restricted Company pursuant to which such Restricted Company (a) guarantees
the timely completion of construction of such construction project in accordance
with applicable plans and specifications, the payment of all costs incurred in
connection with the construction of such construction project, the payment of
the premiums of all insurance required to be maintained in connection with the
Real Estate Project, or such other matters customarily included by


8

--------------------------------------------------------------------------------





institutional lenders in a completion guaranty, or (b) otherwise indemnifies a
construction lender or other party from loss resulting from a failure to timely
complete and pay all costs incurred in connection with construction of any
project financed by such lender or other party in accordance with the applicable
plans and specifications.
Compliance Certificate means a certificate substantially in the form of Exhibit
D and signed by Borrower’s Chief Financial Officer, together with the
calculation worksheet described therein.
Concessioner Subsidiaries means, collectively, (a) Grand Teton Lodge Company, a
Wyoming corporation, (b) Flagg Ranch Company, a Colorado corporation, and (c)
each other Restricted Subsidiary (other than Borrower) that is awarded a
concession contract or similar agreement by the National Park Service (each, a
“Concession Contract”) that prohibits the Equity Interests of such Restricted
Subsidiary from being pledged to Administrative Agent under the Loan Papers;
provided, that (i) a true and correct copy of the applicable Concession Contract
has been delivered to Administrative Agent and such Concession Contract has not
expired or been terminated, (ii) the Equity Interests of such Restricted
Subsidiary have not, and will not, be pledged to any other Person, (iii) such
Restricted Subsidiary does not, and will not own, any material assets or
property other than the Concession Contract, the revenues generated by such
Concession Contract, and the improvements, assets, and Rights necessary to
perform its obligations under such Concession Contract, (iv) such Restricted
Subsidiary has executed a Guaranty, and (v) Administrative Agent has agreed to
the designation of such Restricted Subsidiary as a Concessioner Subsidiary in
writing.
Confirmation of Guaranty means a Confirmation of Guaranty executed and delivered
by any Guarantor that has executed a Guaranty in favor of Administrative Agent,
for the benefit of Lenders (including, without limitation, a Confirmation of
Guaranty, dated of even date herewith and substantially in the form of Exhibit
B-2 hereto).
Confirmation of Pledge Agreement means a Confirmation of Pledge Agreement
executed and delivered by any Restricted Company that has executed a Pledge
Agreement in favor of Administrative Agent, for the benefit of Lenders
(including, without limitation, a Confirmation of Pledge Agreement, dated of
even date herewith and substantially in the form of Exhibit F-2 hereto).
Connection Income Taxes means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
Consolidated Net Income means, with respect to any Person, the aggregate of the
Section 10.9 Net Income of such Person and its Restricted Subsidiaries for such
period, on a consolidated basis, determined in accordance with GAAP; provided
that (a) the net income (but not loss) of any Person that is not a Restricted
Subsidiary of such Person or that is accounted for by the equity method of
accounting shall be included only to the extent of the amount of dividends or
distributions paid in cash by such Person during such period to the referent
Person or a Restricted Subsidiary thereof, (b) premiums paid and the write-off
of any unamortized balance of original issue discount in connection with a
redemption of, or tender offer for, the 2019 VRI Subordinated Notes and
amortization of debt issuance costs shall be excluded, (c) the cumulative effect
of a change in accounting principles shall be excluded and (d) non-cash
compensation expenses incurred in respect of stock option plans shall be
excluded.
Critical Assets means all improvements, assets, and Rights essential to ski
resort operations owned or acquired by any Company; provided that the assets of
the Whistler Acquisition Subsidiaries shall not be deemed “Critical Assets”.


9

--------------------------------------------------------------------------------





Current Financials means, initially, the consolidated Financial Statements of
the Companies for the period ended April 30, 2018, and thereafter, the
consolidated Financial Statements of the Companies most recently delivered to
Administrative Agent under Sections 9.1(a) or 9.1(b), as the case may be.
Customary Recourse Exceptions means, with respect to any Non-Recourse Debt of an
Unrestricted Subsidiary, exclusions from the exculpation provisions with respect
to such Non-Recourse Debt for the bankruptcy of such Unrestricted Subsidiary,
fraud, misapplication of cash, environmental claims, waste, willful destruction,
and other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.
Daily Floating LIBOR means, for any day, a fluctuating rate per annum equal to
the LIBO Rate or a comparable or successor rate, which rate is approved by
Administrative Agent, as published on the applicable Bloomberg screen page (or
other commercially available source providing such quotations as designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, on such day for Dollar deposits with a term equivalent to one (1) month;
provided, that to the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by Administrative Agent and disclosed to Borrower; and provided,
further and if Daily Floating LIBOR shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
Daily Floating LIBOR Loan means a Loan at such time as it is made and/or
maintained at a rate of interest based upon Daily Floating LIBOR.
Debt of any Person means at any date, without duplication (and calculated in
accordance with GAAP), (a) all obligations of such Person for borrowed money
(whether as a direct obligation on a promissory note, bond, zero coupon bond,
debenture, or other similar instrument, or as an unfulfilled reimbursement
obligation on a drawn letter of credit or similar instrument, or otherwise),
including, without duplication, all Capital Lease obligations (other than the
interest component of such obligations) of such Person, (b) all obligations of
such Person to pay the deferred purchase price of property or services, other
than (i) obligations under employment contracts or deferred employee
compensation plans and (ii) trade accounts payable and other expenses or
payables arising in the ordinary course of business, (c) all Debt of others
secured by a Lien on any asset of such Person (or for which the holder of the
Debt has an existing Right, contingent or otherwise, to be so secured), whether
or not such Debt is assumed by such Person, and (d) all guaranties and other
contingent obligations (as a general partner or otherwise) of such Person with
respect to Debt of others; provided, that repayment or reimbursement obligations
of the Restricted Companies with respect to Permitted Recourse Obligations shall
not be considered Debt unless and until an event or circumstance occurs that
triggers such Restricted Company’s direct payment liability or reimbursement
obligation (as opposed to contingent or performance obligations) to the lender
or other party to whom such Permitted Recourse Obligation is actually owed, in
which case the amount of such direct payment liability to such lender or other
party shall constitute Debt; provided, that the satisfaction of performance
obligations by any Restricted Company on behalf of any Unrestricted Subsidiary
under a Completion Guaranty shall not constitute Debt.
Debtor Relief Laws means the Bankruptcy Reform Act of 1978, as amended from time
to time, and all other applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments, or similar Laws affecting creditors’ Rights from time to time in
effect.


10

--------------------------------------------------------------------------------





Default is defined in Section 12.
Default Rate means (a) when used with respect to Obligations other than L/C
Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to L/C Fees calculated based on the Applicable Margin, a
rate equal to the Applicable Margin plus 2% per annum.
Defaulting Lender means, subject to Section 3.15(b), any Lender that (a) has
failed to fund any portion of the Revolver Loans or the Term Loans, unless such
Lender notifies Administrative Agent in writing that such failure is the result
of such Lender’s determination that a condition precedent to funding (which
condition precedent, together with the applicable default, if any, shall be
specifically identified in such writing) has not been satisfied, participations
in L/C Exposure, or participations in Swing Line Loans required to be funded by
it hereunder within two Business Days of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within two
Business Days of the date when due, unless the subject of a good faith dispute,
(c) has notified Borrower or Administrative Agent in writing that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder (unless such
writing or public statement relates to such Lender’s obligation to fund a
Revolver Loan or a Term Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with the applicable default, if any, shall be
specifically identified in such writing or public statement) cannot be
satisfied) or under other agreements in which it commits to extend credit,
(d) has failed, within three Business Days after request by Administrative
Agent, to confirm in writing to Administrative Agent that it will comply with
its funding obligations (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (d) upon Administrative Agent’s
receipt of such written confirmation), or (e) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors, or similar Person charged with reorganization or
liquidation of its business, or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iv) become the subject
of a Bail-in Action; provided, that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority, so long as such ownership interest does not result in or provide such
Lender with immunity from jurisdiction of courts within the United States from
enforcement of judgments or writs of attachment on assets or permit such Lender
(or such Governmental Authority or instrumentality) to reject, repudiate,
disavow, or disaffirm any contract or agreement made with such Lender. Any
determination by Administrative Agent that a Lender is a Defaulting Lender under
any one or more of clauses (a) through (e) above, and of the effective date of
such status, shall be conclusive and binding absent manifest error, and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 3.15(b)) as
of the date established therefor by Administrative Agent in a written notice of
such determination, which shall be delivered by Administrative Agent to
Borrower, the L/C Issuers, the Swing Line Lenders and each other Lender promptly
following such determination.
Delayed Draw Availability Period means the period from the Closing Date to the
earlier of (a) December 31, 2018 and (b) the date the Term Loan Lenders make any
additional Term Loan in connection with the 2018 Acquisitions.


11

--------------------------------------------------------------------------------





Designated Condominium Sale means the sale or other disposition of any
condominium unit owned on the Closing Date, or prior to the Closing Date if the
proceeds from such sale or other disposition have not been distributed as of the
Closing Date, by any Company situated in the Ritz-Carlton Residences, Vail,
Colorado and One Ski Hill Place, Breckenridge, Colorado.
Designated Jurisdiction means any country that is the subject of a Sanction.
Disqualified Equity Interests means capital stock or other Equity Interests that
by their terms (or by the terms of any debt or security into which they are
convertible or for which they are exchangeable) or upon the happening of any
event, mature or are mandatorily redeemable pursuant to a sinking fund, demand
of the holder, or otherwise, in whole or in part, including, without limitation,
any Equity Interests issued in exchange for or in redemption of any Subordinated
Debt.
Distribution means, with respect to any shares of any capital stock or other
Equity Interests issued by VRI or any Subsidiary of VRI, (a) the retirement,
redemption, purchase, or other acquisition for value of such capital stock or
other Equity Interests by such Person (including, without limitation, in
connection with the merger or consolidation of any Company), (b) the payment of
any dividend (whether in cash, securities, or property) on or with respect to
such capital stock or other Equity Interests by such Person (including, without
limitation, in connection with the merger or consolidation of any Company), (c)
any loan or advance by that Person to, or other investment by that Person in,
the holder of any such capital stock or other Equity Interests, and (d) any
other payment by that Person with respect to such capital stock or other Equity
Interests, including any sinking fund or general deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation, or termination of
any such capital stock or other Equity Interests, or on account of any return of
capital to such Person’s stockholders, partners, or members (or the equivalent
Person), if any.
Dollars and $ mean lawful money of the United States.
Dollar Equivalent means, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in the
Alternative Currency, the equivalent amount thereof in Dollars as determined by
Administrative Agent or the Australian L/C Issuer, as the case may be, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with the Alternative Currency.
EBITDA means, for any period of calculation with respect to any Person (or group
of Persons whose Financial Statements are consolidated in accordance with GAAP),
Net Income before interest expense, Taxes based on or measured by income, and
Non-Cash Operating Charges, in each case to the extent deducted in determining
Net Income.
EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
EEA Member Country means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


12

--------------------------------------------------------------------------------





EEA Resolution Authority means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Eligible Assignee means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) Administrative Agent, the L/C Issuers, and the Swing Line Lenders, and
(ii) unless a Default has occurred and is continuing, Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, Eligible Assignee shall not include Borrower, any
of Borrower’s Affiliates, or the Companies.
Employee Plan means an employee pension benefit plan covered by Title IV of
ERISA and established or maintained by any Company or any ERISA Affiliate.
Environmental Law means any Law that relates to the pollution or protection of
ambient air, water or land or to Hazardous Substances.
Equity Interests means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options, or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities (other than debt securities) convertible into
or exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights, or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member, or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights, or other interests
are outstanding on any date of determination.    
ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
related rules and regulations.
ERISA Affiliate means any trade or business (whether or not incorporated) that,
together with any Company, is treated as a single employer under section 414(b)
or (c) of the Code or, solely for purposes of section 302 of ERISA and section
412 of the Code, is treated as a single employer under section 414 of the Code.
EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
Eurocurrency Rate means:
(a)    for Loans denominated in Dollars:
(i)    for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBO Rate”) or a
comparable or successor rate, which rate is approved by Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first (1st) day of such Interest
Period) with a term equivalent to such Interest Period; and


13

--------------------------------------------------------------------------------





(ii)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) the LIBO Rate, at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day;
(b)    for Loans denominated in Canadian Dollars, for any Interest Period, the
rate per annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario
time) on the Rate Determination Date with a term equivalent to such Interest
Period
provided, that to the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by Administrative Agent and disclosed to Borrower; and provided,
further and if Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
Eurocurrency Rate Loan means (a) with respect to Loans (other than Swing Line
Loans), a Loan bearing interest at the sum of Eurocurrency Rate plus the
Applicable Margin, and (b) with respect to Swing Line Loans (or participations
therein), a Loan bearing interest at Daily Floating LIBOR plus the Applicable
Margin. All Loans denominated in an Alternative Currency must be Eurocurrency
Rate Loans.
Exchangeco means 1068877 B.C. Ltd., a corporation existing under the Laws of the
Province of British Columbia.
Excluded Swap Obligation means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 9.12 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Restricted Companies) and the
regulations thereunder at the time the Guaranty of such Guarantor, or the grant
by such Guarantor of such security interest, becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guaranty or
security interest is or becomes excluded in accordance with the first sentence
of this definition.
Excluded Taxes means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes


14

--------------------------------------------------------------------------------





imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by Borrower under
Section 15.14), or (ii)  pursuant to Section 4.1(a)(ii), or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.1(e) and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.
Existing Credit Agreement is defined in the Recitals of this Agreement.
Existing Critical Assets means each of the Critical Assets owned by the
Companies on the Closing Date.
Existing Housing Bonds means the following Bonds issued by Housing Districts
before June 10, 2003 (the date of the Third Amended and Restated Agreement), and
re-issuances of such Housing Bonds in accordance with the related Bond
Documents: (a) $10,600,000 of Eagle County, Colorado, Taxable Housing Facilities
Revenue Bonds (BC Housing, LLC Project) Series 1997A and 1997B, (b) $19,980,000
of Breckenridge Terrace LLC Taxable Housing Facilities Revenue Notes
(Breckenridge Terrace Project), Series 1999A and 1999B, (c) $10,410,000 of Eagle
County, Colorado, Taxable Housing Facilities Revenue Bonds (The Tarnes at BC,
LLC Project), Series 1999A and 1999B, and (d) $11,585,000 of the Tenderfoot
Seasonal Housing, LLC Taxable Housing Facilities Revenue Notes (Tenderfoot
Seasonal Housing, LLC Project), Series 2000A and 2000B, and renewals or
extensions of each of the foregoing (but not increases thereof) on or after June
10, 2003.
Existing Housing Districts means, collectively, Tenderfoot Seasonal Housing LLC,
The Tarnes at BC Housing LLC, BC Housing LLC (Riveredge), and Breckenridge
Terrace LLC, and Existing Housing District means any one of the Existing Housing
Districts.
Existing L/C means each Bond L/C and other letter of credit issued by an L/C
Issuer for the account of any of the Companies and described on Part A of
Schedule 2.3.
Existing Metro Districts means, collectively, Holland Creek Metropolitan
District and Red Sky Ranch Metropolitan District, and Existing Metro District
means any one of the Existing Metro Districts.
Facility Amount means the Total Commitment (including any increase in the
aggregate Commitments pursuant to Section 2.5) plus the aggregate amount of all
Incremental Term Loan Facilities.
FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1).
Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole


15

--------------------------------------------------------------------------------





multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by Administrative Agent.
Fee Letter means the letter agreement dated August 15, 2018, among Borrower,
Administrative Agent and MLPF&S.
Financial Hedge means a transaction between Borrower and any Lender or an
Affiliate of any Lender (or another Person reasonably acceptable to
Administrative Agent), which is intended to reduce or eliminate the risk of
fluctuations in one or more interest rates, foreign currencies, commodity
prices, equity prices, or other financial measures, whether or not such
transaction is governed by or subject to any master agreement conforming to ISDA
standards and which is legal and enforceable under applicable Law.
Financial Statements of a Person means balance sheets, profit and loss
statements, reconciliations of capital and surplus, and statements of cash flow
prepared (a) according to GAAP, and (b) other than as stated in Section 1.3, in
comparative form to prior year-end figures or corresponding periods of the
preceding fiscal year, as applicable.
Foreign Lender means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each state thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
Forest Service Permit Agreements means (a) that certain Second Amended and
Restated Multiparty Agreement Regarding Forest Service Special Use Permit No.
4056-01; (b) that certain Second Amended and Restated Multiparty Agreement
Regarding Forest Service Special Use Permit No. 4065-03; (c) that certain Second
Amended and Restated Multiparty Agreement Regarding Forest Service Special Use
Permit No. 5289-01; (d) that certain Second Amended and Restated Multiparty
Agreement Regarding Forest Service Special Use Permit No. 5289-04; (e) that
certain Amended and Restated Multiparty Agreement Regarding Forest Service
Special Use Permit No. ELD508901; (f) any similar agreement or instrument
relating to Term Special Use Permit Holder No. AMA282; (g) any similar agreement
or instrument relating to any Forest Service Permit and authorized or
contemplated by the provisions of the documents executed in connection with the
issuance of the Vail Bonds; and (h) all renewals, extensions and restatements
of, and amendments and supplements to, any of the foregoing.
Forest Service Permits means (a) Ski Area Term Special Use Permit Holder No.
4056-01 issued by the Service to Borrower for the Vail ski area on November 23,
1993, and expiring on October 31, 2031; (b) Term Special Use Permit No. Holder
4065-03 issued by the Service to Borrower’s wholly-owned subsidiary, Beaver
Creek Associates, Inc., for the Beaver Creek ski area on November 17, 1999, and
expiring on December 31, 2038; (c) Term Special Use Permit Holder No. 5289-01
for Keystone ski area issued by the Service to Ralston Resorts, Inc., now known
as Vail Summit Resorts, on December 30, 1996, and expiring on December 30, 2032;
(d) Term Special Use Permit Holder No. 5289-04 for Breckenridge ski area issued
by the Service to Ralston Resorts, Inc., now known as Vail Summit Resorts, on
December 31, 1996, and expiring on December 31, 2029; (e) Term Special Use
Permit Holder No. EDL508901 for Heavenly ski area issued by the Service to
Heavenly Valley, Limited Partnership on May 7, 2002, and expiring on May 1,
2042; (f) Term Special Use Permit Holder No. AMA282 for Kirkwood ski area issued
by the Service to Heavenly Valley, Limited Partnership, d/b/a Kirkwood Mountain
Resort on April 11, 2012, and expiring on March 19, 2052; and (g) any
replacements of any of the foregoing.
Fronting Exposure means, at any time there is a Defaulting Lender, (a) with
respect to the applicable L/C Issuer, such Defaulting Lender’s Commitment
Percentage of the Dollar Equivalent of the outstanding L/C Exposure other than
L/C Exposure as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with


16

--------------------------------------------------------------------------------





respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding, or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
Funded Debt means, without duplication, on any date of determination, the sum of
the following, calculated on a consolidated basis for the Restricted Companies
in accordance with GAAP: (a) all obligations for borrowed money (whether as a
direct obligation on a promissory note, bond, zero coupon bond, debenture, or
other similar instrument, as a direct (as opposed to contingent) payment
obligation arising under a guaranty, or as an unfulfilled reimbursement
obligation on a drawn letter of credit or similar instrument, or otherwise),
plus (b) all Capital Lease obligations (other than (x) the interest component of
such obligations and (y) obligations under the Northstar Leases (to the extent
such leases constitute Capital Leases)) of any Restricted Company, plus (c)
reimbursement obligations and undrawn amounts under Bond L/Cs supporting Bonds
(other than Existing Housing Bonds) issued by Unrestricted Subsidiaries, plus
(d) payment obligations with respect to Permitted Recourse Obligations which
constitutes Debt hereunder, provided, that Funded Debt shall expressly exclude
Debt under Existing Housing Bonds.
Funding Loss means any loss or expense that any Lender reasonably incurs because
(a) Borrower fails or refuses (for any reason whatsoever, other than a default
by Administrative Agent or Lender claiming such loss or expense) to take any
Loan that it has requested under this Agreement, or (b) Borrower pays any
Revolver Loan or Term Loan that is a Eurocurrency Rate Loan or converts any
Revolver Loan or Term Loan that is a Eurocurrency Rate Loan to a Base Rate Loan,
in each case, before the last day of the applicable Interest Period.
GAAP means generally accepted accounting principles of the Accounting Principles
Board of the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the United States accounting profession)
that are applicable from time to time.
Gillett means Gillett Broadcasting, Inc., a Delaware corporation, a direct
Subsidiary of VRI.
Governmental Authority means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank, or
other entity exercising executive, legislative, judicial, taxing, regulatory, or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
Guarantor means each Person executing a Guaranty.
Guaranty means, collectively, a guaranty substantially in the form of Exhibit
B-1, executed and delivered by any Person pursuant to the requirements of the
Loan Papers, each Confirmation of Guaranty executed in connection therewith, and
any other amendment, modification, supplement, restatement, ratification, or
reaffirmation of any Guaranty made in accordance with the Loan Papers.
Hazardous Substance means any substance that is defined or classified as a
hazardous waste, hazardous material, pollutant, contaminant, or toxic or
hazardous substance under any Environmental Law.


17

--------------------------------------------------------------------------------





High-Yield Debt means any senior unsecured indebtedness for borrowed money in
the form of high-yield debt securities for which a Company is directly and
primarily obligated and that is issued pursuant to documentation with terms that
are no more restrictive upon such Company than the terms of this Agreement.
Honor Date has the meaning set forth in Section 2.3(c)(i).
Housing Districts means, collectively, (a) the Existing Housing Districts, and
(b) any other Person which issues Bonds after the Closing Date to finance the
development of housing projects for employees of the Companies; and Housing
District means one of the Housing Districts.
Incremental Term Loan means any amount disbursed by any Lender to Borrower
pursuant to the Incremental Term Loan Facility.
Incremental Term Loan Facility has the meaning set forth in Section 2.5.
Indemnified Taxes means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Restricted
Company under any Loan Papers and (b) to the extent not otherwise described in
clause (a), Other Taxes.
Intellectual Property means (a) common law, federal statutory, state statutory,
and foreign trademarks or service marks (including, without limitation, all
registrations and pending applications and the goodwill of the business
symbolized by or conducted in connection with any such trademark or service
mark), trademark or service mark licenses and all proceeds of trademarks or
service marks (including, without limitation, license royalties and proceeds
from infringement suits), (b) U.S. and foreign patents (including, without
limitation, all pending applications, continuations, continuations-in-part,
divisions, reissues, substitutions, and extensions of existing patents or
applications), patent licenses, and all proceeds of patents (including, without
limitation, license royalties and proceeds from infringement suits),
(c) copyrights (including, without limitation, all registrations and pending
applications), copyright licenses, and all proceeds of copyrights (including,
without limitation, license royalties and proceeds from infringement suits), and
(d) trade secrets, but does not include (i) any licenses (including, without
limitation, liquor licenses) or any permits (including, without limitation,
sales Tax permits) issued by a Governmental Authority and in which (y) the
licensee’s or permittee’s interest is defeasible by such Governmental Authority
and (z) the licensee or permittee has no right beyond the terms, conditions, and
periods of the license or permit, or (ii) trade names or “dba”s to the extent
they do not constitute trademarks or service marks.
Interest Period means, as to each Revolver Loan or Term Loan that is a
Eurocurrency Rate Loan, the period commencing on the date such Revolver Loan or
Term Loan is disbursed or converted to or continued as a Revolver Loan or Term
Loan that is a Eurocurrency Rate Loan and ending on the date one, three, or six
months thereafter, as selected by Borrower in its Loan Notice; provided, that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the Termination Date.


18

--------------------------------------------------------------------------------





Internal Control Event means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
Investment Limit (Joint Ventures) means, on any date of determination, the sum
of (a) $75,000,000, plus (b) 10% of Total Assets, plus (c) net reductions in
investments permitted by Section 10.8(m) as a result of (i) dispositions of any
such investments sold or otherwise liquidated or repaid to the extent of the net
cash proceeds and the fair market value of any assets or property (as determined
in good faith by the Board of Directors of VRI) received by a Restricted
Company, or (ii) dividends reducing any such investment, repayment of the
outstanding principal amount of loans or advances, or other transfers of assets
to VRI or any Restricted Subsidiary of VRI, or (iii) the portion (proportionate
to VRI’s direct or indirect interest in the equity therein) of the fair market
value of the net assets of a joint venture in which a Restricted Company has
made an investment permitted by Section 10.8(m) immediately prior to the time
such Person is designated or becomes a Restricted Subsidiary of VRI in
accordance with Sections 9.10 or 9.11(b), minus (d) loans made in accordance
with Section 10.8(r).
Investment Limit (Similar Businesses) means, on any date of determination, the
sum of (a) $100,000,000, plus (b) 15% of Total Assets, plus (c) net reductions
in investments permitted by Section 10.8(l) as a result of (i) dispositions of
any such investments sold or otherwise liquidated or repaid to the extent of the
net cash proceeds and the fair market value of any assets or property (as
determined in good faith by the Board of Directors of VRI) received by a
Restricted Company, (ii) dividends reducing any such investment, repayment of
the outstanding principal amount of loans or advances, or other transfers of
assets to VRI or any Restricted Subsidiary of VRI, or (iii) the portion
(proportionate to VRI’s direct or indirect interest in the equity of a Person)
of the fair market value of the net assets of an Unrestricted Subsidiary
immediately prior to the time such Unrestricted Subsidiary is designated or
becomes a Restricted Subsidiary of VRI in accordance with Sections 9.10 or
9.11(b).
ISP means, with respect to any L/C, the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance).
Issuer Documents means with respect to any L/C, the L/C Agreement and any other
document, agreement, and instrument entered into by the applicable L/C Issuer
and Borrower (or any other Company) or in favor of such L/C Issuer and relating
to such L/C.
Joint Lead Arrangers means MLPF&S and U.S. Bank National Association, in their
respective capacities as joint lead arrangers and joint bookrunners, and Wells
Fargo Securities, LLC, it its capacity as joint lead arranger.
Laws means all applicable statutes, laws, treaties, ordinances, rules,
regulations, orders, writs, injunctions, decrees, and judgments.
L/C means each Existing L/C and other letter of credit issued by an L/C Issuer
under this Agreement providing for the payment of cash upon the honoring of a
presentation thereunder. An L/C may be a standby or commercial letter of credit.
L/Cs may be issued in Dollars or in the Alternative Currency.
L/C Agreement means an application and agreement for the issuance or amendment
of an L/C in the form from time to time in use by the applicable L/C Issuer.


19

--------------------------------------------------------------------------------





L/C Borrowing means an extension of credit resulting from a drawing under any
L/C that has not been reimbursed on the date when made or refinanced as a
Revolver Loan.
L/C Commitment means, as to each L/C Issuer, the commitment of such L/C Issuer
to issue Letters of Credit in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such L/C Issuer’s name
on Schedule 1 under the caption “Letter of Credit Sublimit”.
L/C Credit Extension means, with respect to any L/C, the issuance thereof, the
extension of the expiry date thereof, or the increase of the amount thereof.
L/C Expiration Date means the day that is seven (7) days prior to the
Termination Date for the Revolver Facility then in effect (or, if such day is
not a Business Day, the next preceding Business Day).
L/C Exposure means, on any date of determination, without duplication, the sum
of (a) the aggregate amount available to be drawn under all outstanding L/Cs
(including, without limitation, any reinstatement of or increase in the face
amount thereof effected pursuant to the terms of any Bond L/C), plus (b) the
aggregate unpaid reimbursement obligations of Borrower with respect to drawings,
drafts, or other forms of demand honored under any L/C (including, without
limitation, all L/C Borrowings and unpaid reimbursement obligations under any
Bond L/C). For purposes of computing the amount available to be drawn under any
L/C, the amount of such L/C shall be determined in accordance with Section 1.7.
For all purposes of this Agreement, if on any date of determination an L/C has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such L/C shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
L/C Fees has the meaning set forth in Section 3.10(b).
L/C Issuers means Bank of America, Wells Fargo Bank, National Association and
the Australian L/C Issuer, in their respective capacities as issuers of L/Cs
hereunder, and any additional Lender approved by Administrative Agent and
Borrower that has agreed to act as an “L/C Issuer”, or any successor issuer of
L/Cs hereunder; and L/C Issuer means one of the L/C Issuers.
L/C Subfacility means a subfacility under the Agreement for the issuance of
L/Cs, as described in Section 2.3, under which the L/C Exposure may never exceed
the L/C Sublimit.
L/C Sublimit means the lesser of (a) $200,000,000 and (b) the Revolver
Commitment (as the same may be increased or reduced in accordance with the Loan
Papers). The L/C Sublimit is part of, and not in addition to, the Revolver
Commitment.
Lenders means (a) each of the lenders named on the attached Schedule 1 (and as
the context so requires, the Swing Line Lenders) and, subject to this Agreement,
their respective successors and assigns (but not any Participant who is not
otherwise a party to this Agreement), and (b) additional lenders who become
party to this Agreement in accordance with Section 2.5 hereof.
Lending Office means as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.
LIBO Rate has the meaning set forth in the definition of “Eurocurrency Rate”.


20

--------------------------------------------------------------------------------





LIBOR Screen Rate means the LIBO Rate quote on the applicable screen page
Administrative Agent designates to determine LIBO Rate (or such other
commercially available source providing such quotations as may be designated by
Administrative Agent from time to time).
LIBOR Successor Rate Conforming Changes means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by Administrative Agent
in a manner substantially consistent with market practice (or, if Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as
Administrative Agent determines in consultation with the Borrower).
Lien means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest, or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease, or other title
retention agreement relating to such asset.
Litigation means any action, suit, proceeding, claim, or dispute by or before
any Governmental Authority.
Loan means any amount disbursed by any Lender to Borrower or on behalf of any
Company under the Loan Papers, either as an original disbursement of funds, the
continuation of an amount outstanding, or payment under an L/C.
Loan Date is defined in Section 2.2(a).
Loan Notice means a request executed by a Responsible Officer substantially in
the form of Exhibit C-1 or such other form as may be approved by Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by Administrative Agent).
Loan Papers means (a) this Agreement, (b) the Notes, (c) each Guaranty, (d) all
L/Cs and L/C Agreements, (e) the Security Documents, and (f) all renewals,
extensions, restatements of, amendments and supplements to, and confirmations or
ratifications of, any of the foregoing.
Material Adverse Event means any (a) material impairment of the ability of the
Restricted Companies as a whole to perform their payment or other material
obligations under the Loan Papers or material impairment of the ability of
Administrative Agent or any Lender to enforce any of the material obligations of
the Restricted Companies as a whole under the Loan Papers; (b) material and
adverse effect on the operations, business, properties, liabilities (actual or
contingent), or condition (financial or otherwise) of the Restricted Companies
as a whole; or (c) a material adverse effect upon the legality, validity, or
binding effect against the Restricted Companies of any Loan Paper to which such
Restricted Companies are parties (determined with respect to the Loan Papers of
the Restricted Companies taken as a whole).
Material Agreement means, for any Person, any agreement (excluding purchase
orders for material, services, or inventory in the ordinary course of business)
to which that Person is a party, by which that Person is bound, or to which any
assets of that Person may be subject, that is not cancelable by that Person upon


21

--------------------------------------------------------------------------------





30 or fewer days’ notice without liability for further payment, other than
nominal penalty, and that requires that Person to pay more than $2,000,000
during any 12-month period.
Maximum Amount and Maximum Rate respectively mean, for a Lender, the maximum
non-usurious amount and the maximum non-usurious rate of interest that, under
applicable Law, such Lender is permitted to contract for, charge, take, reserve,
or receive on the Obligation held by such Lender.
Maximum Facility Amount means, on any date of determination, the greater of (a)
$1,200,000,000, and (b) the product of (i) 2.75 and (ii) Adjusted EBITDA for the
four fiscal quarters ending on the last day of the immediately preceding fiscal
quarter.
Metro Districts means, collectively, (a) the Existing Metro Districts, and (b)
any other Person which issues Bonds after the Closing Date to finance the
operation, construction, and maintenance of infrastructure projects in
municipalities, which projects are related to the Companies’ business activities
in the region in which the projects are being developed; and Metro District
means one of the Metro Districts.
MLPF&S means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
Moody’s means Moody’s Investor’s Service, Inc.
Multiemployer Plan means a multiemployer plan as defined in Sections 3(37) or
4001(a)(3) of ERISA or Section 414(f) of the Code to which any Company or any
ERISA Affiliate is making, or has made, or is accruing, or has accrued, an
obligation to make contributions.
Net Funded Debt means, on any date of determination, an amount equal to (a)
Funded Debt minus (b) the amount of Unrestricted Cash in excess of $10,000,000.
Net Income means, for any period with respect to any Person (or group of Persons
whose Financial Statements are consolidated in accordance with GAAP), the net
income of such Person or Persons from continuing operations after extraordinary
items (excluding gains or losses from the disposition of assets) for that period
determined in accordance with GAAP; provided however, that for purposes of
calculating Net Income of the Restricted Companies under this Agreement:
(a)    if any Restricted Company owns an interest in a Person that is not
consolidated in the consolidated financial statements of VRI and its Restricted
Subsidiaries in accordance with GAAP (a “Non-Consolidated Entity”), then such
equity interest shall not be accounted for under the equity method of
accounting, but the “Net Income” of such Restricted Company shall be increased
to the extent cash is distributed to such Restricted Company by any such
Non-Consolidated Entity during such period and shall be decreased to the extent
cash is contributed in the form of equity to such Non-Consolidated Entity in
order to fund losses of such Non-Consolidated Entity during such period;
(b)    premiums paid and the write-off of any unamortized balance of original
issue discount in connection with a redemption of, or tender offer for, debt
that is consummated in accordance with the Loan Papers, and the amortization and
write-off of any unamortized balance of debt issuance costs, shall be excluded;
and
(c)    any income or expense that increases or decreases Net Income and occurs
as a result of any change in the amount of contingent consideration reflected on
the balance sheet of VRI shall be excluded.


22

--------------------------------------------------------------------------------





Non-Cash Operating Charges means depreciation expense, amortization expense, and
any other non-cash charges determined in accordance with GAAP (including,
without limitation, non-cash compensation expenses incurred in respect of stock
option plans, including, without limitation, pursuant to FAS 123R).
Non-Consenting Lender means any Lender that does not approve any consent, waiver
or amendment that (a) requires the approval of all Lenders or all affected
Lenders, in accordance with the terms of Section 15.9 and (b) has been approved
by the Required Lenders.
Non-Recourse Debt means, for any Unrestricted Subsidiary, any Debt of such
Unrestricted Subsidiary with respect to which the holder of such Debt (a) may
not look to such Unrestricted Subsidiary directly for repayment, other than to
the extent of any security therefor, or (b) may look to such Unrestricted
Subsidiary directly for repayment (but not to any direct or indirect constituent
equity holder of such Unrestricted Subsidiary, other than with respect to
Permitted Recourse Obligations entered into by such direct or indirect
constituent equity holder).
Nonextension Notice Date has the meaning set forth in Section 2.3(b)(iii).
Northstar Leases means, collectively, (a) that certain Amended and Restated
Lease Agreement, dated as of October 25, 2010, by and between CNL Income
Northstar, LLC, as lessor, and Trimont Land Company, a California corporation,
as lessee, (b) that certain Amended and Restated Personal Property Lease
Agreement by and between CNL Income Northstar TRS Corp., a Delaware corporation,
as lessor, and Trimont Land Company, a California corporation, as lessee, dated
as of October 25, 2010, and (c) that certain Amended and Restated Lease
Agreement, dated as of October 25, 2010, by and between CNL Income Northstar
Commercial, LLC, a Delaware limited liability company, as lessor, and Northstar
Group Commercial Properties, LLC, a Delaware limited liability company, as
lessee, each as amended from time to time.
Northstar Subsidiaries means, collectively, VR Acquisition, Inc., a California
corporation, BCRP, Inc., a Delaware corporation, Booth Creek Ski Holdings, Inc.,
a Delaware corporation, Trimont Land Company, a California corporation,
Northstar Group Commercial Properties, LLC, a Delaware limited liability
company, and Northstar Group Restaurant Properties, LLC, a Delaware limited
liability company.
Notes means, collectively, the Revolver Notes, the Swing Line Notes and the Term
Loan Notes, and Note means any of the Notes.
Obligation means all present and future indebtedness and obligations, and all
renewals, increases, and extensions thereof, or any part thereof, now or
hereafter owed to Administrative Agent, the L/C Issuers, and any Lender
(including, without limitation, the Swing Line Lenders) by the Companies under
the Loan Papers, together with all interest accruing thereon, fees, costs, and
expenses (including, without limitation, all attorneys’ fees and expenses
incurred in the enforcement or collection thereof) payable under the Loan Papers
or in connection with the protection of Rights under the Loan Papers; provided,
that, all references to the Obligation in the Security Documents, the Guaranty,
and Section 3.10 herein shall, in addition to the foregoing, also include all
present and future indebtedness, liabilities, and obligations (and all renewals
and extensions thereof or any part thereof) now or hereafter owed to any Lender
or any Affiliate of a Lender arising from, by virtue of, or pursuant to any
Financial Hedge entered into by any Restricted Company; provided, that
Obligation shall exclude any Excluded Swap Obligations.


23

--------------------------------------------------------------------------------





OFAC means the Office of Foreign Assets Control of the United States Department
of the Treasury.
Other Connection Taxes means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Paper, or sold or assigned an interest in any Loan or Loan Papers).
Other Taxes means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Papers, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.6).
Outstanding Amount means (a) with respect to Term Loans, Revolver Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolver Loans and Swing Line Loans, as the case may be, occurring on
such date; and (b) with respect to any L/C Exposure on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Exposure on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Exposure as of such
date, including as a result of any reimbursements by Borrower of Unreimbursed
Amounts.
Participant has the meaning specified in Section 15.11(d).
Participant Register has the meaning specified in Section 15.11(d).
PBGC means the Pension Benefit Guaranty Corporation, or any successor thereof,
established under ERISA.
PCMR Litigation means Case No. 120500157, 3rd District Court, Summit County,
Utah and all related proceedings involving Talisker Land Holdings, LLC, Talisker
Land Resolution LLC, VR CPC Holdings, Inc., Flera, LLC, Talisker Canyons LeaseCo
LLC, TCFC Finance Co. LLC (formerly Talisker Canyons Finance Co. LLC), United
Park City Mines Company, Greater Properties, Inc. or Greater Park City Company
(formerly Treasure Mountain Resort Company).
Permitted Debt means:
(a)    the Obligation;
(b)    Debt of any Company which is listed on Part B of Schedule 2.3;
(c)    Debt of any Company arising from endorsing negotiable instruments for
collection in the ordinary course of business;
(d)    Subordinated Debt (and guaranties by Restricted Companies of Subordinated
Debt of other Restricted Companies, if such guaranties are subordinated to the
payment and collection of the Obligation on the same terms as such Subordinated
Debt or otherwise upon terms satisfactory to Administrative Agent), so long as
after giving effect to the incurrence of such Debt, the Companies are in pro
forma compliance with the financial covenants set forth in Section 11 herein and
no Default or Potential Default exists or would result after giving effect
thereto;


24

--------------------------------------------------------------------------------





(e)    Debt of any Company arising under or pursuant to the Existing Housing
Bonds to which any such Company is a party;
(f)    Debt of any Company arising under or pursuant to Bonds (other than
Existing Housing Bonds) to which any such Company is a party, so long as after
giving effect to the incurrence of such Debt and, without duplication, Debt
incurred by Borrower or any other Company in support thereof, (i) the Companies
are in pro forma compliance with the financial covenants set forth in Section 11
herein, and (ii) no Default or Potential Default exists or would result after
giving effect thereto;
(g)    (i) Non-Recourse Debt of Unrestricted Subsidiaries, and (ii) other Debt
of Unrestricted Subsidiaries that is recourse to the Restricted Companies, so
long as the guaranties or other contingent obligations of the Restricted
Companies in respect of such Debt is permitted pursuant to clause (h)(ii) below;
(h)    guaranties and other contingent obligations of Restricted Companies with
respect to (i) Debt of Restricted Companies, (ii) Debt of Unrestricted
Subsidiaries permitted hereunder in an amount not to exceed the Investment Limit
(Similar Businesses), and (iii) Debt of joint ventures in which a Restricted
Company has made an investment permitted under Section 10.8(m) in an amount not
to exceed the Investment Limit (Joint Ventures);
(i)    fees and other amounts payable under the Forest Service Permits in the
ordinary course of business;
(j)    inter-company Debt between Restricted Companies;
(k)    Debt of the Restricted Companies in a maximum aggregate amount not to
exceed $75,000,000 at any time for (i) Capital Lease obligations (excluding, for
the avoidance of doubt, Capital Lease obligations permitted under clause (m)
below), (ii) obligations to pay the deferred purchase price of property or
services, and (iii) obligations under surety bonds or similar instruments;
(l)    Debt of Borrower that is secured by the Collateral on a pari passu basis
in a maximum aggregate amount (after giving effect to any such Debt previously
incurred and then outstanding) not to exceed the difference between the Maximum
Facility Amount and the Facility Amount when incurred, so long as Borrower,
Administrative Agent, and the lender thereof (or applicable agent or trustee
therefor) have entered into intercreditor arrangements in form and substance
reasonably satisfactory to Administrative Agent;
(m)    (i) if the Northstar Leases and Canyons-Park City Lease are Capital
Leases, the obligations of the Northstar Subsidiaries and VR CPC Holdings, Inc.,
respectively, thereunder, and (ii) obligations of Restricted Subsidiaries under
other Capital Leases of assets or properties owned by any Restricted Subsidiary,
provided, that (A) such Restricted Subsidiary has complied with the terms of
Section 9.10, (B) no Default or Potential Default exists or would result after
giving effect thereto, (C) the Companies are in pro forma compliance with the
financial covenants set forth in Section 11, and (D) such Restricted Subsidiary
did not own such assets or property or Critical Assets on the Closing Date;
(n)    Debt of the Restricted Companies in connection with the acquisition of
assets or a new Restricted Subsidiary (including Debt that was incurred by the
prior owner of such assets or by such Restricted Subsidiary prior to such
acquisition by the Restricted Companies); provided, that


25

--------------------------------------------------------------------------------





the aggregate principal amount of Debt pursuant to this clause (n) does not
exceed $100,000,000 at any time outstanding;
(o)    Debt of any Restricted Company organized outside the United States in an
aggregate principal amount which does not exceed $50,000,000 at any time
outstanding; and
(p)    in addition to Debt permitted under clauses (a) through (o) above, senior
unsecured Debt (including High-Yield Debt) of the Restricted Companies;
provided, that (x) the maximum aggregate amount of such Debt that has a stated
maturity prior to the Termination Date for the Revolver Facility shall not
exceed $250,000,000 at any time; and (y) the maximum aggregate amount of such
Debt incurred by Restricted Subsidiaries other than Borrower shall not exceed
$50,000,000 at any time.
Permitted Liens means:
(a)    Liens created by the Security Documents or other Liens securing the
Obligation, and so long as the Obligation is ratably secured therewith, Liens
securing Debt incurred by any Company under any Financial Hedge with any Lender
or an Affiliate of any Lender to the extent permitted under Section 10.8(i);    
(b)    Liens created by, or pursuant to, the Forest Service Permit Agreements
for the benefit of the holders of the Vail Bonds and Liens on the amounts in the
“Bond Fund” established and maintained in accordance with the provisions of the
documents executed in connection with the issuance of the Vail Bonds (and Liens
created on all or any portion of the same assets in connection with any
refinancing of such bonds in accordance with the terms of this Agreement);
(c)    Liens on assets of Unrestricted Subsidiaries securing Debt of
Unrestricted Subsidiaries permitted by clause (g) of the definition of
“Permitted Debt”;
(d)     Liens on the Collateral securing Debt of Borrower permitted by clause
(l) of the definition of “Permitted Debt”;
(e)    Liens on assets of any Company securing Permitted Debt arising under or
pursuant to any Bond Documents to which any such Company is a party, but only to
the extent such Liens secure the assets financed by such Permitted Debt (and
proceeds thereof);
(f)    purchase money liens which encumber only the assets acquired;
(g)    pledges or deposits made to secure payment of workers’ compensation,
unemployment insurance or other forms of governmental insurance or benefits
(other than ERISA) or to participate in any fund in connection with workers’
compensation, unemployment insurance, pensions (other than ERISA) or other
social security programs;
(h)    good-faith pledges or deposits made to secure performance of bids,
tenders, contracts (other than for the repayment of borrowed money), or leases,
or to secure statutory obligations, surety or appeal bonds, or indemnity,
performance, or other similar bonds in the ordinary course of business;
(i)    encumbrances and restrictions on the use of real property which do not
materially impair the use thereof;


26

--------------------------------------------------------------------------------





(j)    the following, if either (1) no amounts are due and payable and no Lien
has been filed or agreed to, or (2) the validity or amount thereof is being
contested in good faith by lawful proceedings diligently conducted, reserve or
other provision required by GAAP has been made, levy and execution thereon have
been (and continue to be) stayed or payment thereof is covered in full (subject
to the customary deductible) by insurance: (i) Liens for Taxes; (ii) Liens upon,
and defects of title to, property, including any attachment of property or other
legal process prior to adjudication of a dispute on the merits; (iii) Liens
imposed by operation of Law (including, without limitation, Liens of mechanics,
materialmen, warehousemen, carriers, and landlords, and similar Liens); and (iv)
adverse judgments on appeal;
(k)    any interest or title of a lessor or licensor in assets being leased or
licensed to a Company;
(l)    licenses, leases, or subleases granted to third Persons which do not
interfere in any material respect with the business conducted by the Companies;
(m)    any Lien on any asset of any entity that becomes a Subsidiary of VRI,
which Lien exists at the time such entity becomes a Subsidiary of VRI, so long
as (i) any such Lien was not created in contemplation of such acquisition,
merger, or consolidation, and (ii) any such Lien does not and shall not extend
to any asset other than the assets secured immediately prior to the acquisition
in formation of such Subsidiary;
(n)    in respect of Water Rights, the provisions of the instruments evidencing
such Water Rights and any matter affecting such Water Rights which does not
affect the Companies’ rights to sufficient quantity and quality of water to
conduct business as in effect on the date hereof or any expansion planned as of
the date hereof (including, without limitation, any Lien of the Colorado Water
Conservation Board, or its successors and assigns, on stock owned by any Company
in a Colorado ditch and reservoir company formed in accordance with the Colorado
Corporation Code, as amended);
(o)    in respect of the Forest Service Permits, the provisions of the
instruments evidencing such permits and all rights of the U.S. and its agencies
with respect thereto or with respect to the land affected thereby;
(p)    Liens on cash accounts not to exceed $250,000 in the aggregate at the
FirstBank of Vail established in connection with collateralizing a portion, if
any, of certain second mortgage loans made by such bank, and guaranteed by
Borrower, as part of the Vail Associates Home Mortgage Program for Borrower’s
employees; and
(q)    Liens on assets of any Restricted Company organized outside the United
States securing Debt permitted under clause (o) of the definition of “Permitted
Debt”.
Permitted Recourse Obligations means, collectively, for any Restricted Company,
obligations or liabilities arising with respect to Customary Recourse
Exceptions, Completion Guaranties, and letters of credit or similar arrangements
entered into in support of obligations of an Unrestricted Subsidiary with
respect to its Real Estate Project.
Person means any individual, partnership, joint venture, other entity, or
Governmental Authority.
Platform has the meaning specified in Section 9.1


27

--------------------------------------------------------------------------------





Pledge Agreement means, collectively, (a) a pledge agreement substantially in
the form of Exhibit F-1, executed and delivered by any Person pursuant to the
requirements of the Loan Papers, together with (b) any related Confirmation of
Pledge Agreement and any other amendment, modification, supplement, restatement,
ratification, or reaffirmation of any Pledge Agreement made in accordance with
the Loan Papers.
Potential Default means the occurrence of any event or existence of any
circumstance that would, upon notice or lapse of time or both, become a Default.
Principal Debt means, at any time, the sum of the Revolver Principal Debt and
Term Loan Principal Debt.
Public Lender has the meaning specified in Section 9.1.
Purchase Price means, with respect to any acquisition or merger consummated in
accordance with the provisions of Section 10.11 herein, all (a) direct and
indirect cash payments, and (b) deferred cash payments determined by Borrower to
be reasonably likely to be payable following the closing date of such
acquisition or merger, which payments pursuant to clauses (a) and (b) herein are
made to or for the benefit of the Person being acquired (or whose assets are
being acquired), its shareholders, or its Affiliates in connection with such
acquisition or merger, including, without limitation, the amount of any Debt
being assumed in connection with such acquisition or merger (and subject to the
limitations on Permitted Debt hereunder) or seller financing, and excluding,
without limitation, payments to Affiliates of the Person being acquired (or
whose assets are being acquired) for usual and customary transitional services
or other operating services provided by such Affiliates of the Person being
acquired (or whose assets are being acquired) pursuant to agreements that have
been entered into in good faith by the parties thereto.
Qualified ECP Guarantor means, in respect of any Swap Obligation, Borrower and
each Guarantor with total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest became effective with
respect to such Swap Obligation or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act or any regulation
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
Quarterly Date means each January 31, April 30, July 31, and October 31;
provided, that if any such Quarterly Date is not a Business Day, the provisions
of Section 15.2 shall apply to payments required on such day.
Rate Determination Date means two (2) Business Days prior to the commencement of
such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that, to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
Real Estate Project means the acquisition, development, and operation or resale
of any real estate asset or group of related real estate assets (and directly
related activities) by any Unrestricted Subsidiary.
Recipient means Administrative Agent, any Lender, any L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of any
Restricted Company hereunder.
Related Parties means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, and advisors of
such Person and of such Person’s Affiliates.


28

--------------------------------------------------------------------------------





Representatives means representatives, officers, directors, employees,
attorneys, and agents.
Required Lenders means Lenders holding more than (a) 50% of the Total
Commitment, prior to the termination of the Total Commitment, or (b) 50% of the
Principal Debt, after the termination of the Total Commitment (with the
aggregate amount of each Revolver Lender’s risk participation and funded
participation in L/Cs and Swing Line Loans being deemed “held” by such Revolver
Lender for purposes of this definition); provided, that the Commitment of, and
the portion of the Principal Debt held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
Required Revolver Lenders means Revolver Lenders holding more than (a) 50% of
the Revolver Commitment, prior to the termination of the Revolver Commitment, or
(b) 50% of the Revolver Principal Debt, after the termination of the Revolver
Commitment (with the aggregate amount of each Revolver Lender’s risk
participation and funded participation in L/Cs and Swing Line Loans being deemed
“held” by such Revolver Lender for purposes of this definition); provided, that
the Revolver Commitment of, and the portion of the Revolver Principal Debt held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolver Lenders.
Required Term Loan Lenders means at least two (2) Term Loan Lenders holding more
than 50% of the Term Loan Principal Debt; provided, that the Term Loan
Commitment of, and the portion of the Term Loan Principal Debt held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Term Loan Lenders.
Responsible Officer means (a) the Chairman, President, Chief Executive Officer,
Chief Financial Officer or Executive Vice President and Chief Financial Officer,
Executive Vice President, General Counsel and Secretary, or Senior Vice
President, Controller and Chief Accounting Officer of Borrower (including any
person holding any such position on an interim basis), (b) solely for purposes
of the delivery of Loan Notices, L/C Agreements or Swing Line Loan Notices
pursuant to Section 2, any officer of Borrower so designated by any officer
referenced in clause (a) above in a notice to Administrative Agent, and (c)
solely for purposes of the delivery of any incumbency certificates, any
Secretary or Assistant Secretary of the applicable Restricted Company.
Restricted Companies means VRI and all of VRI’s Restricted Subsidiaries; and
Restricted Company means any of the Restricted Companies.
Restricted Subsidiaries means (a) Gillett, (b) Borrower and (c) all of
Borrower’s Subsidiaries (other than Unrestricted Subsidiaries); and Restricted
Subsidiary means any of the Restricted Subsidiaries.
Revaluation Date means (a) with respect to any L/C, each of the following:
(i) each date of issuance, amendment and/or extension of a L/C denominated in
the Alternative Currency, (ii) each date of any payment by the Australian L/C
Issuer under any L/C denominated in the Alternative Currency, and (iii) such
additional dates as Administrative Agent or the Australian L/C Issuer shall
determine or the Required Revolver Lenders shall require, and (b) with respect
to any Term Loan, each of the following: (i) each date of a borrowing of a
Eurocurrency Rate Loan denominated in an Alternative Currency, (ii) each date of
a continuation of a Eurocurrency Rate Loan denominated in an Alternative
Currency pursuant to Section 2.2, and (iii) such additional dates as the
Administrative Agent shall determine or the Required Lenders shall require.
Revolver Commitment means, as to each Revolver Lender, its obligation to (a)
make Revolver Loans to Borrower pursuant to Section 2.1, (b) purchase
participations in the L/C Exposure, and (c) purchase participations in Swing
Line Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Revolver Lender’s name on Schedule 1
under the caption “Revolver


29

--------------------------------------------------------------------------------





Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Revolver Lender becomes a party hereto, as applicable (which
amount is subject to increase, reduction, or cancellation in accordance with the
Loan Papers).
Revolver Commitment Usage means, at the time of any determination thereof, the
sum of (a) the aggregate Outstanding Amount of all Revolver Loans, plus, without
duplication, (b) the L/C Exposure.
Revolver Facility means the credit facility as described in and subject to the
limitations set forth in Section 2.1(a) hereof, including the L/C Subfacility.
Revolver Lenders means, collectively, on any date of determination, Lenders
having a Revolver Commitment under the Revolver Facility or that are owed
Revolver Principal Debt, and Revolver Lender means any one of the Revolver
Lenders.
Revolver Loan means any Loan made under the Revolver Facility, other than a
Swing Line Loan or an L/C Borrowing. All Revolver Loans shall be denominated in
Dollars.
Revolver Note means a promissory note in substantially the form of Exhibit A-1,
and all renewals and extensions of all or any part thereof.
Revolver Principal Debt means, at any time, the aggregate unpaid principal
balance of all Revolver Loans, together with the aggregate unpaid reimbursement
obligations of Borrower in respect of drawings under any L/C (including, without
limitation, any L/C Borrowing).
Rights means rights, remedies, powers, privileges, and benefits.
S&P means Standard & Poor’s Ratings Group (a division of The McGraw Hill
Companies, Inc.).
Same Day Funds means (a) with respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent or the L/C Issuer, as the case may be, to be customary in
the place of disbursement or payment for the settlement of international banking
transactions in the relevant Alternative Currency.
Sanction means any international economic sanction administered or enforced by a
United States Governmental Authority (including, without limitation, OFAC), a
Canadian Governmental Authority, an Australian Governmental Authority, the
United Nations Security Council, the European Union or Her Majesty’s Treasury.
Sanctioned Person means a Person named on the list of “Specially Designated
Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time.
Section 10.9 Capital Lease Obligation means, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized on a balance sheet in
accordance with GAAP.
Section 10.9 Capital Stock means (a) in the case of a corporation, corporate
stock, (b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (c) in the case of a partnership or limited liability company,


30

--------------------------------------------------------------------------------





partnership or membership interests (whether general or limited) and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.
Section 10.9 Customary Recourse Exceptions means, with respect to any Section
10.9 Non-Recourse Indebtedness of an Unrestricted Subsidiary, exclusions from
the exculpation provisions with respect to such Section 10.9 Non-Recourse
Indebtedness for the bankruptcy of such Unrestricted Subsidiary, fraud,
misapplication of cash, environmental claims, waste, willful destruction, and
other circumstances customarily excluded by institutional lenders from
exculpation provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.
Section 10.9 Guarantee means a guarantee (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
direct or indirect, in any manner (including, without limitation, letters of
credit and reimbursement agreements in respect thereof), of all or any part of
any Section 10.9 Indebtedness.
Section 10.9 Hedging Obligations means, with respect to any Person, the
obligations of such Person under (a) currency exchange or interest rate swap,
cap or collar agreements and (b) other agreements or arrangements designed to
protect such Person against fluctuations in currency exchange or interest rates.
Section 10.9 Indebtedness means, with respect to any Person, without
duplication, (a) any indebtedness of such Person, whether or not contingent, in
respect of borrowed money or evidenced by bonds, notes, debentures or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof) or bankers’ acceptances or representing Section 10.9 Capital Lease
Obligations or the balance deferred and unpaid of the purchase price of any
property (which purchase price is due more than one year after taking title to
such property) or services or representing any Section 10.9 Hedging Obligations,
except any such balance that constitutes an accrued expense or trade payable, if
and to the extent any of the foregoing indebtedness (other than letters of
credit and Section 10.9 Hedging Obligations) would appear as a liability upon a
balance sheet of such Person prepared in accordance with GAAP; (b) all
indebtedness of others secured by a Lien on any asset of such Person (whether or
not such indebtedness is assumed by such Person the amount of such obligation,
to the extent it is without recourse to such Person, being deemed to be the
lesser of the value of such property or assets or the amount of the obligation
so secured); (c) to the extent not otherwise included, the Section 10.9
Guarantee by such Person of any Section 10.9 Indebtedness of any other Person;
provided, however, that (i) the amount outstanding at any time of any Section
10.9 Indebtedness issued with original issue discount is the face amount of such
indebtedness less the remaining unamortized portion of the original issue
discount of such Section 10.9 Indebtedness at such time as determined in
conformity with GAAP; (ii) Section 10.9 Indebtedness shall not include any
liability for federal, state, local or other taxes; and (iii) obligations of VRI
or any Restricted Subsidiary with respect to Permitted Recourse Obligations
shall not constitute Section 10.9 Indebtedness unless and until an event or
circumstance occurs that triggers VRI’s or a Restricted Subsidiary’s direct
payment liability or reimbursement obligation (as opposed to contingent or
performance obligations) to the lender or other party to whom such Permitted
Recourse Obligation is actually owed, in which case the amount of such direct
payment liability to such lender or other party shall constitute Section 10.9
Indebtedness; and (d) with respect to any Restricted Subsidiary of VRI, Section
10.9 Preferred Stock of such Person (in an amount equal to the greater of (x)
the sum of all obligations of such Person with respect to redemption, repayment
or repurchase thereof and (y) the book value of such Section 10.9 Preferred
Stock as reflected on the most recent financial statements of such Person).


31

--------------------------------------------------------------------------------





Section 10.9 Net Income means, with respect to any Person, the net income (or
loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of Section 10.9 Preferred Stock dividends, excluding,
however, (a) any gain (or loss), together with any related provision for taxes
on such gain (or loss), realized in connection with (i) any disposition of
assets (including, without limitation, dispositions pursuant to Section 10.9
Sale and Leaseback Transactions) or (ii) the disposition of any securities by
such Person or any of its Subsidiaries or the extinguishment of any Section 10.9
Indebtedness of such Person or any of its Subsidiaries and (b) any extraordinary
or nonrecurring gain or income (or loss, expense or charge), together with any
related provision for taxes on such extraordinary or nonrecurring gain or income
(or loss, expense or charge).
Section 10.9 Non-Recourse Indebtedness means any Section 10.9 Indebtedness of an
Unrestricted Subsidiary with respect to which the holder of such Section 10.9
Indebtedness (a) may not look to such Unrestricted Subsidiary directly for
repayment, other than to the extent of any security therefor, or (b) may look to
such Unrestricted Subsidiary directly for repayment (but not to any direct or
indirect holder of the Section 10.9 Capital Stock of such Unrestricted
Subsidiary, other than with respect to Permitted Recourse Obligations entered
into by such direct or indirect holder).
Section 10.9 Preferred Stock of any Person means Section 10.9 Capital Stock of
such Person of any class or classes (however designated) that ranks prior, as to
the payment of dividends or as to the distribution of assets upon any voluntary
or involuntary liquidation, dissolution or winding up of such Person, to shares
of Section 10.9 Capital Stock of any other class of such Person.
Section 10.9 Sale and Leaseback Transaction means an arrangement relating to
property now owned or hereafter acquired whereby VRI or a Restricted Subsidiary
transfers such property to a Person and VRI or a Restricted Subsidiary leases it
from such Person.
Securities Laws means the Securities Act of 1933, the Securities Exchange Act of
1934, and the applicable accounting and auditing principles, rules, standards,
and practices promulgated, approved, or incorporated by the Securities and
Exchange Commission, or any Governmental Authority succeeding to any of its
principal functions, or the Public Company Accounting Oversight Board, as each
of the foregoing may be amended and in effect on any applicable date hereunder.
Security Documents means, collectively, (a) each Pledge Agreement, each
Confirmation of Pledge Agreement, any security agreement, mortgage, deed of
trust, control agreement, or other agreement or document, together with all
related financing statements and stock powers, in form and substance reasonably
satisfactory to Administrative Agent and its legal counsel, executed and
delivered by any Person in connection with this Agreement to create a Lien in
favor of Lenders on any of its real or personal property, as amended, modified,
supplemented, restated, ratified, or reaffirmed; and (b) with respect to each
Bond L/C, the trust indenture entered into in connection with such Bond L/C, and
such other agreements and documents delivered by the Issuer (as defined in the
applicable Bond L/C) and the applicable Trustee, pursuant to which such Issuer’s
interest in the Trust Estate (as defined in the applicable trust indenture) and,
upon payment in full of the applicable Bonds, such Trustee’s interest in the
applicable Bond Documents, are assigned to the applicable L/C Issuer as security
for payment of such Bonds.
Service means the U.S. Department of Agriculture Forest Service or any successor
agency.
Similar Business means any business conducted by VRI or any of its Subsidiaries
on the Closing Date or any other recreation, leisure, and/or hospitality
business, including, without limitation, ski mountain resort operations or any
business or activity that is reasonably similar thereto, a reasonable extension,
development, or expansion thereof, or reasonably ancillary thereto.


32

--------------------------------------------------------------------------------





Solvent means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its liabilities (whether contingent, subordinated, unmatured,
unliquidated, or otherwise), (b) it has sufficient cash flow to enable it to pay
its Debts as they mature, and (c) it does not have unreasonably small capital to
conduct its businesses.
Spot Rate for a currency means the rate determined by the Administrative Agent
or Australian L/C Issuer, as the case may be, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two (2) Business Days
prior to the date as of which the foreign exchange computation is made; provided
that the Administrative Agent or Australian L/C Issuer, as the case may be, may
obtain such spot rate from another financial institution designated by the
Administrative Agent or Australian L/C Issuer, as the case may be, if the Person
acting in such capacity does not have as of the date of determination a spot
buying rate for any such currency; and provided further that the Administrative
Agent or Australian L/C Issuer, as the case may be, may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Term Loan or L/C denominated in the Alternative Currency.
Subordinated Debt means any unsecured indebtedness for borrowed money for which
a Company is directly and primarily obligated, so long as such Debt (a) does not
have any stated maturity before the latest maturity of any part of the
Obligation, and (b) is subordinated, upon terms satisfactory to Administrative
Agent, to the payment and collection of the Obligation.
Subsidiary means, with respect to any Person, any corporation, or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.
Swap Obligations means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
Swing Line Borrowing means a borrowing of a Swing Line Loan pursuant to Section
2.4.
Swing Line Commitment means, as to each Swing Line Lender, the commitment of
such Swing Line Lender to provide Swing Line Loans in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Swing Line Lender’s name on Schedule 1 under the caption “Swing Line
Sublimit”.
Swing Line Lenders means, collectively, Bank of America and U.S. Bank National
Association, in their respective capacities as providers of Swing Line Loans,
and any additional Lender approved by Administrative Agent and Borrower that has
agreed to act as a “Swing Line Lender”, and any successor swing line lender
hereunder; and Swing Line Lender means any one of the Swing Line Lenders.
Swing Line Loan has the meaning set forth in Section 2.4(a).
Swing Line Loan Notice means a notice of a Swing Line Borrowing pursuant to
Section 2.4(b), which, if in writing, is substantially in the form of Exhibit
C-2 or such other form as approved by Administrative Agent (including any form
on an electronic platform or electronic transmission system as shall be approved
by Administrative Agent).


33

--------------------------------------------------------------------------------





Swing Line Note means a promissory note in substantially the form of
Exhibit A-2, and all renewals and extensions of all or any part thereof.
Swing Line Subfacility means a subfacility under the Agreement (the portion of
the Loans attributable to which may never exceed in the aggregate the Swing Line
Sublimit) as described in, and subject to the limitations of, Section 2.4
hereof.
Swing Line Sublimit means, on any date, an amount equal to the lesser of (a)
$75,000,000 and (b) the Revolver Commitment (as the same may be increased or
reduced in accordance with the Loan Papers). The Swing Line Sublimit is part of,
and not in addition to, the Revolver Commitment.
Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees, or other charges
imposed by any Governmental Authority, including any interest, additions to tax,
or penalties applicable thereto.
Temporary Cash Investments means investments of the Restricted Companies
permitted under clauses (b) through (g), (p), and (q) of Section 10.8 hereof.
Term Loan means any Loan made under the Term Loan Facility. All Term Loans shall
be denominated in Dollars.
Term Loan Borrowing means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Loan Lenders pursuant to Section
2.1(b).
Term Loan Commitment means, as to each Term Loan Lender, its obligation to make
Term Loans to the Borrower pursuant to Section 2.1(b) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Loan Lender’s name on Schedule 1 under the caption “Term Loan
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term Loan Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
Term Loan Facility means the credit facility as described in and subject to the
limitations set forth in Section 2.1(b) hereof.
Term Loan Lenders means, collectively, on any date of determination, Lenders
having a Term Loan Commitment under the Term Loan Facility or that are owed any
Term Loan Principal Debt, and Term Loan Lender means any one of the Term Loan
Lenders.
Term Loan Note means a promissory note substantially in the form of Exhibit A-3,
and all renewals and extensions of all or any part thereof.
Term Loan Principal Debt means, at any time, the aggregate unpaid principal
balance of all Loans under the Term Loan Facility.
Termination Date means (a) for purposes of the Revolver Facility, the earlier of
(i) August 15, 2023; and (ii) the effective date upon which Revolver Lenders’
Revolver Commitments are otherwise canceled or terminated, and (b) for purposes
of the Term Loan Facility, (i) the earlier of August 15, 2023, and (ii) the
effective date of any other termination, cancellation or acceleration of the
Term Loan Facility.


34

--------------------------------------------------------------------------------





Threshold Amount means $25,000,000.
Total Assets means, as of any date of determination for the Restricted Companies
on a consolidated basis, the book value of all assets of the Restricted
Companies (as determined in accordance with GAAP).
Total Commitment means, at any time, the sum of all Commitments in effect for
all Lenders in respect of the Revolver Facility and the Term Loan Facility (as
reduced or canceled under this Agreement).
Total Leverage Ratio means, as of any date of determination, the ratio of (a)
Funded Debt on the last day of the fiscal quarter immediately preceding such
date, to (b) Adjusted EBITDA for the four fiscal quarters ending on such last
day.
Trustee means any Trustee designated as the beneficiary of a Bond L/C.
Type means any type of Loan determined with respect to the applicable interest
option.
Unreimbursed Amount has the meaning set forth in Section 2.3(c)(i).
Unrestricted Cash means, on any date of determination, the aggregate amount of
all cash and Temporary Cash Investments of the Restricted Companies not subject
to any Lien or restriction (except for Liens of depository institutions securing
payment of customary service charges, transfer fees, account maintenance fees,
and charges for returned or dishonored items, and restrictions with respect to
compensating balances).
Unrestricted Subsidiary means any existing Subsidiary or newly-formed Subsidiary
created by Borrower pursuant to Section 9.10 (which may be a partnership, joint
venture, corporation, limited liability company, or other entity) (a) which does
not own any Forest Service Permit, the stock of any Restricted Company, or any
Critical Assets (except as otherwise permitted under this Agreement), (b) which
has (and whose other partners, joint venturers, members, or shareholders have)
no Debt or other material obligation which is recourse to any Restricted Company
or to the assets of any Restricted Company (other than (i) pursuant to Permitted
Recourse Obligations and (ii) as otherwise permitted in clause (g) of the
definition of “Permitted Debt”), and (c) which is specifically identified in
this definition or has been designated by Borrower as an Unrestricted Subsidiary
by notice to Administrative Agent under Section 9.11 hereof. The Unrestricted
Subsidiaries are reflected on Schedule 8.2 hereto (as the same may be updated
from time to time).
U.S. means the United States of America.
U.S. Person means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
U.S. Tax Compliance Certificate has the meaning specified in Section
4.1(e)(ii)(B)(III).
Vail Bonds means the Eagle County, Colorado Sports Facilities Revenue Refunding
Bonds Series 1998, in the original principal amount of $41,200,000, and any
refinancing thereof to the extent the structure of any such refinancing is
substantially similar to the structure of the Debt refinanced thereby, and the
principal amount refinanced does not exceed the original principal amount of
such Debt.
Vail Summit Resorts means Vail Summit Resorts, Inc. (f/k/a “Ralston Resorts,
Inc.”), a Colorado corporation and a Wholly Owned Subsidiary of Borrower.


35

--------------------------------------------------------------------------------





VHF B.V. means Vail Holdings Finance, B.V., a besloten vennootschap existing
under the Laws of The Netherlands.
VRI means Vail Resorts, Inc., a Delaware corporation and the direct owner of
Borrower.
Water Rights means all water rights and conditional water rights that are
appurtenant to real property owned by the Companies or that have been used or
are intended for use in connection with the conduct of the business of the
Companies, including but not limited to (a) ditch, well, pipeline, spring, and
reservoir rights, whether or not adjudicated or evidenced by any well or other
permit, (b) all rights with respect to groundwater underlying any real property
owned by the Companies, (c) any permit to construct any water well, water from
which is intended to be used in connection with such real property, and (d) all
right, title, and interest of the Companies under any decreed or pending plan of
augmentation or water exchange plan.
WBHI means Whistler Blackcomb Holdings Inc., a corporation existing under the
Laws of the Province of British Columbia.
Whistler Acquisition means the acquisition of WBHI by VRI pursuant to the
Whistler Acquisition Agreement.
Whistler Acquisition Agreement means the Arrangement Agreement, dated as of
August 5, 2016 by and among WBHI, VRI and Exchangeco.
Whistler Acquisition Subsidiaries means, collectively, VHF B.V. and any direct
or indirect Subsidiary of the Borrower not organized under the Laws of the
United States that owns a direct or indirect Equity Interest in WBHI.
Wholly Owned when used in connection with any Subsidiary means any corporation,
partnership, limited liability company, or other entity of which all of the
equity securities or other ownership interests are owned, directly or
indirectly, by VRI, Borrower, or one or more of their Wholly Owned Restricted
Subsidiaries.
Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.



1.2    Number and Gender of Words.
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    (i)    The words “herein,” “hereto,” “hereof,” and “hereunder” and words
of similar import when used in any Loan Paper shall refer to such Loan Paper as
a whole and not to any particular provision thereof.
(ii)    Article, Section, Exhibit, and Schedule references are to the Loan
Papers in which such reference appears.
(iii)    The term “including” is by way of example and not limitation.


36

--------------------------------------------------------------------------------





(iv)    The terms “documents” and “papers” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements, and
other writings, however evidenced, whether in physical or electronic form.
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(d)    Section headings herein and in the other Loan Papers are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Papers.



1.3    Accounting Principles.
(a)    Under the Loan Papers and any documents delivered thereunder, unless
otherwise stated, (i) all accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited Financial Statements
delivered pursuant to Section 9.1, (ii) all accounting principles applied in a
current period must be comparable in all material respects to those applied
during the preceding comparable period, and (iii) while VRI has any consolidated
Restricted Subsidiaries, all accounting and financial terms and compliance with
financial covenants must be on a consolidating and consolidated basis, as
applicable. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Debt of the Companies shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Paper, and either Borrower
or Required Lenders shall so request, Administrative Agent, Lenders, and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein, and (ii) Borrower shall provide to Administrative Agent
and Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
(c)    All references herein to consolidated financial statements of VRI and its
Subsidiaries or its Restricted Subsidiaries, or to the determination of
“Adjusted EBITDA” or “Funded Debt” for VRI and its Subsidiaries or its
Restricted Subsidiaries on a consolidated basis, or any similar reference,
shall, in each case, be deemed to include each variable interest entity that VRI
is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) or is otherwise required to consolidate in accordance with GAAP;
provided, that in determining such amounts, (i) the Funded Debt and Adjusted
EBITDA of the Existing Housing Districts in respect of the Existing Housing
Bonds shall be excluded, and (ii) the Funded Debt and Adjusted EBITDA of the
Existing Metro Districts in respect of any Bonds issued prior to January 28,
2005 (the date of the Existing Agreement) shall be excluded.


37

--------------------------------------------------------------------------------





(d)    Any non-cash reduction in Net Income as a result of an increase in the
liability of participating rent under the Canyons-Park City Lease will be
treated as a Non-Cash Operating Charge for purposes of the calculation of
“EBITDA” and shall not be considered interest expense for any purpose under this
Agreement.



1.4    Rounding. Any financial ratios required to be maintained by the Companies
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).



1.5    References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to organization documents, agreements (including the Loan
Papers), and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements, and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements, and other modifications are not
prohibited by any Loan Papers, and (b) references to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing, or interpreting such Law.



1.6    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).



1.7    L/C Amounts. Unless otherwise specified, all references herein to the
amount of an L/C at any time shall be deemed to mean the Dollar Equivalent of
the stated amount of such L/C in effect at such time; provided, however, that
with respect to any L/C that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such L/C shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such L/C after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.



1.8    Whistler Acquisition Subsidiaries. Notwithstanding any requirement to the
contrary in this Agreement, the Whistler Acquisition Subsidiaries shall be
deemed “Unrestricted Subsidiaries”; provided that the Whistler Acquisition
Subsidiaries shall be treated as “Restricted Subsidiaries” for the purposes of
the definition of Adjusted EBITDA for all purposes under this Agreement and Net
Funded Debt and interest on Funded Debt attributable to the Whistler Acquisition
Subsidiaries shall be included in the calculation of the financial covenants set
forth in Sections 11.1 and 11.2 (provided, in each case, only Borrower’s equity
ownership percentage of Adjusted EBITDA, Net Funded Debt and interest on Funded
Debt attributable to the Whistler Acquisition Subsidiaries shall be included in
such calculation). The Borrower shall pledge 65% of the Equity Interest of VHF
B.V.to the Administrative Agent, for the benefit of Lenders.



1.9    Rates; Currency Equivalents.     (a)    The Australian L/C Issuer shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of L/C Credit Extensions and Outstanding Amounts
denominated in the Alternative Currency. Such Spot Rates shall become effective
as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Borrower
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Papers shall be such Dollar Equivalent amount as so
determined by the Australian L/C Issuer.


38

--------------------------------------------------------------------------------





(b)    Wherever in this Agreement in connection with the issuance, amendment or
extension of an L/C, an amount, such as a required minimum or multiple amount,
is expressed in Dollars, but such L/C is denominated in the Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of the Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Australian L/C
Issuer.



SECTION 2    COMMITMENT.



2.1    Credit Facility. (a)    Subject to the provisions in the Loan Papers,
each Revolver Lender hereby severally and not jointly agrees to lend to Borrower
its Commitment Percentage of one or more Revolver Loans in an aggregate
principal amount outstanding at any time up to such Revolver Lender’s Revolver
Commitment; provided that: (i) each Revolver Loan must occur on a Business Day
and no later than the Business Day immediately preceding the Termination Date
for the Revolver Facility; (ii) each Revolver Loan must be in an amount not less
than (A) $500,000 or a greater integral multiple of $100,000 (if a Base Rate
Loan), or (B) $1,000,000 or a greater integral multiple of $100,000 (if a
Eurocurrency Rate Loan); and (iii) on any date of determination, after giving
effect to the requested Revolver Loan, (A) the Revolver Commitment Usage may not
exceed the Revolver Commitment then in effect, and (B) the aggregate Outstanding
Amount of the Revolver Loans of any Revolver Lender, plus such Revolver Lender’s
Commitment Percentage of the Outstanding Amount of all L/C Exposure, plus such
Revolver Lender’s Commitment Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolver Lender’s Revolver Commitment. Revolver
Loans may be repaid or reborrowed from time to time in accordance with the terms
and provisions of the Loan Papers.
(b)    Each Term Loan Lender made Term Loans to Borrower on May 1, 2015 and
October 14, 2016. Subject to and in reliance upon the terms, conditions,
representations, and warranties in the Loan Papers, each Term Loan Lender
severally, but not jointly, agrees to make one or more Term Loans in Dollars to
Borrower during the Delayed Draw Availability Period, in an aggregate amount
together with the Term Loans made on May 1, 2015 and October 14, 2016 not to
exceed such Term Loan Lender’s Commitment Percentage of the Term Loan Facility.
Each Term Loan Borrowing shall consist of Term Loans made simultaneously by the
Term Loan Lenders in accordance with their respective Commitment Percentage of
the Term Loan Facility. Amounts borrowed under this Section 2.1(b) and repaid or
prepaid may not be reborrowed.



2.2    Loan Procedure.
(a)    Each borrowing of Revolver Loans or Term Loans hereunder, conversion of
Revolver Loans or Term Loans from one Type to the other, and continuation of
Revolver Loans or Term Loans that are Eurocurrency Rate Loans shall be made upon
Borrower’s irrevocable notice to Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice; provided that any telephone notice must be
confirmed immediately by delivery to Administrative Agent of a Loan Notice. Each
Loan Notice must be received by Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Revolver Loans or
Term Loans of, conversion to, or continuation of Revolver Loans or Term Loans
that are Eurocurrency Rate Loans or of any


39

--------------------------------------------------------------------------------





conversion of Revolver Loans or Term Loans that are Eurocurrency Rate Loans to
Base Rate Loans, and (ii) on the requested date of any Base Rate Loan. Each
borrowing of, conversion to, or continuation of Revolver Loans or Term Loans
that are Eurocurrency Rate Loans shall be in amounts set forth in Section 2.1.
Each Loan Notice shall specify (i) whether Borrower is requesting a Revolver
Loan or a Term Loan, (ii) whether Borrower is requesting a Loan, a conversion of
Loans from one Type to the other, or a continuation of Loans as Eurocurrency
Rate Loans, (iii) the requested date of the borrowing (such date, a “Loan
Date”), conversion, or continuation, as the case may be (which shall be a
Business Day), (iv) the principal amount of Loans to be borrowed, converted, or
continued, (v) the Type of Loans to be borrowed or to which existing Revolver
Loans or Term Loans are to be converted, and (vi) if applicable, the duration of
the Interest Period with respect thereto. If Borrower fails to specify a Type of
Loan in a Loan Notice or if Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Revolver Loans or Term Loans
shall be made as, or converted to, Base Rate Loans; provided, however, that in
the case of a failure to timely request a continuation of Loans denominated in
an Alternative Currency, such Loans shall be continued as Eurocurrency Rate
Loans in their original currency with an Interest Period of one month. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Revolver Loans
that are Eurocurrency Rate Loans. If Borrower requests a borrowing of,
conversion to, or continuation of Loans that are Eurocurrency Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month. Administrative Agent shall
promptly notify each Lender of its receipt of any Loan Notice and its contents.
(b)    Each Lender shall remit its Commitment Percentage of each requested
Revolver Loan or Term Loan to Administrative Agent’s principal office in Dallas,
Texas, in funds that are available for immediate use by Administrative Agent by
12:00 noon on the applicable Loan Date, in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Loan Notice. Subject to receipt of such
funds, Administrative Agent shall (unless to its actual knowledge any of the
applicable conditions precedent have not been satisfied by Borrower or waived by
Required Lenders, Required Revolver Lenders or Required Term Loan Lenders, as
applicable) make such funds available to Borrower as directed in the Loan
Notice; provided however, that if on the date of such Loan Notice with respect
to a Revolver Loan, there are L/C Borrowings outstanding, then the proceeds of
such Revolver Loans shall be provided, first, to the payment in full of any such
L/C Borrowing, and then, to Borrower as provided herein.
(c)    Unless Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Loan that such Lender will not make available
to Administrative Agent such Lender’s share of such Loan (or, in the case of any
Base Rate Loan, prior to 12:00 noon on the date of such Base Rate Loan),
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.2(b) and may, in reliance upon such
assumption,


40

--------------------------------------------------------------------------------





make available to Borrower a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Loan available to
Administrative Agent, then the applicable Lender and Borrower severally agree to
pay to Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing, or similar fees
customarily charged by Administrative Agent in connection with the foregoing,
and (B) in the case of a payment to be made by Borrower, the interest rate
applicable to Base Rate Loans. If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Revolver Loan or Term Loan to Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Loan. Any payment
by Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent. A
notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (c) shall be conclusive, absent manifest
error.
(d)    Unless Administrative Agent shall have received notice from Borrower
prior to the date on which any payment is due to Administrative Agent for the
account of Lenders or any L/C Issuer hereunder that Borrower will not make such
payment, Administrative Agent may assume that Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to Lenders or the applicable L/C Issuer, as the case may be, the
amount due. In such event, if Borrower has not in fact made such payment, then
each Lender or the applicable L/C Issuer, as the case may be, severally agrees
to repay to Administrative Agent forthwith on demand the amount so distributed
to such Lender or the applicable L/C Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the greater of the Federal Funds Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation. A
notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (d) shall be conclusive, absent manifest
error.
(e)    The obligations of Lenders hereunder to make Revolver Loans and Term
Loans, to fund participations in L/Cs and Swing Line Loans, and to make payments
pursuant to Section 15.4(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation, or to make any payment under
Section 15.4(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation, or to make its payment under Section 15.4(c).




41

--------------------------------------------------------------------------------






2.3    L/C Subfacility.
(a)    The L/C Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolver Lenders set forth
in this Section 2.3, (1) from time to time on any Business Day during the period
from the Closing Date until the L/C Expiration Date, to issue L/Cs in Dollars or
with respect to the Australian L/C Issuer, the Alternative Currency, for the
account of Borrower or its Subsidiaries in an aggregate amount not to exceed
such L/C Issuer’s L/C Commitment, and to amend or renew L/Cs previously issued
by it, in accordance with subsection (b) below, and (2) to honor sight drafts
under the L/Cs; and (B) Revolver Lenders severally agree to participate in L/Cs
issued for the account of Borrower; provided that no L/C Issuer shall be
obligated to make any L/C Credit Extension with respect to any L/C, and no
Revolver Lender shall be obligated to participate in any L/C, if as of the date
of such L/C Credit Extension (after giving effect to any proposed L/C Credit
Extension on such date), (x) the Revolver Commitment Usage would exceed the
Revolver Commitment, (y) the aggregate Outstanding Amount of the Revolver Loans
of such Revolving Lender, plus such Revolver Lender’s Commitment Percentage of
the Outstanding Amount of all L/C Exposure, plus such Revolving Lender’s
Commitment Percentage of the Outstanding Amounts of all Swing Line Loans would
exceed such Revolver Lender’s Revolver Commitment, or (z) the Outstanding Amount
of the L/C Exposure would exceed the L/C Sublimit. Each request by Borrower for
the issuance or amendment of an L/C shall be deemed to be a representation by
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, Borrower’s ability to obtain
L/Cs shall be fully revolving; accordingly Borrower may, during the foregoing
period, obtain L/Cs to replace L/Cs that have expired or that have been drawn
upon and reimbursed. All Existing L/Cs shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.
(ii)    The L/C Issuers shall not issue any L/C if:
(A)    subject to Section 2.3(b)(iii), the expiry date of such requested L/C
would occur more than twelve months after the date of issuance or last renewal,
unless Required Revolver Lenders have approved such expiry date or unless the
requested L/C is a Bond L/C, in which case the Bond L/C will expire in
accordance with the terms set forth in the applicable Bond L/C as approved by
the applicable L/C Issuer and Administrative Agent in accordance with Section
2.3(i); or
(B)    the expiry date of the requested L/C would occur after the L/C Expiration
Date, unless (x) all the Revolver Lenders and the applicable L/C Issuer have
approved such expiry date or (y) such L/C is cash collateralized on terms and
pursuant to arrangements satisfactory to the applicable L/C Issuer.
(iii)    The L/C Issuers shall not be under any obligation to issue any L/C if:
(A)    any order, judgment, or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable L/C
Issuer from issuing such L/C, or any Law applicable to the applicable L/C Issuer
or any


42

--------------------------------------------------------------------------------





request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over the applicable L/C Issuer shall
prohibit, or request that such L/C Issuer refrain from, the issuance of letters
of credit generally or such L/C in particular or shall impose upon the
applicable L/C Issuer with respect to such L/C any restriction, reserve, or
capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the
applicable L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;
(B)    the issuance of such L/C would violate one or more policies of the
applicable L/C Issuer applicable to letters of credit generally;
(C)    such L/C is to be denominated in a currency other than Dollars (or the
Alternative Currency with respect to L/Cs issued by the Australian L/C Issuer);
(D)    any Revolver Lender is at that time a Defaulting Lender, unless the
applicable L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
Borrower or such Revolver Lender to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 3.15(a)(iv)) with
respect to the Defaulting Lender arising from either the L/C then proposed to be
issued or that L/C and all other L/C Exposure as to which such L/C Issuer has
actual or potential Fronting Exposure, as it may elect in its sole discretion;
or
(E)    the Australian L/C Issuer does not as of the issuance date of the
requested L/C issue L/Cs in the Alternative Currency.
(iii)    No L/C Issuer shall be under any obligation to amend any L/C if (A)
such L/C Issuer would have no obligation at such time to issue such L/C in its
amended form under the terms hereof, or (B) the beneficiary of such L/C does not
accept the proposed amendment to such L/C.
(iv)    No L/C Issuer shall amend any L/C if such L/C Issuer would not be
permitted at such time to issue the L/C in its amended form under the terms
hereof.
(v)    Each L/C Issuer shall act on behalf of the Revolver Lenders with respect
to any L/C issued by it and the documents associated therewith, and such L/C
Issuer shall have all of the benefits and immunities (A) provided to
Administrative Agent in Section 14 with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with each L/C issued by it or proposed
to be issued by it and L/C Agreements pertaining to such L/C as fully as if the
term “Administrative Agent” as used in Section 14 included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit:
Auto-Extension Letters of Credit.
(i)    Each L/C shall be issued or amended, as the case may be, upon the request
of Borrower delivered to the applicable L/C Issuer (with a copy to
Administrative Agent)


43

--------------------------------------------------------------------------------





in the form of an L/C Agreement, appropriately completed and signed by a
Responsible Officer of Borrower. Such L/C Agreement may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the applicable L/C Issuer, by personal delivery or by any
other means acceptable to the L/C Issuer. Such L/C Agreement must be received by
the applicable L/C Issuer and Administrative Agent not later than 11:00 a.m. at
least two Business Days (or such later date and time as the applicable L/C
Issuer may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of an L/C, such L/C Agreement shall specify in
form and detail satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested L/C (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) the purpose and nature of the requested L/C and such other
matters as the applicable L/C Issuer (or, in the case of the Bond L/Cs, the
applicable L/C Issuer or Administrative Agent) may require. In the case of a
request for an amendment of any outstanding L/C, such L/C Agreement shall
specify in form and detail satisfactory to the applicable L/C Issuer (A) the L/C
to be amended; (B) the proposed date of amendment thereof (which shall be a
Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the applicable L/C Issuer (or, in the case of the Bond L/Cs, the
applicable L/C Issuer or Administrative Agent) may require. Additionally,
Borrower shall furnish to the applicable L/C Issuer and Administrative Agent
such other documents and information pertaining to such requested L/C issuance
or amendment, including any Issuer Documents, as such L/C Issuer or
Administrative Agent may require.
(ii)    Promptly after receipt of any L/C Agreement, the applicable L/C Issuer
will confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such L/C Agreement from Borrower
and, if not, such L/C Issuer will provide Administrative Agent with a copy
thereof. Unless the applicable L/C Issuer has received written notice from any
Revolver Lender, Administrative Agent or Borrower, at least one Business Day
prior to the requested date of issuance or amendment of the applicable L/C, that
one or more applicable conditions contained in Article VII shall not be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue an L/C for the account of Borrower or enter
into the applicable amendment, as the case may be, in each case in accordance
with such L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each L/C, each Revolver Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such L/C in an amount equal to the product of
such Revolver Lender’s Commitment Percentage times the amount of such L/C.
(iii)    If Borrower so requests in any applicable L/C Agreement, the applicable
L/C Issuer may, in its sole and absolute discretion, agree to issue an L/C that
has automatic extension provisions (each, an “Auto-Extension L/C”); provided
that any such Auto-Extension L/C must permit the applicable L/C Issuer to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such L/C) by giving prior notice to the beneficiary
thereof not later than a day (the “Nonextension Notice Date”) in each such
twelve-month period to be agreed upon at the time such L/C is issued. Unless
otherwise directed by the applicable L/C Issuer, Borrower shall not be required
to


44

--------------------------------------------------------------------------------





make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension L/C has been issued, Revolver Lenders shall be deemed to have
authorized (but may not require) the applicable L/C Issuer to permit the
extension of such L/C at any time to an expiry date not later than the L/C
Expiration Date; provided, however, that the applicable L/C Issuer shall not
permit any such extension if (A) such L/C Issuer has determined that it would
not be permitted, or would have no obligation at such time to issue such L/C in
its revised form (as extended) under the terms hereof (by reason of the
provisions of Section 2.3(a)(ii), Section 2.3(a)(iii) or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Nonextension Notice Date (1) from
Administrative Agent that Required Revolver Lenders have elected not to permit
such extension or (2) from Administrative Agent, any Revolver Lender, or
Borrower that one or more of the applicable conditions specified in Section 7.2
is not then satisfied, and in each such case directing the applicable L/C Issuer
not to permit such extension.
(iv)    Promptly after its delivery of any L/C or any amendment to an L/C to an
advising bank with respect thereto or to the beneficiary thereof, the applicable
L/C Issuer will also deliver to Borrower and Administrative Agent a true and
complete copy of such L/C or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any L/C of any notice of a drawing
under such L/C, the applicable L/C Issuer shall notify Borrower and
Administrative Agent thereof. In the case of an L/C denominated in the
Alternative Currency, Borrower shall reimburse the Australian L/C Issuer in the
Alternative Currency, unless (A) the Australian L/C Issuer (at its option) shall
have specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars,
Borrower shall have notified the Australian L/C Issuer promptly following
receipt of the notice of drawing that Borrower will reimburse the Australian L/C
Issuer in Dollars. In the case of any such reimbursement in Dollars of a drawing
under an L/C denominated in the Alternative Currency, the Australian L/C Issuer
shall notify Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under an L/C to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the Australian
L/C Issuer under an L/C to be reimbursed in the Alternative Currency (each such
date, an “Honor Date”), Borrower shall reimburse such L/C Issuer through
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in the
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.3(c)(i) and (B) the Dollar amount paid by Borrower,
whether on or after the Honor Date, shall not be adequate on the date of that
payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, Borrower agrees,
as a separate and independent obligation, to indemnify the Australian L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. If Borrower fails to so
reimburse such L/C Issuer by such time, Administrative Agent shall promptly
notify each Revolver Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of an L/C denominated in the Alternative Currency) (the “Unreimbursed


45

--------------------------------------------------------------------------------





Amount”), and the amount of such Revolver Lender’s Commitment Percentage
thereof. In such event, Borrower shall be deemed to have requested a Base Rate
Loan hereunder to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.1 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolver Commitment and the conditions
set forth in Section 7.2 (other than the delivery of a Loan Notice). Any notice
given by any L/C Issuer or Administrative Agent pursuant to this Section
2.3(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
(ii)    Each Revolver Lender (including any Revolver Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.3(c)(i) make funds available
(and Administrative Agent may apply Cash Collateral provided for this purpose)
for the account of the applicable L/C Issuer in Dollars at Administrative
Agent’s Office in an amount equal to its Commitment Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by Administrative Agent; whereupon, subject to the provisions of
Section 2.3(c)(iii), each Revolver Lender that so makes funds available shall be
deemed to have made a Base Rate Loan hereunder to Borrower in such amount.
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolver Loan because the conditions set forth in Section 7.2 cannot be
satisfied or for any other reason, Borrower shall be deemed to have incurred
from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolver Lender’s payment to Administrative
Agent for the account of the applicable L/C Issuer pursuant to Section
2.3(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing in satisfaction of its participation obligation under this Section
2.3.
(iv)    Until each Revolver Lender funds its portion of a Revolver Loan or
participation in an L/C Borrowing pursuant to this Section 2.3(c) to reimburse
the applicable L/C Issuer for any amount drawn under any L/C, interest in
respect of such Revolver Lender’s Commitment Percentage of such amount shall be
solely for the account of the applicable L/C Issuer.
(v)    Each Revolver Lender’s obligation to reimburse the L/C Issuers for
amounts drawn under L/Cs (whether by making a Revolver Loans or funding its
participation in an L/C Borrowing), as contemplated by this Section 2.3(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense, or
other right which such Revolver Lender may have against the applicable L/C
Issuer, Borrower, or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default or Potential Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolver Lender’s obligation to make Revolver Loans
pursuant to this Section 2.3(c) is subject to the conditions set forth in
Section 7.2 (other than delivery by Borrower of a Loan Notice). No funding of a
participation in an L/C Borrowing shall relieve or otherwise impair the
obligation of Borrower to reimburse the applicable L/C Issuer for the amount of


46

--------------------------------------------------------------------------------





any payment made by such L/C Issuer under any L/C, together with interest as
provided herein.
(vi)    If any Revolver Lender fails to make available to Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Revolver Lender pursuant to the foregoing provisions of this Section 2.3(c)
by the time specified in Section 2.3(c)(ii), then, without limiting the other
provisions of this Agreement, the applicable L/C Issuer shall be entitled to
recover from such Revolver Lender (acting through Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the applicable L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by such L/C Issuer in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing, or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Revolver Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolver Lender’s
participation in the L/C Borrowing, as the case may be. A certificate of the
applicable L/C Issuer submitted to any Revolver Lender (through Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after an L/C Issuer has made a payment under any L/C and has
received from any Revolver Lender such Revolver Lender’s funding of its
participation in the related L/C Borrowing in accordance with Section 2.3(c), if
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by Administrative Agent), Administrative Agent will distribute to such
Revolver Lender its Commitment Percentage thereof in Dollars (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolver Lender’s participation in the L/C Borrowing was outstanding)
in the same funds as those received by Administrative Agent.
(ii)    If any payment received by Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.3(c)(i) is required to be returned under any of
the circumstances described in Section 15.12 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Revolver Lender shall pay to Administrative Agent for the account of the
applicable L/C Issuer its Commitment Percentage thereof on demand of
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolver Lender, at a rate per annum equal
to the Federal Funds Rate from time to time in effect. The obligations of the
Revolver Lenders under this clause (d) shall survive the payment in full of the
Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of Borrower to reimburse the
applicable L/C Issuer for each drawing under each L/C and to repay each L/C
Borrowing shall be absolute, unconditional, and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


47

--------------------------------------------------------------------------------





(i)    any lack of validity or enforceability of such L/C, this Agreement, or
any other agreement or instrument relating thereto;
(ii)    the existence of any claim, counterclaim, set-off, defense, or other
right that Borrower may have at any time against any beneficiary or any
transferee of such L/C (or any Person for whom any such beneficiary or any such
transferee may be acting), the applicable L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such L/C or any agreement or instrument relating thereto, or any unrelated
transaction;
(iii)    any draft, demand, certificate, or other document presented under such
L/C proving to be forged, fraudulent, invalid, or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such L/C;
(iv)    waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of Borrower or any waiver by such L/C
Issuer which does not in fact materially prejudice Borrower;
(v)    honor of a demand for payment presented electronically even if such L/C
requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such L/C if presentation after such
date is authorized by the UCC, the ISP or the UCP, as applicable;
(vii)    any payment by the applicable L/C Issuer under such L/C against
presentation of a draft or certificate that does not strictly comply with the
terms of such L/C; or any payment made by the applicable L/C Issuer under such
L/C to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver, or other representative of or successor to any beneficiary or any
transferee of such L/C, including any arising in connection with any proceeding
under any Debtor Relief Law;
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower; or
(ix)    any adverse change in the relevant exchange rates or in the availability
of the Alternative Currency to Borrower or any Subsidiary or in the relevant
currency markets generally.
Borrower shall promptly examine a copy of each L/C and each amendment thereto
that is delivered to it and, in the event of any claim of noncompliance with
Borrower’s instructions or other irregularity, Borrower will immediately notify
the applicable L/C Issuer. Borrower shall be conclusively deemed to have waived
any such claim against the applicable L/C Issuer and its correspondents unless
such notice is given as aforesaid.


48

--------------------------------------------------------------------------------





(f)    Role of L/C Issuers Each Revolver Lender and Borrower agree that, in
paying any drawing under an L/C, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates,
and documents expressly required by the L/C) or to ascertain or inquire as to
the validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, any Related
Party of Administrative Agent, or any of the respective correspondents,
participants, or assignees of the L/C Issuers shall be liable to any Revolver
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of Revolver Lenders, Required Revolver Lenders, Required
Term Loan Lenders or Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity, or enforceability of any document or
instrument related to any L/C or L/C Agreement. Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any L/C; provided, however, that this assumption is not intended to,
and shall not, preclude Borrower’s pursuing such rights and remedies as it may
have against the beneficiary or transferee at Law or under any other agreement.
None of the L/C Issuers, any Related Party of Administrative Agent, or any of
the respective correspondents, participants, or assignees of any L/C Issuer
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.3(e); provided, however, that anything in such clauses
to the contrary notwithstanding, Borrower may have a claim against an L/C
Issuer, and an L/C Issuer may be liable to Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by Borrower which Borrower proves were caused by such L/C Issuer’s
willful misconduct or gross negligence or such L/C Issuer’s willful failure to
pay under any L/C after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of an
L/C. In furtherance and not in limitation of the foregoing, an L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and an L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign an L/C or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. Each L/C Issuer may send an L/C or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and Borrower when an L/C is issued (including any such
agreement applicable to an Existing L/C), (i) the rules of the ISP shall apply
to each standby L/C and each Bond L/C, and (ii) the rules of the Uniform Customs
and Practice for Documentary Credits (“UCP”), as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial L/C. Notwithstanding the foregoing, each L/C Issuer shall not be
responsible to Borrower for, and such L/C Issuer’s rights and remedies against
Borrower shall not be impaired by, any action or inaction of such L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any L/C or this Agreement, including the Law or any
order of a jurisdiction where such L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade – International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any L/C chooses such law or practice.


49

--------------------------------------------------------------------------------





(h)    Conflict with L/C Agreement. In the event of any conflict between the
terms hereof and the terms of any L/C Agreement, the terms hereof shall control.
(i)    Bond L/Cs. Notwithstanding any provision to the contrary set forth in
this Section 2.3:
(i)    (A)    The Bond L/Cs shall be subject to the terms and conditions of this
Agreement and applicable Law; provided however, that (1) such Bond L/Cs may have
expiration dates later than thirteen months from the date of issuance, so long
as such date is not later than the L/C Expiration Date; and (2) the terms of
such Bond L/Cs must be acceptable to the applicable L/C Issuer and
Administrative Agent, and, (I) subject to the provisions of Section 2.3(i)(ii)
and 2.3(i)(iii), may provide for the reinstatement of drawn portions of the Bond
L/C, whether or not reimbursement has been received (which may have the effect
of increasing the amount of such Bond L/C), (II) may provide for automatic
extensions thereof, so long as such terms comply with the auto extension
provisions set forth in Section 2.3(b)(iii) hereof, and (III) may contain
provisions whereby the applicable L/C Issuer is granted certain Rights in
collateral and voting Rights under the related Bond Documents, which Rights are
expressly assigned by the applicable L/C Issuer to Administrative Agent for the
benefit of Revolver Lenders pursuant to Section 2.3(i)(iv) herein.
(B)    Borrower may request that an L/C Issuer issue Bond L/Cs by providing at
least 30 days prior written notice of such request to the applicable L/C Issuer,
and by delivering a certificate at least 30 days prior to the issuance of any
Bond L/C to Administrative Agent demonstrating the Companies’ pro forma
compliance with the financial covenant set forth in Section 11.1 herein, after
giving effect to the issuance of any such Bonds and, without duplication, any
Debt incurred by Borrower or any Company in support thereof, and certifying that
no Default or Potential Default exists or would result after giving effect
thereto.
(ii)    In the event that the proceeds of any drawing under any Bond L/C are
used to pay the purchase price of Bonds tendered or deemed tendered by the owner
thereof pursuant to the related Bond Documents (such drawing, including the
drawing of any accrued interest on the tendered Bonds, a “Bond Purchase
Drawing”), then the stated amount of such Bond L/C will be temporarily reduced
by the amount of such drawing, subject to automatic reinstatement (whether or
not reimbursement for any drawings thereunder has been received or the
conditions set forth in Section 7.2 have been satisfied, and without further
approval from Revolver Lenders) pursuant to the provisions of the applicable
Bond L/C by an amount equal to the Bond Purchase Drawing, so long as (A) the
applicable L/C Issuer (or Administrative Agent, as assignee of such L/C Issuer)
has been properly accounted for on the securities depository’s records as the
beneficial owner of such Bonds purchased with the proceeds (or portion thereof)
of the Bond L/C, or (B) such Bonds have been delivered to the appropriate
custodian and registered as directed by such L/C Issuer (or Administrative
Agent, as assignee of such L/C Issuer), or (C) to the extent provided for in the
applicable Bond L/C, such Bonds have been remarketed in accordance with the
terms of the applicable Bond Documents and released by the applicable L/C
Issuer; provided however, that if the repurchased Bonds are not transferred to
such L/C Issuer (or Administrative Agent, as assignee of such L/C Issuer) as
required in clauses (A) and (B) preceding, then the applicable L/C Issuer shall
notify Administrative Agent (who shall subsequently notify Revolver


50

--------------------------------------------------------------------------------





Lenders) of such failure. Unless otherwise directed by Required Revolver
Lenders, the applicable L/C Issuer shall then deliver notice to the applicable
Trustee prior to the fifth Business Day after any such Bond Purchase Drawing
that the amount of such drawing will not be reinstated.
(iii)    If the interest portion of any Bond L/C is drawn by the applicable
Trustee to make scheduled interest payments on the outstanding principal amount
of the Bonds, then the stated amount of such Bond L/C will be temporarily
reduced by the amount of such drawing, subject to automatic reinstatement of the
interest portion of such Bond L/C (whether or not reimbursement for any drawings
thereunder has been received or the conditions set forth in Section 7.2 have
been satisfied, and without further approval from Revolver Lenders) pursuant to
the provisions of the applicable Bond L/C. Subject to compliance with Section
2.3(b) herein, the stated amount of the related Bond L/C may be increased as
required by the related Bond Documents (to reflect an increase in the maximum
rate of interest or number of days of accrued interest covered by such Bond L/C
or otherwise).
(iv)    All liens and security interests securing reimbursement obligations and
other obligations owed to the applicable L/C Issuer of any Bond L/C under the
related Bond Documents (including, without limitation, any L/C Borrowing), any
rights in and to any Bonds or other certificates of indebtedness issued to such
L/C Issuer under the related Bond Documents, and any voting rights or other
rights created in favor of such L/C Issuer under or pursuant to or in connection
with any related Bond Documents (collectively, the “Bond Rights”), now or
hereafter existing in favor of such L/C Issuer, are hereby assigned and conveyed
by the applicable L/C Issuer to Administrative Agent for the ratable benefit of
Revolver Lenders. Notwithstanding anything to the contrary set forth in any Bond
L/C, any Bonds, or certificates of indebtedness purchased from the owner thereof
by the applicable Trustee with funds received pursuant to a drawing under any
Bond L/C shall be registered in the name of Administrative Agent and shall be
delivered to or held by Administrative Agent or such other entity as may be
specified by the applicable L/C Issuer and approved by Administrative Agent in a
written instrument delivered to the applicable Trustee, for the benefit of the
applicable L/C Issuer, Administrative Agent, and the other Revolver Lenders.
Each L/C Issuer of a Bond L/C agrees to execute all such other assignments,
conveyances, financing statements, and other documents required by
Administrative Agent to effect the requirements of this Section 2.3(i)(iv);
provided that, Revolver Lenders, Administrative Agent, and such L/C Issuer agree
that in the event any Bonds or certificates of indebtedness are issued to such
L/C Issuer (or Administrative Agent as the assignee of such L/C Issuer) as a
result of a drawing by the applicable Trustee under the Bond L/C for which such
L/C Issuer is not immediately reimbursed, and subsequently the Bonds are
remarketed and such L/C Issuer is reimbursed for all amounts so advanced (which
reimbursement may be a repayment of any Revolver Loan disbursed by Revolver
Lenders as payment of the related L/C reimbursement obligations under Section
2.3(c) or a repayment of an L/C Borrowing), then any Bonds or certificates of
indebtedness shall be released by Administrative Agent and delivered to such
Trustee without any further authorization from Revolver Lenders or such L/C
Issuer.
(v)    To the extent Rights (including, without limitation, voting rights,
rights to provide notice and elect remedies, and rights to approve waivers,
consents, or amendments of the related Bond Documents) are created in favor of
the L/C Issuers of any Bond L/C,


51

--------------------------------------------------------------------------------





such Rights (other than ministerial, non discretionary Rights) may only be
exercised with the consent, or in accordance with the directions, of Required
Revolver Lenders.
(vi)    In the event of any conflict between the terms and provisions of this
Section 2.3 relating to Bond L/Cs and the terms and provisions of any Loan Paper
relating to L/Cs (other than Bond L/Cs), the terms and provisions of this
Section 2.3 shall control.
(j)    L/Cs Issued for Subsidiaries. Notwithstanding that an L/C issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, a Subsidiary of Borrower or a Metro District, Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such L/C. Borrower hereby acknowledges that the issuance of L/Cs for the account
of Subsidiaries of Borrower or a Metro District inures to the benefit of
Borrower, and that Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.



2.4    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein,
each Swing Line Lender agrees (severally, not jointly), in reliance upon the
agreements of the other Revolver Lenders set forth in this Section 2.4, to make
loans (each such loan, a “Swing Line Loan”) to Borrower from time to time on any
Business Day prior to the Termination Date for the Revolver Facility in an
aggregate amount up to such Swing Line Lender’s Swing Line Commitment,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Commitment Percentage of the Outstanding Amount of Revolver Loans and L/C
Exposure of such Revolver Lender acting as Swing Line Lender, may exceed the
amount of such Revolver Lender’s Revolver Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the aggregate Outstanding Amount
of all Swing Line Loans made by the Swing Line Lenders shall not exceed the
Swing Line Sublimit, (ii) the Revolver Commitment Usage shall not exceed the
Revolver Commitment, and (iii) the aggregate Outstanding Amount of the Revolver
Loans of any Revolver Lender, plus such Revolver Lender’s Commitment Percentage
of the Outstanding Amount of all L/C Exposure, plus such Revolver Lender’s
Commitment Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolver Lender’s Revolver Commitment, and provided, further,
that Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, Borrower may borrow under this Section 2.4,
prepay under Section 3.2, and reborrow under this Section 2.4. Each Swing Line
Loan shall be a Daily Floating LIBOR Loan. Immediately upon the making of a
Swing Line Loan, each Revolver Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolver Lender’s Commitment Percentage times the amount of such Swing Line
Loan. Notwithstanding anything to the contrary in this clause (a), a Swing Line
Lender shall not be obligated to make Swing Line Loans (x) at a time when any
Revolver Lender is a Defaulting Lender or (y) if such Swing Line Lender
reasonably believes that a Revolver Lender will become a Defaulting Lender.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon
Borrower’s irrevocable notice to either Swing Line Lender and Administrative
Agent, which may be given by (A) telephone or (B) a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the applicable Swing Line Lender and Administrative Agent of a Swing Line Loan
Notice. Each such notice must be received by the applicable Swing


52

--------------------------------------------------------------------------------





Line Lender and Administrative Agent not later than 12:00 noon on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $1,000,000, and (ii) the requested borrowing date, which shall be a
Business Day. Promptly after receipt by the applicable Swing Line Lender of any
telephonic Swing Line Loan Notice, such Swing Line Lender will confirm with
Administrative Agent (by telephone or in writing) that Administrative Agent has
also received such Swing Line Loan Notice and, if not, such Swing Line Lender
will notify Administrative Agent (by telephone or in writing) of the contents
thereof. Unless such Swing Line Lender has received notice (by telephone or in
writing) from Administrative Agent (including at the request of any Revolver
Lender) prior to 1:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing such Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of Section
2.4(a), or (B) that one or more of the applicable conditions specified in
Section 7 is not then satisfied, then, subject to the terms and conditions
hereof, such Swing Line Lender will, not later than 2:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    Each Swing Line Lender, as applicable, at any time in its sole and
absolute discretion may request, on behalf of Borrower (which hereby irrevocably
authorizes each Swing Line Lender to so request on its behalf), that each
Revolver Lender make a Base Rate Loan in an amount equal to such Revolver
Lender’s Commitment Percentage of the Outstanding Amount of the Swing Line Loans
owed to such Swing Line Lender. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.2, without regard to the minimum
and multiples specified in Section 2.1 for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolver Commitment and the
conditions set forth in Section 7.2. The applicable Swing Line Lender shall
furnish Borrower with a copy of the applicable Loan Notice promptly after
delivering such notice to Administrative Agent. Each Revolver Lender shall make
an amount equal to its Commitment Percentage of the amount specified in such
Loan Notice available to Administrative Agent in immediately available funds for
the account of the applicable Swing Line Lender at Administrative Agent’s Office
not later than 12:00 noon on the day specified in such Loan Notice, whereupon,
subject to Section 2.4(c)(ii), each Revolver Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to Borrower in such
amount. Administrative Agent shall remit the funds so received to the applicable
Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by a Revolver
Loan in accordance with Section 2.4(c)(i), the request for Base Rate Loans
submitted by the applicable Swing Line Lender as set forth herein shall be
deemed to be a request by such Swing Line Lender that each Revolver Lender fund
its risk participation in the relevant Swing Line Loans and each Revolver
Lender’s payment to Administrative Agent for the account of such Swing Line
Lender pursuant to Section 2.4(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Revolver Lender fails to make available to Administrative Agent
for the account of the applicable Swing Line Lender any amount required to be
paid by such Revolver Lender pursuant to the foregoing provisions of this
Section 2.4(c) by the time specified in Section 2.4(c)(i), such Swing Line
Lender shall be entitled to recover from such Revolver Lender (acting through
Administrative Agent), on demand, such amount with


53

--------------------------------------------------------------------------------





interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by such Swing Line Lender in accordance with banking industry rules
on interbank compensation. A certificate of such Swing Line Lender submitted to
any Revolver Lender (through Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.
(iv)    Each Revolver Lender’s obligation to make Revolver Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section 2.4(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense, or
other right which such Revolver Lender may have against the applicable Swing
Line Lender, Borrower, or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Potential Default, or (C) any other
occurrence, event, or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolver Lender’s obligation to make Revolver Loans
pursuant to this Section 2.4(c) is subject to the conditions set forth in
Section 7.2. No such funding of risk participations shall relieve or otherwise
impair the obligation of Borrower to repay Swing Line Loans, together with
interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolver Lender has purchased and funded a risk
participation in a Swing Line Loan, if the applicable Swing Line Lender receives
any payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Revolver Lender its Commitment Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolver Lender’s risk participation was funded) in
the same funds as those received by such Swing Line Lender.
(ii)    If any payment received by the applicable Swing Line Lender in respect
of principal or interest on any Swing Line Loan is required to be returned by
such Swing Line Lender under any of the circumstances described in Section 15.12
(including pursuant to any settlement entered into by such Swing Line Lender in
its discretion), each Revolver Lender shall pay to such Swing Line Lender its
Commitment Percentage thereof on demand of Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. Administrative Agent will make
such demand upon the request of such Swing Line Lender. The obligations of
Revolver Lenders under this clause shall survive the payment in full of the
Obligation and the termination of this Agreement.
(e)    Interest for Account of Swing Line Lenders. Each Swing Line Lender shall
be responsible for invoicing Borrower for interest on its respective Swing Line
Loans. Until each Revolver Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.4 to refinance such Revolver Lender’s Commitment
Percentage of any Swing Line Loan, interest in respect of such Commitment
Percentage of such Swing Line Loan shall be solely for the account of the
applicable Swing Line Lender.


54

--------------------------------------------------------------------------------





(f)    Payments Directly to Swing Line Lenders. Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
applicable Swing Line Lender.



2.5    Increase in Revolver Commitments; Incremental Term Loan Facility.
(a)    Request for Increase in Revolver Commitments or Incremental Term Loan
Facility. Provided there exists no Default or Potential Default, upon notice to
Administrative Agent (which shall promptly notify Lenders), Borrower may, from
time to time, request either (i) an increase in the Revolver Commitments, or
(ii) the addition of one or more new term loan facilities under this Agreement
(each, an “Incremental Term Loan Facility”, and collectively, the “Incremental
Term Loan Facilities”), such that, after giving effect thereto, the sum of the
Total Commitment and aggregate principal amount of loans under the Incremental
Term Loan Facilities do not exceed the Maximum Facility Amount minus the amount
of Debt incurred and outstanding pursuant to clause (l) of the definition of
“Permitted Debt”; provided, that any such request shall be in a minimum amount
of $10,000,000, and greater integral multiples of $500,000 thereof.
(b)    Additional Lenders. To achieve the full amount of a requested increase
and subject to the approval of Administrative Agent, each L/C Issuer, and each
Swing Line Lender (which approvals shall not be unreasonably withheld), Borrower
may:
(i)    in connection with any increase in the Revolver Commitments, (A) invite
additional Eligible Assignees to become Revolver Lenders pursuant to an
agreement in form and substance satisfactory to Administrative Agent and its
counsel (each, a “Joinder Agreement”), and (B) request one or more Revolver
Lenders to increase their respective Revolver Commitments hereunder, but each
such Revolver Lender shall not be deemed to have agreed to increase its Revolver
Commitment unless such Revolver Lender notifies Administrative Agent prior to
any deadline specified by Borrower (in consultation with Administrative Agent)
of its agreement to increase its Revolver Commitment and the amount of the
increase of such Revolver Lender’s Revolver Commitment; and
(ii)     in connection with the addition of any Incremental Term Loan Facility
under this Agreement, invite Eligible Assignees or one or more Lenders to become
lenders under such Incremental Term Loan Facility pursuant to clause (e) below.
(c)    Effective Date and Allocations. If the Revolver Commitments are increased
or an Incremental Term Loan Facility is added to this Agreement in accordance
with this Section, then Administrative Agent and Borrower shall determine the
effective date (the “Increase Effective Date”) and the final allocation thereof.
Administrative Agent shall promptly notify Borrower, Lenders (including, without
limitation, any Eligible Assignee becoming a Lender) and lenders under the
Incremental Term Loan Facilities of the final allocation of such increase and
the Increase Effective Date.
(d)    Conditions to Effectiveness of Increase in Revolver Commitments. As a
condition precedent to any increase in the Revolver Commitments, Borrower shall
deliver to Administrative Agent:


55

--------------------------------------------------------------------------------





(i)    Joinder Agreements executed by Borrower, Administrative Agent, and each
Eligible Assignee becoming a new Revolver Lender hereunder pursuant to Section
2.5(c) hereof, together with a completed Administrative Questionnaire;
(ii)    with respect to any Revolver Lender requesting a Note, a Note executed
by Borrower; and
(iii)    a certificate of each Company dated as of the Increase Effective Date
signed by a Responsible Officer of Borrower and each Guarantor (A) certifying
and attaching the resolutions adopted by each such entity approving or
consenting to such increase, and (B) in the case of Borrower, certifying that,
before and after giving effect to such increase, (1) the representations and
warranties contained in Section 8 and the other Loan Papers are true and correct
on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (2) no Default or
Potential Default exists or would result therefrom. Borrower shall prepay any
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 4.5) to the extent necessary to keep the
outstanding Loans ratable with any revised Commitment Percentages arising from
any non-ratable increase in the Commitments under this Section.
(e)    Conditions to Effectiveness of Addition of an Incremental Term Loan
Facility. As a condition precedent to the addition of each Incremental Term Loan
Facility, Borrower shall deliver to Administrative Agent:
(i)    an amendment, in form and substance satisfactory to Administrative Agent
and each lender under such Incremental Term Loan Facility, executed by Borrower,
Administrative Agent and each lender under such Incremental Term Loan Facility,
which shall include provisions relating to the maturity, pricing, and
amortization of the term loan and voting rights of the lenders under such
Incremental Term Loan Facility, and such other changes as Administrative Agent
and the lenders under such Incremental Term Loan Facility shall deem necessary
to effect the increase requested hereby;
(ii)    with respect to any lender under such Incremental Term Loan Facility
requesting a promissory note, such promissory note executed by Borrower;
(iii)    a completed Administrative Questionnaire from each lender under such
Incremental Term Loan Facility; and
(iv)    a certificate of each Company dated as of the Increase Effective Date
signed by a Responsible Officer of Borrower and each Guarantor (A) certifying
and attaching the resolutions adopted by each such entity approving or
consenting to such increase, and (B) in the case of Borrower, certifying that,
before and after giving effect to such increase, (1) the representations and
warranties contained in Section 8 and the other Loan Papers are true and correct
on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date (provided, that Borrower
shall only be required to make certain representations and warranties with
respect to any Incremental Term Loan Facility used to consummate an acquisition
permitted under Section 10.11), and (2) no Default or Potential Default exists
or would result therefrom.


56

--------------------------------------------------------------------------------





(f)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 3.12 or 15.9 to the contrary.



SECTION 3    TERMS OF PAYMENT.



3.1    Notes and Payments.
(a)    The Loans made by each Lender and any L/C Credit Extension shall be
evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be conclusive absent
manifest error of the amount of the Loans or L/C Credit Extension made by
Lenders to Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of Borrower hereunder to pay any amount owing with respect to the
Obligation. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of Administrative Agent in
respect of such matters, the accounts and records of Administrative Agent shall
control in the absence of manifest error. Upon the request of any Lender or
either Swing Line Lender, as the case may be, made through Administrative Agent,
Borrower shall promptly execute and deliver to such Lender (through
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such account or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in clause (a) herein,
each Revolver Lender and Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Revolver Lender of participations in L/Cs. In the event of any conflict
between the accounts and records maintained by Administrative Agent and the
accounts and records of any Revolver Lender in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error.
(c)    Borrower must make each payment on the Obligation, without condition or
deduction for any counterclaim, defense, recoupment, or setoff. All payments
except with respect to principal of and interest on Loans denominated in an
Alternative Currency by Borrower hereunder shall be made in Dollars to
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at Administrative Agent’s principal office in Dallas, Texas, in
funds that will be available for immediate use by Administrative Agent by 1:00
p.m. on the day due; otherwise, but subject to Section 3.8, those funds continue
to accrue interest as if they were received on the next Business Day. All
payments by Borrower with respect to principal of and interest on Loans
denominated in an Alternative Currency must be made by the Applicable Time;
otherwise, but subject to Section 3.8, those funds continue to accrue interest
as if they are received on the next Business Day. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein. If,
for any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount.


57

--------------------------------------------------------------------------------





Administrative Agent shall promptly distribute to each Lender its Commitment
Percentage (or other payment share as provided herein) of such payment to which
that Lender is entitled on the same day Administrative Agent receives the funds
from Borrower if Administrative Agent receives the payment before 1:00 p.m., and
otherwise before 1:00 p.m. on the following Business Day. If and to the extent
that Administrative Agent does not make payments to Lenders when due, unpaid
amounts shall accrue interest at the Federal Funds Rate from the due date until
(but not including) the payment date.



3.2    Interest and Principal Payments; Prepayments; Voluntary Commitment
Reductions.
(a)    Accrued interest on each Revolver Loan or Term Loan that is a
Eurocurrency Rate Loan is due and payable on the last day of its Interest Period
and on the Termination Date. If any Interest Period with respect to a Revolver
Loan or Term Loan that is a Eurocurrency Rate Loan is a period greater than
three months, then accrued interest is also due and payable on the date three
months after the commencement of the Interest Period. Accrued interest on each
Base Rate Loan and each Swing Line Loan is due and payable on each Quarterly
Date and on the Termination Date.
(b)    The Revolver Principal Debt is due and payable on the Termination Date
for the Revolver Facility.
(c)    Borrower shall repay the outstanding principal amount of each Swing Line
Loan on the earlier to occur of (i) the date that is ten (10) Business Days
after such Swing Line Loan is made, and (ii) the Termination Date for the
Revolver Facility.
(d)    The Term Loan Principal Debt is due and payable in equal quarterly
installments, such that five percent (5%) of the Term Loan Principal Debt
outstanding at the end of the Delayed Draw Availability Period is repaid (i) on
the Quarterly Date occurring at the end of the first full fiscal quarter of
Borrower after the last day of the Delayed Draw Availability Period, and (ii) on
each consecutive Quarterly Date thereafter. A final payment is due on the
Termination Date for the Term Loan Facility in an amount equal to all Term Loan
Principal Debt then outstanding.
(e)    If the Revolver Commitment Usage ever exceeds the Revolver Commitment, or
if the aggregate unpaid principal amount of all outstanding Swing Line Loans
ever exceeds the Swing Line Commitment, then Borrower shall immediately prepay
Revolver Loans and/or Cash Collateralize the L/C Exposure in an aggregate amount
equal to such excess; provided, however, that Borrower shall not be required to
Cash Collateralize the L/C Exposure pursuant to this Section 3.2(e) unless,
after prepayment in full of the Revolver Loans, the Revolver Commitment Usage
exceeds the Revolver Commitment then in effect.
(f)    Without premium or penalty and upon giving at least two Business Days
prior written and irrevocable notice to Administrative Agent (who shall promptly
notify Revolver Lenders of its receipt of such notice and its contents),
Borrower may terminate all or reduce part of the unused portion of the Revolver
Commitment. Each partial reduction (unless the remaining portion of such
commitment is less) must be in an amount of not less than $5,000,000 or a
greater integral multiple of $1,000,000, and shall be ratable among all Revolver
Lenders according to their respective Commitment Percentages. Once terminated or
reduced, such commitments may not be reinstated or increased. Borrower shall not
terminate or reduce the Revolver Commitment if, after giving effect thereto and
to any concurrent prepayments hereunder, the Revolver Commitment Usage would
exceed the Revolver Commitment. If, after giving effect to any reduction of the
Revolver


58

--------------------------------------------------------------------------------





Commitment, the L/C Sublimit, or the Swing Line Sublimit, exceeds the amount of
the Revolver Commitment, such sublimits shall be automatically reduced by the
amount of such excess. Administrative Agent will promptly notify Revolver
Lenders of any such notice of termination or reduction of the Revolver
Commitment.
(g)    Borrower may voluntarily prepay all or any part of the Revolver Principal
Debt (other than Revolver Principal Debt under the Swing Line Subfacility, which
may be prepaid in accordance with clause (h) below) or the Term Loan Principal
Debt at any time without premium or penalty, subject to the following
conditions:
(i)    Administrative Agent must receive Borrower’s written payment notice
(which must be in a form acceptable to Administrative Agent and which shall
specify (1) the payment date, and (2) the Type and amount of the Loan(s) to be
paid; such notice shall constitute an irrevocable and binding obligation of
Borrower to make a payment on the designated date) by 11:00 a.m. on (x) the
first Business Day preceding the date of payment of a Revolver Loan or a Term
Loan that is a Eurocurrency Rate Loan, and (y) the date of payment of a Base
Rate Loan;
(ii)    each partial payment must be in a minimum amount of at least $500,000 if
a Base Rate Loan or $1,000,000 if a Revolver Loan or a Term Loan that is a
Eurocurrency Rate Loan or, in either case, a greater integral multiple of
$100,000;
(iii)    all accrued interest on the principal amount so to be prepaid must also
be paid in full on the date of payment;
(iv)    Borrower shall pay any related Funding Loss upon demand; and
(v)    unless a Default or Potential Default has occurred and is continuing (or
would arise as a result thereof), any prepayment of the Revolver Principal Debt
may be reborrowed by Borrower, subject to the terms and conditions of the Loan
Papers.
Administrative Agent will promptly notify each Lender of its receipt of a
payment notice from Borrower, and of the amount of such Lender’s Commitment
Percentage of such prepayment.
(h)    Borrower may, upon notice to the applicable Swing Line Lender (with a
copy to Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans owed to such Swing Line Lender, in whole or in part
without premium or penalty; provided, that (i) such notice must be in a form
acceptable to the applicable Swing Line Lender and be received by the applicable
Swing Line Lender and Administrative Agent not later than 12:00 noon on the date
of the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of $100,000, or a greater integral multiple thereof. Each such notice
shall specify the date and amount of such prepayment. Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.



3.3    Interest Options. Except where specifically otherwise provided, (a)
Revolver Loans and Term Loans bear interest at an annual rate equal to the
lesser of (i) the Base Rate plus the Applicable Margin or Eurocurrency Rate plus
the Applicable Margin for the Interest Period, if any, selected by Borrower (in
each case as designated or deemed designated by Borrower), as the case may be,
and (ii) the Maximum Rate,


59

--------------------------------------------------------------------------------





and (b) Swing Line Loans bear interest at an annual rate equal to the lesser of
(i) Daily Floating LIBOR plus the Applicable Margin and (ii) the Maximum Rate.
Each change in the Base Rate, Daily Floating LIBOR, and the Maximum Rate is
effective, without notice to Borrower or any other Person, upon the effective
date of change.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Papers, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:
(i)adequate and reasonable means do not exist for ascertaining LIBO Rate for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBO Rate or the LIBOR Screen Rate shall
no longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or
(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBO Rate,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBO
Rate with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes (as defined below) and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.




60

--------------------------------------------------------------------------------






3.4    Quotation of Rates. A Responsible Officer of Borrower may call
Administrative Agent before delivering a Loan Notice or Swing Line Loan Notice
to receive an indication of the interest rates then in effect, but the indicated
rates do not bind Administrative Agent or Lenders or affect the interest rate
that is actually in effect when Borrower delivers its Loan Notice or Swing Line
Loan Notice or on the Loan Date.



3.5    Default Rate. While any Default exists, then upon the request of Required
Lenders (except in the case of a Default resulting from the failure to pay
Principal Debt when due, in which case, such increase shall be automatic),
Borrower shall pay interest on the Principal Debt at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Law. If any amount (other than principal of any Loan) payable by
Borrower under any Loan Paper is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration, or
otherwise, then upon the request of Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
Accrued and unpaid interest on past due amounts (including interest on past due
interest) shall be due and payable upon demand.



3.6    Interest Recapture. If the designated interest rate applicable to any
Loan exceeds the Maximum Rate, the interest rate on that Loan is limited to the
Maximum Rate, but any subsequent reductions in the designated rate shall not
reduce the interest rate thereon below the Maximum Rate until the total amount
of accrued interest equals the amount of interest that would have accrued if
that designated rate had always been in effect. If at maturity (stated or by
acceleration), or at final payment of the Notes, the total interest paid or
accrued is less than the interest that would have accrued if the designated
rates had always been in effect, then, at that time and to the extent permitted
by Law, Borrower shall pay an amount equal to the difference between (a) the
lesser of the amount of interest that would have accrued if the designated rates
had always been in effect and the amount of interest that would have accrued if
the Maximum Rate had always been in effect, and (b) the amount of interest
actually paid or accrued on the Notes.



3.7    Interest Calculations; Retroactive Adjustments of Applicable Margin.
(a)    All computations of interest for Base Rate Loans shall be made on the
basis of a year of 365 or 366 days (even when those loans are determined by the
LIBO Rate), as the case may be, and actual days elapsed. All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year). Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 3.1(c), bear interest for one day.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of Borrower or for any other reason, Borrower or the
Lenders determine that (i) the ratio of Net Funded Debt to Adjusted EBITDA, as
calculated by Borrower pursuant to Section 11.1 as of any applicable date, was
inaccurate, and (ii) a proper calculation thereof would have resulted in higher
pricing and fees for such period, then Borrower shall immediately and
retroactively be obligated to pay to Administrative Agent for the account of the
applicable Lenders or L/C Issuers, as the case may be, promptly on demand by
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to Borrower under Debtor


61

--------------------------------------------------------------------------------





Relief Law, automatically and without further action by Administrative Agent,
any Lender, or any L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of Administrative Agent, any Lender, or any L/C Issuer, as the case
may be, under Section 2.3(c)(iii), 5.3, or 3.3 or under Section 12. Borrower’s
obligations under this paragraph shall survive the termination of the Total
Commitment and the repayment of all other Obligations hereunder.



3.8    Maximum Rate. Regardless of any provision contained in any Loan Paper or
any document related thereto, no Lender is entitled to contract for, charge,
take, reserve, receive, or apply, as interest on all or any part of the
Obligation any amount in excess of the Maximum Rate, and, if Lenders ever do so,
then any excess shall be treated as a partial payment of principal and any
remaining excess shall be refunded to Borrower. In determining if the interest
paid or payable exceeds the Maximum Rate, Borrower and Lenders shall, to the
maximum extent permitted under applicable Law, (a) treat all Loans as but a
single extension of credit (and Lenders and Borrower agree that is the case and
that provision in this Agreement for multiple Loans is for convenience only),
(b) characterize any nonprincipal payment as an expense, fee, or premium rather
than as interest, (c) exclude voluntary payments and their effects, and (d)
amortize, prorate, allocate, and spread the total amount of interest throughout
the entire contemplated term of the Obligation. However, if the Obligation is
paid in full before the end of its full contemplated term, and if the interest
received for its actual period of existence exceeds the Maximum Amount, Lenders
shall refund any excess (and Lenders shall not, to the extent permitted by Law,
be subject to any penalties provided by any Laws for contracting for, charging,
taking, reserving, or receiving interest in excess of the Maximum Amount).



3.9    Interest Periods. When Borrower requests any Eurocurrency Rate Loan,
Borrower may elect the applicable Interest Period. No more than ten (10)
Eurocurrency Rate Interest Periods may be in effect at one time.



3.10    Order of Application.
(a)    If no Default or Potential Default exists, payments, and prepayments of
the Obligation shall be applied first to fees then due, second to accrued
interest then due and payable on the Principal Debt, and then to the remaining
Obligation in the order and manner as Borrower may direct.
(b)    If a Default or Potential Default exists, any payment or prepayment
(including proceeds from the exercise of any Rights) shall be applied to the
Obligation in the following order: (i) to the payment of all fees, expenses, and
indemnities for which Administrative Agent has not been paid or reimbursed in
accordance with the Loan Papers; (ii) to the ratable payment of all fees,
expenses, and indemnities (other than L/C fees set forth in Section 5.3 hereof
(collectively, “L/C Fees”)) for which Lenders have not been paid or reimbursed
in accordance with the Loan Papers (as used in this clause (ii), a “ratable
payment” for any Lender shall be, on any date of determination, that proportion
which the portion of the total fees, expenses, and indemnities owed to such
Lender bears to the total aggregate fees, expenses, and indemnities owed to all
Lenders on such date of determination); (iii) to the ratable payment of accrued
and unpaid interest on the Principal Debt and L/C Fees (as used in this clause
(iii), “ratable payment” means, for any Lender, on any date of determination,
that proportion which the accrued and unpaid interest on the Principal Debt owed
to such Lender bears to the total accrued and unpaid interest on the Principal
Debt owed to all Lenders);


62

--------------------------------------------------------------------------------





(iv) to the ratable payment of the Principal Debt (as used in this clause (iv),
“ratable payment” means for any Lender, on any date of determination, that
proportion which the Principal Debt owed to such Lender bears to the Principal
Debt owed to all Lenders); (v) to Administrative Agent for the account of the
applicable L/C Issuer, to Cash Collateralize that portion of L/C Exposure
comprised of the aggregate undrawn amount of L/Cs; (vi) to the payment of the
remaining Obligation in the order and manner Required Lenders deem appropriate;
and (vii) the balance, if any, after all of the Obligation has been indefeasibly
paid in full, to Borrower or as otherwise required by Law.
Subject to Section 2.3(c), amounts used to Cash Collateralize the aggregate
undrawn amount of L/Cs pursuant to clause (v) above shall be applied to satisfy
drawings under such L/Cs as they occur. If any amount remains on deposit as Cash
Collateral after all L/Cs have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligation, if any, in the order
set forth above.
Subject to the provisions of Section 14 and provided that Administrative Agent
shall not in any event be bound to inquire into or to determine the validity,
scope, or priority of any interest or entitlement of any Lender and may suspend
all payments or seek appropriate relief (including, without limitation,
instructions from Required Lenders, Required Revolver Lenders or Required Term
Loan Lenders or an action in the nature of interpleader) in the event of any
doubt or dispute as to any apportionment or distribution contemplated hereby,
Administrative Agent shall promptly distribute such amounts to each Lender in
accordance with the Agreement and the related Loan Papers.



3.11    Payments Generally.
(a)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of Sections 2 or 3, and such funds are not made
available to Borrower by Administrative Agent because the conditions set forth
in Section 7 are not satisfied or waived in accordance with the terms hereof,
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(b)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.



3.12    Sharing of Payments, Etc. If any Lender (a “Benefitted Lender”) shall at
any time receive any payment of all or part of the Loans owing to it, or
interest thereon, or receive any Collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, or otherwise), in a greater proportion
than any such payment to or Collateral received by any other Lender, if any, in
respect of such other Lender’s Loans owing to it, or interest thereon, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of each such other Lender’s Loans owing to it, or shall
provide such other Lenders with the benefits of any such Collateral, or the
proceeds thereof, as shall be necessary to cause such Benefitted Lender to share
the excess payment or benefits of such Collateral or proceeds ratably with each
Lender; provided, however, that (i) if all or any portion of such excess payment
or benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest, and (ii) the provisions of this Section
shall not be construed to apply to (x) any payment made by or on behalf of
Borrower pursuant to and in accordance with the express


63

--------------------------------------------------------------------------------





terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 3.14 or (z) any payment obtained by a Revolver Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Exposure or Swing Line Loans to any assignee
or participant, other than to Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply). Borrower agrees that any Lender so
purchasing a participation from a Lender pursuant to this Section 3.12 may, to
the fullest extent permitted by Law, exercise all of its Rights of payment
(including the Right of setoff) with respect to such participation as fully as
if such Person were the direct creditor of Borrower in the amount of such
participation.



3.13    Booking Loans. To the extent permitted by Law, any Lender may make,
carry, or transfer its Loans at, to, or for the account of any of its branch
offices or the office of any of its Affiliates. However, no Affiliate is
entitled to receive any greater payment under Section 4.3 than the transferor
Lender would have been entitled to receive with respect to those Loans.



3.14    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of Administrative Agent
(i) if the L/C Issuer has honored any full or partial drawing request under any
L/C and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the L/C
Expiration Date, any L/C Obligation for any reason remains outstanding, Borrower
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations. At any time that there shall exist a Defaulting Lender,
immediately upon the request of Administrative Agent, the L/C Issuer, or the
Swing Line Lender, Borrower shall deliver to Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 3.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender). If at any time Administrative Agent determines that any funds held as
Cash Collateral are subject to any right or claim of any Person other than
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Exposure, Borrower will, forthwith upon
demand by Administrative Agent, pay to Administrative Agent, as additional funds
to be deposited as Cash Collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as Cash Collateral that Administrative Agent determines to be free and
clear of any such right and claim. Upon the drawing of any L/C for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Laws, to reimburse the applicable L/C Issuer.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. Borrower, and
to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) Administrative Agent, for the benefit of
Administrative Agent, the L/C Issuer, and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts, and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.14(c). If at any time Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, Borrower or the relevant Defaulting Lender will, promptly upon
demand by Administrative Agent, pay or provide to Administrative Agent
additional Cash Collateral in an


64

--------------------------------------------------------------------------------





amount sufficient to eliminate such deficiency or in the amount of such third
party rights or claims to which the Cash Collateral is subject, as applicable.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.14, Section 2.3,
Section  3.2, Section  3.15, or Section 13 in respect of L/C or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 15.11(b)(vi))) or (ii) Administrative
Agent’s and the L/C Issuers’ good faith determination that there exists excess
Cash Collateral; provided, however, the Person providing Cash Collateral and the
L/C Issuer or Swing Line Lender, as applicable, may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.



3.15    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver, or consent with respect to this Agreement
shall be restricted as set forth in Section 15.9 and in the definitions of
“Required Lenders”, “Required Revolver Lenders” and “Required Term Loan
Lenders”.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees,
or other amounts received by Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Sections 12 or 13 or otherwise, and including any amounts made available to
Administrative Agent by that Defaulting Lender pursuant to Section 15.13), shall
be applied at such time or times as may be determined by Administrative Agent as
follows: first, to the payment of any amounts owing by that Defaulting Lender to
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by Administrative Agent or requested
by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral for future
funding obligations of that Defaulting Lender of any participation in any Swing
Line Loan or L/C; fourth, as Borrower may request (so long as no Default or
Potential Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Borrower, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Agreement; sixth, to the payment of any amounts owing
to the Lenders, the L/C Issuer


65

--------------------------------------------------------------------------------





or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Potential
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 7.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments, or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 3.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 5.4 for any period during which such Lender is a Defaulting Lender (and
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to such Defaulting Lender).


(B)Each Defaulting Lender shall be entitled to receive L/C Fees for any period
during which such Lender is a Defaulting Lender only to the extent allocable to
its Commitment Percentage of the stated amount of all L/Cs for which it has
provided Cash Collateral pursuant to Section 3.14.


(C)With respect to any L/C Fees not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Borrowing or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the applicable L/C Issuer and
Swing Line Lender, as applicable, the amount of any such fee otherwise payable
to such Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing
Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.


(iv)    Reallocation of Commitment Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance, or fund participations in L/Cs or Swing Line Loans pursuant to
Sections 2.3 and 2.4, the


66

--------------------------------------------------------------------------------





“Commitment Percentage” of each non-Defaulting Lender shall be computed without
giving effect to the Commitment of that Defaulting Lender; provided, that, the
aggregate obligation of each non-Defaulting Lender to acquire, refinance, or
fund participations in L/Cs and Swing Line Loans shall not exceed the excess, if
any, of (1) the Commitment of that non-Defaulting Lender over (2) the aggregate
Outstanding Amount of the Loans of that Lender. Subject to Section 15.24, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.
(b)    Defaulting Lender Cure. If Borrower, Administrative Agent, the Swing Line
Lenders and the L/C Issuers agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Revolver Loans
and Term Loans and funded and unfunded participations in L/Cs and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Commitment Percentages (without giving effect to Section 3.15(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.



SECTION 4     TAXES, YIELD PROTECTION, AND ILLEGALITY



4.1    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Restricted
Company under any Loan Paper shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of Administrative Agent) require the
deduction or withholding of any Tax from any such payment by Administrative
Agent or a Restricted Company, then Administrative Agent or such Restricted
Company shall be entitled to make such deduction or withholding, upon the basis
of the information and documentation to be delivered pursuant to subsection (e)
below.
(ii)    If any Restricted Company or Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then
(A) Administrative Agent shall withhold or make such deductions as are
determined by Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below,
(B) Administrative Agent shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with the Code, and (C) to
the extent that


67

--------------------------------------------------------------------------------





the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Restricted Company shall be increased as necessary so
that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 4.1) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
(iii)    If any Restricted Company or Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Restricted Company or Administrative Agent, as required
by such Laws, shall withhold or make such deductions as are determined by it to
be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) such Restricted Company or Administrative
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Restricted
Company shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section 4.1) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)    Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, the Restricted Companies shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
(c)    Tax Indemnifications.
(i)    Each of the Restricted Companies shall, and does hereby, jointly and
severally indemnify each Recipient, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 4.1 payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest, and reasonable expenses arising therefrom or with respect
thereto), whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender or an
L/C Issuer (with a copy to Administrative Agent), or by Administrative Agent on
its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error. Each of the Restricted Companies shall, and does hereby,
jointly and severally indemnify Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to
Administrative Agent as required pursuant to Section 4.1(c)(ii) below.
(ii)    Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) Administrative Agent against any Indemnified Taxes attributable to
such Lender or such L/C Issuer (but only to the extent that any Restricted
Company has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Restricted Companies to do so),
(y) Administrative Agent and the Restricted Companies,


68

--------------------------------------------------------------------------------





as applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 15.11 relating to the maintenance of a
Participant Register and (z) Administrative Agent and the Restricted Companies,
as applicable, against any Excluded Taxes attributable to such Lender or such
L/C Issuer, in each case, that are payable or paid by Administrative Agent or a
Restricted Company in connection with any Loan Paper, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by Administrative Agent shall be conclusive absent manifest error.
Each Lender and each L/C Issuer hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or such L/C
Issuer, as the case may be, under this Agreement or any other Loan Paper against
any amount due to Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by Borrower or Administrative Agent,
as the case may be, after any payment of Taxes by Borrower or by Administrative
Agent to a Governmental Authority as provided in this Section 4.1, Borrower
shall deliver to Administrative Agent or Administrative Agent shall deliver to
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to Borrower or Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Paper shall deliver
to Borrower and Administrative Agent, at the time or times reasonably requested
by Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.1(e)(ii)(A), 4.1(e)(ii)(B) and
4.1(e)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


69

--------------------------------------------------------------------------------





(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Paper, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Paper, IRS Form W-8BEN establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and


70

--------------------------------------------------------------------------------





(D)    if a payment made to a Lender under any Loan Paper would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 4.1 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Borrower and Administrative Agent in writing of its legal inability to do so.
For purposes of determining withholding Taxes imposed under FATCA, from and
after the Closing Date, Borrower and Administrative Agent shall treat (and
Lenders hereby authorize Administrative Agent to treat) this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or a L/C Issuer, or have any obligation to pay to
any Lender or such L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Restricted Company or with respect to which any Restricted Company has
paid additional amounts pursuant to this Section 4.1, it shall pay to the
Restricted Company an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Restricted Company
under this Section 4.1 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Restricted Company,
upon the request of the Recipient, agrees to repay the amount paid over to the
Restricted Company (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Restricted Company pursuant to
this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Restricted Company or any other Person.


71

--------------------------------------------------------------------------------





(g)    Survival. Each party’s obligations under this Section 4.1 shall survive
the resignation or replacement of Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.



4.2    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain, or fund Eurocurrency
Rate Loans, or to determine or charge interest rates based upon Eurocurrency
Rate or Daily Floating LIBOR, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to Borrower through
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency Rate
Loans, or to make Daily Floating LIBOR Loans, shall be suspended until such
Lender notifies Administrative Agent and Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice,
Borrower shall, upon demand from such Lender (with a copy to Administrative
Agent), prepay or, if applicable, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor (or, in the case of Daily Floating LIBOR Loans, on the next Business
Day for Eurocurrency Rate Loans), if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans, Daily
Floating LIBOR Loans, or participations in Swing Line Loans. Upon any such
prepayment or conversion, Borrower shall also pay accrued interest on the amount
so prepaid or converted.



4.3    Inability to Determine Rates. If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof,
(a) Administrative Agent determines that (i)  deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurocurrency Rate Loan, or (ii) adequate and reasonable means do not exist for
determining Eurocurrency Rate for any requested Interest Period with respect to
a proposed Eurocurrency Rate Loan (whether in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan (in each
case with respect to clause (a)(i) above, “Impacted Loans”), or
(b) Administrative Agent or the Required Lenders determine that for any reason
Eurocurrency Rate for any requested Interest Period or Daily Floating LIBOR with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, Administrative Agent will
promptly so notify Borrower and each Lender. Thereafter, (x) the obligation of
Lenders to make or maintain Eurocurrency Rate Loans shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
Eurocurrency Rate component of the Base Rate, the utilization of Eurocurrency
Rate component in determining the Base Rate shall be suspended, in each case
until Administrative Agent upon the instruction of Required Lenders revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a Loan of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), or, failing
that, will be deemed to have converted such request into a request for a
borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if Administrative Agent has made the
determination described in clause (a)(i) of this Section, Administrative Agent,
in consultation with Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of


72

--------------------------------------------------------------------------------





interest shall apply with respect to the Impacted Loans until (1) Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (a) of the first sentence of this Section, (2) Administrative Agent or
the affected Lenders notify Administrative Agent and Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides Administrative
Agent and Borrower written notice thereof.



4.4    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify, or deem applicable any reserve, special deposit,
compulsory loan, insurance charge, or similar requirement against assets of,
deposits with, or for the account of, or credit extended, or participated in by,
any Lender (except any reserve requirement contemplated by Section 4.4(e)) or
the L/C Issuers;
(ii)    subject any Lender or any L/C Issuer to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost, or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any L/C or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing, or
maintaining any L/C (or of maintaining its obligation to participate in or to
issue any L/C), or to reduce the amount of any sum received or receivable by
such Lender or such L/C Issuer hereunder (whether of principal, interest, or any
other amount) then, upon request of such Lender or such L/C Issuer, Borrower
will pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or the applicable L/C Issuer or any Lending
Office of such Lender or such Lender’s or the applicable L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the applicable L/C
Issuer’s capital or on the capital of such Lender’s or the applicable L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitment of such Lender or the Loans made by, or participations in L/Cs held
by, such Lender, or the L/Cs issued by the applicable L/C Issuer, to a level
below that which such Lender or the applicable L/C Issuer or such Lender’s or
the applicable L/C Issuer’s holding company could have achieved but for such
Change in Law


73

--------------------------------------------------------------------------------





(taking into consideration such Lender’s or the applicable L/C Issuer’s policies
and the policies of such Lender’s or the applicable L/C Issuer’s holding company
with respect to capital adequacy and liquidity), then from time to time, upon
demand of such Lender or the applicable L/C Issuer, Borrower will pay to such
Lender or the applicable L/C Issuer, as the case may be, such additional amount
as will compensate such Lender or the applicable L/C Issuer or such Lender’s or
the applicable L/C Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or any L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the applicable L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to Borrower
shall be conclusive absent manifest error. Borrower shall pay such Lender or the
applicable L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or either
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the applicable L/C
Issuer’s right to demand such compensation, provided, that that Borrower shall
not be required to compensate a Lender or the applicable L/C Issuer pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the applicable L/C Issuer, as the case may be, notifies Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
the applicable L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
(e)    Reserves on Eurocurrency Rate Loans. Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan; provided, that Borrower shall have received at least 10
days prior notice (with a copy to Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
last day of the relevant Interest Period, such additional interest shall be due
and payable 10 days from receipt of such notice.



4.5    Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost, or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment, or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue, or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Borrower;


74

--------------------------------------------------------------------------------





(c)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by Borrower
pursuant to Section 15.14; or
(d)    any failure by Borrower to make payment of any Loan or of any drawing
under any L/C (or interest due thereon) denominated in the Alternative Currency
on its scheduled due date or any payment thereof in a different currency;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.
For purposes of calculating amounts payable by Borrower to Lenders under this
Section 4.5, each Lender shall be deemed to have funded each Eurocurrency Rate
Loan made by it at Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurocurrency Rate Loan
was in fact so funded.



4.6    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 4.4, or Borrower is required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.1, or if any Lender gives a notice
pursuant to Section 4.2, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches, or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 4.1
or 4.4, as the case may be, in the future, or eliminate the need for the notice
pursuant to Section 4.2, as applicable, and (ii) in each case, would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
materially disadvantageous to such Lender. Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
4.4, or if Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
4.1, Borrower may replace such Lender in accordance with Section 15.14.



4.7    Survival. All of Borrower’s obligations under this Section 4 shall
survive termination of the Total Commitment and repayment of the Obligation
hereunder.




75

--------------------------------------------------------------------------------






SECTION 5    FEES.



5.1    Treatment of Fees. The fees described in this Section 5 (a) are not
compensation for the use, detention, or forbearance of money, (b) are in
addition to, and not in lieu of, interest and expenses otherwise described in
this Agreement, (c) are payable in accordance with Section 3.1(c), (d) are
non-refundable, and (e) to the fullest extent permitted by Law, bear interest,
if not paid when due, at the Default Rate.



5.2    Fee Letter. Borrower shall pay to the Joint Lead Arrangers and
Administrative Agent, for their respective accounts or for the respective
accounts of Lenders, as the case may be, fees in the amounts and at the times
specified in the applicable Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.



5.3    L/C Fees.
(a)    L/C Fees. Borrower shall pay to Administrative Agent for the account of
each Revolver Lender in accordance with its Commitment Percentage (i) a fee for
each commercial L/C equal to 1/8 of 1% per annum times the Dollar Equivalent of
the actual daily maximum amount available to be drawn under each such L/C, and
(ii) a fee for each standby L/C equal to the Applicable Margin for Eurocurrency
Rate Loans times the Dollar Equivalent of the actual daily maximum amount
available to be drawn under each such L/C; provided, however, any L/C Fees
otherwise payable for the account of a Defaulting Lender with respect to any L/C
as to which such Defaulting Lender has not provided Cash Collateral satisfactory
to the applicable L/C Issuer pursuant to Section 2.3 shall be payable, to the
maximum extent permitted by applicable Law, to the other Revolver Lenders in
accordance with the upward adjustments in their respective Commitment
Percentages allocable to such L/C pursuant to Section 3.15(a)(iv), with the
balance of such fee, if any, payable to the applicable L/C Issuer for its own
account. Such fee for each L/C shall be due and payable quarterly in arrears on
each Quarterly Date, commencing with the first such date to occur after the
issuance of such L/C, and on the expiration date of such L/C. If there is any
change in the Applicable Margin during any quarter, the actual daily amount of
each standby L/C shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that such Applicable Margin was
in effect. Notwithstanding anything to the contrary contained herein, upon the
request of Required Revolver Lenders, while any Default exists, the fees set
forth herein with respect to L/Cs shall accrue at the Default Rate.
(b)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. Borrower shall pay directly to each L/C Issuer, for its own account, a
fronting fee in an amount specified in the applicable Fee Letter executed by
Borrower and such L/C Issuer, or such other amount as may be agreed upon by
Borrower and such L/C Issuer, or, with respect to commercial L/Cs, in an amount
agreed upon by Borrower and such L/C Issuers. Such fronting fee shall be due and
payable (i) with respect to standby L/Cs, on the tenth Business Day after the
end of each January, April, July, and October in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such L/C, on the L/C Expiration Date, and thereafter on demand, or (ii) with
respect to commercial L/Cs, upon the issuance thereof and with respect to any
amendment increasing the amount of such commercial L/C, on the amount of such
increase, and payable upon the effectiveness of such amendment. For purposes of
computing the daily amount available to be drawn under any L/C, the


76

--------------------------------------------------------------------------------





amount of such L/C shall be determined in accordance with Section 1.7. In
addition, Borrower shall pay directly to the applicable L/C Issuer for its own
account, in Dollars the customary issuance, presentation, amendment, and other
processing fees, and other standard costs and charges of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.
(c)    Calculation of L/C Fees. Each L/C (other than a fee payable upon the
issuance of the L/C) shall be calculated on the basis of a year of 360 days and
the actual number of days elapsed.



5.4    Revolver Commitment Fee. Borrower shall pay to Administrative Agent for
the account of each Revolver Lender in accordance with its Commitment
Percentage, a commitment fee equal to the Applicable Percentage times the daily
amount by which the Revolver Commitment exceeds the Revolver Commitment Usage
(excluding from Revolver Commitment Usage, for the purposes hereof, the
outstanding principal balance of Swing Line Loans). The commitment fee shall
accrue at all times from the Closing Date to the Termination Date for the
Revolver Facility, including at any time during which one or more of the
conditions in Section 7 is not met, and shall be due and payable quarterly in
arrears on each Quarterly Date, commencing with the first such date to occur
after the Closing Date, and on the Termination Date for the Revolver Facility.
The commitment fee shall be calculated quarterly in arrears on the basis of the
actual days elapsed (including the first day but excluding the last day) in a
calendar year of 360 days, and if there is any change in the Applicable
Percentage during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Percentage separately for each period during such
quarter that such Applicable Percentage was in effect.



SECTION 6    GUARANTY AND SECURITY.



6.1    Guaranty. Full and complete payment of the Obligation under the Loan
Papers shall be guaranteed in accordance with a Guaranty executed by each
Restricted Company (other than Borrower) organized under the Laws of the United
States (or any state thereof).



6.2    Collateral. Full and complete payment of the Obligation under the Loan
Papers shall be secured by (a) all capital stock or other equity interests
issued to a Restricted Company by any Restricted Subsidiary organized under the
Laws of the United States (or any state thereof), other than the North Star
Subsidiaries and the Concessioner Subsidiaries, and (b) 65% of all capital stock
or other equity interests issued to a Restricted Company organized under the
Laws of the United States (or any state thereof) by any Restricted Subsidiary
organized under the Laws of any country other than the United States.



6.3    Additional Collateral and Guaranties. Administrative Agent may, without
notice or demand and without affecting any Person’s obligations under the Loan
Papers, from time to time (a) receive and hold additional collateral from any
Person for the payment of all or any part of the Obligation (including, without
limitation, collateral assigned to Administrative Agent pursuant to Section
2.3(i)(iv) herein) and exchange, enforce, or release all or any part of such
additional collateral (in accordance with Section 14.9), and (b) accept and hold
any endorsement or guaranty of payment of all or any part of the Obligation and
release any endorser or guarantor, or any Person who has given any other
security for the payment of all or any part of


77

--------------------------------------------------------------------------------





the Obligation, or any other Person in any way obligated to pay all or any part
of the Obligation (in accordance with Section 14.9).



6.4    Additional Documents or Information. Each Company will execute or cause
to be executed, stock powers, control agreements, and other writings in the form
and content reasonably required by Administrative Agent, and shall deliver (or
grant Administrative Agent the authority to file on behalf of each Company)
financing statements requested by Administrative Agent. Borrower shall pay all
costs of (a) filing any financing, continuation, amendment, or terminations
statements, or (b) other actions taken by Administrative Agent relating to the
Collateral, including, without limitation, costs, and expenses of any Lien
search required by Administrative Agent.



SECTION 7    CONDITIONS PRECEDENT.



7.1    Initial Advance. Lenders will not be obligated to fund the initial Loans
hereunder, and the L/C Issuers will not be obligated to issue the initial L/Cs
hereunder, unless Administrative Agent has received each of the items in clauses
(a) through (k) below, each in form and substance satisfactory to Administrative
Agent and each of the Lenders, and the conditions in clauses (l) and (m) below
have been satisfied (other than each item listed on Schedule 7.1, which items
are hereby permitted to be delivered or satisfied after the Closing Date, but
not later than the respective dates for delivery or satisfaction specified on
Schedule 7.1):
(a)    an executed counterpart of this Agreement, sufficient in number for
distribution to Administrative Agent, each Lender, and Borrower;
(b)    (i) with respect to any Revolver Lender requesting a Revolver Note
pursuant to Section 3.1(a), a Revolver Note, payable to the order of such
requesting Revolver Lender, as contemplated in Section 3.1(a), (ii) with respect
to any Term Loan Lender requesting a Term Loan Note pursuant to Section 3.1(a),
a Term Loan Note, payable to the order of such requesting Term Loan Lender, as
contemplated in Section 3.1(a), and (iii) if requested by either Swing Line
Lender pursuant to Section 3.1(a), a Swing Line Note, payable to such Swing Line
Lender;
(c)    from any Restricted Company (other than Borrower) organized under the
Laws of the United States (or any state thereof) (i) that has not previously
executed a Guaranty, a Guaranty executed by such Restricted Company, or (ii)
that has previously executed a Guaranty, a Confirmation of Guaranty executed by
such Restricted Company;
(d)    from any Restricted Company organized under the Laws of the United States
(or any state thereof) holding capital stock or other equity interests of any
Restricted Subsidiary (other than stock in the North Star Subsidiaries and the
Concessioner Subsidiaries), (i) that has not previously executed a Pledge
Agreement, a Pledge Agreement executed by such Person, pledging the portion of
such capital stock or other equity interests required pursuant to Section 6.2,
or (ii) that has previously executed a Pledge Agreement, a Confirmation of
Pledge Agreement executed by such Person;
(e)    an Officers’ Certificate for each Restricted Company, relating to
articles of incorporation or organization, bylaws, regulations, or operating
agreements, resolutions, and incumbency, as applicable;


78

--------------------------------------------------------------------------------





(f)    Certificates of Existence and Good Standing (Account Status) for each
domestic Restricted Company from its state of organization, each dated as of a
recent date;
(g)    Legal opinions of David T. Shapiro, General Counsel of VRI, Gibson, Dunn
& Crutcher, LLP, special New York counsel to the Restricted Companies, and such
local counsel as Administrative Agent shall request, each in form and substance
satisfactory to Administrative Agent;
(h)    a certificate signed by a Responsible Officer certifying that (i) all of
the representations and warranties of the Companies in the Loan Papers are true
and correct in all material respects (except to the extent qualified by
materiality, in which case they shall be true and correct); (ii) no Default or
Potential Default exists under the Existing Agreement; (iii) no Default or
Potential Default exists or would result from the execution and delivery of the
Loan Papers or the proposed funding of the Loans or issuance of L/Cs on the
Closing Date; (iv) there has been no event or circumstance since July 31, 2017
that has had or could be reasonably expected to result in, either individually
or in the aggregate, a Material Adverse Event; and (v) except as set forth on
Schedule 8.7, there is no action, suit, investigation, or proceeding pending or,
to the knowledge of Borrower, threatened, in any court or before any arbitrator
or Governmental Authority that could reasonably be expected to result in a
Material Adverse Event;
(i)    evidence that all insurance required to be maintained pursuant to the
Loan Papers has been obtained and is in effect;
(j)    with respect to any Lender that reasonably requests at least 5 days prior
to the Closing Date, the Borrower shall have provided to such Lender, and such
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act, in each case at least 3 days prior to the Closing Date.
(k)    at least 5 days prior to the Closing Date, any Borrower that qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation shall
deliver, to each Lender that so requests, a Beneficial Ownership Certification
in relation to such Borrower;
(l)    payment of all fees payable on or prior to the Closing Date to
Administrative Agent, any Related Party of Administrative Agent, and any Lender
as provided for in Section 5; and
(m)    unless waived by Administrative Agent, payment in full of all reasonable
fees, expenses, and disbursements of Haynes and Boone, LLP and, without
duplication, the reasonably allocated cost of internal legal services and all
reasonable expenses and disbursements of internal counsel (collectively,
“Attorney Costs”) of Administrative Agent to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute Administrative Agent’s reasonable estimate of Attorney Costs incurred
or to be incurred by it through the closing proceedings (provided, that such
estimate shall not thereafter preclude a final settling of accounts between
Borrower and Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 14.5, for purposes of determining compliance with the conditions
specified in this Section 7.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted, or been satisfied with
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender, unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


79

--------------------------------------------------------------------------------








7.2    Each Loan. The obligation of each Lender to make any Loan (other than a
conversion of Loans to the other Type or a continuation of Revolver Loans as
Eurocurrency Rate Loans) is subject to the following conditions precedent: (a)
Administrative Agent shall have timely received a Loan Notice (or in the case of
a Swing Line Loan, a Swing Line Loan Notice) or the applicable L/C Issuer shall
have timely received the applicable L/C Agreement; (b) the applicable L/C Issuer
shall have received any applicable L/C fee; (c) all of the representations and
warranties of the Companies in the Loan Papers are true and correct in all
material respects (unless they speak to a specific date or are based on facts
which have changed by transactions contemplated or permitted by this Agreement);
(d) no Material Adverse Event, Default or Potential Default exists or would
result from the proposed funding of such Loans or issuance of L/Cs; and (e) the
funding of the Loans or issuance of the L/Cs is permitted by Law. Upon
Administrative Agent’s reasonable request, Borrower shall deliver to
Administrative Agent evidence substantiating any of the matters in the Loan
Papers that are necessary to enable Borrower to qualify for the Loans or L/Cs.
Each condition precedent in this Agreement is material to the transactions
contemplated by this Agreement, and time is of the essence with respect to each
condition precedent. Subject to the prior approval of Required Lenders, Required
Revolver Lenders or Required Term Loan Lenders, as the case may be, Lenders may
fund any Loan, and the applicable L/C Issuer may issue any L/C, without all
conditions being satisfied, but, to the extent permitted by Law, that funding
and issuance shall not be deemed to be a waiver of the requirement that each
condition precedent be satisfied as a prerequisite for any subsequent funding or
issuance, unless Required Lenders, Required Revolver Lenders or Required Term
Loan Lenders, as applicable, specifically waive each item in writing. Each Loan
Notice (other than a Loan Notice requesting only a conversion of Loans to the
other Type or a continuation as Eurocurrency Rate Loans), each Swing Line Loan
Notice, and each L/C Agreement submitted by Borrower shall be deemed to be a
representation and warranty that the conditions specified in this Section 7.2
have been satisfied on and as of the date of the applicable Loan or issuance of
the applicable L/C. Notwithstanding anything to the contrary set forth in this
Section 7.2, Lenders will not be obligated to honor any Loan Notice (including a
Loan Notice converting Base Rate Loans to Eurocurrency Rate Loans or continuing
Eurocurrency Rate Loans) or Swing Line Loan Notice if a Default or Potential
Default exists or would result after giving effect to the proposed funding,
conversion, or continuation of such Loans or issuance of L/Cs. In the case of a
Loan to be denominated in an Alternative Currency, there shall not have occurred
any change in national or international financial, political or economic
conditions or currency exchange rates or exchange controls which in the
reasonable opinion of the Administrative Agent, the Required Term Loan Lenders
(in the case of any Term Loans to be denominated in an Alternative Currency) or
the L/C Issuer (in the case of any L/C to be denominated in an Alternative
Currency) would make it impracticable for such Loan to be denominated in the
relevant Alternative Currency.



SECTION 8    REPRESENTATIONS AND WARRANTIES. Borrower (and each Guarantor by
execution of a Guaranty) represents and warrants to Administrative Agent and
Lenders as set forth below; provided however, that representations and
warranties of any such Guarantor shall be made solely as to such Guarantor and
its Subsidiaries:



8.1    Regulation U. No Company is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” within the meaning of Regulations U or
X of the Board of Governors of the Federal Reserve System, as amended. No part
of the proceeds of any Loan will be used, directly or indirectly, for a purpose
which violates any Law, including, without limitation, the provisions of
Regulations U or X (as enacted by the Board of Governors


80

--------------------------------------------------------------------------------





of the Federal Reserve System, as amended). Following the application of the
proceeds of each Loan, each L/C Borrowing, or each drawing under each L/C, not
more than 25% of the value of the assets (either of Borrower only or the
Companies on a consolidated basis) subject to the provisions of Section 10.5,
Section 10.10, and Section 10.11 or subject to any restriction contained in any
agreement or instrument between Borrower and any Lender or any Affiliate of any
Lender relating to Debt and within the scope of Section 12.8 will be margin
stock.



8.2    Corporate Existence, Good Standing, Authority, and Compliance. Each
Company is duly organized, validly existing, and in good standing under the Laws
of the jurisdiction in which it is incorporated or organized as identified on
Schedule 8.2 (or any revised Schedule 8.2 delivered by Borrower to Lenders
evidencing changes permitted by Sections 9.10, 9.11, 10.10, or 10.11). Except
where failure is not a Material Adverse Event, each Restricted Company (a) is
duly qualified to transact business and is in good standing as a foreign
corporation or other entity in each jurisdiction where the nature and extent of
its business and properties require due qualification and good standing as
identified on Schedule 8.2 (or any such revised Schedule 8.2), and (b) possesses
all requisite authority, permits, licenses, consents, approvals, and power to
(i) own or lease its assets and conduct its business as is now being, or is
contemplated by this Agreement to be, conducted, and (ii) execute, deliver, and
perform its obligations under the Loan Papers to which it is party.



8.3    Subsidiaries. VRI has no Subsidiaries, other than as disclosed on
Schedule 8.2 (or on any revised Schedule 8.2 delivered by Borrower to Lenders
evidencing changes permitted by Sections 9.10, 9.11, 10.10, or 10.11). All of
the outstanding shares of capital stock (or similar voting interests) of the
Restricted Companies are duly authorized, validly issued, fully paid, and
nonassessable. All of the outstanding shares of capital stock of the Restricted
Companies other than VRI are owned of record and beneficially as set forth
thereon, free and clear of any Liens, restrictions, claims, or Rights of another
Person, other than Permitted Liens, and are not subject to any warrant, option,
or other acquisition Right of any Person or subject to any transfer restriction,
other than restrictions imposed by securities Laws and general corporate Laws.
All Unrestricted Subsidiaries meet the requirements of “Unrestricted
Subsidiaries” as set forth in the definition thereof. All Unrestricted
Subsidiaries that are being re-designated as “Restricted Subsidiaries” on the
Closing Date are in compliance with Section 9.11(b) as of the Closing Date.



8.4    Authorization and Contravention. The execution and delivery by, and
enforcement against, each Restricted Company of each Loan Paper or related
document to which it is a party and the performance by it of its obligations
thereunder (a) are within its organizational power, (b) have been duly
authorized by all necessary action, (c) require no action by or filing with any
Governmental Authority (other than any action or filing that has been taken or
made on or before the Closing Date), (d) do not violate any provision of its
organizational documents, (e) do not violate any provision of Law or any order
of any Governmental Authority applicable to it, other than violations that
individually or collectively are not a Material Adverse Event, (f) do not
violate any Material Agreements to which it is a party, or (g) do not result in
the creation or imposition of any Lien on any asset of any Company.



8.5    Binding Effect. Upon execution and delivery by all parties thereto, each
Loan Paper which is a contract will constitute a legal and binding obligation of
each Restricted Company party thereto, enforceable against it in accordance with
its terms, except as enforceability may be limited by applicable Debtor Relief
Laws and general principles of equity.


81

--------------------------------------------------------------------------------








8.6    Financial Statements. The Current Financials were prepared in accordance
with GAAP and, together with the notes thereto, present fairly, in all material
respects, the consolidated financial condition, results of operations, and cash
flows of the Companies as of, and for the portion of the fiscal year ending on,
the date or dates thereof (subject only to normal year-end adjustments), and
show all material indebtedness and other liabilities, direct, or contingent, of
the Companies as of such date or dates, including liabilities for Taxes,
material commitments and Debt. Since the date of the Current Financials, there
has been no event or circumstance, either individually or in the aggregate, that
has resulted in or could reasonably be expected to result in a Material Adverse
Event.



8.7    Litigation. Except as disclosed on Schedule 8.7, (a) no Company (other
than as a creditor or claimant) is subject to, or aware of the threat of, any
Litigation (i) that is reasonably likely to be determined adversely to any
Company and, if so adversely determined, shall result in a Material Adverse
Event, or (ii) that purports to affect or pertain to this Agreement or any other
Loan Paper, or any of the transactions contemplated hereby, (b) no outstanding
or unpaid judgments against any Company exist, and (c) no Company is a party to,
or bound by, any judicial or administrative order, judgment, decree, or consent
decree relating to any past or present practice, omission, activity, or
undertaking which constitutes a Material Adverse Event.



8.8    Taxes. All Tax returns of each Company required to be filed have been
filed (or extensions have been granted) before delinquency, other than returns
for which the failure to file is not a Material Adverse Event or, in any event,
likely to result in a Lien on the assets of the Companies securing any liability
of the Companies (individually or when aggregated with any liability of the
Companies contemplated elsewhere in this Section and in Sections 8.9 and Section
8.10 herein that is reasonably likely to be secured by Liens) in excess of the
Threshold Amount, and all Taxes shown as due and payable in such returns have
been paid before delinquency, other than Taxes for which the criteria for
Permitted Liens (as specified in clause (j) of the definition of “Permitted
Liens”) have been satisfied, for which nonpayment is not a Material Adverse
Event or, in any event, likely to result in a Lien on the assets of the
Companies securing any liability of the Companies (individually or when
aggregated with any liability of the Companies contemplated elsewhere in this
Section and in Section 8.9 and Section 8.10 herein that reasonably likely to be
secured by Liens) in excess of the Threshold Amount, or which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided. There is no proposed Tax assessment
against any Company that would, if made, result in a Material Adverse Event or,
in any event, result in a Lien on the assets of such Company or Companies
securing any liability (individually or when aggregated with any liability of
the Companies contemplated elsewhere in this Section and in Section 8.9 and
Section 8.10 herein that is reasonably likely to be secured by Liens) in excess
of the Threshold Amount.



8.9    Environmental Matters. Except as disclosed on Schedule 8.9 and except for
conditions, circumstances, or violations that are not, individually or in the
aggregate, a Material Adverse Event or, in any event, likely to result in a Lien
on the assets of the Companies securing liability of the Companies (individually
or when aggregated with any liability of the Companies contemplated elsewhere in
this Section and in Section 8.8 and Section 8.10 herein that is reasonably
likely to be secured by Liens) in excess of the Threshold Amount, no Company (a)
knows of any environmental condition or circumstance adversely affecting any
Company’s properties or operations, (b) has, to its knowledge, received any
written report of any Company’s violation of any Environmental Law, or (c) knows
that any Company is under any obligation imposed by a Governmental Authority to
remedy any violation of any Environmental Law. Except as


82

--------------------------------------------------------------------------------





disclosed on Schedule 8.9, each Company believes that its properties and
operations do not violate any Environmental Law, other than violations that are
not, individually or in the aggregate, a Material Adverse Event or, in any
event, likely to result in a Lien on the assets of the Companies securing
liability of the Companies (individually or when aggregated with any liability
of the Companies contemplated elsewhere in this Section and in Section 8.8 and
Section 8.10 herein that is reasonably likely to be secured by Liens) in excess
of the Threshold Amount. No facility of any Company is used for, or to the
knowledge of any Company has been used for, treatment or disposal of any
Hazardous Substance or storage of Hazardous Substances, other than in material
compliance with applicable Environmental Laws.



8.10    Employee Plans. Each Employee Plan is in compliance in all material
respects with, and has been administered in compliance with, the applicable
provisions of ERISA, the Code, and any other applicable law. No Employee Plan is
subject to the “at-risk” requirements in section 303 of ERISA and section 430 of
the Code. Except where the occurrence or existence, individually or in the
aggregate, is not a Material Adverse Event or, in any event, likely to result in
a Lien on the assets of any Company or the Companies securing liability of any
Company or the Companies (individually or when aggregated with any liability of
the Companies contemplated elsewhere in this Section and in Section 8.8 and
Section 8.9 herein that is reasonably likely to be secured by Liens) in excess
of the Threshold Amount, (a) no Employee Plan or Multiemployer Plan, as
applicable, has any “unpaid minimum required contribution” (as described in
section 4971(c)(4) of the Code), whether or not waived, or any “accumulated
funding deficiency” (as defined in section 302 of ERISA or section 412 of the
Code), (b) no Company nor any ERISA Affiliate has incurred liability under ERISA
to the PBGC in connection with any Employee Plan (other than required insurance
premiums, all of which have been paid), (c) no Company nor any ERISA Affiliate
has withdrawn in whole or in part from participation in a Multiemployer Plan,
(d) no Company nor any ERISA Affiliate, nor any Multiemployer Plan to which any
Company or any ERISA Affiliate contributes to or has contributed to, has
received notice concerning the determination that the Multiemployer Plan is, or
is expected to be, insolvent or in reorganization, within the meaning of Title
IV of ERISA, (e) no Company nor any ERISA Affiliate has engaged in any
“prohibited transaction” (as defined in section 406 of ERISA or section 4975 of
the Code), and (f) no “reportable event” (as defined in section 4043 of ERISA)
has occurred with respect to an Employee Plan, excluding events for which the
notice requirement is waived under applicable PBGC regulations.



8.11    Properties and Liens.
(a)    Each Company has good and marketable title in fee simple to, or a valid
leasehold interest in, all material property reflected on the Current Financials
(other than for property that is obsolete or that has been disposed of in the
ordinary course of business or as otherwise permitted by Section 10.10 or
Section 10.11).
(b)    Except for Permitted Liens, no Lien exists on any property of any Company
(including, without limitation, the Forest Service Permits and the Water
Rights), and the execution, delivery, performance, or observance of the Loan
Papers will not require or result in the creation of any Lien on any Company’s
property.
(c)    As of the date hereof, the Forest Service Permits constitute all of the
material licenses, permits, or leases from the U.S. held by the Companies for
use in connection with their respective skiing businesses.


83

--------------------------------------------------------------------------------





(d)    Each of the Water Rights is, to the knowledge of the Companies, in full
force and effect and, to the knowledge of the Companies, there is no material
default or existing condition which with the giving of notice or the passage of
time or both would cause a material default under any Water Right that is
material to the operation of the Companies. Subject to the available supply and
to the terms and conditions of the applicable decrees, the Companies’ Water
Rights provide a dependable, legal and physical snowmaking, irrigation, and
domestic water supply for the operation of the Companies’ businesses.
(e)    As of the Closing Date, (i) the Companies own the Critical Assets set
forth on Schedule 8.11, and (ii) each Existing Critical Asset is owned by a
Restricted Subsidiary of Borrower.



8.12    Government Regulations. No Company or Controlling Person is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.



8.13    Transactions with Affiliates. Except as set forth in Schedule 8.13 and
except for other transactions which do not, in the aggregate, cost the
Restricted Companies more than $2,000,000 in any fiscal year, no Restricted
Company is a party to any transaction with any Affiliate (other than another
Restricted Company), except upon fair and reasonable terms not materially less
favorable than it could obtain or could become entitled to in an arm’s-length
transaction with a Person that was not its Affiliate.



8.14    Debt. No Company is an obligor on any Debt, other than Permitted Debt.



8.15    Material Agreements. All Material Agreements to which any Restricted
Company is a party are in full force and effect, and no default or potential
default (a) exists on the part of any Restricted Company thereunder that is a
Material Adverse Event or (b) would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Paper.



8.16    Labor Matters. There are no binding agreements of any type with any
labor union, labor organization, collective bargaining unit or employee group to
which any Company is bound, other than agreements which may be entered into
after the Closing Date which do not constitute a Material Adverse Event. No
actual or threatened strikes, labor disputes, slow downs, walkouts, or other
concerted interruptions of operations by the employees of any Company that
constitute a Material Adverse Event exist. Hours worked by and payment made to
employees of the Companies have not been in violation of the Fair Labor
Standards Act, as amended, or any other applicable Law dealing with labor
matters, other than any violations, individually or collectively, that are not a
Material Adverse Event. All payments due from any Company for employee health
and welfare insurance have been paid or accrued as a liability on its books,
other than any nonpayments that are not, individually or collectively, a
Material Adverse Event.



8.17    Solvency. On the Closing Date, on each Loan Date, and on each date of an
L/C Credit Extension, Borrower, and each Guarantor are, and after giving effect
to the requested Loan, will be, Solvent.



8.18    Intellectual Property. Each Company owns (or otherwise holds rights to
use) all material Intellectual Property, licenses, permits, and trade names
necessary to continue to conduct its businesses as presently conducted by it and
proposed to be conducted by it immediately after the Closing Date. To its


84

--------------------------------------------------------------------------------





knowledge, each Company is conducting its business without infringement or claim
of infringement of any license, patent, copyright, service mark, trademark,
trade name, trade secret, or other intellectual property right of others, other
than any infringements or claims that, if successfully asserted against or
determined adversely to any Company, would not, individually or collectively,
constitute a Material Adverse Event, and to the best of each Company’s
knowledge, no slogan or other advertising device, product, process, method,
substance, or part or other material now employed, or now contemplated to be
employed, by such Company infringes upon any rights held by any other Person. To
the knowledge of any Company as of the date hereof, no infringement or claim of
infringement by others of any material Intellectual Property, license, permit,
trade name, or other intellectual property of any Company exists, other than
claims which will not result in a Material Adverse Event.



8.19    Full Disclosure. Each material fact or condition relating to the Loan
Papers or the financial condition, business, or property of any Company has been
disclosed to Administrative Agent. All reports, financial statements,
certificates, and other information furnished by any Company to Administrative
Agent in connection with the Loan Papers on or before the Closing Date was,
taken as a whole, true and accurate in all material respects or based on
reasonable estimates on the date the information is stated or certified.



8.20    Insurance. The properties of the Companies are insured with financially
sound and reputable insurance companies not Affiliates of the Companies, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Companies operate.



8.21    Compliance with Laws. Each Company is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction, or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Event.



8.22    OFAC. No Company, or, to the knowledge of any Company, any director,
officer, employee, agent or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is currently
the target of any Sanctions, and no Company is located, organized or resident in
a Designated Jurisdiction.



8.23    Anti-Corruption Laws. Each Company is in compliance in all material
respects with Anti-Corruption Laws applicable to such Company, and each Company
has instituted and maintains compliance policies and procedures applicable to
such Company with respect to applicable Anti-Corruption Laws.



8.24    Taxpayer Identification Number. The true and correct U.S. taxpayer
identification number of Borrower and each Restricted Subsidiary is set forth on
Schedule 8.24.




85

--------------------------------------------------------------------------------






8.25    EEA Financial Institution Neither Borrower nor any Guarantor is an EEA
Financial Institution.



8.26    Beneficial Ownership As of the Closing Date, the information included in
each Beneficial Ownership Certification, if applicable, is true and correct in
all respects.



SECTION 9    AFFIRMATIVE COVENANTS. So long as Lenders are committed to fund
Loans and the L/C Issuers are committed to issue L/Cs under this Agreement, and
thereafter until the Obligation is paid in full, Borrower covenants and agrees
as follows:



9.1    Items to be Furnished. Borrower shall cause the following to be furnished
to each Lender:
(a)    With respect to each fiscal year of the Companies, within 5 Business Days
after the date required to be filed with the Securities and Exchange Commission
as part of the Companies’ periodic reporting, Financial Statements showing the
consolidated financial condition and results of operations of the Companies as
of, and for the year ended on, that last day, accompanied by: (A) the
unqualified opinion of a “Registered Public Accounting Firm” (as such term is
specified in the Securities Laws) of nationally-recognized standing, based on an
audit using generally accepted auditing standards and applicable Securities
Laws, that the Financial Statements were prepared in accordance with GAAP and
present fairly, in all material respects, the consolidated financial condition
and results of operations of the Companies, (B) any management letter prepared
by the accounting firm delivered in connection with its audit, (C) a certificate
from the accounting firm to Administrative Agent indicating that during its
audit it obtained no knowledge of any Default or Potential Default, or if it
obtained knowledge, the nature and period of existence thereof, and (D) a
Compliance Certificate with respect to the Financial Statements.
(b)    With respect to each fiscal quarter of the Companies (other than the last
fiscal quarter of each fiscal year), within 5 Business Days after the date
required to be filed with the Securities and Exchange Commission as part of the
Companies periodic reportings, Financial Statements showing the consolidated
financial condition and results of operations of the Companies for such fiscal
quarter and for the period from the beginning of the current fiscal year to the
last day of such fiscal quarter, accompanied by a Compliance Certificate with
respect to the Financial Statements.
(c)    Promptly after receipt, a copy of each interim or special audit report,
management letter, and recommendations issued by independent accountants with
respect to any Company or its financial records.
(d)    Notice, promptly after any Company knows or has reason to know, of (i)
the existence and status of any Litigation that, if determined adversely to any
Company, would be a Material Adverse Event, (ii) any change in any material fact
or circumstance represented or warranted by any Restricted Company in connection
with any Loan Paper, (iii) the receipt by any Company of notice of any violation
or alleged violation of any Environmental Law or ERISA (which individually or
collectively with other violations or allegations is reasonably likely to
constitute a Material Adverse Event), (iv) a Default or Potential Default,
specifying the nature thereof and what action the Restricted Companies have
taken, are taking, or propose to take, (v) any breach or nonperformance of, or
default under, a Material Agreement of a Restricted Company that is reasonably
likely to result in a Material Adverse Event, (vi) any material change in
accounting policies or financial reporting practices by any Restricted Company,
(vii) the occurrence of any


86

--------------------------------------------------------------------------------





Internal Control Event, or (viii) the occurrence of any event pursuant to which
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent, or other fiduciary or administrator of any such plan) is
granted or otherwise obtains or receives the right to acquire (such right, an
“option right”), whether such right is exercisable immediately or only after the
passage of time, directly or indirectly, 5% or more of the equity securities of
VRI entitled to vote for members of the board of directors or equivalent
governing body of VRI on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right). Each notice pursuant to Section 9.1(d)(iv) shall describe with
particularity any and all provisions of this Agreement and any other Loan Paper
that have been breached.
(e)    Promptly after filing, copies of all material reports or filings filed by
or on behalf of any Company with any securities exchange or the Securities and
Exchange Commission (including, without limitation, copies of each Form 10-K,
Form 10-Q, and Form S-8 filed by, or on behalf of, VRI with the Securities and
Exchange Commission within 15 days after filing).
(f)    Documents required to be delivered pursuant to Section 9.1(a) and (b) and
Section 9.1(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Borrower posts such documents, or provides a link thereto on Borrower’s website
on the Internet at the website address listed on Schedule 1, or (ii) on which
such documents are posted on Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided, that: (x) Borrower shall deliver paper copies
of such documents to Administrative Agent or any Lender that requests Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by Administrative Agent or such Lender, and (y) Borrower shall
notify Administrative Agent and each Lender (by telecopier or electronic mail)
of the posting of any such documents and provide to Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance Borrower shall be
required to provide paper copies of the Compliance Certificates required by
Section 9.1(a) and (b) to Administrative Agent. Except for such Compliance
Certificates, Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by Borrower with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
Borrower hereby acknowledges that (a) Administrative Agent may, but shall not be
obligated to, make available to Lenders and L/C Issuers materials and/or
information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting Borrower Materials on DebtDomain, IntraLinks,
SyndTrak or another similar electronic system (the “Platform”), and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent,
Joint Lead Arrangers, the L/C Issuers and the Lenders to treat such


87

--------------------------------------------------------------------------------





Borrower Materials as not containing any material non-public information with
respect to Borrower or its securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 15.15); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) Administrative Agent and Joint Lead Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
(g)    Subject to the confidentiality provisions set forth in Section 15.15,
promptly upon reasonable request by Administrative Agent or any Lender (through
Administrative Agent), information (not otherwise required to be furnished under
the Loan Papers) respecting the business affairs, assets, and liabilities of the
Companies (including, but not limited to, seasonal operating statistics, annual
budgets, etc.) and opinions, certifications, and documents in addition to those
mentioned in this Agreement.
(h)    With respect to the post-closing items set forth on Schedule 7.1, if any,
deliver, or cause to be delivered, to Administrative Agent, all agreements,
documents, instruments, or other items listed on Schedule 7.1 on or prior to the
date specified for delivery thereof on Schedule 7.1.
(i)    Promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act and the Beneficial Ownership Regulation.



9.2    Use of Proceeds. Borrower will use all of the proceeds of (a) Revolving
Loans, L/Cs, and L/C Borrowings for working capital, to make advances and other
investments permitted by Section 10.8, to make acquisitions permitted under
Section 10.11, to make capital expenditures permitted under Section 10.18, and
for other general corporate purposes, and (b) Term Loans to redeem the 2019 VRI
Subordinated Notes and the Vail Bonds and to consummate the Whistler Acquisition
and the 2018 Acquisitions. No part of the proceeds of any L/C draft or drawing,
any L/C Borrowing, or any Loan will be used, directly or indirectly, for a
purpose that violates any Law, including without limitation, the provisions of
Regulation U.



9.3    Books and Records. Each Company will maintain books, records, and
accounts necessary to prepare financial statements in accordance with GAAP and
in material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over such Company.



9.4    Inspections. Upon reasonable request, and subject to the confidentiality
provisions set forth in Section 15.15, each Company will allow Administrative
Agent (or its Representatives) to inspect any of its properties, to review
reports, files, and other records, and to make and take away copies, to conduct
tests or investigations, and to discuss any of its affairs, conditions, and
finances with its other creditors, directors, officers, employees, or
representatives from time to time, during reasonable business hours; provided
that when a Default exists, Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and with two (2) Business Days advance notice. Any of Lenders (or their
Representatives) may accompany Administrative Agent during such inspections.




88

--------------------------------------------------------------------------------






9.5    Taxes. Each Restricted Company will promptly pay when due any and all
Taxes, other than Taxes which are being contested in good faith by lawful
proceedings diligently conducted, against which reserve or other provision
required by GAAP has been made; provided, however, that all such Taxes shall, in
any event, be paid prior to any levy for execution in respect of any Lien on any
property of a Restricted Company.



9.6    Payment of Obligations. Each Company will pay (or renew and extend) all
of its obligations at such times and to such extent as may be necessary to
prevent a Material Adverse Event (except for obligations, other than Funded
Debt, which are being contested in good faith by appropriate proceedings).



9.7    Maintenance of Existence, Assets, and Business.
(a)    Except as otherwise permitted by Section 10.11, each Company will (i)
maintain its organizational existence and good standing in its state of
organization and its authority to transact business in all other states where
failure to maintain its authority to transact business is a Material Adverse
Event; (ii) maintain all Water Rights, licenses, permits (including, without
limitation, the Forest Service Permits), and franchises necessary for its
business where failure to maintain is a Material Adverse Event; (iii) preserve
or renew all of its Intellectual Property, the non-preservation of which could
reasonably be expected to result in a Material Adverse Event; and (iv) keep all
of its assets that are useful in and necessary to its business in good working
order and condition (ordinary wear and tear excepted) and make all necessary
repairs and replacements.
(b)    Subject to dispositions permitted pursuant to Section 10.10 hereof, each
Existing Critical Asset owned by any Company shall be owned by either a Wholly
Owned Restricted Subsidiary of Borrower or a Restricted Subsidiary of Borrower,
so long as (i) such Restricted Subsidiary has provided a Guaranty and Pledge
Agreement in accordance with the provisions set forth in Sections 6.1, 6.2,
9.10, or 9.11 herein, as the case may be, (ii) the stock or other equity
interests in such Restricted Subsidiary owned by a Restricted Company (other
than stock in the Northstar Subsidiaries and Grand Teton Lodge Company) have
been pledged to Administrative Agent, for the benefit of Lenders, pursuant to a
Pledge Agreement, and (iii) such Restricted Subsidiary has otherwise complied
with the terms and provisions set forth in the Loan Papers, including, without
limitation, Section 10.16 herein; provided, that Unrestricted Subsidiaries may
own Additional Critical Assets, so long as on the date an Unrestricted
Subsidiary acquires an Additional Critical Asset, (x) the EBITDA of all
Unrestricted Subsidiaries holding Additional Critical Assets does not exceed 10%
of Adjusted EBITDA, on a consolidated basis, for the most-recently-ended four
fiscal quarters, and (y) the aggregate fair market value of such assets and all
other Additional Critical Assets owned by Unrestricted Subsidiaries (in each
case as determined on the applicable acquisition date, without giving subsequent
effect to increases or decreases in value), does not exceed 10% of Total Assets
as of the last day of the most-recently-ended fiscal quarter.
(c)    No Restricted Company party to a Pledge Agreement will change its name in
any manner (except by registering additional trade names), unless such
Restricted Company shall have given Administrative Agent prior notice thereof.
Borrower shall promptly notify Administrative Agent of any change in name of any
other Company (except the registering of additional tradenames).



9.8    Insurance. Each Company will maintain with financially sound,
responsible, and reputable insurance companies or associations (or, as to
workers’ compensation or similar insurance, with an insurance fund or by
self-insurance authorized by the jurisdictions in which it operates) insurance
concerning its


89

--------------------------------------------------------------------------------





properties and businesses against casualties and contingencies and of types and
in amounts (and with co-insurance and deductibles) as is customary in the case
of similar businesses. At Administrative Agent’s request, each Company will
deliver to Administrative Agent certificates of insurance for each policy of
insurance and evidence of payment of all premiums.



9.9    Environmental Laws. Each Company will (a) conduct its business so as to
comply in all material respects with all applicable Environmental Laws and shall
promptly take required corrective action to remedy any non-compliance with any
Environmental Law, except where failure to comply or take action would not be a
Material Adverse Event, and (b) establish and maintain a management system
designed to ensure compliance with applicable Environmental Laws and minimize
material financial and other risks to each Company arising under applicable
Environmental Laws or as the result of environmentally related injuries to
Persons or property, except where failure to comply would not be a Material
Adverse Event. Borrower shall deliver reasonable evidence of compliance with the
foregoing covenant to Administrative Agent within 30 days after any written
request from Required Lenders, which request shall be made only if Required
Lenders reasonably believe that a failure to comply with the foregoing covenant
would be a Material Adverse Event.



9.10    Subsidiaries. The Companies may create or acquire additional
Subsidiaries (including Unrestricted Subsidiaries); provided that (a) each
Person organized under the Laws of the United States (or any state thereof) that
becomes a Restricted Subsidiary after the Closing Date (whether as a result of
an acquisition permitted under Section 10.11, creation, the failure of such
Subsidiary to meet the requirements of an “Unrestricted Subsidiary” as set forth
in the definition thereof, or otherwise) shall execute and deliver to
Administrative Agent a Guaranty within 30 days after becoming a Restricted
Subsidiary, (b) except as otherwise provided in Section 6.2, each Restricted
Company organized under the Laws of the United States (or any state thereof)
that becomes the holder of the capital stock or equity interest of each Person
that becomes a Restricted Subsidiary after the Closing Date (whether as a result
of an acquisition permitted under Section 10.11, creation, the failure of such
Subsidiary to meet the requirements of an “Unrestricted Subsidiary” as set forth
in the definition thereof, or otherwise) shall execute and deliver to
Administrative Agent a Pledge Agreement, together with any related Security
Documents reasonably required by Administrative Agent, pledging such capital
stock or equity interests required to be pledged by it under this Agreement
within 30 days after such Person becomes a Subsidiary, (c) Borrower shall
deliver to Administrative Agent a revised Schedule 8.2 reflecting such new
Subsidiary within 30 days after it becomes a Subsidiary, and (d) no Default or
Potential Default exists or arises after giving pro forma effect to the
creation, acquisition, or addition of such Subsidiary; provided, that for
purposes of determining compliance, (x) Debt of each Subsidiary created or
acquired shall be deemed to have been incurred on the date of such acquisition
or creation, and (y) Adjusted EBITDA for the most-recently-ended four fiscal
quarters shall include on a pro forma basis for such period the EBITDA of each
Restricted Subsidiary created or acquired.



9.11    Designation and Re-designation of Subsidiaries.
(a)    Borrower may designate any Subsidiary as an Unrestricted Subsidiary and
may re-designate any Restricted Subsidiary as an Unrestricted Subsidiary;
provided, that (i) Borrower shall deliver to Administrative Agent a revised
Schedule 8.2 reflecting the designation of such Subsidiary as an Unrestricted
Subsidiary or the re-designation of such Restricted Subsidiary as an
Unrestricted Subsidiary within 30 days after it becomes an Unrestricted
Subsidiary, (ii) such Subsidiary otherwise meets (or would meet concurrently
with the effectiveness of such re-designation) the requirements of an
“Unrestricted Subsidiary” as set forth in the definition thereof, and (iii) no
Default or Potential


90

--------------------------------------------------------------------------------





Default exists or will arise after giving pro forma effect to such designation
or re-designation; provided, that for purposes of determining compliance (x)
with Section 10.8 hereof, all outstanding loans, advances, and investments in
such designated or re-designated Subsidiary shall be deemed to have been made on
(and shall be valued as of) the date of such designation or re-designation, as
applicable, and (y) Adjusted EBITDA for the most-recently-ended four fiscal
quarters shall exclude on a pro forma basis for such period the EBITDA of such
designated or re-designated Subsidiary. Subject to Section 15.9(g),
Administrative Agent shall execute documentation reasonably required to release
any Restricted Subsidiary which is re-designated by Borrower as an Unrestricted
Subsidiary from its Guaranty.
(b)    Borrower may re-designate any Unrestricted Subsidiary as a Restricted
Subsidiary; provided, that (i) such Subsidiary shall have complied with Section
9.10 hereof, (ii) Borrower shall deliver to Administrative Agent a revised
Schedule 8.2 reflecting the re-designation of such Unrestricted Subsidiary as a
Restricted Subsidiary within 30 days after it becomes a Restricted Subsidiary,
(iii) after giving effect to such re-designation, such Subsidiary is in
compliance with Section 10.16, and (iv) no Default or Potential Default exists
or will arise after giving pro forma effect to such re-designation; provided,
that for purposes of determining compliance, (x) all existing Debt of, and
loans, advances, or investments made by, such re-designated Subsidiary shall be
deemed to have been incurred on the date of such re-designation, and (y)
Adjusted EBITDA for the most-recently-ended four fiscal quarters shall include
on a pro forma basis for such period the EBITDA of such re-designated
Subsidiary.



9.12    Keepwell Requirements.
Each Qualified ECP Guarantor, jointly and severally, absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Guarantor to honor all of its obligations
under this Agreement or any other Loan Paper in respect of Swap Obligations
(provided, that each Qualified ECP Guarantor shall only be liable under this
Section 9.12 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.12, or otherwise
under this Agreement or any other Loan Paper, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the full and final payment
of the Obligations (other than contingent Obligations for which no claim has
been made), termination of the Commitments of all Lenders and L/C Issuers, and
termination of all L/Cs (or cash collateralization thereof as acceptable to the
applicable L/C Issuer). Each Qualified ECP Guarantor intends that this Section
9.12 constitute, and this Section 9.12 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

9.13    Anti-Corruption Laws.
Each Company will comply in all material respects with Anti-Corruption Laws
applicable to such Company, and each Company will maintain compliance policies
and procedures applicable to such Company with respect to applicable
Anti-Corruption Laws.

SECTION 10    NEGATIVE COVENANTS. So long as Lenders are committed to fund Loans
and the L/C Issuers are committed to issue L/Cs under this Agreement, and
thereafter until the Obligation is paid in full, Borrower covenants and agrees
as follows:


91

--------------------------------------------------------------------------------






10.1    Taxes. No Company shall use any portion of the proceeds of any Loan to
pay the wages of employees, unless a timely payment to or deposit with the U.S.
of all amounts of Tax required to be deducted and withheld with respect to such
wages is also made.

10.2    Payment of Obligations. No Company shall voluntarily prepay principal
of, or interest on, or tender for, repurchase, redeem, repay, defease, or
discharge, Subordinated Debt or High-Yield Debt; provided, that Borrower or VRI
may:
(a)    tender for, repurchase (including, without limitation, in open market
transactions or private negotiated transactions), redeem, defease, or discharge
Subordinated Debt or High-Yield Debt, so long as (i) on and as of the date of
each such redemption, no Default or Potential Default then exists or arises, and
(ii) Borrower has delivered to Administrative Agent a certificate reflecting
Availability and Unrestricted Cash in an aggregate amount of at least
$150,000,000 immediately after giving effect to such tender, repurchase,
redemption, defeasance or discharge; and
(b)    repay Subordinated Debt or High-Yield Debt (i) with the proceeds of a
Term Loan or an Incremental Term Loan, or (ii) in connection with the concurrent
issuance of (A) Subordinated Debt, so long as (1) on and as of the date of such
refinancing, no Default or Potential Default then exists or arises, (2) the
Subordinated Debt issued in connection with such refinancing (“Replacement
Subordinated Debt”) satisfies the requirements for permitted Subordinated Debt
as set forth in the Loan Papers, including, without limitation, the requirements
imposed by the definition of “Subordinated Debt” in Section 1.1 and by Section
10.16, and (3) such Replacement Subordinated Debt has a final maturity date
later than the final maturity date of the Debt so refinanced, or (B) High-Yield
Debt, so long as on and as of the date of such refinancing, no Default or
Potential Default then exists or arises and such High Yield Debt has a final
maturity date later than the final maturity date of the Debt so refinanced.

10.3    Employee Plans. Except where, individually or in the aggregate, a
Material Adverse Event would not result or a Lien on the assets of any Company
or the Companies securing liability of any Company or the Companies
(individually or when aggregated with any liability of the Companies
contemplated elsewhere in this Section and in Section 8.8 and Section 8.9 herein
that is reasonably likely to be secured by Liens) in excess of the Threshold
Amount is likely to result, no Company or any ERISA Affiliate shall permit any
of the events or circumstances described in Section 8.10 to exist or occur.

10.4    Debt. No Company shall create, incur or suffer to exist any Debt, other
than Permitted Debt.

10.5    Liens. No Company shall create, incur, or suffer or permit to be created
or incurred or to exist any Lien upon any of its assets, other than Permitted
Liens.

10.6    Transactions with Affiliates. Except for transactions which do not, in
the aggregate, cost the Restricted Companies more than $2,000,000 in any fiscal
year, no Restricted Company shall enter into or suffer to exist any transaction
with any Affiliate (other than another Restricted Company), or guaranty, obtain
any letter of credit or similar instrument in support of, or create, incur, or
suffer to exist any Lien upon any of its assets as security for, any Debt or
other obligation of any Affiliate (other than Debts or other obligations of
another Restricted Company) unless (a) such transaction is an advance or equity
contribution to an Unrestricted Subsidiary permitted by Sections 10.8(j) or
10.8(l) or to a Person (other than a Company) in which a Restricted Company has
made an investment permitted by Section 10.8(m), (b) such transaction is
described in Section 10.9 or on Schedule 8.13, (c) such transaction is an
investment in employee residences permitted by Section 10.8(n)(iii), or (d) such
transaction is upon fair and reasonable terms not materially less favorable than
it could obtain or could become entitled to in an arm’s-length transaction with
a Person that was not its Affiliate; provided, that any Restricted Company may
enter into Permitted Recourse Obligations or guarantees or other credit support
permitted by clause (h)(ii) of the definition of “Permitted Debt” in support of
obligations of Unrestricted Subsidiaries, so long as no Default or Potential
Default then exists or arises.


92

--------------------------------------------------------------------------------






10.7    Compliance with Laws and Documents. No Company shall (a) violate the
provisions of any Laws or rulings of any Governmental Authority applicable to it
or of any Material Agreement to which it is a party if that violation alone, or
when aggregated with all other violations, would be a Material Adverse Event,
(b) violate the provisions of its organizational documents if such violation
would cause a Material Adverse Event, or (c) repeal, replace, or amend any
provision of its organizational documents if that action would be a Material
Adverse Event.

10.8    Loans, Advances and Investments. No Restricted Company shall make or
suffer to exist any loan, advance, extension of credit or capital contribution
to, make any investment in, purchase or commit to purchase any stock or other
securities or evidences of Debt of, or interests in, any other Person, or permit
to exist Permitted Recourse Obligations constituting Debt, other than:
(a)    expense accounts for and other loans or advances to its directors,
officers, and employees in the ordinary course of business in accordance with
applicable Law;
(b)    marketable obligations issued or unconditionally guaranteed by an
Approved Jurisdiction or issued by an agency of an Approved Jurisdiction and
backed by the full faith and credit of such Approved Jurisdiction, in each case
maturing within one year from the date of acquisition;
(c)    short-term investment grade domestic and eurodollar certificates of
deposit or time deposits that are fully insured by the Federal Deposit Insurance
Corporation or similar agency of an Approved Jurisdiction or are issued by
commercial banks organized under the Laws of an Approved Jurisdiction or any
state or province of an Approved Jurisdiction having combined capital, surplus,
and undivided profits of not less than $100,000,000 (as shown on its most
recently published statement of condition);
(d)    commercial paper and similar obligations rated “P-1” by Moody’s or “A‑1”
by S&P;
(e)    readily marketable Tax-free municipal bonds of a domestic issuer rated
“A‑2” or better by Moody’s or “A” or better by S&P, and maturing within one year
from the date of issuance;
(f)    mutual funds or money market accounts investing primarily in items
described in clauses (b) through (e) above;
(g)    demand deposit accounts maintained in the ordinary course of business;
(h)    current trade and customer accounts receivable that are for goods
furnished or services rendered in the ordinary course of business and that are
payable in accordance with customary trade terms;
(i)    Financial Hedges existing on the date hereof which have previously been
approved by Administrative Agent and other Financial Hedges entered into after
the date hereof under terms reasonably acceptable to Administrative Agent;
(j)    loans, advances, and investments of the Restricted Companies existing as
of April 30, 2018 (i) in the Existing Housing Districts, Existing Metro
Districts, and Keystone/IntraWest LLC, which investments are identified on part
(a) of Schedule 10.8, and (ii) in Persons other than Restricted Companies,
Existing Housing Districts, Existing Metro Districts, and Keystone IntraWest
LLC, which loans and investments are identified on part (b) of Schedule 10.8;


93

--------------------------------------------------------------------------------





(k)    additional loans, advances, and investments in Restricted Companies,
including, without limitation, investments in Persons that become Restricted
Subsidiaries upon transactions consummated in compliance with Section 10.11
herein;
(l)    loans, advances, and investments in Similar Businesses (including,
without limitation, any loans, advances, and investments made in any
Unrestricted Subsidiaries in a Similar Business and the amount of any Permitted
Recourse Obligations constituting Debt and other credit support and contingent
obligations with respect to Debt of such Unrestricted Subsidiaries), so long as
(i) no Default or Potential Default exists or arises, and (ii) the aggregate
amount of all loans, advances, and investments made pursuant to this clause (l)
(determined with respect to each such loan and advance based on the value
thereof on the date of determination, determined with respect to each such
investment based on the value thereof on the date made, and determined with
respect to each such Permitted Recourse Obligation constituting Debt and other
credit support and contingent obligation based on the maximum potential
financial exposure therefrom on the date of determination) does not exceed the
Investment Limit (Similar Businesses);
(m)    loans, advances, and investments in joint ventures in which a Restricted
Company has an Equity Interest (including, without limitation, credit support
and contingent obligations with respect to Debt of such joint ventures), so long
as (i) no Default or Potential Default exists or arises, and (ii) the aggregate
amount of all loans, advances, and investments made pursuant to this clause (m)
(determined with respect to each such loan and advance based on the value
thereof on the date of determination, determined with respect to each such
investment based on the value thereof on the date made, and determined with
respect to each such credit support and contingent obligation based on the
maximum potential financial exposure therefrom on the date of determination)
does not exceed the Investment Limit (Joint Ventures);
(n)    the following investments:
(i)    a capital contribution, in an amount not to exceed $650,000, in
Boulder/Beaver LLC;
(ii)    workers compensation reserve account, established pursuant to a
self-insurance permit from the Department of Labor or comparable agency in any
state in which the Companies’ businesses are located, invested exclusively in
items described in clauses (b) through (f) above; and
(iii)    loans and contributions to employees for investments in employee
residences as part of such employees’ compensation packages not to exceed
$10,000,000 in the aggregate;
(o)    so long as no Default or Potential Default exists or arises, investments
set forth on part (c) of Schedule 10.8, which investments are made (i) as a
result of the exercise of put options by the owners thereof, and (ii) in
accordance with the agreements set forth on part (c) of Schedule 10.8 as in
effect on the Closing Date;
(p)    short-term repurchase agreements with major banks and authorized dealers,
fully collateralized to at least 100% of market value by marketable obligations
issued or unconditionally guaranteed by an Approved Jurisdiction or issued by
any agency of an Approved Jurisdiction and backed by the full faith and credit
of such Approved Jurisdiction;
(q)    short-term variable rate demand notes that invest in tax-free municipal
bonds of domestic issuers rated “A-2” or better by Moody’s or “A” or better by
S&P that are supported by irrevocable letters of credit issued by commercial
banks organized under the laws of an Approved Jurisdiction or any state or


94

--------------------------------------------------------------------------------





province of an Approved Jurisdiction having combined capital, surplus, and
undivided profits of not less than $100,000,000;
(r)    so long as no Default or Potential Default exists or arises, loans to
Persons in which a Restricted Company does not have an Equity Interest, so long
as the aggregate amount of all loans made pursuant to this clause (r)
(determined with respect to each such loan based on the value thereof on the
date of determination) does not exceed $15,000,000;
(s)    Permitted Recourse Obligations not constituting Debt; provided, that, for
the avoidance of doubt, if an event or circumstance occurs that triggers a
direct payment liability or reimbursement obligation (as opposed to a contingent
or performance obligation) of any Restricted Company to a lender or other party
to whom such Permitted Recourse Obligation is owed, then such Permitted Recourse
Obligation will no longer be permitted pursuant to this clause (s);
(t)    loans, advances, and investments in Similar Businesses (including,
without limitation, any loans, advances, and investments made in any
Unrestricted Subsidiaries in a Similar Business and the amount of any Permitted
Recourse Obligations constituting Debt and other credit support and contingent
obligations with respect to Debt of such Unrestricted Subsidiaries) or joint
ventures in which a Restricted Company has an Equity Interest (including,
without limitation, credit support and contingent obligations with respect to
Debt of such joint ventures), so long as (i) no Default or Potential Default
exists or arises, (ii) Borrower has delivered to Administrative Agent a
certificate reflecting Availability and Unrestricted Cash in an aggregate amount
of at least $150,000,000 immediately after giving effect to such loan, advance,
or investment, and (iii) the Total Leverage Ratio is less than 3.75 to 1.00;
(u)    loans, advances, investments in the Whistler Acquisition Subsidiaries
required to consummate the Whistler Acquisition;
(v)    loans, advances, and investments in Unrestricted Subsidiaries as
contemplated by the Whistler Acquisition Agreement, in an equivalent amount to
any Distributions made by the Borrower and permitted pursuant to Section 10.9,
in order to enable an equivalent Distribution to be made to the holders of the
Equity Interests of Exchangeco or any successor entity thereto.

10.9    Distributions. Except as set forth on Schedule 10.9, no Company shall
make any Distribution, except as follows:
(a)    VRI may make payments of approximately $100,000 accruing to certain
option holders;
(b)    any Company may make Distributions to a Restricted Company and any
Unrestricted Subsidiary may make Distributions ratably to the holders of its
Equity Interests or otherwise in accordance with the organizational documents of
such Unrestricted Subsidiary;
(c)    if VRI issues any Subordinated Debt which is subsequently converted to
preferred stock, VRI may, if no Default or Potential Default exists (or would
result therefrom), pay dividends on such stock at an annual rate which is less
than or equal to the annual rate of interest payable on such Subordinated Debt
prior to its conversion, so long as the terms on such preferred stock are no
more favorable to the holders of the preferred stock than the terms afforded to
the holders of the Subordinated Debt set forth in the indenture and other
documents evidencing or executed in connection with such Subordinated Debt;
(d)    VRI may make additional Distributions as follows:
(i)    if (A) no Default or Potential Default exists or arises, (B) Borrower has
delivered to Administrative Agent a certificate reflecting Availability and
Unrestricted Cash in an aggregate amount of at least $150,000,000 immediately
after giving effect to such Distribution, and (C) the Total Leverage Ratio
equals or exceeds 3.75 to 1.00, then VRI may make Distributions in an amount,
when aggregated with


95

--------------------------------------------------------------------------------





all other Distributions by VRI from and after the Closing Date (including,
without limitation, all Distributions pursuant to this clause (d)(i), but
excluding all Distributions pursuant to clauses (d)(ii), (d)(iii) and (e)
through (h) below), not to exceed the sum of (v) $200,000,000, plus (w) 50% of
Consolidated Net Income from and after February 1, 2014 (determined as of the
last day of the most-recently-ended fiscal quarter of the Restricted Companies),
minus (x) if Consolidated Net Income from and after February 1, 2014 (determined
as of the last day of the most-recently-ended fiscal quarter of the Restricted
Companies) is a deficit, 100% of such deficit, plus (y) 100% of the Restricted
Companies’ net cash proceeds from the issuance of Equity Interests by any
Restricted Company from and after the Closing Date, minus (z) the sum of
repayments of Subordinated Debt or High-Yield Debt pursuant to Section 10.2(a)
(other than any such repayment in connection with a refinancing of Subordinated
Debt or High-Yield Debt permitted under this Agreement);
(ii)    if (A) no Default or Potential Default exists or arises, (B) Borrower
has delivered to Administrative Agent a certificate reflecting Availability and
Unrestricted Cash in an aggregate amount of at least $75,000,000 immediately
after giving effect to such Distribution, and (C) the Total Leverage Ratio is
less than 3.75 to 1.00, then VRI may make Distributions in an unlimited amount;
and
1.if no Default or Potential Default exists or arises, then VRI may
pay dividends in an amount not to exceed, for any fiscal quarter, the greater of
(a) $75,000,000, or (b) an amount equal to twenty percent (20%) of Adjusted
EBITDA for the trailing twelve month period ended on the last day of the
most-recently ended fiscal quarter (as calculated in the Compliance Certificate
most-recently delivered pursuant to Section 9.1(a) or (b));
(e)    if no Default or Potential Default exists or arises, VRI may make
Distributions on Equity Interests (other than Disqualified Equity Interests)
payable solely in the form of common stock or other common equity interests of
VRI; provided, that VRI may make Distributions on Disqualified Equity Interests
in the form of additional Disqualified Equity Interests of the same type;
(f)    if no Default or Potential Default exists or arises, the Companies may
make Distributions to their respective employees, officers, or directors in an
aggregate amount not exceeding $2,000,000 in any twelve (12) month period;
(g)    so long as no Default or Potential Default exists or arises, the
redemption, repurchase, or other acquisition of Equity Interests of VRI in
exchange for, or out of the net cash proceeds of the substantially concurrent
sale (other than to a Subsidiary of VRI) of, Equity Interests of VRI (except for
any such redemption, repurchase, or acquisition effected through the concurrent
issuance of Disqualified Equity Interests of the same type); and
(h)     so long as no Default or Potential Default exists or arises, any
Restricted Company may make Distributions of net cash proceeds from Designated
Condominium Sales.

10.10    Sale of Assets. No Restricted Company may sell, assign, lease,
transfer, or otherwise dispose of Critical Assets in an aggregate amount (taking
into account all dispositions after the Closing Date) in excess of 10% of Total
Assets (measured prior to giving effect to such sale, assignment, lease transfer
or disposal), if the ratio described in Section 11.1 would, on a pro forma basis
(taking the disposition into account), increase as a result of such disposition.

10.11    Acquisitions, Mergers, and Dissolutions.
(a)    A Restricted Company may not acquire all or any substantial portion of
the capital stock (or other equity or voting interests) of any other Person,
acquire all or any substantial portion of the assets of any other Person, merge
or consolidate with any other Person, or liquidate, wind up or dissolve (or
suffer any liquidation or dissolution), except as follows:
(i)    any Restricted Subsidiary may acquire all or any substantial portion of
the capital stock (or other equity or voting interests) issued by any other
Restricted Subsidiary, acquire all or any substantial portion of the assets of
any other Restricted Subsidiary, and merge or consolidate with any other
Restricted Subsidiary (and, in the case of such merger or consolidation or, in
the case of the conveyance or


96

--------------------------------------------------------------------------------





distribution of such assets, the non-surviving or selling entity, as the case
may be, may be liquidated, wound up or dissolved), so long as:
(A)    with respect to a merger or consolidation, (1) if Borrower is a party to
such merger or consolidation, then Borrower is the surviving entity, (2) if
Borrower is not a party to such merger or consolidation, then (I) a Restricted
Subsidiary is the surviving entity, and (II) if the surviving entity will own
Critical Assets, then a Restricted Subsidiary of Borrower is the surviving
entity, and (3) the surviving entity delivers Guaranties and Security Documents
to the extent required under Section 9.10; and
(B)    to the extent Critical Assets are acquired by a Restricted Subsidiary in
connection with the foregoing transactions, such Restricted Subsidiary must be
in compliance with Section 9.7(b) after giving effect thereto; and
(ii)    any Restricted Subsidiary may acquire all or any substantial portion of
the capital stock (or other equity or voting interests) issued by any Person
(other than a Restricted Company), acquire all or any substantial portion of the
assets of any Person (other than a Restricted Company), or merge or consolidate
with any other Person (other than a Restricted Company) (and, in the case of
such merger or consolidation, the non-surviving entity may be liquidated, wound
up or dissolved), so long as:
(A)    with respect to a merger or consolidation, (1) if Borrower is a party to
such merger or consolidation, then Borrower is the surviving entity, (2) if
Borrower is not a party to such merger or consolidation, then (I) a Restricted
Subsidiary is the surviving entity, and (II) if the surviving entity will own
Critical Assets, then a Restricted Subsidiary of Borrower is the surviving
entity, and (3) the surviving entity delivers Guaranties and Security Documents
to the extent required under Section 9.10;
(B)    to the extent Critical Assets are acquired by a Restricted Company in
connection with the foregoing transactions, such Restricted Company must be in
compliance with Section 9.7(b) after giving effect thereto;
(C)    Borrower certifies in writing to Administrative Agent as follows (with
such calculations and other supporting evidence attached thereto as
Administrative Agent shall request):
(1)    the ratio of Net Funded Debt on the closing date of the transaction to
Adjusted EBITDA for the most-recently-ended four fiscal quarters, after giving
pro forma effect to the transaction, is less than or equal to 5.00 to 1.00,
(2)    such other Person is engaged in a business in which a Restricted Company
would be permitted to engage under Section 10.14,
(3)    as of the closing of any such transaction, the transaction has been
approved and recommended by the board of directors of the Person to be acquired
or from which such business is to be acquired,
(4)    as of the closing of any transaction, after giving effect to such
acquisition or merger, the acquiring party is Solvent and the Companies, on a
consolidated basis, are Solvent, and
(5)    as of the closing of any transaction, no Default or Potential Default
exists or shall occur as a result of, and after giving effect to, such
transaction, and
(D)    in respect of any such transaction for which the sum of the Purchase
Price exceeds $50,000,000, Borrower delivers to Administrative Agent (1) at
least 15 days prior to the closing date of the transaction, a written
description of the transaction, including the funding sources, the Purchase
Price, calculations demonstrating pro forma compliance with the terms and
conditions of the Loan Papers after giving effect to the transaction (including
compliance with the Companies’ applicable financial covenants), and estimates of
any actual and identifiable cost synergies, and a draft of the applicable
purchase agreement or merger agreement (provided, however, that if a draft


97

--------------------------------------------------------------------------------





of the applicable purchase agreement or merger agreement is not available at
least 15 days prior to the closing date of the transaction, then such draft may
be delivered as soon as available, but in any event no later than 5 days prior
to the closing date of the transaction), and (2) on or prior to the closing date
of the transaction, a copy of the executed purchase agreement or executed merger
agreement relating to the transaction (and, to the extent available, all
schedules and exhibits thereto).
(iii)    VRI, VHI and the Whistler Acquisition Subsidiaries may consummate the
Whistler Acquisition.
(b)    Any Company (other than VRI or Borrower) that does not own any assets may
be dissolved provided that Borrower gives Administrative Agent prior written
notice of such dissolution.

10.12    Assignment. No Company shall assign or transfer any of its Rights or
cause to be delegated its duties or obligations under any of the Loan Papers.

10.13    Fiscal Year and Accounting Methods. No Company shall change its method
of accounting (other than immaterial changes in methods or as required by GAAP),
nor, without first obtaining Administrative Agent’s written consent, change its
fiscal year. In the event that any Company changes its fiscal year, to the
extent requested by Administrative Agent or Required Lenders, Borrower,
Administrative Agent, Required Lenders, and Guarantors agree to negotiate such
amendments to this Agreement and other Loan Papers as necessary to effect the
change of its fiscal year.

10.14    New Businesses. No Restricted Company shall engage in any business,
except the businesses in which they are engaged on the Closing Date and any
other Similar Business; provided, however, that the foregoing shall not be
construed to prohibit the cessation by any Company of its business activities or
the sale or transfer of the business or assets of such Company to the extent not
otherwise prohibited by this Agreement.

10.15    Government Regulations. No Company shall conduct its business in a way
that it becomes regulated under the Investment Company Act of 1940, as amended.

10.16    Burdensome Agreements. No Company shall enter into, incur, or permit to
exist any agreement or other arrangement (other than this Agreement or any other
Loan Paper) that prohibits, restricts, or imposes any condition upon (a) the
ability of any Restricted Company to create, incur, or permit to exist any Lien
upon any of its property or assets securing Debt, or (b) the ability of any
Restricted Company to pay dividends or other Distributions with respect to any
shares of its capital stock to Borrower or any Guarantor, to otherwise transfer
property or assets to Borrower or any Guarantor, to make or repay loans or
advances to Borrower or any other Guarantor, or to guarantee the Debt of
Borrower; provided, that (x)  clauses (a) and (b) above shall not apply to (A)
restrictions and conditions (1) imposed by Law, the Loan Papers, or any
documentation for Debt constituting “Permitted Debt” under clauses (d), (l), (n)
(solely with respect to Debt existing at the time of such acquisition, except to
the extent entered into in connection therewith or in contemplation thereof), or
(q) of the definition thereof, so long as such restrictions do not prevent,
impede, or impair (I) the creation of Liens and Guaranties in favor of Lenders
under the Loan Papers or (II) the satisfaction of the obligations of Borrower
and Guarantors under the Loan Papers, (2) contained in agreements relating to
the sale of a Subsidiary or other asset, so long as the sale of such Subsidiary
or other asset is permitted pursuant to this Agreement, and (3) contained in
agreements set forth on Schedule 10.16, (B) the Northstar Leases, and (C) the
Canyons-Park City Lease as in effect on the Closing Date, and (y) clause (a)
above shall not apply to customary provisions in leases and other agreements
restricting the assignment thereof or the granting of Liens on leased or
licensed property.


98

--------------------------------------------------------------------------------






10.17    Use of Proceeds. Borrower shall not, and Borrower shall not permit any
other Restricted Company to, use any part of the proceeds of any Loan, directly
or indirectly, for a purpose which violates any Law, including, without
limitation, the provisions of Regulations U or X (as enacted by the Board of
Governors of the Federal Reserve System, as amended).

10.18    Capital Improvements. The Restricted Companies may not make or become
legally obligated to make any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset (excluding (a) normal replacements and
maintenance which are properly charged to current operations, (b) such
expenditures relating to real estate held for resale, and (c) for the avoidance
of doubt, such expenditures which are included as part of an acquisition of all
or any substantial portion of the capital stock (or other equity or voting
interests) of any other Person or all or any substantial portion of the assets
of any other Person, in each case as permitted by, and made in accordance with,
Section 10.11(b) (including the transactions contemplated by the Canyons-Park
City Lease)), except for capital expenditures in the ordinary course of business
not exceeding, in the aggregate for the Restricted Companies during any fiscal
year, an amount equal to 15% of Total Assets (the “Capital Expenditures
Basket”); provided, that, on any date of determination in any fiscal year, any
unused portion of the Capital Expenditures Basket for the prior fiscal year can
be used for capital expenditures during the current fiscal year after the
Capital Expenditures Basket for the current fiscal year has been used in its
entirety.

10.19    Subsidiaries. (a) VRI shall have no direct Subsidiaries other than
Borrower and Gillett, (b) Gillett shall have no Subsidiaries, and VRI shall not
permit Gillett to have any Subsidiaries, and (c) Gillett shall not own any
Critical Assets, and VRI shall not permit Gillett to own any Critical Assets.

10.20    Sanctions Borrower shall not, and Borrower shall not permit any other
Restricted Company to, directly or indirectly, use the proceeds of any Loan or
otherwise make available such proceeds (a) to fund any activities of or business
with any individual or entity that, at the time of such funding, is a Sanctioned
Person or is in any Designated Jurisdiction, (b) in any other manner that will
result in a violation by Borrower, any Restricted Company or any individual or
entity participating in the transaction, whether as Lender, Joint Lead Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise, of Sanctions,
or (c) for any purpose which would breach any Anti-Corruption Law.

SECTION 11    FINANCIAL COVENANTS. So long as Lenders are committed to fund
Loans and the L/C Issuers are committed to issue L/Cs under this Agreement, and
thereafter until the Obligation is paid and performed in full (except for
provisions under the Loan Papers expressly intended to survive payment of the
Obligation and termination of the Loan Papers), Borrower covenants and agrees to
comply with each of the following ratios. Borrower shall calculate each such
ratio after giving effect to the provisions of Section 1.3 hereof.

11.1    Maximum Leverage Ratios. As calculated as of the last day of each fiscal
quarter of the Restricted Companies, the Restricted Companies shall not permit
the ratio of (a) the unpaid principal amount of Net Funded Debt existing as of
such last day to (b) Adjusted EBITDA for the four fiscal quarters ending on such
last day to exceed 5.00 to 1.00.

11.2    Interest Coverage Ratio. As calculated as of the last day of each fiscal
quarter of the Restricted Companies, the Restricted Companies shall not permit
the ratio of (a) Adjusted EBITDA for the four fiscal quarters ending on such
last day to (b) interest on Funded Debt (excluding amortization of deferred
financing costs and original issue discounts and provided that, with respect to
any Capital Lease permitted under this Agreement, interest attributable thereto
shall be limited to that portion of the lease payments that is


99

--------------------------------------------------------------------------------





characterized as an interest expense under GAAP and paid in cash during the
applicable period) in such four fiscal quarters to be less than 2.00 to 1.00.

SECTION 12    DEFAULT. The term “Default” means the occurrence of any one or
more of the following events:



12.1    Payment of Obligation. The failure or refusal of any Company to pay (a)
any principal payment contemplated by Sections 3.2(b) and 3.2(c) of this
Agreement after such payment becomes due and payable hereunder, (b) any
principal payment (other than those contemplated by Sections 3.2(b) and 3.2(c))
or interest payment contemplated to be made hereunder within 3 Business Days
after demand therefor by Administrative Agent, (c) any amount contemplated to be
paid hereunder in respect of fees, costs, expenses, or indemnities within 10
Business Days after demand therefor by Administrative Agent and (d) any amount
in respect of its reimbursement obligations in connection with any drawing under
an L/C (including, without limitation, any L/C Borrowing) within 3 Business Days
after demand therefor by Administrative Agent.

12.2    Covenants. The failure or refusal of any Company to punctually and
properly perform, observe, and comply with:
(a)    Any covenant, agreement, or condition applicable to it contained in
Sections 9.2, 10 (other than Sections 10.1, 10.3, 10.6, and 10.7), or 11; or
(b)    Any other covenant, agreement, or condition applicable to it contained in
any Loan Paper (other than the covenants to pay the Obligation and the covenants
in clause (a) preceding), and such failure or refusal continues for 30 days.

12.3    Debtor Relief. Any Restricted Company (a) fails, or admits in writing
its inability, to pay its Debts generally as they become due, (b) voluntarily
seeks, consents to, or acquiesces in the benefit of any Debtor Relief Law, (c)
becomes a party to or is made the subject of any proceeding provided for by any
Debtor Relief Law that could suspend or otherwise adversely affect the Rights of
Administrative Agent or any Lender granted in the Loan Papers (unless, if the
proceeding is involuntary, the applicable petition is dismissed within 60 days
after its filing), (d) becomes subject to an order for relief granted under the
Bankruptcy Reform Act of 1978, as amended from time to time (other than as a
creditor or claimant), or (e) takes any action to authorize any of the foregoing
actions set forth in clauses (a) through (d) herein.

12.4    Judgments and Attachments. Any Restricted Company fails, within 60 days
after entry, to pay, bond, or otherwise discharge any judgment or order for the
payment of money in excess of $15,000,000 (individually or collectively) or any
warrant of attachment, sequestration, or similar proceeding against any assets
of any Restricted Company having a value (individually or collectively) of
$15,000,000, which is neither (a) stayed on appeal nor (b) diligently contested
in good faith by appropriate proceedings and adequate reserves have been set
aside on its books in accordance with GAAP.

12.5    Government Action. Any Governmental Authority condemns, seizes, or
otherwise appropriates, or takes custody or control of all or any substantial
portion of the Critical Assets.

12.6    Misrepresentation. Any material representation or warranty made or
deemed made by any Company in connection with any Loan Paper at any time proves
to have been materially incorrect when made.

12.7    Ownership. There shall occur a Change of Control Transaction.


100

--------------------------------------------------------------------------------






12.8    Default Under Other Agreements. Subject to Section 12.9 below, (a) any
Restricted Company fails to pay when due (after lapse of any applicable grace
period) any recourse Debt in excess (individually or collectively) of
$15,000,000; or (b) any default exists under any agreement to which any
Restricted Company is a party, the effect of which is to cause, or to permit any
Person (other than a Restricted Company) to cause, any recourse obligation in
excess (individually or collectively) of $15,000,000 to become due and payable
by any Restricted Company before its stated maturity, except to the extent such
obligation is declared to be due and payable as a result of the sale of any
asset to which it relates.

12.9    Subordinated Debt.
(a)    (i) The occurrence of any “default,” “event of default,” or other breach
under or with respect to any Subordinated Debt, which “default,” “event of
default,” or other breach remains uncured (after lapse of any applicable cure
periods) on any date of determination; (ii) the trustee with respect to, or any
holder of, any Subordinated Debt shall effectively declare all or any portion of
such Debt or obligation thereunder due and payable prior to the stated maturity
thereof; or (iii) any obligations under the Subordinated Debt become due before
its stated maturity by acceleration of the maturity thereof.
(b)    The payment directly or indirectly (including, without limitation, any
payment in respect of any sinking fund, defeasance, redemption, or payment of
any dividend or distribution) by any Company of any amount of any Subordinated
Debt in a manner or at a time during which such payment is not permitted under
the terms of the Loan Papers or under any instrument or document evidencing or
creating the Subordinated Debt, including, without limitation, any subordination
provisions set forth therein, or if an event shall occur, including, without
limitation, a “Change of Control” as defined in any agreement evidencing or
creating the Subordinated Debt, and (i) such event results in the ability of the
trustee or the holders of any such Debt or obligation to request or require (or
any Company shall automatically be so required) to redeem or repurchase such
Debt or obligation, or (ii) any Company shall initiate notice of redemption to
holders of the Subordinated Debt or obligation, in connection with a redemption
of any Debt or obligation arising under such agreements or instruments.

12.10    Validity and Enforceability of Loan Papers. Except in accordance with
its terms or as otherwise expressly permitted by this Agreement, any Loan Paper
at any time after its execution and delivery ceases to be in full force and
effect in any material respect or is declared to be null and void or its
validity or enforceability is contested by any Company party thereto or any
Company denies that it has any further liability or obligations under any Loan
Paper to which it is a party.

12.11    Employee Plans. Except where the occurrence or existence, individually
or in the aggregate, is not a Material Adverse Event or, in any event, likely to
result in a Lien on the assets of any Company or the Companies securing
liability for any Company or the Companies (individually or when aggregated with
any liability of the Companies contemplated by Section 8.8 and Section 8.9
herein that is reasonably likely to be secured by Liens) in excess of the
Threshold Amount, (a) an Employee Plan or Multiemployer Plan, as applicable, has
any “unpaid minimum required contribution” (as described in section 4971(c)(4)
of the Code), whether or not waived, or any “accumulated funding deficiency” (as
defined in section 302 of ERISA or section 412 of the Code), (b) a Company or an
ERISA Affiliate incurs liability under ERISA to the PBGC in connection with any
Employee Plan (other than required insurance premiums paid when due), (c) a
Company or an ERISA Affiliate withdraws in whole or in part from participation
in a Multiemployer Plan, (d) a Company, an ERISA Affiliate, or a Multiemployer
Plan to which a Company or any ERISA Affiliate contributes to or has contributed
to, receives notice concerning the determination that the Multiemployer Plan is,
or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA, (e) a Company or an ERISA Affiliate engages in any
“prohibited transaction” (as defined in section 406 of ERISA


101

--------------------------------------------------------------------------------





or section 4975 of the Code), or (f) a “reportable event” (as defined in section
4043 of ERISA) occurs with respect to an Employee Plan, excluding events for
which the notice requirement is waived under applicable PBGC regulations.

SECTION 13    RIGHTS AND REMEDIES.



13.1    Remedies Upon Default.
(a)    If a Default exists under Section 12.3, the commitment to extend credit
under this Agreement automatically terminates, the entire unpaid balance of the
Obligation automatically becomes due and payable without any action of any kind
whatsoever, and Borrower must provide cash collateral in an amount equal to the
then-existing L/C Exposure.
(b)    If any Default exists, subject to the terms of Section 14.5,
Administrative Agent may (with the consent of, and must, upon the request of,
Required Lenders), do any one or more of the following: (i) if the maturity of
the Obligation has not already been accelerated under Section 13.1(a), declare
the entire unpaid balance of all or any part of the Obligation immediately due
and payable, whereupon it is due and payable; (ii) terminate the Commitments of
Lenders; (iii) reduce any claim to judgment; (iv) demand Borrower to provide
cash collateral in an amount equal to the L/C Exposure then existing; and (v)
exercise any and all other legal or equitable Rights afforded by the Loan
Papers, the Laws of the State of New York, or any other applicable jurisdiction.

13.2    Company Waivers. To the extent permitted by Law, each Company waives
presentment and demand for payment, protest, notice of intention to accelerate,
notice of acceleration and notice of protest and nonpayment, and agrees that its
liability with respect to all or any part of the Obligation is not affected by
any renewal or extension in the time of payment of all or any part of the
Obligation, by any indulgence, or by any release or change in any security for
the payment of all or any part of the Obligation.

13.3    Performance by Administrative Agent. If any covenant, duty, or agreement
of any Company is not performed in accordance with the terms of the Loan Papers,
Administrative Agent may, while a Default exists, at its option (but subject to
the approval of Required Lenders), perform, or attempt to perform that covenant,
duty, or agreement on behalf of that Company (and any amount expended by
Administrative Agent in its performance or attempted performance is payable by
the Companies, jointly and severally, to Administrative Agent on demand, becomes
part of the Obligation, and bears interest at the Default Rate from the date of
Administrative Agent’s expenditure until paid). However, Administrative Agent
does not assume and shall never have, except by its express written consent, any
liability or responsibility for the performance of any covenant, duty, or
agreement of any Company.

13.4    Not in Control. None of the covenants or other provisions contained in
any Loan Paper shall, or shall be deemed to, give Administrative Agent, the L/C
Issuers, or Lenders the Right to exercise control over the assets (including,
without limitation, real property), affairs, or management of any Company; the
power of Administrative Agent, the L/C Issuers, and Lenders is limited to the
Right to exercise the remedies provided in this Section 13.

13.5    Course of Dealing. The acceptance by Administrative Agent or Lenders of
any partial payment on the Obligation shall not be deemed to be a waiver of any
Default then existing. No waiver by Administrative Agent, the L/C Issuers,
Required Lenders, Required Revolver Lenders, Required Term Loan Lenders or
Lenders of any Default shall be deemed to be a waiver of any other then-existing
or subsequent


102

--------------------------------------------------------------------------------





Default. No delay or omission by Administrative Agent, the L/C Issuers, Required
Lenders, Required Revolver Lenders, Required Term Loan Lenders or Lenders in
exercising any Right under the Loan Papers will impair that Right or be
construed as a waiver thereof or any acquiescence therein, nor will any single
or partial exercise of any Right preclude other or further exercise thereof or
the exercise of any other Right under the Loan Papers or otherwise.

13.6    Cumulative Rights. Notwithstanding anything to the contrary provided
herein, all Rights available to Administrative Agent, the L/C Issuers, Required
Lenders, Required Revolver Lenders, Required Term Loan Lenders and Lenders under
the Loan Papers are cumulative of and in addition to all other Rights granted to
Administrative Agent, the L/C Issuers, Required Lenders, Required Revolver
Lenders, Required Term Loan Lenders and Lenders at Law or in equity, whether or
not the Obligation is due and payable and whether or not Administrative Agent,
the L/C Issuers, Required Lenders, Required Revolver Lenders, Required Term Loan
Lenders or Lenders have instituted any suit for collection, foreclosure, or
other action in connection with the Loan Papers.

13.7    Enforcement. Notwithstanding anything to the contrary contained herein
or in any other Loan Paper, the authority to enforce rights and remedies
hereunder and under the other Loan Papers against the Companies or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, Administrative Agent in accordance with Section 13.1 for the benefit of all
the Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) Administrative Agent from exercising on its own behalf the rights
and remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Papers, (b) the L/C Issuers or the
Swing Line Lenders from exercising the rights and remedies that inure to its
benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as the case
may be) hereunder and under the other Loan Paper, (c) any Lender from exercising
setoff rights in accordance with Section 15.13 (subject to the terms of
Section 3.12), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Company under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Paper, then (i) Required Lenders shall have the rights otherwise
ascribed to Administrative Agent pursuant to Section 13.1 and (ii) in addition
to the matters set forth in clauses (b), (c), and (d) of the preceding proviso
and subject to Section 3.12, any Lender may, with the consent of Required
Lenders, enforce any rights and remedies available to it and as authorized by
Required Lenders.

13.8    Application of Proceeds. Any and all proceeds ever received by
Administrative Agent or Lenders from the exercise of any Rights pertaining to
the Obligation shall be applied to the Obligation according to Section 3.10.

13.9    Diminution in Value of Collateral. Neither Administrative Agent nor any
Lender has any liability or responsibility whatsoever for any diminution in or
loss of value of any Collateral or other collateral ever securing payment or
performance of all or any part of the Obligation (other than diminution in or
loss of value caused by its gross negligence or willful misconduct).

13.10    Certain Proceedings. The Companies will promptly execute and deliver,
or cause the execution and delivery of, all applications, certificates,
instruments, registration statements and all other documents and papers
Administrative Agent, the L/C Issuers, Required Lenders, Required Revolver
Lenders, Required Term Loan Lenders or Lenders reasonably request in connection
with the obtaining of any consent, approval, registration, qualification,
permit, license, or authorization of any Governmental Authority or other Person
necessary or appropriate for the effective exercise of any Rights under the Loan
Papers. Because


103

--------------------------------------------------------------------------------





Borrower agrees that Administrative Agent’s, the L/C Issuers’, Required
Lenders’, Required Revolver Lenders’, Required Term Loan Lenders’ and Lenders’
remedies at Law for failure of the Companies to comply with the provisions of
this paragraph would be inadequate and that failure would not be adequately
compensable in damages, Borrower agrees that the covenants of this paragraph may
be specifically enforced.

SECTION 14    ADMINISTRATIVE AGENT.

14.1    Appointment and Authority. Each Lender and each L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as Administrative
Agent hereunder and under the other Loan Papers and authorizes Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article are solely for the benefit of Administrative Agent, Lenders, and
the L/C Issuers, and neither Borrower nor any other Company have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Papers (or any
other similar term) with reference to Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

14.2    Delegation of Duties. Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Paper by or through any one or more sub-agents appointed in good faith by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub‑agent and to the Related Parties of Administrative Agent
and any such sub‑agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

14.3    Rights as a Lender. The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to Lenders. Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Restricted Company or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Restricted Company or such Affiliate) and acknowledge that Administrative Agent
shall be under no obligation to provide such information to them.

14.4    Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document, or other writing
(including any electronic message, Internet, or intranet website posting, or
other distribution) believed by it to be genuine and to have been signed, sent,
or otherwise authenticated by the proper Person. Administrative Agent also may
rely upon any statement made to it orally or by telephone


104

--------------------------------------------------------------------------------





and believed by it to have been made by the proper Person, and shall not incur
any liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of an L/C, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer,
Administrative Agent may presume that such condition is satisfactory to such
Lender or the applicable L/C Issuer unless Administrative Agent shall have
received notice to the contrary from such Lender or the applicable L/C Issuer
prior to the making of such Loan or the issuance of such L/C. Administrative
Agent may consult with legal counsel (who may be counsel for Borrower),
independent accountants, and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants, or experts.

14.5    Exculpatory Provisions. Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Papers, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Potential Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Papers that Administrative Agent is
required to exercise as directed in writing by Required Lenders, Required
Revolver Lenders or Required Term Loan Lenders, as applicable (or such other
number or percentage of Lenders as shall be expressly provided for herein or in
the other Loan Papers), provided, that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Paper or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Papers, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders, Required Revolver
Lenders or Required Term Loan Lenders, as applicable (or such other number or
percentage of Lenders as shall be necessary, or as Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 15.9 and 13.1), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. Administrative Agent shall be deemed not to have
knowledge of any Default or Potential Default unless and until notice describing
such Default or Potential Default is given to Administrative Agent by Borrower,
a Lender, or an L/C Issuer.
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty, or representation made in or in
connection with this Agreement or any other Loan Paper, (ii) the contents of any
certificate, report, or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements, or other terms or conditions set forth herein or
therein or the occurrence of any Default or Potential Default, (iv) the
validity, enforceability, effectiveness, or genuineness of this Agreement, any
other Loan Paper, or any other


105

--------------------------------------------------------------------------------





agreement, instrument, or document, or (v) the satisfaction of any condition set
forth in Section 7 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to Administrative Agent.

14.6    Resignation or Removal as Administrative Agent. (a) Administrative Agent
may at any time give notice of its resignation to Lenders, the L/C Issuers, and
Borrower. Upon receipt of any such notice of resignation, Required Lenders shall
have the right to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States, and shall be consented to by Borrower at all times other than during the
existence of a Default or Potential Default (which consent of Borrower shall not
be unreasonably withheld). If no such successor shall have been so appointed by
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may, after consultation
with Borrower, on behalf of Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided, that
if Administrative Agent shall notify Borrower and Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Papers (except that in the case of any collateral security held by
Administrative Agent on behalf of Lenders or the L/C Issuers under any of the
Loan Papers, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent or
collateral agent is appointed), and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications, and determinations provided to be made by, to, or
through Administrative Agent shall instead be made by or to each Lender and the
applicable L/C Issuer directly, until such time as Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges, and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 4.1(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Papers (if not already discharged therefrom as provided above in this
Section). The fees payable by Borrower to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Papers, the provisions of this
Section 14 and Section 15.4 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents, and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.


106

--------------------------------------------------------------------------------





Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all L/Cs outstanding as of the effective date of its resignation as an L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.3(c). If Bank of America resigns as a
Swing Line Lender, it shall retain all the rights of a Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.4(c). Upon the appointment by
Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges, and duties of the retiring L/C Issuer and Swing Line Lender,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Papers, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the L/Cs, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such L/Cs.

14.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
and each L/C Issuer also acknowledges that it will, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Paper, or any
related agreement or any document furnished hereunder or thereunder.

14.8    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Restricted Company, Administrative Agent (irrespective of
whether the principal of any Loan or L/C Exposure shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Exposure, and all other
Obligation that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders and Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements, and advances of Lenders and Administrative Agent, and their
respective agents and counsel and all other amounts due Lenders, Administrative
Agent and the L/C Issuers, as applicable, under Sections 5.3, 5.4, and 15.4)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator, or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders,


107

--------------------------------------------------------------------------------





to pay to Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements, and advances of Administrative Agent and its agents and
counsel, and any other amounts due Administrative Agent under Sections 5.4 and
15.4.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligation
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

14.9    Collateral and Guaranty Matters. (a)    Upon the occurrence and
continuance of a Default, Lenders agree to promptly confer in order that
Required Lenders or Lenders, as the case may be, may agree upon a course of
action for the enforcement of the Rights of Lenders; and Administrative Agent
shall be entitled to refrain from taking any action (without incurring any
liability to any Person for so refraining) unless and until Administrative Agent
shall have received instructions from Required Lenders. All Rights of action
under the Loan Papers and all Rights to the Collateral, if any, hereunder may be
enforced by Administrative Agent and any suit or proceeding instituted by
Administrative Agent in furtherance of such enforcement shall be brought in its
name as Administrative Agent without the necessity of joining as plaintiffs or
defendants any other Lender, and the recovery of any judgment shall be for the
benefit of Lenders subject to the expenses of Administrative Agent. In actions
with respect to any property of any Restricted Company, Administrative Agent is
acting for the ratable benefit of each Lender. Any and all agreements to
subordinate (whether made heretofore or hereafter) other indebtedness or
obligations of any Restricted Company to the Obligation shall be construed as
being for the ratable benefit of each Lender.
(b)    Each Lender authorizes and directs Administrative Agent to enter into the
Security Documents for the benefit of Lenders. Except to the extent unanimity is
required hereunder, (i) each Lender agrees that any action taken by Required
Lenders in accordance with the provisions of the Loan Papers, and the exercise
by Required Lenders of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all Lenders, (ii) each Revolver Lender agrees that any action taken
by Required Revolver Lenders in accordance with the provisions of the Loan
Papers, and the exercise by Required Revolver Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all Revolver Lenders, and (iii)
each Term Loan Lender agrees that any action taken by Required Term Loan Lenders
in accordance with the provisions of the Loan Papers, and the exercise by
Required Term Loan Lenders of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all Term Loan Lenders.
(c)    Administrative Agent is hereby authorized on behalf of all Lenders,
without the necessity of any notice to or further consent from any Lender, from
time to time to take any action with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain perfected the Liens
upon the Collateral granted pursuant to the Security Documents.
(d)    Administrative Agent shall have no obligation whatsoever to any Lender or
to any other Person to assure that the Collateral exists or is owned by any
Restricted Company or is cared for, protected, or insured or has been encumbered
or that the Liens granted to Administrative Agent herein or pursuant hereto have
been properly or sufficiently or lawfully created, perfected, protected, or
enforced, or are entitled to any particular priority, or to exercise at all or
in any particular manner or under any duty of care, disclosure, or fidelity, or
to continue exercising, any of the Rights granted or available to Administrative
Agent in this Section 14.9 or in any of the Security Documents; it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, Administrative Agent may act in any manner it may


108

--------------------------------------------------------------------------------





deem appropriate, in its sole discretion, given Administrative Agent’s own
interest in the Collateral as one of Lenders and that Administrative Agent shall
have no duty or liability whatsoever to any Lender, other than to act without
gross negligence or willful misconduct.
(e)    Lenders irrevocably authorize Administrative Agent (or in the case of
Bond Rights, the L/C Issuers), at its option and in its discretion, (i) to
release any Lien on any property granted to or held by Administrative Agent
under any Loan Paper (A) upon termination of the Total Commitment and payment in
full of all Obligation (other than contingent indemnification obligations) and
the expiration or termination of all L/Cs, (B) as permitted under Section 9.11,
(C) constituting property being sold or disposed of as permitted under Section
10.10, if Administrative Agent determines that the property being sold or
disposed is being sold or disposed in accordance with the requirements and
limitations of Section 10.10 and Administrative Agent concurrently receives all
mandatory prepayments with respect thereto, if any, or (D) if approved,
authorized, or ratified in writing by Required Lenders, subject to Section 15.9,
unless such Liens are held under any Bond Document; (ii) to release (or
authorize the release by the applicable L/C Issuer of) any Collateral held by
Administrative Agent (or the applicable L/C Issuer) under or pursuant to any
Bond Document upon the reimbursement of any Bond Purchase Drawing in accordance
with Section 2.3(i) herein; and (iii) to release any Restricted Company from its
Guaranty (A) upon full payment of the Obligation, (B) as permitted under Section
9.11, (C) in connection with the sale of disposition of the stock (or other
equity interest) issued by such Restricted Company permitted under Section
10.10, if Administrative Agent determines that the disposition or sale is in
accordance with the requirements and limitations of Section 10.10 and
Administrative Agent concurrently receives all mandatory prepayments with
respect thereto, if any, or (D) if approved, authorized, or ratified in writing
by Required Lenders, subject to Section 15.9. Upon request by Administrative
Agent at any time, Required Lenders will confirm in writing Administrative
Agent’s authority to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 14.9.
(f)    In furtherance of the authorizations set forth in this Section 14.9, each
Lender and each L/C Issuer hereby irrevocably appoints Administrative Agent its
attorney-in-fact, with full power of substitution, for and on behalf of and in
the name of each such Lender and each such L/C Issuer, (i) to enter into
Security Documents (including, without limitation, any appointments of
substitute trustees under any Security Document), (ii) to take action with
respect to the Collateral and Security Documents to perfect, maintain, and
preserve Lenders’ and the L/C Issuers’ Liens, as applicable, and (iii) to
execute instruments of release or to take other action necessary to release
Liens upon any Collateral to the extent authorized in clause (e) hereof. This
power of attorney shall be liberally, not restrictively, construed so as to give
the greatest latitude to Administrative Agent’s power, as attorney, relative to
the Collateral matters described in this Section 14.9. The powers and
authorities herein conferred on Administrative Agent may be exercised by
Administrative Agent through any Person who, at the time of the execution of a
particular instrument, is an officer of Administrative Agent. The power of
attorney conferred by this Section 14.9(f) is granted for valuable consideration
and is coupled with an interest and is irrevocable so long as the Obligation, or
any part thereof, shall remain unpaid, Lenders are obligated to make any Loans,
or the L/C Issuers are obligated to issue L/Cs, under the Loan Papers.

14.10    Financial Hedges To the extent any Lender or any Affiliate of a Lender
issues a Financial Hedge in accordance with the requirements of the Loan Papers
and accepts the benefits of the Liens in the Collateral arising pursuant to the
Security Documents, such Lender (for itself and on behalf of any such
Affiliates) agrees (a) to appoint Administrative Agent, as its nominee and
agent, to act for and on behalf of such Lender or Affiliate thereof in
connection with the Security Documents and (b) to be bound by the terms of this
Section 14; whereupon all references to “Lender” in this Section 14 and in the
Security Documents shall include, on any date of determination, any Lender or
Affiliate of a Lender that is party to a then-effective


109

--------------------------------------------------------------------------------





Financial Hedge which complies with the requirements of the Loan Papers.
Additionally, if the Obligation owed to any Lender or Affiliate of a Lender
consists solely of Debt arising under a Financial Hedge (such Lender or
Affiliate being referred to in this Section 14.10 as an “Issuing Lender”), then
such Issuing Lender (by accepting the benefits of any Security Documents)
acknowledges and agrees that pursuant to the Loan Papers and without notice to
or consent of such Issuing Lender: (w) Liens in the Collateral may be released
in whole or in part; (x) all Guaranties may be released; (y) any Security
Document may be amended, modified, supplemented, or restated; and (z) all or any
part of the Collateral may be permitted to secure other Debt.



14.11    Bond L/Cs and Bond Documents. In addition to the authorizations set
forth in Section 14.9, each Lender and each L/C Issuer hereby authorize
Administrative Agent or the L/C Issuers, as the case may be, to execute and
deliver all certificates, documents, agreements, and instruments required to be
delivered after the Closing Date pursuant to or in connection with any Bond L/C
and Bond Documents executed in connection therewith, and to take such actions as
Administrative Agent or the L/C Issuers, as the case may be, deems necessary in
connection therewith. This authorization shall be liberally, not restrictively,
construed so as to give the greatest latitude to Administrative Agent’s or the
applicable L/C Issuer’s authority, as the case may be, relative to the Bonds,
Bond L/Cs, and Bond Documents. The powers and authorities herein conferred on
Administrative Agent and the L/C Issuers may be exercised by Administrative
Agent or the applicable L/C Issuer, as the case may be, through any Person who,
at the time of the execution of a particular instrument, is an officer of
Administrative Agent or such L/C Issuer, as applicable.

14.12    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the co-syndication agents, co-documentation agents, joint lead
arrangers, or joint bookrunners listed on the cover page hereof shall have any
powers, duties, or responsibilities under this Agreement or any of the other
Loan Papers, except in its capacity, as applicable, as Administrative Agent, a
Lender, or an L/C Issuer hereunder.

SECTION 15    MISCELLANEOUS.

15.1    Headings. The headings, captions, and arrangements used in any of the
Loan Papers are, unless specified otherwise, for convenience only and shall not
be deemed to limit, amplify, or modify the terms of the Loan Papers, nor affect
the meaning thereof.

15.2    Nonbusiness Days; Time. Any payment or action that is due under any Loan
Paper on a non-Business Day may be delayed until the next-succeeding Business
Day (but interest shall continue to accrue on any applicable payment until
payment is in fact made) unless the payment concerns a Eurocurrency Rate Loan,
in which case if the next-succeeding Business Day is in the next calendar month,
then such payment shall be made on the next-preceding Business Day.

15.3    Notices and Other Communications; Facsimile Copies.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, or sent by telecopier as follows, and
all notices and other communications expressly permitted hereunder to be given
by telephone shall be made to the applicable telephone number, as follows:
(i)    if to Borrower, Administrative Agent, either L/C Issuer, or either Swing
Line Lender, to the address, telecopier number, electronic mail address, or
telephone number specified for such Person on Schedule 1; and


110

--------------------------------------------------------------------------------





(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address, or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by Administrative Agent, provided,
that the foregoing shall not apply to notices to any Lender or either L/C Issuer
pursuant to Section 2 if such Lender or such L/C Issuer, as applicable, has
notified Administrative Agent that it is incapable of receiving notices under
such Section 2 by electronic communication. Administrative Agent or Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided, that approval of such procedures may be limited to particular notices
or communications.
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail, or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided, that, for both clauses (i)
and (ii), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to Borrower, any Lender, either L/C Issuer, or any
other Person for losses, claims, damages, liabilities, or expenses of any kind
(whether in tort, contract, or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities, or expenses are determined by a court of competent jurisdiction by
a final and nonappealable judgment to have resulted from the gross negligence or
willful


111

--------------------------------------------------------------------------------





misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to Borrower, any Lender, either L/C Issuer, or
any other Person for indirect, special, incidental, consequential, or punitive
damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of Borrower, Administrative Agent, the L/C
Issuers, and the Swing Line Lenders may change its address, telecopier, or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier, or
telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent, the L/C Issuers, and the Swing Line Lender. In
addition, each Lender agrees to notify Administrative Agent from time to time to
ensure that Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number, and electronic mail address to which
notices and other communications may be sent, and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrower or its securities for purposes
of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuers, and Lenders.
Administrative Agent, the L/C Issuers, and Lenders shall be entitled to rely and
act upon any notices (including telephonic notices, Loan Notices and Swing Line
Loan Notices) purportedly given by or on behalf of Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete, or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Borrower shall indemnify Administrative Agent, the L/C Issuers, each
Lender, and the Related Parties of each of them from all losses, costs,
expenses, and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Borrower. All telephonic notices to
and other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

15.4    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. Borrower shall pay (i) all reasonable out‑of‑pocket
expenses incurred by Administrative Agent and its Affiliates (including the
reasonable fees, charges, and disbursements of counsel for Administrative Agent)
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery, and administration of this
Agreement and the other Loan Papers, or any amendments, modifications, or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out‑of‑pocket expenses incurred by the L/C Issuers in connection with the
issuance, amendment, renewal, or extension of any L/C or any demand for payment
thereunder, and (iii) all out‑of‑pocket expenses incurred by Administrative
Agent, any Lender, or the L/C Issuers (including the fees, charges, and
disbursements of any counsel for Administrative Agent, any Lender, or the L/C
Issuers), and shall pay all fees and time charges for attorneys who may be
employees of Administrative Agent, any Lender, or the L/C Issuers, in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Papers, including its rights under this Section, or
(B) in connection with the Loans made or L/Cs issued hereunder, including all
such out‑of‑pocket expenses incurred during any workout, restructuring, or
negotiations in respect of such Loans or L/Cs.


112

--------------------------------------------------------------------------------





(b)    Indemnification by Borrower. Borrower shall indemnify Administrative
Agent (and any sub-agent thereof), each Lender, and the L/C Issuers, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, and related expenses (including the fees,
charges, and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Company arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Paper, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, or the consummation of
the transactions contemplated hereby or thereby, or, in the case of
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Papers, (ii) any Loan or
L/C or the use or proposed use of the proceeds therefrom (including any refusal
by either L/C Issuer to honor a demand for payment under an L/C if the documents
presented in connection with such demand do not strictly comply with the terms
of such L/C), (iii) any actual or alleged presence or release of Hazardous
Substances on or from any property owned or operated by Borrower or any other
Company, or any liability under Environmental Laws related in any way to the or
any other Company, or (iv) any actual or prospective claim, litigation,
investigation, or proceeding relating to any of the foregoing, whether based on
contract, tort, or any other theory, whether brought by a third party or by
Borrower or any other Company, and regardless of whether any Indemnitee is a
party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF THE
INDEMNITEE; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities, or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, or (y) result from a claim brought by
Borrower or any other Company against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Paper, if
Borrower or another Restricted Company has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. Without limiting the provisions of Section 4.1(c), this Section
15.4 shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to Administrative Agent (or any sub-agent
thereof), the L/C Issuers, or any Related Party of any of the foregoing, each
Lender severally agrees to pay to Administrative Agent (or any such sub-agent),
the L/C Issuers, or such Related Party, as the case may be, such Lender’s
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability, or related expense, as the case may be, was incurred by or asserted
against Administrative Agent (or any such sub-agent) or any L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for Administrative Agent (or any such sub-agent) any L/C Issuer in connection
with such capacity. The obligations of Lenders under this subsection (c) are
subject to the provisions of Section 2.2(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, each of Borrower and any Related Party of Borrower that is a
party to a Loan Paper from time to time shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential, or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Paper, or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or L/C, or the use of the


113

--------------------------------------------------------------------------------





proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic, or other information transmission systems in connection with this
Agreement or the other Loan Papers or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
Administrative Agent, either L/C Issuer and either Swing Line Lender, the
replacement of any Lender, the termination of the Total Commitment, and the
repayment, satisfaction, or discharge of all the other Obligation.

15.5    Exceptions to Covenants; Conflict with Agreement. The Companies may not
take or fail to take any action that is permitted as an exception to any of the
covenants contained in any Loan Paper if that action or omission would result in
the breach of any other covenant contained in any Loan Paper. Any conflict or
ambiguity between the terms and provisions of this Agreement and the terms and
provisions in any other Loan Paper is controlled by the terms and provisions of
this Agreement.

15.6    Governing Law.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN PAPERS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN PAPER (EXCEPT, AS TO ANY OTHER LOAN PAPER, AS EXPRESSLY SET FORTH THEREIN)
AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER COMPANY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ADMINISTRATIVE AGENT, ANY LENDER, THE
L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN PAPER OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN PAPER SHALL AFFECT ANY RIGHT THAT ADMINISTRATIVE
AGENT, ANY LENDER OR EITHER L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR


114

--------------------------------------------------------------------------------





PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN PAPER AGAINST BORROWER
OR ANY OTHER COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. BORROWER AND EACH OTHER COMPANY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
PAPER IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15.3. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

15.7    Severability. If any provision of this Agreement or the other Loan
Papers is held to be illegal, invalid, or unenforceable, (a) the legality,
validity, and enforceability of the remaining provisions of this Agreement and
the other Loan Papers shall not be affected or impaired thereby, and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid, or unenforceable provisions with valid provisions the economic effect
of which comes as close as possible to that of the illegal, invalid, or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

15.8    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN PAPER OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN PAPERS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



15.9    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Paper, and no consent to any departure by any
Restricted Company therefrom, shall be effective unless in writing signed by
Required Lenders, Borrower, and other applicable Restricted Companies, as the
case may be, and acknowledged by Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver, or
consent shall:
(a)    waive any condition set forth in Section 7.1 without the written consent
of each Lender;


115

--------------------------------------------------------------------------------





(b)    waive any condition set forth in Section 7.2 as to any Loan under the
Revolver Facility or the Term Loan Facility without the written consent of the
Required Revolver Lenders or the Required Term Loan Lenders, as the case may be;
(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 13.1) without the written consent of
such Lender;
(d)    postpone any date fixed by this Agreement or any other Loan Paper for any
payment of principal, interest, fees, or other amounts due to Lenders (or any of
them) hereunder or under any other Loan Paper without the written consent of
each Lender directly affected thereby;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees (other than fees covered by the Fee Letter)
or other amounts payable hereunder or under any other Loan Paper without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of Borrower to pay
interest or L/C Fees (as described in Section 5.3(a)) at the Default Rate;
(f)    amend, waive, modify, supplement, or otherwise change Sections 3.10,
3.11, or 3.12 in a manner that would alter the sharing of payments required
thereby without the written consent of each Lender adversely affected thereby;
(g)    change any provision of this Section, the definition of “Required
Lenders,” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive, or otherwise modify any Rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(h)    change the definition of “Required Revolver Lenders” without the written
consent of each Revolver Lender;
(i)    change the definition of “Required Term Loan Lenders” without the written
consent of each Term Loan Lender;
(j)    waive compliance with, amend, or release (in whole or in part) the
Guaranty of VRI or the Guaranties of all or substantially all of the Restricted
Subsidiaries without the consent of each Lender;
(k)    release all or substantially all of the Collateral without the consent of
each Lender, except that Administrative Agent or the applicable L/C Issuer, as
applicable, may release Collateral in accordance with Section 14.9(e) herein; or
(l)    amend the definition of “Alternative Currency” without the written
consent of each L/C Issuer directly affected thereby;
and, provided further, that (i) no amendment, waiver, or consent shall affect
the Rights or duties of an L/C Issuer under this Agreement or any L/C Agreement
relating to any L/C issued or to be issued by it unless signed by the L/C Issuer
issuing such L/C in addition to Lender required above; (ii) no amendment,
waiver, or consent shall, unless in writing and signed by the applicable Swing
Line Lender in addition to Lenders required above, affect the rights or duties
of such Swing Line Lender under this Agreement; (iii) no amendment, waiver, or
consent shall, unless in writing and signed by Administrative Agent in addition
to Lenders required above, affect the rights or duties of Administrative Agent
under this Agreement or any


116

--------------------------------------------------------------------------------





other Loan Paper; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver, or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Defaulting Lender, and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of Administrative Agent, Borrower, Guarantors
and lenders providing the Incremental Term Loan Facility (i) to add one or more
Incremental Term Loan Facilities to this Agreement (subject to the limitations
in Section 2.5), and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Papers with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by Administrative Agent, lenders
providing the Incremental Term Loan Facility to participate in any required vote
or action required to be approved by Required Lenders or by any other number,
percentage, or class of Lenders hereunder; provided, that any amendment pursuant
to clause (ii) shall be consistent with the terms of this Agreement in effect on
the Closing Date or otherwise approved by Required Lenders.

15.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Papers constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 7.1, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.



15.11    Successors and Assigns; Participation.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (h)
of this Section, (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


117

--------------------------------------------------------------------------------





(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Exposure and in Swing
Line Loans) at the time owing to it); provided, that any such assignment shall
be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless Administrative Agent and, so long
as no Default has occurred and is continuing, Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) a Default has occurred and is continuing at the
time of such assignment or (2) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided, that Borrower shall be deemed to have
consented to any assignment under the Term Loan Facility or the Incremental Term
Loan Facility unless it shall object thereto by written notice to Administrative
Agent within ten (10) Business Days after having received written notice
thereof;
(B)    the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and
(C)    the consent of each L/C Issuer and each Swing Line Lender (such consent
not to be unreasonably withheld or delayed) shall be required only for
assignments of Commitments in respect of Revolver Loans and L/C Exposure.


118

--------------------------------------------------------------------------------





(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
Borrower or any of Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in L/C and Swing Line Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.1, 4.4, 4.5, and 15.4 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of Borrower (and such agency being solely for tax purposes),
shall maintain at Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of Lenders, and the Commitments of, and principal amounts


119

--------------------------------------------------------------------------------





of the Loans and L/C Exposure owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and Borrower, Administrative Agent and Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, Administrative Agent shall
maintain on the Register information regarding the designation, and revocation
of designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by Borrower and any Lender at any reasonable time and
from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender, Borrower, or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Exposure and Swing Line Loans) owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, Lenders, and the L/C Issuers shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Sections 15.4 without regard to the
existence of any participation. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 15.9 that affects such Participant.
Subject to subsection (e) of this Section, Borrower agrees that each Participant
shall be entitled to the benefits of Sections 4.1, 4.4, or 4.5 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 4.1(e) shall be delivered to the Lender who
sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 4.6 and 15.14 as if it were an assignee under paragraph (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 4.1 or 4.4, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive. Each Lender that sells a participation agrees, at Borrower’s request
and expense, to use reasonable efforts to cooperate with Borrower to effectuate
the provisions of Section 4.6 with respect to any Participant. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 15.13 as though it were a Lender, provided such Participant agrees to be
subject to Section 3.12 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Papers (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Paper) to any Person except to the extent that such disclosure is necessary to
establish that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103‑1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded


120

--------------------------------------------------------------------------------





in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank; provided, that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer or any Swing Line Lender assigns all of its Commitment and Loans
pursuant to subsection (b) above, such L/C Issuer or such Swing Line Lender may,
upon 30 days’ notice to Borrower and Lenders, resign as an L/C Issuer or a Swing
Line Lender, or both. In the event of any such resignation as an L/C Issuer or a
Swing Line Lender, Borrower shall be entitled to appoint from among Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by Borrower to appoint any such successor shall affect the resignation
of such L/C Issuer or such Swing Line Lender. If an L/C Issuer resigns, it shall
retain all the rights, powers, privileges, and duties of an L/C Issuer hereunder
with respect to all L/C outstanding as of the effective date of its resignation
as an L/C Issuer and all L/C Exposure with respect thereto (including the right
to require Lenders to make Base Rate Loans or fund risk participations in
unreimbursed amounts pursuant to Section 2.3(c)). If a Swing Line Lender
resigns, it shall retain all the rights of a Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require Lenders to
make Base Rate Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.4(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges, and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the L/Cs, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of such resigning L/C Issuer with respect to such L/Cs.

15.12    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower or any other obligor on the Obligation under any Loan Paper is made to
Administrative Agent, either L/C Issuer, or any Lender, or Administrative Agent,
either L/C Issuer, or any Lender exercises its Right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside, or required (including
pursuant to any settlement entered into by Administrative Agent, such L/C
Issuer, or such Lender in its discretion) to be repaid to a trustee, receiver,
or any other party, in connection with any proceeding under any Debtor Relief
Law or otherwise, then (a) to the extent of such recovery, the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of Lenders and the L/C Issuers


121

--------------------------------------------------------------------------------





under clause (b) of the preceding sentence shall survive the payment in full of
the Obligation and the termination of this Agreement.

15.13    Right of Setoff. If a Default shall have occurred and be continuing,
each Lender, the L/C Issuers, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
applicable L/C Issuer, or any such Affiliate to or for the credit or the account
of Borrower or any other Company against any and all of the obligations of
Borrower or such other Company now or hereafter existing under this Agreement or
any other Loan Paper to such Lender or the applicable L/C Issuer, irrespective
of whether or not such Lender or the applicable L/C Issuer shall have made any
demand under this Agreement or any other Loan Paper and although such
obligations of Borrower or such other Company may be contingent or unmatured or
are owed to a branch or office of such Lender or the applicable L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer, and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the applicable L/C Issuer,
or their respective Affiliates may have. Each Lender and each L/C Issuer agrees
to notify Borrower and Administrative Agent promptly after any such setoff and
application, provided, that the failure to give such notice shall not affect the
validity of such setoff and application.

15.14    Replacement of Lenders. Under any circumstances set forth in this
Agreement providing that Borrower shall have the right to replace a Lender as a
party to this Agreement, including, without limitation, if any Lender requests
compensation under Section 4.4, or if Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 4.1, or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then Borrower may, at its sole expense and effort, upon
notice to such Lender and Administrative Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 15.11), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 4.1 and 4.4), and obligations under this Agreement and the related Loan
Papers to an assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided, that:
(a)    Borrower shall have paid to Administrative Agent the assignment fee
specified in Section 15.11(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Borrowings, accrued
interest thereon, accrued fees, and all other amounts payable to it hereunder
and under the other Loan Papers (including any amounts under Section 4.5) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 4.4 or payments required to be made pursuant to
Section 4.1, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws;
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


122

--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

15.15    Confidentiality. Each of Administrative Agent, Lenders, and the L/C
Issuers agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees, and agents, including accountants, legal
counsel, and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Paper or any action or proceeding relating to
this Agreement or any other Loan Paper or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap, derivative or other transaction under which payments are
to be made by reference to Borrower and its obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating Borrower or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of Borrower, (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this section or (y) becomes
available to Administrative Agent, any Lender, either L/C Issuer, or any of
their respective Affiliates on a nonconfidential basis from a source other than
Borrower, or (j) to any direct or indirect contractual counterparty in Financial
Hedges or such contractual counterparty’s professional advisor (so long as such
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 15.15). For
purposes of this section, “Information” means all information received from any
Restricted Company relating to any Restricted Company or any of their respective
businesses, other than any such information that is available to Administrative
Agent or any Lender on a nonconfidential basis prior to disclosure by any
Restricted Company, provided that, in the case of information received from a
Restricted Company after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Each of Administrative
Agent, Lenders, and the L/C Issuers acknowledges that (a) the Information may
include material non-public information concerning any Company, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information, and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

15.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver, or other modification hereof or of any other Loan Paper),
Borrower acknowledges and agrees that: (i)(A) arranging and other services
regarding this Agreement provided by Administrative Agent, the Joint Lead
Arrangers and the Lenders, are arm’s-length commercial transactions between
Borrower and its Affiliates, on the one hand, and Administrative Agent, the
Joint Lead Arrangers and the Lenders, on the other hand, (B) Borrower has
consulted its own legal, accounting, regulatory, and tax advisors to the extent
it has deemed appropriate, and (C) Borrower is capable of evaluating, and
understands and accepts, the terms, risks, and conditions of the


123

--------------------------------------------------------------------------------





transactions contemplated hereby and by the other Loan Papers; (ii)(A) each of
Administrative Agent, the Joint Lead Arrangers and the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent, or fiduciary for Borrower or any of its Affiliates, or any other Person
and (B) neither Administrative Agent nor any Joint Lead Arranger or Lender has
any obligation to Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Papers; and (iii) Administrative Agent, Joint Lead
Arrangers, the Lender and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of Borrower
and its Affiliates, and neither Administrative Agent, nor Joint Lead Arrangers,
nor any Lender has any obligation to disclose any of such interests to Borrower
or its Affiliates. To the fullest extent permitted by law, Borrower hereby
waives and releases any claims that it may have against Administrative Agent,
Joint Lead Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

15.17    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify, and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act. Borrower shall,
promptly following a request by Administrative Agent or any Lender, provide all
documentation and other information that Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

15.18    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Paper or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default or Potential Default at the time of any Loan or L/C Credit Extension,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any L/C shall remain
outstanding.

15.19    Execution of Assignments and Certain Other Documents.
The words “execution,” “execute,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by Administrative Agent, or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary e
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by
Administrative Agent pursuant to procedures approved by it.


124

--------------------------------------------------------------------------------






15.20    ENTIRE AGREEMENT.THIS AGREEMENT AND THE OTHER LOAN PAPERS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. This Agreement supersedes all
prior written agreements and understandings relating to the subject matter
hereof and may be supplemented only by documents delivered in accordance with
the terms hereof.



15.21    Restatement of Existing Agreement. The parties hereto agree that, on
the Closing Date, after all conditions precedent set forth in Section 7.1 have
been satisfied or waived: (a) the Obligation (as defined in this Agreement)
represents, among other things, the restatement, renewal, amendment, extension,
and modification of the “Obligation” (as defined in the Existing Agreement); (b)
this Agreement is intended to, and does hereby, restate, renew, extend, amend,
modify, supersede, and replace the Existing Agreement in its entirety; (c) the
Notes, if any, executed pursuant to this Agreement amend, renew, extend, modify,
replace, restate, substitute for, and supersede in their entirety (but do not
extinguish the Debt arising under) the promissory notes issued pursuant to the
Existing Agreement, which existing promissory notes shall be returned to
Administrative Agent promptly after the Closing Date, marked “canceled and
replaced”; (d) each Confirmation of Pledge Agreement executed pursuant to this
Agreement ratifies and confirms (but does not extinguish or impair the
collateral security created or evidenced by) the “Pledge Agreement” executed and
delivered by the “Debtor” named therein pursuant to the Original Agreement and
all subsequent amendments and restatements thereof (including, without
limitation, the Existing Agreement); (e) the Confirmation of Guaranty executed
pursuant to this Agreement ratifies and confirms (but does not extinguish or
impair the “Guaranteed Debt” guaranteed by) the “Guaranty” executed and
delivered pursuant to the Original Agreement and all subsequent amendments and
restatements thereof (including, without limitation, the Existing Agreement);
and (f) the entering into and performance of their respective obligations under
the Loan Papers and the transactions evidenced hereby do not constitute a
novation nor shall they be deemed to have terminated, extinguished, or
discharged the “Debt” under the Existing Agreement, the Security Documents, the
Guaranty, or the other Loan Papers (or the collateral security therefore), all
of which Debt and Collateral shall continue under and be governed by this
Agreement and the other Loan Papers, except as expressly provided otherwise
herein.

15.22    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Paper in
one currency into another currency, the rate of exchange used shall be that at
which in accordance with normal banking procedures Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of Borrower in
respect of any such sum due from it to Administrative Agent or any L/C Issuer
hereunder or under the other Loan Papers shall, notwithstanding any judgment in
a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by Administrative Agent or such L/C Issuer, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, Administrative
Agent or such L/C Issuer, as the case may be, may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to Administrative Agent or any L/C Issuer from Borrower in the
Agreement Currency, Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify Administrative Agent or such L/C
Issuer, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to Administrative
Agent or any L/C Issuer in


125

--------------------------------------------------------------------------------





such currency, Administrative Agent or such L/C Issuer, as the case may be,
agrees to return the amount of any excess to Borrower (or to any other Person
who may be entitled thereto under applicable law).

15.23    ERISA. Each Lender as of the Closing Date represents and warrants as of
the Closing Date to the Administrative Agent and their respective Affiliates,
and not, for the avoidance of doubt, for the benefit of the Borrower or any
other Loan Party, that such Lender is not and will not be (a) an employee
benefit plan subject to Title I of ERISA, (b) a plan or account subject to
Section 4975 of the Code, (c) an entity deemed to hold “plan assets” of any such
plans or accounts for purposes of ERISA or the Code or (d) a “governmental plan”
within the meaning of ERISA.

15.24    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Paper or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Paper, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Paper; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


Remainder of Page Intentionally Blank.







126

--------------------------------------------------------------------------------






EXHIBIT A-1
REVOLVER NOTE
$________________        __________________, 20__
For value received, VAIL HOLDINGS, INC., a Colorado corporation (“Maker”),
hereby promises to pay to the order of ___________________ (“Payee”) on or
before the Termination Date for the Revolver Facility, the principal amount of
_______________, or so much thereof as may be disbursed and outstanding
hereunder, together with interest, as hereinafter described.
This note has been executed and delivered under, and is subject to the terms of,
the Eighth Amended and Restated Credit Agreement dated as of August 15, 2018 (as
amended, supplemented, extended, or restated, the “Credit Agreement”), among
Maker, the Lenders, and Bank of America, N.A., as Administrative Agent for
itself and the other Lenders (including, without limitation, Payee), and is one
of the “Revolver Notes” referred to therein. Unless defined herein or the
context otherwise requires, capitalized terms used herein have the meaning given
to such terms in the Credit Agreement. Reference is made to the Credit Agreement
for provisions affecting this note regarding applicable interest rates,
principal and interest payment dates, final maturity, acceleration of maturity,
exercise of Rights, payment of Attorney Costs, court costs and other costs of
collection, and certain waivers by Maker and others now or hereafter obligated
for payment of any sums due hereunder. Without limiting the immediately
foregoing sentence, Maker, for itself and its successors and assigns, hereby
waives diligence, presentment, protest, and demand and notice of protest,
demand, dishonor, and non-payment of this note.
This note is a Loan Paper and, therefore, is subject to the applicable
provisions of Section 15 (including, without limitation, the registration
provisions of Section 15.11(c)) of the Credit Agreement, all of which applicable
provisions are incorporated herein by reference the same as if set forth herein
verbatim. This note is also entitled to the benefits of the Guaranties and is
secured by the Collateral.
Specific reference is made to Section 3.8 of the Credit Agreement for usury
savings provisions.
Remainder of Page Intentionally Blank
Signature Page to Follow







--------------------------------------------------------------------------------






MAKER:
VAIL HOLDINGS, INC.


By:                             
Name:                      
Title:                         





--------------------------------------------------------------------------------






EXHIBIT A-2
SWING LINE NOTE
$________________         __________________, 20__
For value received, VAIL HOLDINGS, INC., a Colorado corporation (“Maker”),
hereby promises to pay to the order of ___________________ (“Payee”) on or
before the Termination Date for the Revolver Facility or such earlier date as
specified in Section 3.2 of the Credit Agreement (as hereinafter defined), the
principal amount of _______________, or so much as may be disbursed and
outstanding thereunder, together with interest, as hereinafter described.
This note has been executed and delivered under, and is subject to the terms of,
the Eighth Amended and Restated Credit Agreement dated as of August 15, 2018 (as
amended, supplemented, extended, or restated, the “Credit Agreement”), among
Maker, the Lenders, and Bank of America, N.A., as Administrative Agent for
itself and the other Lenders (including, without limitation, Payee), and is one
of the “Swing Line Notes” referred to therein. Unless defined herein or the
context otherwise requires, capitalized terms used herein have the meaning given
to such terms in the Credit Agreement. Reference is made to the Credit Agreement
for provisions affecting this note regarding applicable interest rates,
principal and interest payment dates, final maturity, acceleration of maturity,
exercise of Rights, payment of Attorney Costs, court costs and other costs of
collection, and certain waivers by Maker and others now or hereafter obligated
for payment of any sums due hereunder. Without limiting the immediately
foregoing sentence, Maker, for itself and its successors and assigns, hereby
waives diligence, presentment, protest, and demand and notice of protest,
demand, dishonor, and non-payment of this note.
This note is a Loan Paper and, therefore, is subject to the applicable
provisions of Section 15 (including, without limitation, the registration
provisions of Section 15.11(c)) of the Credit Agreement, all of which applicable
provisions are incorporated herein by reference the same as if set forth herein
verbatim. This note is also entitled to the benefits of the Guaranties and is
secured by the Collateral.
Specific reference is made to Section 3.8 of the Credit Agreement for usury
savings provisions.
Remainder of Page Intentionally Blank
Signature Page to Follow







--------------------------------------------------------------------------------






MAKER:
VAIL HOLDINGS, INC.


By:                             
Name:                      
Title:                         











--------------------------------------------------------------------------------






EXHIBIT A-3
TERM LOAN NOTE
$________________    __________________, 20__
For value received, VAIL HOLDINGS, INC., a Colorado corporation (“Maker”),
hereby promises to pay to the order of ___________________ (“Payee”) on or
before the Termination Date for the Term Loan Facility or such earlier date as
specified in Section 3.2 of the Credit Agreement (as hereinafter defined), the
principal amount of _______________, or so much as may be disbursed and
outstanding thereunder, together with interest, as hereinafter described.
This note has been executed and delivered under, and is subject to the terms of,
the Eighth Amended and Restated Credit Agreement dated as of August 15, 2018 (as
amended, supplemented, extended, or restated, the “Credit Agreement”), among
Maker, the Lenders, and Bank of America, N.A., as Administrative Agent for
itself and the other Lenders (including, without limitation, Payee), and is one
of the “Term Loan Notes” referred to therein. Unless defined herein or the
context otherwise requires, capitalized terms used herein have the meaning given
to such terms in the Credit Agreement. Reference is made to the Credit Agreement
for provisions affecting this note regarding applicable interest rates,
principal and interest payment dates, final maturity, acceleration of maturity,
exercise of Rights, payment of Attorney Costs, court costs and other costs of
collection, and certain waivers by Maker and others now or hereafter obligated
for payment of any sums due hereunder. Without limiting the immediately
foregoing sentence, Maker, for itself and its successors and assigns, hereby
waives diligence, presentment, protest, and demand and notice of protest,
demand, dishonor, and non-payment of this note.
This note is a Loan Paper and, therefore, is subject to the applicable
provisions of Section 15 (including, without limitation, the registration
provisions of Section 15.11(c)) of the Credit Agreement, all of which applicable
provisions are incorporated herein by reference the same as if set forth herein
verbatim. This note is also entitled to the benefits of the Guaranties and is
secured by the Collateral.
Specific reference is made to Section 3.8 of the Credit Agreement for usury
savings provisions.
Remainder of Page Intentionally Blank
Signature Page to Follow











--------------------------------------------------------------------------------






MAKER:
VAIL HOLDINGS, INC.


By:                             
Name:                      
Title:                         













--------------------------------------------------------------------------------






EXHIBIT B-1
GUARANTY
THIS GUARANTY (this “Guaranty”) is executed as of ______________, by the
undersigned guarantor (“Guarantor”) for the benefit of BANK OF AMERICA, N.A.
(with its successors in such capacity, “Administrative Agent”), as
Administrative Agent for itself and other Lenders (collectively, “Lenders”;
together with Administrative Agent, the “Guaranteed Parties”) now or hereafter
party to the Eighth Amended and Restated Credit Agreement dated as of August 15,
2018 among Vail Holdings, Inc., a Colorado corporation (“Borrower”), the
Lenders, and Administrative Agent (as amended, supplemented, extended, or
restated, the “Credit Agreement”). Capitalized terms not otherwise defined
herein are used as defined in the Credit Agreement.
A.    Guarantor is an Affiliate of Borrower
B.    [The execution and delivery of this Guaranty is an integral part of the
transactions contemplated by the Loan Papers and is a condition precedent to
Lenders’ obligations to extend credit under the Credit Agreement.] [Guarantor is
required to deliver this Guaranty pursuant to Section [9.10] [9.11] of the
Credit Agreement.]
NOW, THEREFORE, Guarantor hereby guarantees to Lenders the prompt payment at
maturity (by acceleration or otherwise), and at all times thereafter, of the
Guaranteed Debt owing to Lenders as follows:
1.    Borrower. The term “Borrower” includes, without limitation, Borrower as a
debtor-in-possession, and any party hereafter appointed “Receiver” for Borrower
or all or substantially all of its assets under any Debtor Relief Law.
2.    Guaranteed Debt. The term “Guaranteed Debt” means all present and future
indebtedness and obligations of every kind, nature, and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, owed to the Guaranteed Parties by Borrower under the Loan Papers to
which it is a party, and all instruments, agreements, and other documents of
every kind and nature now or hereafter created in connection with the Credit
Agreement (including all renewals, extensions, and modifications thereof),
including, without limitation, the Obligation, together with all interest
accruing thereon, fees, costs, and expenses (including, without limitation, (a)
all Attorney Costs incurred pursuant to, or in connection with the protection of
Rights under, the Loan Papers to which Borrower is a party, and (b) amounts that
would become due but for operation of Section 502, 506, or any other applicable
provision of Title 11 of the Bankruptcy Code of the United States), together
with all pre- and post-maturity interest thereon (including, without limitation,
all post-petition interest if Borrower voluntarily or involuntarily files for
bankruptcy protection) and any and all costs, Attorney Costs, and expenses
reasonably incurred by any Guaranteed Party to enforce Borrower’s payment of any
of the foregoing indebtedness, provided that to the extent Guarantor is not an
“eligible contract participant” under the Commodity Exchange Act, Excluded Swap
Obligations shall be
____________________________
1 Use if the Guaranty is required to be delivered on the Closing Date.
2 Use if the Guaranty is required to be delivered pursuant to Sections 9.10 or
9.11 of the Credit Agreement.







--------------------------------------------------------------------------------





excluded from “Guaranteed Debt” owing by or guaranteed by Guarantor.
Administrative Agent’s books and records showing the amount of the Guaranteed
Debt shall be admissible in evidence in any action or proceeding, and shall be
binding upon Guarantor and conclusive for the purpose of establishing the amount
of the Guaranteed Debt.
3.    Absolute Guaranty; Limit of Liability. This instrument is an absolute,
irrevocable, and continuing guaranty, and the circumstance that at any time or
from time to time the Guaranteed Debt may be paid in full does not affect the
obligation of Guarantor with respect to the Guaranteed Debt of Borrower
thereafter incurred. NOTWITHSTANDING ANY CONTRARY PROVISION IN THIS GUARANTY,
HOWEVER, THE OBLIGATIONS OF GUARANTOR HEREUNDER SHALL BE LIMITED TO AN AGGREGATE
AMOUNT EQUAL TO THE LARGEST AMOUNT THAT WOULD NOT RENDER ITS OBLIGATIONS
HEREUNDER SUBJECT TO AVOIDANCE UNDER SECTION 548 OF THE U.S. BANKRUPTCY CODE OR
ANY COMPARABLE PROVISIONS OF ANY APPLICABLE STATE LAW.
4.    No Setoff or Deductions; Taxes. Guarantor represents and warrants that it
is incorporated or formed and resident in the United States of America. All
payments by Guarantor hereunder shall be paid in full, without setoff or
counterclaim or any deduction or withholding whatsoever, including, without
limitation, for any and all present and future Indemnified Taxes or Other Taxes.
If Guarantor shall be required by any Laws to deduct any Indemnified Taxes
(including any Other Taxes) from or in respect of any sum payable under this
Guaranty to any Guaranteed Party, (i) the sum payable shall be increased as
necessary so that after making all required deductions, each Guaranteed Party
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Guarantor shall make such deductions, (iii) Guarantor
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (iv) within 30 days after the
date of such payment, Guarantor shall furnish to Administrative Agent (which
shall forward the same to the applicable Guaranteed Parties) the original or a
certified copy of a receipt evidencing payment thereof.
5.    Representations and Warranties. Guarantor acknowledges that certain
representations and warranties contained in the other Loan Papers (including,
without limitation, Section 8 of the Credit Agreement) apply to it and hereby
represents and warrants to Administrative Agent and Lenders that each such
representation and warranty is true and correct. In addition, Guarantor
represents and warrants that (a) by virtue of its relationship with Borrower,
the execution, delivery, and performance of this Guaranty is for the direct
benefit of Guarantor and it has received adequate consideration for this
Guaranty; and (b) the value of the consideration received and to be received by
Guarantor under the Loan Papers is reasonably worth at least as much as its
liability and obligation under this Guaranty, and such liability and obligation
may reasonably be expected to benefit Guarantor directly or indirectly.
6.    Waiver of Notices. Guarantor waives notice of the acceptance of this
Guaranty and of the extension or continuation of the Guaranteed Debt or any part
thereof. Guarantor further waives presentment, protest, notice, dishonor or
default, demand for payment and any other notices to which Guarantor might
otherwise be entitled.
7.    Reinstatement; Stay of Acceleration. Notwithstanding anything in this
Guaranty to the contrary, upon the insolvency, bankruptcy, or reorganization of
Borrower or any other Person, (a) this Guaranty shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any portion
of the Guaranteed Debt is revoked, terminated, rescinded, or reduced or must
otherwise be restored or returned, as if such payment had not been made and
whether or not Administrative Agent is in possession of or has released this
Guaranty and regardless of any prior revocation, rescission, termination, or
reduction, and (b) in the event that acceleration of the time for payment of any
of the Guaranteed Debt is





--------------------------------------------------------------------------------





stayed, all such amounts shall nonetheless be payable by Guarantor immediately
upon demand by Administrative Agent.
8.    Covenants. Guarantor acknowledges that certain covenants, agreements, and
undertakings contained in the other Loan Papers (including, without limitation,
Sections 8, 9, and 10 of the Credit Agreement) apply to it and hereby covenants
and agrees with Administrative Agent and Lenders to comply with each such
covenant, agreement and undertaking.
9.    Other Indebtedness. If Guarantor becomes liable for any indebtedness owing
by Borrower to any Guaranteed Party, other than under this Guaranty, such
liability will not be in any manner impaired or affected by this Guaranty, and
the Rights of the Guaranteed Parties under this Guaranty are cumulative of any
and all other Rights that the Guaranteed Parties may ever have against
Guarantor. The exercise by any Guaranteed Parties of any Right or remedy under
this Guaranty or otherwise will not preclude the concurrent or subsequent
exercise of any other Right or remedy.
10.    Default; Exhaustion of Other Remedies Not Required. If a Default under
the Credit Agreement exists, and as a result of such Default amounts are owing
to any Guaranteed Party in respect of its Guaranteed Debt, Guarantor shall, on
demand and without further notice of dishonor and without any notice having been
given to Guarantor previous to such demand of either the acceptance by any
Guaranteed Party of this Guaranty or the creation or incurrence of any
Guaranteed Debt, pay the amount of the Guaranteed Debt then due and payable to
the appropriate Guaranteed Party. The obligations of Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Debt. Guarantor waives diligence by Administrative Agent and action
on delinquency in respect of the Guaranteed Debt or any part thereof, including,
without limitation, any provisions of Law requiring Administrative Agent to
exhaust any Right or remedy or to take any action against Borrower, any other
Guarantor, or any other Person or property before enforcing this Guaranty
against Guarantor.
11.    Subordinated Debt. All obligations of Borrower to Guarantor, whether now
existing or hereafter arising, including, without limitation, any obligation of
Borrower to Guarantor as subrogee of Administrative Agent or Lenders resulting
from Guarantor’s performance under this Guaranty (the “Subordinated Debt”), are
expressly subordinated to the full and final payment of the Guaranteed Debt.
Guarantor agrees not to accept any payment of the Subordinated Debt from
Borrower with respect thereto, if a Default exists; and, if Guarantor receives
any payment of the Subordinated Debt in violation of the foregoing, Guarantor
will hold any such payment in trust for Administrative Agent and promptly turn
it over to Administrative Agent, in the form received (with any necessary
endorsements), to be applied to the Guaranteed Debt in the manner contemplated
by the Credit Agreement, but without reducing or affecting in any manner the
liability of Guarantor under this Guaranty.
12.    Subrogation and Contribution. Guarantor shall not exercise any Right of
subrogation, contribution, or similar Rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Debt and any amounts
payable under this Guaranty are indefeasibly paid, the Total Commitment is
terminated, and the Obligation is paid in full. If any amounts are paid to the
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of Guaranteed Parties and shall forthwith be paid
to Administrative Agent, for the benefit of Lender, to reduce the amount of the
Guaranteed Debt, whether matured or unmatured.
13.    Obligations Not Diminished. Guarantor’s obligations under this Guaranty
will not be released, diminished, or affected by the occurrence of any one or
more of the following events: (a) any Guaranteed Party’s taking or accepting of
any other security or guaranty for any or all of the Guaranteed





--------------------------------------------------------------------------------





Debt; (b) any release, surrender, exchange, subordination, impairment, or loss
of any Collateral securing any or all of the Guaranteed Debt; (c) any full or
partial release of the liability of any other obligor on the Obligation; (d) the
modification of, or waiver of compliance with, any terms of any other Loan
Paper; (e) the insolvency, bankruptcy, or lack of corporate power of any party
at any time liable for any or all of the Guaranteed Debt, whether now existing
or hereafter occurring; (f) any renewal, extension, or rearrangement of any or
all of the Guaranteed Debt or any adjustment, indulgence, forbearance, or
compromise that may be granted or given by Administrative Agent or Lenders to
any other obligor on the Obligation; (g) any neglect, delay, omission, failure,
or refusal of Administrative Agent or Lenders to take or prosecute any action in
connection with the Guaranteed Debt; (h) any failure of Administrative Agent or
Lenders to notify Guarantor of any renewal, extension, or assignment of any or
all of the Guaranteed Debt or the release of any security or of any other action
taken or refrained from being taken by Administrative Agent or Lenders against
Borrower or any new agreement between Administrative Agent or Lenders and
Borrower, it being understood that Administrative Agent and Lenders are not
required to give Guarantor any notice of any kind under any circumstances
whatsoever with respect to or in connection with the Guaranteed Debt; (i) the
unenforceability of any part of the Guaranteed Debt against any party because it
exceeds the amount permitted by Law, the act of creating it is ultra vires, the
officers creating it exceeded their authority or violated their fiduciary duties
in connection therewith, or otherwise; or (j) any payment of the Obligation to
Administrative Agent or Lenders is held to constitute a preference under any
Debtor Relief Law or for any other reason Administrative Agent or Lenders are
required to refund such payment or make payment to someone else (and in each
such instance this Guaranty will be reinstated in an amount equal to such
payment).
14.    Waiver of Right to Require Suit. Guarantor waives all Rights by which it
might be entitled to require suit on an accrued Right of action in respect of
any of the Guaranteed Debt or require suit against Borrower or others.
15.    Independent Credit Investigation. Guarantor confirms that it has executed
and delivered this Guaranty after reviewing the terms and conditions of the Loan
Papers and such other information as it has deemed appropriate in order to make
its own credit analysis and decision to execute and deliver this Guaranty.
Guarantor confirms that it has the sole responsibility for, has adequate means
of determining, and has made its own independent investigation with respect to,
Borrower’s creditworthiness, and is not executing and delivering this Guaranty
in reliance on any representation or warranty by Administrative Agent or Lenders
as to such creditworthiness. Guarantor expressly assumes all responsibilities to
remain informed of the financial condition, business, and operations of Borrower
and any circumstances affecting (a) Borrower’s ability to perform under the Loan
Papers to which it is a party or (b) any Collateral securing all or any part of
the Guaranteed Debt. Guarantor acknowledges and agrees that Administrative Agent
has no duty, and Guarantor is not relying on Administrative Agent at any time,
to disclose to Guarantor any information relating to the business, operations or
financial condition of Borrower.
16.    Expenses. Guarantor shall pay on demand all out-of-pocket expenses
(including Attorney Costs) in any way relating to the enforcement or protection
of Guaranteed Parties’ Rights under this Guaranty, including any incurred in the
preservation, protection, or enforcement of any Rights of Administrative Agent
or Lenders in any case commenced by or against Guarantor under Debtor Relief
Laws. The obligations of Guarantor under the preceding sentence shall survive
termination of this Guaranty.
17.    Amendments. No provision of this Guaranty may be waived, amended,
supplemented, or modified, except by a written instrument executed by
Administrative Agent and Guarantor.
18.    No Waiver; Enforceability. No failure by Administrative Agent to
exercise, and no delay in exercising, any Right, remedy, or power hereunder
shall operate as a waiver thereof; nor shall any single





--------------------------------------------------------------------------------





or partial exercise of any Right, remedy, or power hereunder preclude any other
or further exercise thereof or the exercise of any other Right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by Law
or in equity. The unenforceability or invalidity of any provision of this
Guaranty shall not affect the enforceability or validity of any other provision
herein.
19.    Setoff. If and to the extent any payment is not made when due hereunder,
any Lender may setoff and charge from time to time any amount so due against any
or all of Guarantor’s accounts or deposits with such Lender.
20.    No Discharge. This Guaranty is a continuing and irrevocable guaranty of
all Guaranteed Debt now or hereafter existing and shall remain in full force and
effect until all Guaranteed Debt and any other amounts payable under this
Guaranty are indefeasibly paid and performed in full and any of the Commitments
of Lenders are terminated. The Guaranteed Debt will not be reduced, discharged,
or released because or by reason of any existing or future offset, claim, or
defense (except for the defense of payment of the Guaranteed Debt) of Borrower
or any other party against Administrative Agent or Lenders or against payment of
the Guaranteed Debt, whether such offset, claim, or defense arises in connection
with the Guaranteed Debt or otherwise. Such claims and defenses include, without
limitation, failure of consideration, breach of warranty, fraud, bankruptcy,
incapacity/infancy, statute of limitations, lender liability, accord and
satisfaction, usury, forged signatures, mistake, impossibility, frustration of
purpose, and unconscionability. At Administrative Agent’s option, all payments
under this Guaranty shall be made to an office of Administrative Agent located
in the United States and in Dollars.
21.    Successors and Assigns. This Guaranty is for the benefit of
Administrative Agent and Lenders and their respective successors and permitted
assigns, and in the event of an assignment of all or any of the Guaranteed Debt,
the Rights hereunder, to the extent applicable to the portion assigned, shall be
transferred therewith. This Guaranty shall be binding upon Guarantor and its
successors and permitted assigns.
22.    Loan Paper. This Guaranty is a Loan Paper and is subject to the
applicable provisions of Section 15 of the Credit Agreement, all of which are
incorporated into this Guaranty by reference the same as if set forth in this
Guaranty verbatim.
23.    Release of Guaranty. This Guaranty shall be released pursuant to and in
accordance with the terms set forth in Section 6.3 and Section 14.9 of the
Credit Agreement.
24.    Swap Obligations. Notwithstanding anything to the contrary set forth in
this Guaranty, Guarantor shall not be deemed under this Guaranty to be a
guarantor of any Swap Obligations to the extent that the providing of such
guaranty by Guarantor would violate applicable law or regulation. If Guarantor
is a Qualified ECP Guarantor, Guarantor hereby unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Guarantor to honor all of such Guarantor’s obligations under
any Guaranty in respect of Swap Obligations (provided, however, that Guarantor
shall only be liable under this Section for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section, or otherwise under this Guaranty, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Guarantor intends that this Section constitute, and this
Section shall be deemed to constitute, a “keepwell, support, or other agreement”
for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.







--------------------------------------------------------------------------------





[SIGNATURES BEGIN ON THE FOLLOWING PAGE]









--------------------------------------------------------------------------------






Executed as of the date first written above.
GUARANTOR:


By:                             
Name:                      
Title:                         















--------------------------------------------------------------------------------






EXHIBIT B-2
CONFIRMATION OF GUARANTY
THIS CONFIRMATION OF GUARANTY (this “Confirmation”) is executed as of August 15,
2018, by each of the undersigned (each, a “Guarantor,” and collectively, the
“Guarantors”), in favor of Bank of America, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders and their respective successors and
assigns (collectively, the “Lenders”) that are from time to time parties to the
Credit Agreement (as hereinafter defined).
Capitalized terms not otherwise defined in this Confirmation shall have the
meanings ascribed to such terms in the applicable Guaranty (as hereinafter
defined).
R E C I T A L S
A.    Vail Holdings, Inc., a Colorado corporation (the “Borrower”) certain
lenders party thereto, and Bank of America, N.A., as administrative agent, are
parties to that certain Seventh Amended and Restated Revolving Credit Agreement
dated as of May 1, 2015 (as the same may have been amended from time to time
prior to the date hereof, the “Existing Credit Agreement”).
B.    Guarantors executed and delivered the respective Guaranties identified on
Schedule A hereto (individually, a “Guaranty,” and collectively, the
“Guaranties”), pursuant to which each Guarantor agreed to guarantee the
Obligation (as defined in the Existing Credit Agreement).
C.    Concurrently herewith, (a) the Existing Credit Agreement will be amended
and restated pursuant to the Eighth Amended and Restated Credit Agreement (as
the same may be restated, extended, modified, amended, or supplemented from time
to time, the “Credit Agreement”), by and among the Borrower, the Administrative
Agent, and the Lenders, and (b) the Borrower, the Administrative Agent and the
Lenders will execute an Amendment Agreement (the “Amendment”) pursuant to which
the Credit Agreement will be effected.
D.    The execution and delivery of this Confirmation is an integral part of the
transactions contemplated by the Loan Papers and is a condition precedent to
Lenders’ obligations to extend credit under the Credit Agreement.
E.    In connection with the Credit Agreement and the Amendment, each Guarantor
has agreed to ratify and confirm the Guaranty to which such Guarantor is party.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Guarantors hereby agree as follows:
1.    Confirmation of Guaranty. Each Guarantor hereby (a) consents and agrees to
the execution and delivery of the Amendment and the related Loan Papers (as
defined in the Credit Agreement), (b) ratifies





--------------------------------------------------------------------------------





and confirms that the Guaranty executed by such Guarantor is not released,
diminished, impaired, reduced, or otherwise adversely affected by the Credit
Agreement or the Amendment and continues to guarantee and assure the full
payment and performance of all present and future obligations thereunder, and
(c) agrees that the Guaranteed Debt includes, without limitation, the Obligation
(as defined in the Credit Agreement).


2.    Other Agreements. Each Guarantor (a) agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
guaranties, and other agreements, documents, instruments, and certificates as
the Administrative Agent may reasonably deem necessary or appropriate in order
to preserve and protect those guaranties and assurances previously guaranteed by
such Guarantor pursuant to the Guaranty executed by such Guarantor, (b)
represents and warrants to the Administrative Agent that such liability and
obligation may reasonably be expected to directly or indirectly benefit such
Guarantor, and (c) waives notice of acceptance of this Confirmation.
3.    Continued Effect. All terms, provisions, and conditions of the Guaranties
shall continue in full force and effect and shall remain enforceable and binding
in accordance with the terms thereof.
4.    Parties Bound. This Confirmation shall be binding upon and inure to the
benefit of each Guarantor and the Administrative Agent, for the benefit of the
Lenders, and their respective successors, permitted assigns, and legal
representatives.
5.    Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Confirmation.
6.    Governing Law. THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK SHALL GOVERN
THE VALIDITY, CONSTRUCTION, ENFORCEMENT, AND INTERPRETATION OF THIS
CONFIRMATION.
7.    NOTICE OF FINAL AGREEMENT. THIS CONFIRMATION REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
Remainder of Page Intentionally Blank
Signature Pages to Follow







--------------------------------------------------------------------------------






EXECUTED as of the day and year first above written.
GUARANTORS:
Vail Resorts, Inc.
All Media Associates, Inc.
All Media Holdings, Inc.
Arrabelle at Vail Square, LLC
By: Vail Resorts Development Company
Beaver Creek Associates, Inc.
Beaver Creek Consultants, Inc.
Beaver Creek Food Services, Inc.
Booth Creek Ski Holdings, Inc.
BCRP Inc.
Breckenridge Resort Properties, Inc.
Colorado Mountain Express, Inc.
Colter Bay Café Court, LLC
By: Grand Teton Lodge Company
Colter Bay Convenience Store, LLC
By: Grand Teton Lodge Company
Colter Bay Corporation
Colter Bay General Store, LLC
By: Grand Teton Lodge Company
Colter Bay Marina, LLC
By: Grand Teton Lodge Company
Crystal Peak Lodge of Breckenridge, Inc.
DTPC, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
EpicSki, Inc.
Flagg Ranch Company
Gillett Broadcasting, Inc.
Grand Teton Lodge Company
Heavenly Valley, Limited Partnership
By: VR Heavenly I, Inc.
HVLP Kirkwood Services, LLC
By: Heavenly Valley, Limited Partnership
By: VR Heavenly I, Inc.
Jackson Hole Golf and Tennis Club, Inc.
Jackson Hole Golf & Tennis Club Snack Shack, LLC
By: Grand Teton Lodge Company
Jackson Lake Lodge Corporation





--------------------------------------------------------------------------------





Jenny Lake Lodge, Inc.
Jenny Lake Store, LLC
By: Grand Teton Lodge Company
JHL&S LLC
By: Teton Hospitality Services, Inc.
Keystone Conference Services, Inc.
Keystone Development Sales, Inc.
Keystone Food & Beverage Company
Keystone Resort Property Management Company
Keystone Ranch Water Company
Lake Tahoe Lodging Company
Lodge Properties Inc.
Lodge Realty, Inc.
La Posada Beverage Service, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
National Park Hospitality Company
Northstar Group Commercial Properties LLC
By: VR Acquisition, Inc.
Northstar Group Restaurant Properties, LLC
By: VR Acquisition, Inc.
One Ski Hill Place, LLC
By: Vail Resorts Development Company
Property Management Acquisition Corp., Inc.
RCR Vail, LLC
By: Vail Resorts Development Company
Rockresorts Arrabelle, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts Cordillera Lodge Company, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts DR, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts Equinox, Inc.
Rockresorts Hotel Jerome, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts, LLC





--------------------------------------------------------------------------------





By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts International Management Company
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts Ski Tip, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Rockresorts Wyoming, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Soho Development, LLC
By: Vail Associates Holdings, Ltd.
SSI Venture LLC
By: SSV Holdings, Inc.
SSV Online Holdings, Inc.
SSV Online LLC
By: SSV Holdings, Inc.
SSV Holdings, Inc.
Stampede Canteen, LLC
By: Grand Teton Lodge Company
Teton Hospitality Services, Inc.
The Chalets at the Lodge at Vail, LLC
By: Vail Resorts Development Company
The Village at Breckenridge Acquisition Corp., Inc.
Trimont Land Company
VA Rancho Mirage I, Inc.
VA Rancho Mirage II, Inc.
VA Rancho Mirage Resort, L.P.
By: VA Rancho Mirage I, Inc.
Vail/Arrowhead, Inc.
Vail Associates Holdings, Ltd.
Vail Associates Investments, Inc.
Vail Associates Real Estate, Inc.
Vail/Beaver Creek Resort Properties, Inc.
Vail Food Services, Inc.
Vail Hotel Management Company, LLC
By: Rockresorts International, LLC
By: Vail RR, Inc.    
Vail Resorts Development Company
Vail Resorts Lodging Company
Vail RR, Inc.





--------------------------------------------------------------------------------





Vail Summit Resorts, Inc.
Vail Trademarks, Inc.
VAMHC, Inc.
VR Acquisition, Inc.
VR CPC Holdings, Inc.
VR CPC Services, LLC
VR Heavenly Concessions, Inc.
VR Heavenly I, Inc.
VR Heavenly II, Inc.
VR Holdings, Inc.
VR US Holdings, Inc.
VR US Holdings II, LLC
By: VR US Holdings, Inc.
VR WM Holdings, LLC
By: VR US Holdings, Inc.
VR NE Holdings, LLC
By: VR US Holdings, Inc.
VR NW Holdings, Inc.


    
By:                        
Name:
Title:    





--------------------------------------------------------------------------------







The undersigned, as Administrative Agent for the benefit of the Lenders, hereby
accepts the foregoing Confirmation.
ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.


By:                        
Name:    
Title:    











--------------------------------------------------------------------------------






Schedule A
Guaranties
1.
Amended and Restated Guaranty dated as of June 10, 2003, executed by Vail
Resorts, Inc., Vail Holdings, Inc., Beaver Creek Associates, Inc., Beaver Creek
Consultants, Inc., Beaver Creek Food Services, Inc., Breckenridge Resort
Properties, Inc., Gillett Broadcasting, Inc., Grand Teton Lodge Company,
Heavenly Valley, Limited Partnership, Jackson Hole Golf and Tennis Club, Inc.,
JHL&S LLC, Keystone Conference Services, Inc., Keystone Development Sales, Inc.,
Keystone Food & Beverage Company, Keystone Resort Property Management Company,
Lodge Properties Inc., Lodge Realty, Inc., Property Management Acquisition
Corp., Inc., Rockresorts Cheeca, LLC, Rockresorts Equinox, Inc., Rockresorts
International, LLC, Rockresorts LaPosada, LLC, Rockresorts, LLC, Rockresorts
Rosario, LLC, Teton Hospitality Services, Inc., The Village at Breckenridge
Acquisition Corp., Inc., VA Rancho Mirage I, Inc., VA Rancho Mirage II, Inc., VA
Rancho Mirage Resort, L.P., Vail Associates Holdings, Ltd., Vail Associates
Investments, Inc., Vail Associates Real Estate, Inc., Vail Food Services, Inc.,
Vail Resorts Development Company, Vail RR, Inc., Vail Summit Resorts, Inc., Vail
Trademarks, Inc., Vail/Arrowhead, Inc., Vail/Beaver Creek Resort Properties,
Inc., VAMHC, Inc., VR Heavenly I, Inc., VR Heavenly II, Inc., and VR Holdings,
Inc., in favor of Bank of America, N.A., as Administrative Agent for the
Lenders.

2.
Guaranty dated as of August 29, 2003, executed by Rockresorts Wyoming, LLC, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

3.
Guaranty dated as of December 29, 2005, executed by SSV Holdings, Inc., in favor
of Bank of America, N.A., as Administrative Agent for the Lenders.

4.
Guaranty dated as of January 25, 2006, executed by Rockresorts Cordillera Lodge
Company, LLC, in favor of Bank of America, N.A., as Administrative Agent for the
Lenders.

5.
Guaranty dated as of January 25, 2006, executed by Soho Development, LLC, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

6.
Guaranty dated as of January 25, 2006, executed by Vail Hotel Management
Company, LLC, in favor of Bank of America, N.A., as Administrative Agent for the
Lenders.

7.
Guaranty dated as of March 13, 2007, executed by National Park Hospitality
Company, in favor of Bank of America, N.A., as Administrative Agent for the
Lenders.

8.
Guaranty dated as of March 13, 2007, executed by Rockresorts Arrabelle, LLC, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

9.
Guaranty dated as of December 19, 2007, executed by Rockresorts Ski Tip, LLC, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

10.
Guaranty dated as of April 16, 2008, executed by One Ski Hill Place, LLC, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

11.
Guaranty dated as of April 16, 2008, executed by Rockresorts Hotel Jerome, LLC,
in favor of Bank of America, N.A., as Administrative Agent for the Lenders.






--------------------------------------------------------------------------------





12.
Guaranty dated as of June 23, 2008, executed by Colter Bay Café Court, LLC, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

13.
Guaranty dated as of June 23, 2008, executed by Colter Bay Convenience Store,
LLC, in favor of Bank of America, N.A., as Administrative Agent for the Lenders.

14.
Guaranty dated as of June 23, 2008, executed by Colter Bay Corporation, in favor
of Bank of America, N.A., as Administrative Agent for the Lenders.

15.
Guaranty dated as of June 23, 2008, executed by Colter Bay General Store, LLC,
in favor of Bank of America, N.A., as Administrative Agent for the Lenders.

16.
Guaranty dated as of June 23, 2008, executed by Colter Bay Marina, LLC, in favor
of Bank of America, N.A., as Administrative Agent for the Lenders.

17.
Guaranty dated as of June 23, 2008, executed by Crystal Peak Lodge of
Breckenridge, Inc., in favor of Bank of America, N.A., as Administrative Agent
for the Lenders.

18.
Guaranty dated as of June 23, 2008, executed by Colorado Mountain Express, Inc.
(f/k/a Delivery Acquisition, Inc.), in favor of Bank of America, N.A., as
Administrative Agent for the Lenders.

19.
Guaranty dated as of June 23, 2008, executed by Jackson Hole Golf & Tennis Club
Snack Shack, LLC, in favor of Bank of America, N.A., as Administrative Agent for
the Lenders.

20.
Guaranty dated as of June 23, 2008, executed by Jackson Lake Lodge Corporation,
in favor of Bank of America, N.A., as Administrative Agent for the Lenders.

21.
Guaranty dated as of June 23, 2008, executed by Jenny Lake Lodge, Inc., in favor
of Bank of America, N.A., as Administrative Agent for the Lenders.

22.
Guaranty dated as of June 23, 2008, executed by Jenny Lake Store, LLC, in favor
of Bank of America, N.A., as Administrative Agent for the Lenders.

23.
Guaranty dated as of June 23, 2008, executed by RCR Vail, LLC, in favor of Bank
of America, N.A., as Administrative Agent for the Lenders.

24.
Guaranty dated as of June 23, 2008, executed by Stampede Canteen, LLC, in favor
of Bank of America, N.A., as Administrative Agent for the Lenders.

25.
Guaranty dated as of June 23, 2008, executed by Vail Resorts Lodging Company, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

26.
Guaranty dated as of January 23, 2009, executed by Arrabelle at Vail Square,
LLC, in favor of Bank of America, N.A., as Administrative Agent for the Lenders.

27.
Guaranty dated as of January 23, 2009, executed by The Chalets at the Lodge at
Vail, LLC, in favor of Bank of America, N.A., as Administrative Agent for the
Lenders.

28.
Guaranty dated as of July 16, 2009, executed by Rockresorts DR, LLC, in favor of
Bank of America, N.A., as Administrative Agent for the Lenders.






--------------------------------------------------------------------------------





29.
Guaranty dated May 25, 2010, effective as of April 30, 2010, executed by SSI
Venture LLC, in favor of Bank of America, N.A., as Administrative Agent for the
Lenders.

30.
Guaranty dated as of June 25, 2010, executed by All Media Associates, Inc., in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

31.
Guaranty dated as of June 25, 2010, executed by All Media Holdings, Inc., in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

32.
Guaranty dated as of September 13, 2010, executed by Lake Tahoe Lodging Company,
in favor of Bank of America, N.A., as Administrative Agent for the Lenders.

33.
Guaranty dated as of November 15, 2010, executed by BCRP Inc., in favor of Bank
of America, N.A., as Administrative Agent for the Lenders.

34.
Guaranty dated as of November 15, 2010, executed by Booth Creek Ski Holdings,
Inc., in favor of Bank of America, N.A., as Administrative Agent for the
Lenders.

35.
Guaranty dated as of November 15, 2010, executed by Northstar Group Commercial
Properties LLC, in favor of Bank of America, N.A., as Administrative Agent for
the Lenders.

36.
Guaranty dated as of November 15, 2010, executed by Northstar Group Restaurant
Properties, LLC, in favor of Bank of America, N.A., as Administrative Agent for
the Lenders.

37.
Guaranty dated as of November 15, 2010, executed by Trimont Land Company, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

38.
Guaranty dated as of November 15, 2010, executed by VR Acquisition, Inc., in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

39.
Guaranty dated as of January 25, 2011, executed by La Posada Beverage Service,
LLC, in favor of Bank of America, N.A., as Administrative Agent for the Lenders.

40.
Guaranty dated as of January 25, 2011, executed by Rockresorts International
Management Company, in favor of Bank of America, N.A., as Administrative Agent
for the Lenders.

41.
Guaranty dated as of January 25, 2011, executed by VR Heavenly Concessions,
Inc., in favor of Bank of America, N.A., as Administrative Agent for the
Lenders.

42.
Guaranty dated as of June 29, 2011, executed by SSV Online Holdings, Inc., in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

43.
Guaranty dated as of June 29, 2011, executed by SSV Online LLC, in favor of Bank
of America, N.A., as Administrative Agent for the Lenders.

44.
Guaranty dated as of September 16, 2011, executed by Flagg Ranch Company, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

45.
Guaranty dated as of April 11, 2012, executed by HVLP Kirkwood Services, LLC, in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.






--------------------------------------------------------------------------------





46.
Guaranty dated as of November 28, 2012, executed by VR US Holdings, Inc., in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

47.
Guaranty dated as of January 24, 2013, executed by EpicSki, Inc., in favor of
Bank of America, N.A., as Administrative Agent for the Lenders.

48.
Guaranty dated as of April 26, 2013, executed by VR CPC Holdings, Inc., in favor
of Bank of America, N.A., as Administrative Agent for the Lenders.

49.
Guaranty dated as of March 13, 2014, executed by The Vail Corporation, in favor
of Bank of America, N.A., as Administrative Agent for the Lenders.

50.
Guaranty dated as of October 5, 2014, executed by VR CPC Services, LLC, in favor
of Bank of America, N.A., as Administrative Agent for the Lenders.

51.
Guaranty dated as of March 24, 2015, executed by DTPC, LLC, in favor of Bank of
America, N.A., as Administrative Agent for the Lenders.

52.
Guaranty, dated as of February 15, 2016, executed by VR WM Holdings, LLC in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

53.
Guaranty, dated as of April 12, 2017, executed by VR US Holdings II, LLC in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

54.
Guaranty, dated as of May 4, 2017, executed by Keystone Ranch Water Company in
favor of Bank of America, N.A., as Administrative Agent for the Lenders.

55.
Guaranty, dated as of June 20, 2018, executed by VR NW Holdings, Inc. in favor
of Bank of America, N.A., as Administrative Agent for the Lenders.

56.
Guaranty, dated as of June 20, 2018, executed by VR NE Holdings, LLC. in favor
of Bank of America, N.A., as Administrative Agent for the Lenders.












--------------------------------------------------------------------------------






EXHIBIT C-1
LOAN NOTICE
________________
Bank of America, N.A., as Administrative Agent


Attn:    Arlene Minor
Fax:    214-290-9412


Reference is made to the Eighth Amended and Restated Credit Agreement dated as
of August 15, 2018 (as amended, supplemented, extended, or restated from time to
time, the “Credit Agreement”), among Vail Holdings, Inc., a Colorado
corporation, the Lenders, and Bank of America, N.A., as Administrative Agent for
itself and the other Lenders. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The undersigned hereby gives you notice pursuant to Section 2.2(a) of
the Credit Agreement that it requests:
A borrowing of Loans     A conversion or continuation of Loans
Such Loans to be:
Term Loans         Revolver Loans
on                          (a Business Day),
in the amount of $                ,*
comprised of                      (Type of Loan requested),**
with an Interest Period of      months (for Eurocurrency Rate Loans).***
Please deposit the requested Loan in our account with you [and then wire
transfer amounts from that account as follows:
.]
[Borrower hereby certifies that the following statements are true and correct on
the date hereof, and will be true and correct on the Loan Date specified above
after giving effect to such Loan: (a) all of the representations and warranties
of the Companies in the Loan Papers are true and correct in all material
respects (except to the extent that (i) they speak to a specific date or (ii)
the facts on which they are based have been changed by transactions contemplated
or permitted by the Credit Agreement); and (b) no Material Adverse Event,
Default, or Potential Default exists or will result from the proposed funding of
Loans requested herein.]****





--------------------------------------------------------------------------------






Very truly yours,
VAIL HOLDINGS, INC.


By:                             
Name:                      
Title:                         




*
Not less than $500,000 or a greater integral multiple of $100,000 (if a Base
Rate Loan); not less than $1,000,000 or a greater integral multiple of $100,000
(if a Eurocurrency Rate Loan).

**
Eurocurrency Rate Loan or Base Rate Loan.

***
Eurocurrency Rate Loan -- 1, 3, or 6 months.

In no event may the Interest Period end after the applicable Termination Date.
****
Insert paragraph for any Loan Notice provided prior to a borrowing of Loans












--------------------------------------------------------------------------------






EXHIBIT C-2
SWING LINE LOAN NOTICE
________________


Bank of America, N.A., as Administrative Agent




Attn:    Arlene Minor
Fax:    214-290-9412


Reference is made to the Eighth Amended and Restated Credit Agreement dated as
of August 15, 2018 (as amended, supplemented, extended, or restated from time to
time, the “Credit Agreement”), among Vail Holdings, Inc., a Colorado
corporation, the Lenders, and Bank of America, N.A., as Administrative Agent for
itself and the other Lenders. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The undersigned hereby gives you notice pursuant to Section 2.4(b) of
the Credit Agreement that it requests a Swing Line Loan:
on                          (a Business Day),
in the amount of $            *.
Please deposit the requested Loan in our account with you [and then wire
transfer amounts from that account as follows:
.]
[Borrower hereby certifies that the following statements are true and correct on
the date hereof, and will be true and correct on the Loan Date specified above
after giving effect to such Loan: (a) all of the representations and warranties
of the Companies in the Loan Papers are true and correct in all material
respects (except to the extent that (i) they speak to a specific date or (ii)
the facts on which they are based have been changed by transactions contemplated
or permitted by the Credit Agreement); and (b) no Material Adverse Event,
Default, or Potential Default exists or will result from the proposed funding of
Loans requested herein.]
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.4(a) of the Credit Agreement.









--------------------------------------------------------------------------------






Very truly yours,


VAIL HOLDINGS, INC.






By:                             
Name:                      
Title:                         






* Not less than $1,000,000













--------------------------------------------------------------------------------






EXHIBIT D
COMPLIANCE CERTIFICATE
FOR _______ ENDED _______


Bank of America, N.A., as Administrative Agent
901 Main Street, 67th Floor
Dallas, Texas 75202
Attn:
Frank M. Johnson

FAX:    214-209-0980






Reference is made to the Eighth Amended and Restated Credit Agreement dated as
of August 15, 2018 (as amended, supplemented, extended, or restated, the “Credit
Agreement”), among Vail Holdings, Inc., a Colorado corporation, the Lenders, and
Bank of America, N.A., as Administrative Agent for itself and the other Lenders.
Unless otherwise defined herein, all capitalized terms have the meanings given
to such terms in the Credit Agreement.


This certificate is delivered pursuant to Section 9.1 of the Credit Agreement.


I certify to Administrative Agent that I am the Chief Financial Officer of
Borrower on the date hereof and that:


(i) The financial statements attached hereto were prepared in accordance with
GAAP (except for the omission of footnotes from financial statements delivered
pursuant to Section 9.1(b) of the Credit Agreement) and present fairly, in all
material respects, the consolidated financial condition and results of
operations of the Companies as of, and for the ___________ ended on,
________________ (the “Subject Period”).
(ii) During the Subject Period, no Default or Potential Default has occurred
which has not been cured or waived (except for any Defaults set forth on the
attached schedule).
(iii)Evidence of compliance (or non-compliance) by Borrower (a) with the
covenant of Section 9.7(b), as of the time such Additional Critical Assets were
acquired, (b) with the covenants of Sections 10.8(l), 10.8(m), 10.8(s), 10.8(t),
and 10.18 and the financial covenants of Section 11 of the Credit Agreement as
of the last day of the Subject Period, and (c) with the covenant of Section
10.9(d) as of the time such Distributions were made, is set forth on the
attached calculation worksheet.
Very truly yours,






                            
Name:                      
Chief Financial Officer





--------------------------------------------------------------------------------






Annex A to Exhibit D
CREDIT FACILITY COVENANTS CALCULATIONS
Subject Period: ___________________, 20__
9.7(b) OWNERSHIP OF ADDITIONAL CRITICAL ASSETS BY UNRESTRICTED SUBSIDIARIES
 
(i) Aggregate fair market value of Additional Critical Assets acquired by
[_____________] on [________] (determined on the applicable acquisition date,
without giving subsequent effect to increases or decreases in value):
$ _____________
(ii) Aggregate fair market value of all other Additional Critical Assets owned
by Unrestricted Subsidiaries (determined on the applicable acquisition date,
without giving subsequent effect to increases or decreases in value) (the sum of
Items 9.7(b)(ii)(A) through 9.7(b)(ii)(N) below):
$ _____________
(A) Gros Ventre Utility Company
$ _____________
(B) Eagle Park Reservoir Company
$ _____________
(C) First Chair Housing Trustee, LLC
$ _____________
(D) Forest Ridge Holdings, Inc.
$ _____________
(E) Gore Creek Place, LLC
$ _____________
(F) Hunkidori Land Company, LLC
$ _____________
(G) TCRM Company
$ _____________
(H) Stagecoach Development, LLC
$ _____________
(I) Black Diamond Insurance, Inc.
$ _____________
(J) Ever Vail, LLC
$ _____________
(K) Larkspur Restaurant & Bar, LLC
$ _____________
(L) Mountain Thunder, Inc.
$ _____________





















 


1 To be calculated for each acquisition of Additional Critical Assets at the
time of such acquisition. Note: the assets of the Whistler Acquisition
Subsidiaries are not to be deemed “Critical Assets” under the Credit Agreement.
2 Insert the name of applicable Unrestricted Subsidiary and the date of the
applicable acquisition.





--------------------------------------------------------------------------------





(M) One River Run, LLC
$ _____________
(N) Other Unrestricted Subsidiaries not listed above
$ _____________
(iii) Aggregate fair market value of the applicable acquired Additional Critical
Assets and all other Additional Critical Assets owned by Unrestricted
Subsidiaries (determined on the applicable acquisition date, without giving
subsequent effect to increases or decreases in value) (Item 9.7(b)(i) plus Item
9.7(b)(ii)):
$ _____________
(iv) Total Assets, on a consolidated basis (determined as of the end of the
most-recently-ended fiscal quarter):
$ _____________
(v) 10% of Total Assets (Item 9.7(b)(iv)):
$ _____________
(vi) EBITDA of all Unrestricted Subsidiaries holding Additional Critical Assets
on the applicable acquisition date, in each case for the most-recently-ended
four fiscal quarters (the sum of Items 9.7(b)(vi)(A) through 9.7(b)(vi)(__)
below):
$ _____________
(A) [List applicable entities]
$ _____________
(vii) Adjusted EBITDA, on a consolidated basis, for the most-recently-ended four
fiscal quarters:
$ _____________
(viii) 10% of Adjusted EBITDA, on a consolidated basis, for the
most-recently-ended four fiscal quarters:
$ _____________
(ix) On the date of the applicable acquisition, (a) was the aggregate fair
market value of the applicable acquired Additional Critical Assets and all other
Additional Critical Assets owned by Unrestricted Subsidiaries (determined on the
applicable acquisition date, without giving subsequent effect to increases or
decreases in value) (Item 9.7(b)(iii)), equal to or less than 10% of Total
Assets (Item 9.7(b)(v)), and (b) was the EBITDA of all Unrestricted Subsidiaries
holding Additional Critical Assets on the applicable acquisition date (Item
9.7(b)(vi)), equal to or less than 10% of Adjusted EBITDA, on a consolidated
basis, for the most-recently-ended four fiscal quarters (Item 9.7(b)(viii)):
Yes/No










--------------------------------------------------------------------------------






10.8(l) INVESTMENTS IN SIMILAR BUSINESSES
 
(i) Loans, advances, and investments in Similar Businesses during the Subject
Period (including, without limitation, any loans, advances, and investments made
in any Unrestricted Subsidiaries in a Similar Business and the amount of any
Permitted Recourse Obligations constituting Debt and other credit support and
contingent obligations with respect to Debt of such Unrestricted Subsidiaries)
(excluding, for the avoidance of doubt, such loans, advances and investments
made pursuant to Section 10.8(t) of the Credit Agreement) determined (x) with
respect to each such loan and advance based on the value thereof on the date of
determination, (y) with respect to each such investment based on the value
thereof on the date made, and (z) with respect to each such Permitted Recourse
Obligation constituting Debt and other credit support and contingent obligation
based on the maximum potential financial exposure therefrom on the date of
determination (the sum of Items 10.8(l)(i)(A) through 10.8(l)(i)(N) below):
$ _____________
(A) Gros Ventre Utility Company
$ _____________
(B) Eagle Park Reservoir Company
$ _____________
(C) First Chair Housing Trustee, LLC
$ _____________
(D) Forest Ridge Holdings, Inc.
$ _____________
(E) Gore Creek Place, LLC
$ _____________
(F) Hunkidori Land Company, LLC
$ _____________
(G) TCRM Company
$ _____________
(H) Stagecoach Development, LLC
$ _____________
(I) Black Diamond Insurance, Inc.
$ _____________
(J) Ever Vail, LLC
$ _____________
(K) Larkspur Restaurant & Bar, LLC
$ _____________
(L) Mountain Thunder, Inc.
$ _____________
(M) One River Run, LLC
$ _____________
(N) Other Similar Businesses not listed above
$ _____________
(ii) Aggregate amount of all loans, advances, and investments in Similar
Businesses since the Closing Date but prior to the Subject Period (including,
without limitation, any loans, advances, and investments made in any
Unrestricted Subsidiaries in a Similar Business and the amount of any Permitted
Recourse Obligations constituting Debt and other credit support and contingent
obligations with respect to Debt of such Unrestricted Subsidiaries) (excluding,
for the avoidance of doubt, such loans, advances and investments made pursuant
to Section 10.8(t) of the Credit Agreement) determined (x) with respect to each
such loan and advance based on the value thereof on the date of determination,
(y) with respect to each such investment based on the value thereof on the date
made, and (z) with respect to each such Permitted Recourse Obligation
constituting Debt and other credit support and contingent obligation based on
the maximum potential financial exposure therefrom on the date of determination
(the sum of Items 10.8(l)(ii)(A) through 10.8(l)(ii)(N) below):
$ _____________
(A) Gros Ventre Utility Company
$ _____________
(B) Eagle Park Reservoir Company
$ _____________
(C) First Chair Housing Trustee, LLC
$ _____________
(D) Forest Ridge Holdings, Inc.
$ _____________
(E) Gore Creek Place, LLC
$ _____________
(F) Hunkidori Land Company, LLC
$ _____________






--------------------------------------------------------------------------------





(G) TCRM Company
$ _____________
(H) Stagecoach Development, LLC
$ _____________
(I) Black Diamond Insurance, Inc.
$ _____________
(J) Ever Vail, LLC
$ _____________
(K) Larkspur Restaurant & Bar, LLC
$ _____________
(L) Mountain Thunder, Inc.
$ _____________
(M) One River Run, LLC
$ _____________
(N) Other Similar Businesses not listed above
$ _____________
(iii) Aggregate loans, advances, and investments in Similar Businesses (Item
10.8(l)(i) plus Item 10.8(l)(ii)):
$ _____________
(iv) $100,000,000:
$100,000,000
(v) Total Assets:
$ _____________
(vi) 15% of Total Assets (Item 10.8(l)(v)):
$ _____________
(vii) Net reductions in investments since the Closing Date permitted under
Section 10.8(l) of the Credit Agreement as a result of dispositions of any such
investments sold or otherwise liquidated or repaid to the extent of the net cash
proceeds and the fair market value of any assets or property (as determined in
good faith by the Board of Directors of VRI) received by a Restricted Company:
$ _____________
(viii) Net reductions in investments since the Closing Date permitted under
Section 10.8(l) of the Credit Agreement as a result of dividends reducing any
such investment, repayment of the outstanding principal amount of loans or
advances, or other transfers of assets to VRI or any Restricted Subsidiary of
VRI:
$ _____________
(ix) Net reductions in investments since the Closing Date permitted under
Section 10.8(l) of the Credit Agreement as a result of the portion
(proportionate to VRI’s direct or indirect interest in the equity of a Person)
of the fair market value of the net assets of an Unrestricted Subsidiary
immediately prior to the time such Unrestricted Subsidiary is designated or
becomes a Restricted Subsidiary of VRI in accordance with Sections 9.10 or
9.11(b) of the Credit Agreement:
$ _____________
(x) Item 10.8(l)(iv) plus Item 10.8(l)(vi) plus Item 10.8(l)(vii) plus Item
10.8(l)(viii) plus Item 10.8(l)(ix):
$ _____________
(xi) Are loans, advances, and investments in Similar Businesses (Item
10.8(l)(iii)) less than or equal to the amount set forth in Item 10.8(l)(x)?


Yes/No












--------------------------------------------------------------------------------






10.8(m) INVESTMENTS IN JOINT VENTURES
 
(i) Loans, advances, and investments during the Subject Period in joint ventures
in which a Restricted Company has an Equity Interest (including, without
limitation, credit support and contingent obligations with respect to Debt of
such joint ventures) (excluding, for the avoidance of doubt, such loans,
advances and investments made pursuant to Section 10.8(t) of the Credit
Agreement) determined (x) with respect to each such loan and advance based on
the value thereof on the date of determination, (y) with respect to each such
investment based on the value thereof on the date made, and (z) with respect to
each such credit support and contingent obligation based on the maximum
potential financial exposure therefrom on the date of determination (the sum of
Items 10.8(m)(i)(A) through 10.8(m)(i)(_) below):
$ _____________
(A) [List applicable entities]
$ _____________
(ii) Aggregate amount of all loans, advances, and investments since the Closing
Date but prior to the Subject Period in joint ventures in which a Restricted
Company has an Equity Interest (including, without limitation, credit support
and contingent obligations with respect to Debt of such joint ventures)
(excluding, for the avoidance of doubt, such loans, advances and investments
made pursuant to Section 10.8(t) of the Credit Agreement) determined (x) with
respect to each such loan and advance based on the value thereof on the date of
determination, (y) with respect to each such investment based on the value
thereof on the date made, and (z) with respect to each such credit support and
contingent obligation based on the maximum potential financial exposure
therefrom on the date of determination (the sum of Items 10.8(m)(ii)(A) through
10.8(m)(ii)(_) below):
$ _____________
(A) [List applicable entities]
$ _____________
(iii) Aggregate loans, advances, and investments in joint ventures in which a
Restricted Company has an Equity Interest (Item 10.8(m)(i) plus Item
10.8(m)(ii)):
$ _____________
 
 
(iv) $75,000,000:
$75,000,000
(v) Total Assets:
$ _____________
(vi) 10% of Total Assets (Item 10.8(m)(v)):
$ _____________
(vii) Net reductions in investments since the Closing Date permitted under
Section 10.8(m) of the Credit Agreement as a result of dispositions of any such
investments sold or otherwise liquidated or repaid to the extent of the net cash
proceeds and the fair market value of any assets or property (as determined in
good faith by the Board of Directors of VRI) received by a Restricted Company:
$ _____________
(viii) Net reductions in investments since the Closing Date permitted under
Section 10.8(m) of the Credit Agreement as a result of dividends reducing any
such investment, repayment of the outstanding principal amount of loans or
advances, or other transfers of assets to VRI or any Restricted Subsidiary of
VRI:
$ _____________






--------------------------------------------------------------------------------





(ix) Net reductions in investments since the Closing Date permitted under
Section 10.8(m) of the Credit Agreement as a result of the portion
(proportionate to VRI’s direct or indirect interest in the equity therein) of
the fair market value of the net assets of joint ventures in which a Restricted
Company has made an investment permitted by Section 10.8(m) of the Credit
Agreement immediately prior to the time such Persons are designated or become a
Restricted Subsidiary of VRI in accordance with Sections 9.10 or 9.11(b) of the
Credit Agreement:
$ _____________
 
 
(x) [Reserved]
 
(xi) The aggregate amount of any loans (determined based on the value thereof as
of the end of the Subject Period) made to Persons in which a Restricted Company
does not have an Equity Interest pursuant to Section 10.8(r) of the Credit
Agreement.
$ _____________
(xii) Item 10.8(m)(iv) plus Item 10.8(m)(vi) plus Item 10.8(m)(vii) plus Item
10.8(m)(viii) plus Item 10.8(m)(ix) minus Item 10.8(m)(xi):
$ _____________
(xiii) Are loans, advances, and investments in joint ventures in which a
Restricted Company has an Equity Interest (Item 10.8(m)(iii)) less than or equal
to the maximum amount permitted under the Investment Limit (Joint Ventures)
(Item 10.8(m)(xii))?






 
Yes/No












--------------------------------------------------------------------------------








10.8(s) PERMITTED RECOURSE OBLIGATIONS NOT CONSTITUTING DEBT
 
As of the date hereof, the Restricted Companies have aggregate liabilities and
obligations with respect to Permitted Recourse Obligations not constituting Debt
in the amount set forth in Item 10.8(s)(xv) below. No event or circumstance has
occurred that has triggered a direct payment liability or reimbursement
obligation (as opposed to a contingent or performance obligation) of any
Restricted Company to a lender or other party to whom such Permitted Recourse
Obligation is owed.
 
(i) Gros Ventre Utility Company
$ _____________
(ii) Eagle Park Reservoir Company
$ _____________
(iii) First Chair Housing Trustee, LLC
$ _____________
(iv) Forest Ridge Holdings, Inc.
$ _____________
(v) Gore Creek Place, LLC
$ _____________
(vi) Hunkidori Land Company, LLC
$ _____________
(vii) TCRM Company
$ _____________
(viii) Stagecoach Development, LLC
$ _____________
(ix) Black Diamond Insurance, Inc.
$ _____________
(x) Ever Vail, LLC
$ _____________
(xi) Larkspur Restaurant & Bar, LLC
$ _____________
(xii) Mountain Thunder, Inc.
$ _____________
(xiii) One River Run, LLC
$ _____________
(xiv) Other Unrestricted Subsidiaries not listed above
$ _____________
(xv) Aggregate Amount of Permitted Recourse Obligations not constituting Debt
(the sum of Items 10.8(s)(i) through 10.8(s)(xiv) above)
$ _____________












--------------------------------------------------------------------------------





10.8(t) INVESTMENTS MADE WHEN AVAILABILITY AND UNRESTRICTED CASH IS EQUAL TO OR
GREATER THAN $150,000,000 AND TOTAL LEVERAGE RATIO IS LESS THAN 3.75 TO 1.00
 
(i) Loan/Advance/Investment #[1] under Section 10.8(t) of the Credit Agreement
during the Subject Period:
$ _____________
(ii) Revolver Commitment calculated immediately following
Loan/Advance/Investment #[1]:
$ _____________
(iii) Outstanding Amount of all Revolver Loans calculated immediately following
Loan/Advance/Investment #[1]:
$ _____________
(iv) L/C Exposure calculated immediately following Loan/Advance/ Investment #[1]
and without duplication of the above:
$ _____________
(v) Revolver Commitment Usage (Item 10.8(t)(iii) plus Item 10.8(t)(iv))
calculated immediately following Loan/Advance/Investment #[1]:
$ _____________
(vi) Availability (Item 10.8(t)(ii) minus Item 10.8(t)(v)) calculated
immediately following Loan/Advance/ Investment #[1]:
$ _____________
(vii) Unrestricted Cash of Restricted Subsidiaries (Item 11.1(xxvi)) calculated
immediately following Loan/Advance/Investment #[1]:
$ _____________
(viii) Aggregate Availability and Unrestricted Cash (Item 10.8(t)(vi) plus Item
10.8(t)(vii)):
$ _____________
(ix) Total Leverage Ratio as of the last day of the previous quarter end (ratio
of Item 11.1(x) of the previous Compliance Certificate to Item 11.1(xli) of the
previous Compliance Certificate):


$ _____________
(x) Is aggregate Availability and Unrestricted Cash (Item 10.8(t)(viii)) at
least $150,000,000 immediately after giving effect to Loan/Advance/Investment
#[1] and is the Total Leverage Ratio less than 3.75 to 1.00 (Item 10.8(t)(ix))?
(If yes, then the Restricted Companies may make Loans/Advances/Investments in an
unlimited amount.)
 
Yes/No


 



(If aggregate Availability and Unrestricted Cash is less than $150,000,000,
Restricted Companies may still be permitted to make under Section 10.8(l) or
Section 10.8(m) of the Credit Agreement. See Items 10.8(l) and 10.8(m) above.)


 












--------------------------------------------------------------------------------






10.9(d) DISTRIBUTIONS
 
(i) Distribution #[1] under Section 10.9(d) of the Credit Agreement during the
Subject Period:
$ _____________
(ii)   All other Distributions by VRI from and after the Closing Date
(including, without limitation, all other Distributions made pursuant to Section
10.9(d) of the Credit Agreement but excluding Distributions make pursuant to
Sections 10.9(d)(ii), (d)(iii), and (e) through (h) of the Credit Agreement) and
prior to this Distribution:


$ _____________
(iii)   Aggregate Distributions (Item 10.9(d)(i) plus Item 10.9(d)(ii)):


$ _____________
(iv) Revolver Commitment calculated immediately following Distribution #[1]:
$ _____________
(v) Outstanding Amount of all Revolver Loans calculated immediately following
Distribution #[1]:
$ _____________
(vi) L/C Exposure calculated immediately following Distribution #[1] and without
duplication of the above:
$ _____________
(vii) Revolver Commitment Usage (Item 10.9(d)(v) plus Item 10.9(d)(vi))
calculated immediately following Distribution #[1]:
$ _____________
(viii) Availability (Item 10.9(d)(iv) minus Item 10.9(d)(vii)) calculated
immediately following Distribution #[1]:
$ _____________
(ix) Unrestricted Cash of Restricted Subsidiaries (Item 11.1(xxvi)) calculated
immediately following Distribution #[1]:
$ _____________
(x) Aggregate Availability and Unrestricted Cash (Item 10.9(d)(viii) plus Item
10.9(d)(ix)):
$ _____________
(xi) Total Leverage Ratio as of the last day of the previous quarter end (ratio
of Item 11.1(x) of the previous Compliance Certificate to Item 11.1(xli) of the
previous Compliance Certificate):


$ _____________
 
 
 
 
1             To be calculated for each Distribution at the time of such
Distribution.
 
(xii) Is aggregate Availability and Unrestricted Cash (Item 10.9(d)(x)) at least
$150,000,000 immediately after giving effect to Distribution #[1] and is the
Total Leverage Ratio less than 3.75 to 1.00 (Item 10.9(d)(xi))? (If yes, then
VRI may make Distributions in an unlimited amount.)
(If aggregate Availability and Unrestricted Cash is less than $150,000,000, VRI
may still be permitted to pay dividends under Section 10.9(d)(iii) of the Credit
Agreement. See Item 10.9(d)(xiv) below.)
Yes/No
(xiii) Is aggregate Availability and Unrestricted Cash of Restricted
Subsidiaries (Item 10.9(d)(x)) at least $150,000,000 immediately after giving
effect to Distribution #[1] and does the Total Leverage Ratio (Item 10.9(d)(xi))
equal or exceed 3.75 to 1.00? (If yes, then calculate the following)
Yes/No
   (A) Consolidated Net Income from and after February 1, 2014 as of the most
recent quarter end:
$ _____________






--------------------------------------------------------------------------------





   (B) 50% of Item 10.9(d)(xiii)(A):
$ _____________
(C) Amount of Item 10.9(d)(xiii) (A) if Item10.9(d)(xiii)(A) is a deficit:
$ _____________
(D) Restricted Companies’ net cash proceeds from the issuance of Equity
Interests by any Restricted Company from and after the Closing Date and prior to
Distribution #[1]:
$ _____________
(E) Sum of repayments of Subordinated Debt or High-Yield Debt pursuant to
Section 10.2(a) of the Credit Agreement (other than any such repayment in
connection with a refinancing of Subordinated Debt or High-Yield Debt permitted
under the Credit Agreement) from and after the Closing Date and prior to
Distribution #[1]:
$ _____________
(F) ($200,000,000 plus Item 10.9(d)(xiii)(B) minus Item
10.9(d)(xiii)(C) plus Item 10.9(d)(xiii)(D) minus Item 10.9(d)(xiii)(E)):
$ _____________
(G) Are aggregate Distributions (Item 10.9 (d) (iii)) greater than the amount of
Distributions permitted (Item 10.9(d)(xiii)(F))?
Yes/No
(If yes, the excess may still be permitted under Section 10.9(d)(iii) of the
Credit Agreement. See Item 10.9(d)(xiv) below.)
 
(xiv) If Distribution #1 is a dividend, does any Default or Potential Default
exist under the Credit Agreement or would any Default or Potential Default arise
after giving effect to Distribution #1?
Yes/No
(If No, then VRI may pay dividends in an amount not to exceed the greater of (a)
$75,000,000, or (b) an amount equal to twenty percent (20%) of Adjusted EBITDA
for the trailing twelve month period ended on the last day of the most-recently
ended fiscal quarter)
 
(A) Are the dividends paid during the Subject Period under Section 10.9(d)(iii)
of the Credit Agreement greater than the greater of (a) $75,000,000, or (b) an
amount equal to twenty percent (20%) of Adjusted EBITDA for the trailing twelve
month period ended on the last day of the most-recently ended fiscal quarter?
Yes/No














--------------------------------------------------------------------------------








10.18   CAPITAL EXPENDITURES


 
(a)   Aggregate capital expenditures of the Restricted Companies in the ordinary
course of the business (excluding (a) normal replacements and maintenance which
are properly charged to current operations, (b) such expenditures relating to
real estate held for resale and (c) such expenditures which are included as part
of an acquisition of all or any substantial portion of the capital stock (or
other equity or voting interests) of any other Person or all or any substantial
portion of the assets of any other Person, in each case as permitted by, and
made in accordance with, Section 10.11(b) of the Credit Agreement (including the
transactions contemplated by the Canyons-Park City Lease)) during each fiscal
year:


$ _____________
(b) Total Assets of the Restricted Companies as of the last day of the fiscal
year:
$ _____________
(c) 15% of Total Assets of the Restricted Companies set forth in Item 10.18(b):


$ _____________
(d) Are aggregate capital expenditures less than the amount set forth in Item
10.18(c)?




Yes/No
(e) If answer to Item 10.18(d) is No, the amount by which the aggregate capital
expenditures is in excess of the amount set forth in Item 10.18(c):


$ _____________
(f) If answer to Item 10.18(d) is No, the amount, if any, of the unused portion
of the Capital Expenditure Basket for the prior fiscal year:


$ _____________
(g) Is the amount set forth in Item 10.18(e) less than the amount set in Item
10.18(f)?




Yes/No










--------------------------------------------------------------------------------






11.1 RATIO OF NET FUNDED DEBT TO ADJUSTED EBITDA


 
(i) All obligations of the Companies for borrowed money:


$ _____________
(ii) All obligations of the Unrestricted Subsidiaries for borrowed money (the
sum of Items 11.1(ii)(A) through 11.1(ii)(O) below):


$ _____________
(A) Gros Ventre Utility Company
$ _____________
(B) Eagle Park Reservoir Company
$ _____________
(C) First Chair Housing Trustee, LLC
$ _____________
(D) Forest Ridge Holdings, Inc.
$ _____________
(E) Gore Creek Place, LLC
$ _____________
(F) Hunkidori Land Company, LLC
$ _____________
(G) TCRM Company
$ _____________
(H) Stagecoach Development, LLC
$ _____________
(I) Black Diamond Insurance, Inc.
$ _____________
(J) Ever Vail, LLC
$ _____________
(K) Larkspur Restaurant & Bar, LLC
$ _____________
(L) Mountain Thunder, Inc.
$ _____________
(M) One River Run, LLC
$ _____________
(N) Other Unrestricted Subsidiaries not listed above
$ _____________
(O) Whistler Acquisition Subsidiaries Minority Interest (add 25% (or if minority
equity interest is not 25%, then the percentage of minority equity interest in
the Whistler Acquisition Subsidiaries) of this line item attributable to the
Whistler Acquisition Subsidiaries)
$ _____________
 
 
 
 
6 To the extent a subsidiary listed below is no longer an Unrestricted
Subsidiary, such subsidiary shall be deleted from the list and no longer
reflected in the Compliance Certificate.
 
7 Note that the Whistler Acquisition Subsidiaries are Unrestricted Subsidiaries,
but are treated as Restricted Subsidiaries for the purposes of Items 11.1 and
11.2 (provided, in each case, only Borrower’s equity ownership percentage of
Adjusted EBITDA, Net Funded Debt and interest on Funded Debt attributable to the
Whistler Acquisition Subsidiaries shall be included in such calculation).
 
(iii) All obligations of the Restricted Subsidiaries for borrowed money (whether
as a direct obligation on a promissory note, bond, zero coupon bond, debenture,
or other similar instrument, as a direct (as opposed to contingent) payment
obligation arising under a guaranty, or as an unfulfilled reimbursement
obligation on a drawn letter of credit or similar instrument, or otherwise)
(Item 11.1(i) minus Item 11.1(ii)):
$ _____________
(iv) The principal portion of all Capital Lease obligations of the Companies:
$ _____________
(v) The principal portion of all Capital Lease obligations of the Unrestricted
Subsidiaries and the obligations under the Northstar Leases (to the extent such
leases constitute Capital Leases) (the sum of Items 11.1(v)(A) through
11.1(v)(P)):
$ _____________
(A) Gros Ventre Utility Company
$ _____________






--------------------------------------------------------------------------------





(B) Eagle Park Reservoir Company
$ _____________
(C) First Chair Housing Trustee, LLC
$ _____________
(D) Forest Ridge Holdings, Inc.
$ _____________
(E) Gore Creek Place, LLC
$ _____________
(F) Hunkidori Land Company, LLC
$ _____________
(G) TCRM Company
$ _____________
(H) Stagecoach Development, LLC
$ _____________
(I) Black Diamond Insurance, Inc.
$ _____________
(J) Ever Vail, LLC
$ _____________
(K) Larkspur Restaurant & Bar, LLC
$ _____________
(L) Mountain Thunder, Inc.
$ _____________
(M) One River Run, LLC
$ _____________
(N) Other Unrestricted Subsidiaries not listed above
$ _____________
(O) Principal portion of the obligations under the Northstar Leases that are
classified as Capital Leases
$ _____________
(P) Whistler Acquisition Subsidiaries Minority Interest (add 25% (or if minority
equity interest is not 25%, then the percentage of minority equity interest in
the Whistler Acquisition Subsidiaries) of this line item attributable to the
Whistler Acquisition Subsidiaries)
$ _____________
(vi) The principal portion of all Capital Lease obligations of the Restricted
Companies (other than obligations under the Northstar Leases (to the extent such
leases constitute Capital Leases)) (Item 11.1(iv) minus Item 11.1(v)):
$ _____________
(vii) Reimbursement obligations and undrawn amounts under Bond L/Cs supporting
Bonds (other than Existing Housing Bonds) issued by Unrestricted Subsidiaries:
$ _____________
(viii) Payment obligations with respect to Permitted Recourse Obligations which
constitute Debt:
$ _____________
(ix) Debt under Existing Housing Bonds:
$ _____________
(x) Funded Debt of the Restricted Companies (Item 11.1(iii) plus Item
11.1(vi) plus Item 11.1(vii) plus Item 11.1(viii) minus Item 11.1(ix)):


$ _____________
(xi) Cash of the Companies:


$ _____________
(xii) Cash of the Unrestricted Subsidiaries (the sum of Items
11.1(xii)(A) through 11.1(xii)(O)):
$ _____________
(A) Gros Ventre Utility Company
$ _____________
(B) Eagle Park Reservoir Company
$ _____________
(C) First Chair Housing Trustee, LLC
$ _____________
(D) Forest Ridge Holdings, Inc.
$ _____________
(E) Gore Creek Place, LLC
$ _____________
(F) Hunkidori Land Company, LLC
$ _____________
(G) TCRM Company
$ _____________
(H) Stagecoach Development, LLC
$ _____________
(I) Black Diamond Insurance, Inc.
$ _____________
(J) Ever Vail, LLC
$ _____________
(K) Larkspur Restaurant & Bar, LLC
$ _____________
(L) Mountain Thunder, Inc.
$ _____________






--------------------------------------------------------------------------------





(M) One River Run, LLC
$ _____________
(N) Other Unrestricted Subsidiaries not listed above
$ _____________
(O) Whistler Acquisition Subsidiaries Minority Interest (add 25% (or if minority
equity interest is not 25%, then the percentage of minority equity interest in
the Whistler Acquisition Subsidiaries) of this line item attributable to the
Whistler Acquisition Subsidiaries)
$ _____________
(xiii) Cash of the Restricted Companies (Item 11.1(xi) minus Item 11.1(xii)):


$ _____________
(xiv) Investments of the Companies in marketable obligations issued or
unconditionally guaranteed by an Approved Jurisdiction or issued by an agency of
an Approved Jurisdiction and backed by the full faith and credit of such
Approved Jurisdiction, in each case maturing within one year from the date of
acquisition:
$ _____________
(xv) Investments of the Companies in short-term investment grade domestic and
eurodollar certificates of deposit or time deposits that are fully insured by
the Federal Deposit Insurance Corporation or similar agency of an Approved
Jurisdiction or are issued by commercial banks organized under the Laws of an
Approved Jurisdiction or any state or province of an Approved Jurisdiction
having combined capital, surplus, and undivided profits of not less than
$100,000,000 (as shown on its most recently published statement of condition):


$ _____________
(xvi) Investments of the Companies in commercial paper and similar obligations
rated “P-1” by Moody’s or “A‑1” by S&P:


$ _____________
(xvii) Investments of the Companies in readily marketable Tax-free municipal
bonds of a domestic issuer rated “A‑2” or better by Moody’s or “A” or better by
S&P, and maturing within one year from the date of issuance:
$ _____________
(xviii) Investments of the Companies in mutual funds or money market accounts
investing primarily in items described in Items 11.1(xiv), (xv), (xvi), and
(xvii) above:


$ _____________
(xix) Investments of the Companies in demand deposit accounts maintained in the
ordinary course of business:
$ _____________
(xx) Investments of the Companies in short-term repurchase agreements with major
banks and authorized dealers, fully collateralized to at least 100% of market
value by marketable obligations issued or unconditionally guaranteed by an
Approved Jurisdiction or issued by any agency of an Approved Jurisdiction and
backed by the full faith and credit of such Approved Jurisdiction:


$ _____________
(xxi) Investments of the Companies in short-term variable rate demand notes that
invest in tax-free municipal bonds of domestic issuers rated “A-2” or better by
Moody’s or “A” or better by S&P that are supported by irrevocable letters of
credit issued by commercial banks organized under the laws of an Approved
Jurisdiction or any state or province of an Approved Jurisdiction having
combined capital, surplus, and undivided profits of not less than $100,000,000:


$ _____________






--------------------------------------------------------------------------------





(xxii) Temporary Cash Investments of the Companies (Item 11.1(xiv) plus Item
11.1(xv) plus Item 11.1(xvi) plus Item 11.1(xvii) plus Item 11.1(xviii)
plus Item 11.1(xix) plus Item 11.1(xx) plus Item 11.1(xxi)):
$ _____________
(xxiii) Temporary Cash Investments of the Unrestricted Subsidiaries (sum of
Items 11.1(xxiii)(A) through (O)):


$ _____________
(A) Gros Ventre Utility Company
$ _____________
(B) Eagle Park Reservoir Company
$ _____________
(C) First Chair Housing Trustee, LLC
$ _____________
(D) Forest Ridge Holdings, Inc.
$ _____________
(E) Gore Creek Place, LLC
$ _____________
(F) Hunkidori Land Company, LLC
$ _____________
(G) TCRM Company
$ _____________
(H) Stagecoach Development, LLC
$ _____________
(I) Black Diamond Insurance, Inc.
$ _____________
(J) Ever Vail, LLC
$ _____________
(K) Larkspur Restaurant & Bar, LLC
$ _____________
(L) Mountain Thunder, Inc.
$ _____________
(M) One River Run, LLC
$ _____________
(N) Other Unrestricted Subsidiaries not listed above
$ _____________
(O) Whistler Acquisition Subsidiaries Minority Interest (add 25% (or if minority
equity interest is not 25%, then the percentage of minority equity interest in
the Whistler Acquisition Subsidiaries) of this line item attributable to the
Whistler Acquisition Subsidiaries)
$ _____________
(xxiv) Temporary Cash Investments of the Restricted Companies (Item 11.1(xxii)
minus Item 11.1(xxiii)):
$ _____________
(xxv) Amount of Temporary Cash Investments of the Restricted Companies subject
to a Lien or restriction (other than Liens of depository institutions securing
payment of customary service charges, transfer fees, account maintenance fees,
and charges for returned or dishonored items, and restrictions with respect to
compensating balances):
$ _____________
(xxvi) Unrestricted Cash of the Restricted Companies (Item 11.1(xiii) plus Item
11.1(xxiv) minus Item 11.1(xxv)):
$ _____________
(xxvii) Unrestricted Cash of the Restricted Companies in excess of $10,000,000:


$ _____________
(xxviii) Net Funded Debt (Item 11.1(x) minus Item 11.1(xxvii)):


$ _____________
(xxix) EBITDA of the Companies for the last four fiscal quarters:
$ _____________
(xxx) EBITDA for such period attributable to the Unrestricted Subsidiaries (the
sum of Items 11.1(xxx)(A) through 11.1(xxx)(O)):


$ _____________
(A) Gros Ventre Utility Company
$ _____________
(B) Eagle Park Reservoir Company
$ _____________
(C) First Chair Housing Trustee, LLC
$ _____________
(D) Forest Ridge Holdings, Inc.
$ _____________
(E) Gore Creek Place, LLC
$ _____________






--------------------------------------------------------------------------------





(F) Hunkidori Land Company, LLC
$ _____________
(G) TCRM Company
$ _____________
(H) Stagecoach Development, LLC
$ _____________
(I) Black Diamond Insurance, Inc.
$ _____________
(J) Ever Vail, LLC
$ _____________
(K) Larkspur Restaurant & Bar, LLC
$ _____________
(L) Mountain Thunder, Inc.
$ _____________
(M) One River Run, LLC
$ _____________
(N) Other Unrestricted Subsidiaries not listed above
$ _____________
(O) Whistler Acquisition Subsidiaries Minority Interest (add 25% (or if minority
equity interest is not 25%, then the percentage of minority equity interest in
the Whistler Acquisition Subsidiaries) of this line item attributable to the
Whistler Acquisition Subsidiaries)
$ _____________
(xxxi) EBITDA of the Restricted Companies for the last four fiscal quarters
(Item 11.1(xxix) minus Item 11.1(xxx)):
$ _____________
(xxxii)   Insurance proceeds received in cash by the Restricted Companies under
policies of business interruption insurance (or under policies of insurance
which cover losses or claims of the same character or type) in a maximum amount
not to exceed the EBITDA of the Restricted Companies for the most-recently-ended
four fiscal quarters attributable to the applicable property or asset (as agreed
upon by Administrative Agent and pro rated over a period of determination as
deemed appropriate by Administrative Agent):


$ _____________






--------------------------------------------------------------------------------





(xxxiii)   On a pro forma basis without duplication, all EBITDA of the
Restricted Companies from assets acquired in accordance with the Credit
Agreement (including, without limitation, Restricted Subsidiaries formed or
acquired in accordance with Section 9.10 of the Credit Agreement, and
Unrestricted Subsidiaries re-designated as Restricted Subsidiaries in accordance
with Section 9.11(b) of the Credit Agreement), and if Borrower or any Restricted
Company acquires, leases or otherwise gains control of the Park City base area
from Park City Mountain Resort or the land subject to the PCMR Litigation, such
event shall be treated as an acquisition for purposes of this provision) during
any applicable period, calculated as if such assets were acquired on the first
day of such period and including actual and identifiable cost synergies from
acquisitions in an aggregate amount for such period not to exceed 10% of the
EBITDA of the Restricted Companies for the most-recently-ended four fiscal
quarters):


(A) Portion of the above amount attributable to actual and identifiable cost
synergies from acquisitions:
        (i) $_________ [break down for each acquisition].


(B) EBITDA of the Restricted Companies:
        (i) $_________


(C) 10% of EBITDA of the Restricted Companies:
        (i) $_________


(D) For the purpose of this Item 11.1(xxxiii), actual and identifiable cost
synergies with respect to each respective acquisition identified in Item
11.1(xxxiii)(A) may not exceed 10% of the EBITDA of the Restricted Companies
identified in Item 11.1(xxxiii)(C).


$ _____________
(xxxiv)   Net non-cash gains or losses of the Restricted Companies from foreign
exchange conversions and mark-to-market adjustments to foreign exchange hedge
agreements (or other derivatives):
  
 
[Enter losses as a negative number.]


$ _____________
(xxxv) Cash dividends or distributions based on income from any Unrestricted
Subsidiary (other than the Whistler Acquisition Subsidiaries) to a Restricted
Subsidiary in an amount not to exceed the EBITDA of such Unrestricted Subsidiary
for the most-recently-ended four fiscal quarters (the sum of Items
11.1(xxxv)(A) through 11.1(xxxv)(__) below):


$ _____________
(A)   List applicable Unrestricted Subsidiaries
[EBITDA for the most-recently-ended four fiscal quarters equals $____________
(Item 11.1(xxx)(__))]:
$ _____________






--------------------------------------------------------------------------------





(xxxvi) Extraordinary, unusual, or non-recurring charges, costs, and expenses of
the Restricted Companies, including, without limitation, such charges, costs,
and expenses for (A) financing fees, financial, and other advisory fees,
accounting fees, legal fees (and similar advisory and consulting fees), and
related costs and expenses incurred by the Restricted Companies in connection
with permitted acquisitions and permitted asset sales (whether or not
consummated), (B) the restructuring, integration or reorganization of any
Restricted Company or the Restricted Companies, (C) the settlement of litigation
or other claims against any Restricted Company, (D) the severance of employees
of any Restricted Company (in an aggregate amount for any such expenses in
clauses (A) through (D) of this Item 11.1(xxxvi) with respect to the
most-recently-ended four fiscal quarters not to exceed 10% of EBITDA of the
Restricted Companies for the most-recently-ended four fiscal quarters), and (E)
charges, costs and expenses associated with the PCMR Litigation (including
ongoing litigation expenses and settlement costs):
10% of EBITDA of the Restricted Companies for the most-recently-ended four
fiscal quarters equals $_____________ (the product of Item
11.1(xxxi) multiplied by .10)


$ _____________
(xxxvii)Non-cash costs of sales of real estate by the Restricted Companies in an
amount not to exceed negative real estate EBITDA of Restricted Companies for
such period:
$ _____________
(xxxviii)Net non-recurring gains or losses included in the calculation of EBITDA
of the Restricted Companies:
[Enter losses as a negative number.]


$ _____________
(xxxix)For any payments by the Northstar Subsidiaries in respect of the portion
of the Northstar Leases, if any, that is classified as a Capital Lease, the
amount of such payment that would have been recorded as an operating lease
expense had such portion of the Northstar Leases been classified as an operating
lease:
$ _____________
     (xl) On a pro forma basis, all EBITDA of the Restricted Companies from
assets disposed in accordance with the Credit Agreement during such period
(including, without limitation, Restricted Subsidiaries re-designated as
Unrestricted Subsidiaries in accordance with Section 9.11(a) of the Credit
Agreement), calculated as if such assets were disposed on the first day of such
period (to the extent not already excluded):
$ _____________
(xli) Adjusted EBITDA (Item 11.1(xxxi) plus Item 11.1(xxxii) plus Item
11.1(xxxiii) minus Item 11.1(xxxiv) plus Item 11.1(xxxv) plus Item
11.1(xxxvi) plus Item 11.1(xxxvii) minus Item 11.1(xxxviii) minus Item
11.1(xxxix) minus Item 11.1(xl)):
$ _____________
(xlii) Ratio of Net Funded Debt to Adjusted EBITDA (Ratio of Item
11.1(xxviii) to Item 11.1(xli)):
_____________
(xliii) Maximum ratio of Net Funded Debt to Adjusted EBITDA permitted:
5.00 : 1.00
(xliv) Is the ratio of Net Funded Debt to Adjusted EBITDA less than the maximum
ratio permitted?
Yes/No



        









--------------------------------------------------------------------------------



























































8 Amounts in Items 11.1(xxxii), 11.1(xxxiii), 11.1(xxxiv), 11.1(xxxvi),
11.1(xxxvii), 11.1(xxxviii), 11.1(xxxix) and 11.1(xl) attributable to the
Whistler Acquisition Subsidiaries shall each calculated net of the Whistler
Acquisition Subsidiaries Minority Interest (subtract 25% (or if minority equity
interest is not 25%, then the percentage of minority equity interest in the
Whistler Acquisition Subsidiaries) of each line item attributable to the
Whistler Acquisition Subsidiaries).









--------------------------------------------------------------------------------






11.2 INTEREST COVERAGE RATIO
 
(a) Adjusted EBITDA for the last four fiscal quarters (Item 11.1(xli)):
$ _____________
(b) Interest expense on Funded Debt for the last four fiscal quarters:
$ _____________
(c) Amortization of deferred financing costs and original issue discounts:
$ _____________
(d) Item 11.2(b) minus 11.2(c):
$ _____________
   (e) Interest Coverage Ratio (Ratio of Item 11.2(a) to Item 11.2(d)):
_____________
   (f) Minimum Interest Coverage Ratio permitted:
2.00 : 1.00
(g) Does the Interest Coverage Ratio exceed the minimum ratio permitted?
Yes/No



*With respect to any Capital Lease permitted under the Credit Agreement,
interest attributable thereto has been limited to that portion of the lease
payments that is characterized as an interest expense under GAAP and paid in
cash during the applicable period for purposes of calculations under Section
11.2 of the Credit Agreement.




























9    Amounts in Items 12.2(b) and (c) attributable to the Whistler Acquisition
Subsidiaries shall each calculated net of the Whistler Acquisition Subsidiaries
Minority Interest (subtract 25% (or if





--------------------------------------------------------------------------------





minority equity interest is not 25%, then the percentage of minority equity
interest in the Whistler Acquisition Subsidiaries) of each line item
attributable to the Whistler Acquisition Subsidiaries).







--------------------------------------------------------------------------------






L/Cs
 
Set forth on Schedule 1 attached hereto is a list of all Existing L/Cs and other
letters of credit issued by an L/C Issuer under the Credit Agreement, and the
drawn and undrawn amounts thereunder
 










--------------------------------------------------------------------------------






Schedule 1 to Compliance Certificate


Company


L/C No.
   
Face Amount of L/C
   
Amount Drawn
Amount Remaining to be Drawn
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------






EXHIBIT E
ASSIGNMENT AND ASSUMPTION AGREEMENT
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended, restated, supplemented or otherwise modified to the date hereof, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below: (a) all of the Assignor’s Rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
Rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the L/Cs and the Swing Line
Loans included in such facilities); and (b) to the extent permitted to be
assigned under applicable Law, all claims, suits, causes of action and any other
Right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at Law or in equity
related to the Rights and obligations sold and assigned pursuant to clause (i)
above (the Rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1.    Assignor:    ______________________________
[Assignor [is] [is not] a Defaulting Lender]
2.    Assignee:    ______________________________
[Assignee is an Affiliate/Approved Fund of [identify Lender]]
3.    Borrower:    ______________________________
4.    Administrative Agent:    Bank of America, N.A., as administrative agent
under the Credit Agreement
                                                    
1 Select or delete as applicable.







--------------------------------------------------------------------------------

    






5.    Credit Agreement:    Eighth Amended and Restated Credit Agreement dated as
of August 15, 2018, among Vail Holdings, Inc., a Colorado corporation, Lenders
party thereto, Bank of America, N.A., as Administrative Agent, and the other
agents party thereto
6.    Assigned Interest
Facility Assigned
Aggregate Amount of Commitments/Loans for all Lenders under such Facility
Amount of Commitments /Loans Assigned under such Facility2
Percentage Assigned of Commitments/Loans
 
$
$
%
 
$
$
%
 
$
$
%



7.    Trade Date:        ______________4
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]












                                                         
2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Set forth to at least 9 decimals as a percentage of the Commitments/Loans of
all Lenders under such Facility/Subfacility.
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.









--------------------------------------------------------------------------------


    


The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR:


[Name of Assignor]




By:                            
Name:
Title:




ASSIGNEE:


[Name of Assignee]




By:                            
Name:
Title:







--------------------------------------------------------------------------------

    


[Consented to and]1 Accepted:


BANK OF AMERICA, N.A., as Administrative Agent




By:                            
Name:
Title:


[Consented to:]2 


L/C ISSUER:


                                                                             




By:                            
Name:
Title:


L/C ISSUER:


                                                                             




By:                            
Name:
Title:




SWING LINE LENDER:


                                                                             




By:                            
Name:
Title:


SWING LINE LENDER:


                                                                             




                                                           
1 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
2 To be added only if the consent of the L/C Issuers, Swing Line Lenders, and/or
Borrower is required by the terms of the Credit Agreement.





--------------------------------------------------------------------------------

    


By:                            
Name:
Title:


BORROWER:


                                                                             




By:                            
Name:
Title:









--------------------------------------------------------------------------------


    


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1    Assignor. The Assignor: (a) represents and warrants that: (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any Lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (iv) it is [not] a Defaulting Lender; and (b) assumes
no responsibility with respect to: (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Paper, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Papers or any collateral thereunder, (iii) the
financial condition of Borrower, any of its Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Paper, or (iv) the performance or
observance by Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Paper.
1.2    Assignee. The Assignee: (a) represents and warrants that: (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.1(a) and 9.1(b) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase the Assigned
Interest, (vi) it has independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that:
(i) it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Papers, and (ii) it will perform
in accordance





--------------------------------------------------------------------------------

    


with their terms all of the obligations which by the terms of the Loan Papers
are required to be performed by it as a Lender.
2.Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the Law of the State of New York.









--------------------------------------------------------------------------------


    


EXHIBIT F-1
PLEDGE AGREEMENT
THIS PLEDGE AGREEMENT (the “Agreement”) is entered into as of ___________,
between _____________________, a _____________ _____________ (with its
successors, “Debtor”), and BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent for the ratable benefit of the Lenders
(“Secured Party”).
A.    Vail Holdings, Inc., a Colorado corporation (the “Borrower”), the various
financial institutions party to the Credit Agreement (defined below)
(collectively, and as they may change from time to time in accordance with the
terms of the Credit Agreement, the “Lenders”), and Secured Party have entered
into that certain Eighth Amended and Restated Credit Agreement dated as of
August 15, 2018 (as amended, restated, extended, or supplemented from time to
time, the “Credit Agreement”).
B.    Under the terms of the Credit Agreement, the Lenders have agreed, from
time to time, to make loans to the Borrower and issue letters of credit for the
account of Borrower.
C.    Debtor is an Affiliate of Borrower. Borrower and Debtor are engaged in the
same or substantially similar or related lines of business, have close business
and financial transactions, and connections with each other, and use common
senior management and executive personnel and overall planning programs. The
Credit Agreement will be a material benefit to the Debtor and Borrower and will
result in direct business benefits to the Debtor.
D.    Debtor has executed a Guaranty in favor of Secured Party, for the benefit
of Lenders, guaranteeing the Obligation under, and as defined in, the Credit
Agreement (as amended, restated, or supplemented from time to time, the
“Guaranty”).
E.    [The execution and delivery of this Agreement is an integral part of the
transactions contemplated by the Loan Papers and is a condition precedent to
Lenders’ obligations to extend credit under the Credit Agreement.]1 [Debtor is
required to deliver this Agreement pursuant to Section [9.10] [9.11] of the
Credit Agreement.]2 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.    Definitions. As used in this Agreement, “Borrower,” “Credit Agreement,”
“Debtor,” “Guaranty,” “Lenders,” and “Secured Party” have the respective
meanings indicated above. Other capitalized terms used, but not defined, in this
Agreement and which are defined in the Credit Agreement, have the respective
meanings given them in the Credit Agreement. Except as otherwise defined in this
Agreement or in the Credit Agreement, all terms used in this Agreement which are
defined in the UCC (as defined below and as in effect on the date of this
Agreement) shall have the respective meanings given them in Articles 8 and 9 of
the UCC. In addition, as used in this Agreement:


1 Use if the Pledge Agreement is required to be delivered on the Closing Date.
2 Use if the Pledge Agreement is required to be delivered pursuant to Sections
9.10 or 9.11 of the Credit Agreement.







--------------------------------------------------------------------------------

    


Collateral means all of the property referred to in Section 3(a).
Foreign Subsidiary means any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.
Issuer means an issuer of Pledged Securities.
Organizational Documents means the articles of incorporation or organization,
bylaws, regulations, and operating agreements or other documents equivalent to
the foregoing (together with any modifications, amendments, or restatements
thereof), as applicable, of each Issuer.
Partnership Agreements means (a) those agreements listed on Annex A attached
hereto and incorporated herein by reference (together with any modifications,
amendments, or restatements thereof), and (b) partnership agreements or joint
venture agreements for any of the partnerships or joint ventures described in
clause (b) of the definition of “Partnerships” below (together with any
modifications, amendments or restatements thereof), and Partnership Agreement
means one of the Partnership Agreements.
Partnership Interests means all of Debtor’s Right, title and interest now or
hereafter accruing under the Partnership Agreements with respect to all
distributions, allocations, proceeds, fees, preferences, payments, or other
benefits, which Debtor now is or may hereafter become entitled to receive with
respect to such interests in the Partnerships and with respect to the repayment
of all loans now or hereafter made by Debtor to the Partnerships; provided, that
in no event shall more than sixty-five percent (65%) of the total outstanding
equity interests of any Foreign Subsidiary be pledged hereunder, even though all
of the outstanding equity interest of each Foreign Subsidiary may be described
on Annex A.
Partnerships means (a) those partnerships and joint ventures listed on Annex A
attached hereto and incorporated herein by reference, as such partnerships exist
or may hereinafter be restated, amended, or restructured, (b) any partnership or
joint venture in which Debtor shall, at any time, become a limited or general
partner or venturer, or (c) any partnership, joint venture, or corporation
formed as a result of the restructure, reorganization, or amendment of the
Partnerships.
Person means any individual, trustee, corporation, general partnership, limited
partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture, or
Governmental Authority.
Pledged Securities means (a) the Securities identified on Annex A (and the
certificates or instruments, if any, representing such Securities), (b)
Securities issued to Debtor by any Issuer listed on Annex A or any other Person
which becomes a Restricted Subsidiary, (c) any additional or substitute
Securities issued to Debtor by any Issuer listed on Annex A or any other Person
which becomes a Restricted Subsidiary after the date of this Agreement, and (d)
all Securities required to be included in this definition pursuant to the
provisions of Section 2(b)(vi); provided, that in no event shall more than
sixty-five percent (65%) of the total outstanding Securities of any Foreign
Subsidiary be pledged hereunder, even though all of the outstanding Securities
of each Foreign Subsidiary may be described on Annex A and included in one stock
certificate subject to any stock power delivered hereunder. Notwithstanding
anything to the contrary contained in this Agreement, Pledged Securities shall
not include, and shall not be required to include, the Securities issued to
Debtor by any Concessioner Subsidiary.







--------------------------------------------------------------------------------

    


Proceeds means all proceeds of, and all other profits, products, rentals, and
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing, or other disposition of, or other realization upon, the
Collateral, whether now existing or hereafter arising.
Secured Obligation means (a) all obligations of Debtor under the Guaranty or
this Agreement, and (b) all present and future indebtedness, obligations and
liabilities, absolute or contingent, whether voluntary or involuntary, due or
not due, incurred directly or indirectly, or acquired by a Lender by assumption
or otherwise (including, without limitation, interest accruing after the
maturity of such debts, obligations, or liabilities), and all renewals,
increases, and extensions thereof, or any part thereof, now or hereafter owed to
Secured Party or Lenders by Borrower under the Loan Papers to which it is a
party (including the “Obligation” as defined in the Credit Agreement), together
with all interest accruing thereon, fees, costs, and expenses (including,
without limitation, (i) all Attorney Costs incurred in the enforcement or
collection thereof payable under the Loan Papers, or in connection with the
protection of Rights under, the Loan Papers to which Borrower is a party, and
(ii) amounts that would become due but for operation of Section 502, 506, or any
other applicable provision of Title 11 of the Bankruptcy Code of the United
States), together with all pre- and post-maturity interest thereon (including,
without limitation, all post-petition interest if Debtor or Borrower voluntarily
or involuntarily files for bankruptcy protection, whether or not a claim for
post-filing or post-petition interest is allowed in such bankruptcy proceeding)
and any and all costs, Attorney Costs, and expenses reasonably incurred by
Secured Party or any Lender to enforce payment of any of the foregoing
indebtedness.
Security means (a) a share of capital stock issued by a Person, (b) a membership
interest issued by a Person, and (c) any other equity, ownership, or voting
interest issued by a Person, and “Securities” means more than one Security.
Security Interests means the security interests granted under this Agreement
securing the Secured Obligation.
UCC means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.
2.    Representations, Warranties and Certain Agreements.
(a)    Debtor represents and warrants as follows:
(i)    Debtor has good title to all of the Collateral purported to be owned by
it, free and clear of any Liens (other than Permitted Liens), and will keep the
Collateral free and clear of all Liens (other than Permitted Liens). The Pledged
Securities described on Annex A include all Securities issued by each such
Issuer to Debtor or, in the case of Securities of a Foreign Subsidiary, all
Securities issued by such Foreign Subsidiary are described on Annex A, but only
sixty-five percent (65%) of the outstanding Securities of such Foreign
Subsidiary are Pledged Securities hereunder. All of the Pledged Securities
have been duly authorized and validly issued, are fully paid and non-assessable,
and are subject to no option to purchase or similar Rights of any Person. As of
the date of this Agreement, Debtor is not a party to or otherwise bound by any
agreement (other than this Agreement) which restrict in any manner the Rights of
any present or future holder of any of the Pledged Securities with respect to
transfers thereof or payments of dividends or distributions thereon. The Pledged
Securities are not subject to any restrictions on transfer or manner of sale,
any holding period, or any notice requirements, other than restrictions and
requirements under applicable securities Laws.





--------------------------------------------------------------------------------

    


(ii)    Except as expressly permitted by the Credit Agreement, each Issuer and
each Partnership issuing a Partnership Interest is duly organized, currently
existing, and in good standing under all applicable Laws; there have been no
amendments, modifications, or supplements to any Partnership Agreement, any
other agreement or certificate creating any Partnership, any Organizational
Document, or any material contract relating to the Partnerships or any Issuer,
of which Secured Party has not been advised in writing; no default or breach or
potential default or breach has occurred and is continuing under any Partnership
Agreement or any Organizational Document; and no approval or consent of the
partners of any Partnership or any equityholder of any Issuer is required as a
condition to the validity and enforceability of the Security Interest created
hereby or the consummation of the transactions contemplated hereby which has not
been duly obtained by Debtor.
(iii)    Debtor has good title to the Partnership Interests free and clear of
all Liens (other than Permitted Liens). The Partnership Interests are validly
issued, fully paid, and nonassessable and are not subject to statutory,
contractual, or other restrictions governing their transfer, ownership, or
control, except as set forth in the applicable Partnership Agreements or
applicable securities Laws. All capital contributions required to be made by the
terms of the Partnership Agreements for each Partnership have been made.
(iv)    Contemporaneously with the execution and delivery of this Agreement,
Debtor has delivered to Secured Party all certificates evidencing the Pledged
Securities described on Annex A. No Collateral is in the possession of any
Person asserting any claim thereto or security interest therein that is
not permitted under the Loan Papers, except that Secured Party or its designee
may have possession of the Collateral.
(v)    Assuming that Secured Party is in continuous possession of all
certificates evidencing the Pledged Securities which constitute securities under
Articles 8 and 9 of the UCC, the Security Interests will constitute valid and
perfected security interests in such Pledged Securities prior to all other
Liens. Appropriate financing statements have been filed in the necessary
jurisdictions with respect to all other Collateral, and the Security Interests,
to the extent they may be perfected by filing financing statements in the
necessary jurisdictions, constitute valid and continuing perfected security
interests in such other Collateral to the extent a security interest can be
created therein under the UCC, securing the payment of the Secured Obligation.
All other actions necessary to perfect the Security Interests in each item of
such Collateral have been duly taken to the extent a security interest can be
created therein under the UCC as in effect in the applicable jurisdictions of
the United States.
(vi)    Debtor’s exact legal name is correctly set forth on the signature page
hereof. Debtor will provide Secured Party with at least thirty (30) days prior
written notice of any change in Debtor’s name or identity.
(vii)    Debtor’s principal place of business or, if Debtor has more than one
principal place of business, chief executive office, is, and has been for the
four-month period preceding the date hereof (or, if less, the entire period of
the existence of Debtor), located in the state specified on the signature page
hereof. In addition, Debtor is an organization of the type and (if not an
unregistered entity) is incorporated in or organized under the Laws of the state
specified on such signature page.





--------------------------------------------------------------------------------

    


(b)    Debtor agrees as follows:
(i)    Debtor shall, at Debtor’s expense, take all actions necessary or
advisable from time to time to maintain the first priority and perfection of
said security interest and shall not take any actions that would alter, impair
or eliminate said priority or perfection. Debtor will not change the location of
its chief executive office or principal place of business or change its
jurisdiction of organization unless it shall have given Secured Party at least
thirty (30) days prior notice thereof and (at Debtor’s cost and expense)
delivered an opinion of counsel with respect thereto prior to taking such action
in customary form confirming the continued validity and perfection under the UCC
(to the extent such Security Interests may be perfected under the UCC) of the
Security Interests (which opinion may contain such exceptions and assumptions as
are customary in a legal opinion of such type). Debtor shall at all times
maintain its chief executive office or principal place of business, as
applicable, within one of the 48 contiguous states in which Article 9 of the UCC
is in effect. Debtor shall not in any event change the location of any
Collateral if such change would cause the Security Interests in such Collateral
to lapse or cease to be perfected unless prior to taking such action it shall
have taken such actions as may be necessary to prevent such lapse in perfection
or failure to be perfected.
(ii)    Debtor shall (A) except as expressly permitted by the Credit Agreement,
do or cause to be done all things necessary or appropriate to keep the
Partnerships and each Issuer in full force and effect and the Rights of Debtor
and Secured Party thereunder unimpaired; (B) except as expressly permitted by
the Credit Agreement, not consent to any Partnership or Issuer selling, leasing,
or disposing of substantially all of its assets in a single transaction or a
series of transactions; (C) notify Secured Party of the occurrence of any
default or breach under any contract or agreement creating or governing the
Partnerships or Issuers; (D) except as permitted by the Credit Agreement, not
transfer, sell, or assign any of the Partnership Interests or Pledged
Securities, or any part thereof; (E) pledge hereunder, immediately upon Debtor’s
acquisition (directly or indirectly) thereof, any and all additional Partnership
Interests of any Partnership or Pledged Securities of any Issuer granted to
Debtor; and any and all additional shares of stock or other securities of each;
(F) deliver to Secured Party a fully-executed Acknowledgment of Pledge,
substantially in the form of Annex B, for each Partnership Interest and each
uncertificated Pledged Security; and (G) take any commercially reasonable action
necessary, required, or requested by Secured Party to allow Secured Party to
fully enforce its Security Interest in the Partnership Interests and Pledged
Securities, including, without limitation, the filing of any claims with any
court, liquidator, trustee, custodian, receiver, or other like person or party.
(iii)    Debtor may not change its name or corporate structure in any manner
unless it shall have given Secured Party prior notice thereof and delivered an
opinion of counsel in customary form with respect thereto prior to taking such
action confirming the continued validity and perfection under the UCC (to the
extent such Security Interests may be perfected under the UCC) of the Security
Interests (which opinion may contain such exceptions and assumptions as are
customary in a legal opinion of such type).
(iv)    Debtor shall keep full and accurate books and records relating to the
Collateral, and stamp or otherwise mark such books and records in such manner as
Required Lenders may reasonably require in order to reflect the Security
Interests.





--------------------------------------------------------------------------------

    


(v)    Debtor agrees to pay prior to delinquency all taxes, charges, Liens and
assessments against the Collateral, other than taxes, charges and assessments
which are being contested in good faith by lawful proceedings diligently
conducted, against which reserve or other provision required by GAAP has been
made; and, except as otherwise provided herein, upon the failure of Debtor to do
so, Secured Party may pay any of them in such amount as it reasonably deems
necessary to discharge the same.
(vi)    The Pledged Securities will at all times include not less than the
percentage of the issued and outstanding Securities of each Issuer shown on
Annex A, except to the extent any such Pledged Security shall have been released
in accordance with the provisions of Section 11 below.
(vii)    Debtor shall not become a party to any agreement prohibited by the
fourth sentence of Section 2(a)(i).
(viii)    Debtor shall promptly notify Secured Party in writing in the event
that any of the representations and warranties set forth herein is no longer
true and correct.
3.    The Security Interests.
(a)    Debtor, to secure the full and punctual payment and performance of the
Secured Obligation, and to induce Lenders to extend Debt under the Credit
Agreement, hereby irrevocably and unconditionally grants to Secured Party, for
the benefit of Lenders, a continuing first priority security interest in
and to all of the following property, whether now owned or existing or hereafter
acquired or arising and regardless of where located (collectively, the
“Collateral”):
(i)    all books and records of Debtor pertaining to any of the property
described in this Section 3(a);
(ii)    the Pledged Securities owned or held by Debtor and all of its Rights and
privileges with respect thereto, including, without limitation, all dividends,
interest, principal, and other payments and distributions made upon or with
respect to the Pledged Securities;
(iii)    the Partnership Interests and all Rights of Debtor with respect
thereto, including, without limitation, all Partnership Interests set forth on
Annex A and all of Debtor’s distribution Rights, income Rights, liquidation
interest, accounts, contract Rights, general intangibles, notes, instruments,
drafts, and documents relating to the Partnership Interests; and
(iv)    all Proceeds of all or any of the property described in clauses (i),
(ii), and (iii) of this Section 3(a) to the extent that such Proceeds consist of
cash or other property which would constitute Collateral pursuant to such
clauses (i), (ii), and (iii).
(b)    The Security Interests are granted as security only and shall not subject
Secured Party to, or transfer or in any way affect or modify, any obligation or
liability of the undersigned with respect to any of the Collateral or any
transaction in connection therewith.
4.    Delivery of Pledged Securities. If at any time or from time to time after
the date of this Agreement Debtor shall receive any Security required to be
pledged hereunder, it shall promptly:





--------------------------------------------------------------------------------

    


(a)    deliver to Secured Party any certificate or other instrument evidencing
each such Security, accompanied by control letters and stock powers or any other
instruments of transfer or assignment duly executed in blank, to be
held by Secured Party for the benefit of Lenders as collateral for the Secured
Obligation in accordance with this agreement; and
(b)    execute, deliver, file, and record any and all instruments, assignments,
agreements, financing statements, and other documents necessary, to the extent
determined by and in form and substance satisfactory to Secured Party in its
reasonable judgment, to perfect or continue the perfection of a security
interest in such stock for the benefit of Lenders.
5.    General Authority. Debtor hereby irrevocably appoints Secured Party its
true and lawful attorney, with full power of substitution, in the name of the
Debtor, Secured Party, Lenders, or otherwise, for the sole use and benefit of
Secured Party and Lenders, but at Debtor’s expense, to the extent permitted by
Law to exercise, at any time and from time to time while a Default exists, all
or any of the following powers (in addition to the powers specified in the
Credit Agreement) with respect to all or any of the Collateral, but only to the
extent directed to do so by Required Lenders:
(a)    to ask for, demand, sue for, collect, endorse, receive, receipt, and give
acquittance for any and all moneys due or to become due thereon or by virtue
thereof;
(b)    to commence, settle, compromise, compound, adjust, prosecute, or defend
any claim, suit, action, or proceeding with respect thereto;
(c)     to exercise as to the Collateral all Rights, powers, and remedies of an
owner necessary to exercise its Rights under this Agreement, including, without
limitation, the Right to sell, transfer, assign, or otherwise deal in or with
the same or any party thereof or the Proceeds or avails thereof;
(d)    to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference thereof;
(e)    to insure, process and preserve the Collateral;
(f)    to participate in any recapitalization, reclassification, reorganization,
consolidation, redemption, stock split, merger, or liquidation of any Issuer or
Partnership, and in connection therewith to deposit or surrender control of the
Collateral, accept money or other property in exchange for the Collateral, and
to take such action as it deems proper in connection therewith, and any money or
property received on account of or in exchange for the Collateral shall be
applied to the Secured Obligation or held by Secured Party thereafter as
Collateral pursuant to the provisions hereof; and
(g)    to obtain from any custodian or securities intermediary (if any) holding
the Collateral all information with respect to the Collateral, without any
further consent of or notice to Debtor;
provided, however, that Secured Party shall give Debtor not less than ten days
prior written notice of the time and place of any sale or other intended
disposition of any of the Collateral pursuant to clause (c) of this Section 5
and that Debtor agrees that such notice shall constitute “reasonable notice”
thereof. The foregoing appointments shall be deemed coupled with an interest of
Secured Party and shall not be revoked without Secured Party’s written consent.
To the extent permitted by Law, Debtor hereby ratifies all said attorney-in-fact
shall lawfully do by virtue hereof.





--------------------------------------------------------------------------------

    


6.    Record Ownership of Pledged Securities and Partnership Interests; Notices.
(a)    While a Default exists, Secured Party may at any time or from time to
time at the direction of Required Lenders, cause any or all of the Pledged
Securities and Partnership Interests to be transferred of record into the name
of Secured Party or its nominee. If Secured Party transfers any Pledged Security
or Partnership Interest into its name or the name of its nominee, Secured Party
will thereafter promptly give Debtor copies of any notices and communications
received by Secured Party with respect to any Pledged Security and Partnership
Interests. If such Default is cured or waived, Secured Party shall then cause
any Pledged Security and Partnership Interest so transferred into its name to be
transferred into Debtor’s name.
(b)    If a Default exists, Debtor will promptly give to Secured Party copies of
any notices and communications received by it with respect to any Pledged
Security or Partnership Interest.
7.    Right to Receive Distributions on Pledged Securities and Partnership
Interests.
(a)    While a Default exists, Secured Party shall have the Right to receive and
retain as additional security hereunder all dividends, interest, principal, and
other payments and distributions made upon or with respect to the Pledged
Securities and Partnership Interests. Debtor shall take all such action
necessary or appropriate, or as Secured Party may reasonably request, to give
effect to such Right. Any dividends, interest, principal, and other payments and
distributions which are received in respect of the Pledged Securities or
Partnership Interests by Debtor while a Default exists shall be received in
trust for the benefit of Required Lenders, and shall be segregated from other
funds of Debtor and shall (to the extent so directed by Secured Party at
the direction of Required Lenders) forthwith be paid over to Secured Party (with
any necessary endorsement).  Secured Party will not exercise its Rights under
this subsection unless directed to do so by Required Lenders. All such
dividends, interest, principal, and other payments and distributions shall
be delivered to Secured Party upon demand.
(b)    So long as no Default exists, Debtor shall have full power and authority
to receive and retain all dividends, distributions, and other payments in
respect of the Pledged Securities and Partnership Interests pledged to
Secured Party hereunder.
8.    Right to Vote Pledged Securities and Partnership Interests; Releases.
(a)    Unless a Default exists and Required Lenders have directed Secured Party
not to permit Debtor to exercise such Rights, Debtor shall have the Right, from
time to time, to vote and to give consents, ratifications and waivers with
respect to the Pledged Securities and Partnership Interests and other Collateral
that it owns and Secured Party shall, upon receiving a written request from an
authorized financial officer of Debtor deliver to Debtor or as specified in such
request, such proxies, powers of attorney, consents, ratifications and waivers
as shall be reasonably requested by Debtor in respect of any of the Pledged
Securities and Partnership Interests owned by it which are registered in the
name of Secured Party or its nominee and any other Collateral owned by Debtor.
(b)    If a Default exists, Secured Party shall have the Right, to the extent
permitted by Law, to vote and to give consents, ratifications, and waivers and
take any other action with respect to all the Pledged Securities and Partnership
Interests with the same force and effect as if Secured Party were the absolute
and sole owner thereof.  Debtor shall, at the request of Secured Party, take all
such action as may be necessary or appropriate to give effect to the Rights
granted to Secured Party pursuant to the immediate preceding sentence.





--------------------------------------------------------------------------------

    


9.    Remedies Upon Enforcement Notice.
(a)    If a Default exists, Secured Party may (to the extent so directed by
Required Lenders) exercise, on behalf of Lenders, all Rights of a secured party
under the UCC (whether or not in effect in the jurisdiction where such Rights
are exercised) and, without limiting the foregoing, Secured Party may, at the
direction of Required Lenders, without being required to give any notice, except
as herein provided or as may be required by Law: (i) sell the Collateral or any
part thereof at public or private sale, for cash, upon credit or for future
delivery, and at such price or prices as Secured Party may deem satisfactory;
(ii) declare the Secured Obligation immediately due and payable, without notice
or demand; (iii) exercise as to any or all of the Collateral all the Rights,
powers and remedies of an owner; (iv) enforce the security interest given
hereunder pursuant to the UCC; (v) exercise any other remedy provided under this
Agreement or by any applicable Law; or (vi) sell the Collateral without giving
any warranties as to the Collateral.
(b)    Secured Party or any Lender may be the purchaser of any or all of the
Collateral sold pursuant to Section 9(a)(i) at any public sale (or, if the
Collateral is of a type customarily sold in a recognized market or is of a type
which is the subject of widely distributed standard price quotations, at any
private sale). Debtor will execute and deliver such documents and take such
other lawful actions Secured Party deems necessary or advisable in order that
any such sale may be made in compliance with Law. Upon any such sale
Secured Party shall have the Right to deliver, assign, and transfer to the
purchaser thereof the Collateral so sold.  Each purchaser at any such sale shall
hold the Collateral so sold to it absolutely and free from any claim or Right of
whatsoever kind, including any equity or Right of redemption of Debtor which may
be waived, and Debtor to the extent permitted by Law, hereby specifically waives
all Rights of redemption, stay or appraisal which it has or may have under any
Law now existing or hereafter adopted. The notice (if any) of such sale required
by Section 5 shall (1) in case of a public sale, state the time and place fixed
for such sale, and (2) in the case of a private sale, state the day after which
such sale may be consummated. Any such public sale shall be held at such time or
times within ordinary business hours and at such place or places as Secured
Party may fix in the notice of such sale. At any such sale the Collateral may be
sold in one lot as an entirety or in separate parcels, as Secured Party may
determine. Secured Party shall not be obligated to make any such sale pursuant
to any such notice. Secured Party may, without notice or publication, adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for the sale, and such sale may be
made at any time or place to which the same may be so adjourned. In case of any
sale of all or any part of the Collateral on credit or for future delivery, the
Collateral so sold may be retained by Secured Party until the selling price is
paid by the purchaser thereof, but Secured Party shall not incur any liability
in case of the failure of such purchaser to take up and pay for the Collateral
so sold and, in case of any such failure, such Collateral may again be sold upon
like notice. Secured Party, instead of exercising the power of sale
herein conferred upon it, may proceed by a suit or suits at Law or in equity to
foreclose the Security Interests and sell the Collateral, or any portion
thereof, under a judgment or decree of a court or courts of competent
jurisdiction.
(c)    Debtor recognizes that, by reason of certain prohibitions contained in
the Securities Act of 1933, as amended, and applicable state securities Laws,
Secured Party may be compelled, with respect to any sale of all or any part of
the Pledged Securities, to limit purchasers to those who will agree,
among other things, to acquire the Pledged Securities for their own account, for
investment and not with a view to the distribution or resale thereof. Debtor
acknowledges that any such private sales may be at prices and on terms less
favorable to Secured Party than those obtainable through a public sale without
such restrictions, and, notwithstanding such circumstances, agree that





--------------------------------------------------------------------------------

    


any such private sale shall be deemed to have been made in a commercially
reasonable manner and that Secured Party shall have no obligation to engage in
public sales and no obligation to delay the sale of any Pledged Securities for
the period of time necessary to permit the issuer thereof to register it for
public sale.
(d)    For the purpose of enforcing any and all Rights and remedies under this
Agreement, Secured Party may, subject to the provisions of the Credit Agreement,
have access to and use Debtor’s books and records relating to the Collateral.
(e)    All Rights and remedies herein provided are cumulative and not exclusive
of any Rights or remedies otherwise provided by Law. Any single or partial
exercise of any Right or remedy shall not preclude the further exercise of any
other Right or remedy. Debtor and Borrower acknowledge that compliance with
applicable state and federal Law shall not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.
10.    Application of Proceeds. During the time a Default exists, the proceeds
of any sale of, or other realization upon, all or any part of the Collateral
shall be delivered to Secured Party for the benefit of Lenders.
11.    Termination of Security Interests; Release of Collateral.
(a)    Secured Party shall be under no obligation to permit any trading,
redemption, exchange, distribution, or substitution of the Collateral or, except
as otherwise provided in the Credit Agreement, to permit the release of any
Collateral or the proceeds thereof until the Secured Obligation has been paid in
full. In no event shall any trading, withdrawal, or substitution be allowed of
any Collateral which is the subject of a Financial Hedge with a Lender or any
Affiliate of a Lender without the prior consent of such Lender or an Affiliate
of any Lender.
(b)    At the time specified in Section 14.9(e) of the Credit Agreement for the
reversion or release of the Collateral to Debtor, the Security Interests
shall terminate and all Rights to the Collateral shall revert and be released to
it. At any time and from time to time prior to such termination of the Security
Interests, Secured Party may release any of the Collateral pursuant to the terms
of the Credit Agreement.
(c)    In the event that any Pledged Securities or Partnership Interests are
sold or otherwise transferred in a transaction which is in compliance with the
terms of the Credit Agreement, Secured Party will release its Security Interest
in such Pledged Securities or Partnership Interests.
(d)    Upon any such termination or release of the Security Interests or
Collateral, Secured Party will, at the expense of the Borrower or Debtor,
deliver to Debtor any Collateral so released that is in its possession and
execute and deliver such documents, certificates, or other instruments as the
Borrower shall reasonably request to evidence the termination of the Security
Interests or the release of such Collateral, as the case may be.
(e)    Secured Party may at any time deliver the Collateral or any part thereof
to Debtor and the receipt of Debtor shall be a complete and full acquittance for
the Collateral so delivered, and Secured Party shall thereafter be discharged
from any liability or responsibility therefor.







--------------------------------------------------------------------------------

    


12.    Waivers; Estoppel; Non-Exclusive Remedies.
(a)    No failure on the part of Secured Party to exercise, no delay in
exercising, and no course of dealing with respect to, any Right under this
Agreement shall operate as a waiver thereof; nor shall any single or partial
exercise by Secured Party of any Right under this Agreement preclude any other
or further exercise thereof or the exercise of any other Right.
(b)    No delay or failure by Secured Party to enforce any provision hereunder
shall preclude Secured Party from enforcing any such provision thereafter.
(c)    Secured Party shall be under no duty or obligation whatsoever to give
Debtor notice of, or to exercise, any subscription Rights or privileges, any
Rights or privileges to exchange, convert, or redeem, or any other Rights or
privileges relating to or affecting any Collateral.
(d)    Debtor, to the extent it may lawfully do so, (i) agrees that it will not
at any time, in any manner whatsoever, claim or take the benefit or advantage of
any appraisement, valuation, stay, extension, moratorium, turnover or redemption
Law, or any Law permitting it to direct the order in which the Collateral shall
be sold, now or at any time hereafter in force, which may delay, prevent, or
otherwise affect the performance or enforcement of this Agreement, (ii) hereby
waives all benefit or advantage of all such Laws and covenants, and (iii) agrees
that it will suffer and permit the execution of every such power as though no
such Law were in force.
(e)    Debtor, to the extent it may lawfully do so, on behalf of itself and all
who claim through or under it, including, without limitation, any and all
subsequent creditors, vendees, assignees, and lienors, waives and releases all
Rights to demand or to have any marshalling of the Collateral upon any
sale, whether made under any power of sale granted in this Agreement or pursuant
to judicial proceedings or upon foreclosure or any enforcement of this Agreement
and consents and agrees that all the Collateral may at any such sale be offered
and sold as an entirety.
(f)    Debtor waives, to the extent permitted by applicable Law, presentment,
demand, protest, and any notice of any kind (except notices explicitly required
under this Agreement) in connection with this agreement and any action taken by
Secured Party with respect to the Collateral.
(g)    The Rights in this Agreement are cumulative and are not exclusive of any
other remedies provided by Law or any other contract.
13.    Successors and Assigns. This Agreement is for the benefit of Secured
Party and Lenders and their respective successors and permitted assigns, and in
the event of an assignment of all or any of the Secured Obligation, the Rights
hereunder, to the extent applicable to the portion assigned, shall be
transferred therewith. This Agreement shall be binding on the undersigned,
Secured Party, Lenders, and their respective successors and permitted assigns.
14.    Loan Paper. This Agreement is a Loan Paper and is subject to the
applicable provisions of Section 15 of the Credit Agreement, all of which are
incorporated into this Agreement by reference the same as if set forth in this
Agreement verbatim.
15.    Costs. All advances, charges, costs, and expenses, including reasonable
Attorney Costs, incurred or paid by Secured Party in exercising any Right,
power, or remedy conferred by this Agreement or in the enforcement thereof,
shall become a part of the Debt secured hereunder and shall be paid to Secured
Party by Borrower and Debtor immediately and without demand, with interest
thereon at an annual rate equal





--------------------------------------------------------------------------------

    


to the highest rate of interest of any Debt secured by this Agreement (or, if
there is no such interest rate, at the maximum interest rate permitted by Law
for interest on judgments).
16.    Authority to file Financing Statements; Further Assurances.
(a)    Debtor hereby authorizes Secured Party to file one or more financing
statements describing all or part of the Collateral, and continuation
statements, or amendments thereto, relative to all or part of the Collateral as
authorized by applicable Law. Such financing statements, continuation
statements, and amendments will contain any other information required by the
UCC for the sufficiency or filing office acceptance of any financing statement,
continuation statement or amendment, including whether Debtor is an
organization, the type of organization, and any organizational identification
number issued to Debtor. Debtor agrees to furnish any such information to
Secured Party promptly upon request.
(b)    Debtor and Borrower shall, at the request of Secured Party, execute such
other agreements, documents, or instruments in connection with this Agreement as
Secured Party may reasonably deem necessary to evidence or perfect the security
interests granted herein, to maintain the first priority of the security
interests, or to effectuate the Rights granted to Secured Party herein.
17.    UCC. Any term used or defined in the UCC and not defined in this
Agreement has the meaning given to the term in the UCC, when used in this
Agreement.
18.    NOTICE OF FINAL AGREEMENT. THIS WRITTEN SECURITY AGREEMENT AND ANY OTHER
DOCUMENTS EXECUTED IN CONNECTION WITH THIS SECURITY AGREEMENT REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[SIGNATURES BEGIN ON THE FOLLOWING PAGE]









--------------------------------------------------------------------------------


    


In Witness Whereof, Debtor has executed this Agreement by its duly authorized
officer, as of the date first written above.
Debtor’s Principal Place of Business/Chief Executive Office:
DEBTOR:
                                                                       
                                                                                
Street Address
 
                                                                       
By:                                                                   
City      State      Zip


 
 
Title:                                                                


 
Date:                                                                 





Debtor’s type of organization:                 
Debtor’s state of incorporation or organization (if Debtor is a corporation,
limited partnership, limited liability company or other registered entity):




Debtor’s organizational identification number, if any, assigned by the state of
incorporation or organization (if no organizational identification number has
been assigned, enter “None”):




                                                                       
                                                                       










--------------------------------------------------------------------------------

    






SECURED PARTY:


BANK OF AMERICA, N.A., as
Administrative Agent






By:                     
Name:                  
Title:                    















--------------------------------------------------------------------------------


    


ANNEX A TO PLEDGE AGREEMENT
PLEDGED SECURITIES






Issuer
Authorized and Outstanding Shares/Interests




Par Value


Pledged Stock/ Interest




Certificate Number




Percentage Owned




Other Liens




























 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



PARTNERSHIPS/PARTNERSHIP AGREEMENTS/PARTERSHIP INTERESTS
Partnerships:
[Describe, or if none, state “None”]
Partnership Interests:
[Describe, or if none, state “None”]
Partnership Agreements:
[Describe, or if none, state “None”]











--------------------------------------------------------------------------------


    


ANNEX B TO PLEDGE AGREEMENT
ACKNOWLEDGMENT OF PLEDGE


[PARTNERSHIP][ISSUER]: _______________
INTEREST OWNER:     

BY THIS ACKNOWLEDGMENT OF PLEDGE, dated as of _________________, ________ ,
________________________ (the “[Partnership][Issuer]”) hereby acknowledges the
pledge in favor of Bank of America, N.A. (“Pledgee”), in its capacity as
Administrative Agent for certain Lenders and as Secured Party under that certain
Pledge Agreement dated as of _________________, against, and a security interest
in favor of Pledgee in, all of                  ‘s (the “Interest Owner”) Rights
in connection with any equity interest in the [Partnership][Issuer] now and
hereafter owned by the Interest Owner (“[Partnership Interest][Pledged
Securities]”).
A.    Pledge Records. The [Partnership][Issuer] has identified Pledgee’s
interest in all of the Interest Owner’s Right, title, and interest in and to all
of the Interest Owner’s [Partnership Interest][Pledged Securities] as subject to
a pledge and security interest in favor of Pledgee in the books and records of
the [Partnership][Issuer].
B.    Distributions, Accounts, and Correspondence. The [Partnership][Issuer]
hereby acknowledges that (i) all proceeds, distributions, and other amounts
payable to the Interest Owner, including, without limitation, upon the
termination, liquidation, and dissolution of the [Partnership][Issuer] shall be
paid and remitted to the Pledgee upon demand, (ii) all funds in deposit accounts
shall be held for the benefit of Pledgee, and (iii) all future correspondence,
accountings of distributions, and tax returns of the [Partnership][Issuer] shall
be provided to the Pledgee. The [Partnership][Issuer] acknowledges and accepts
such direction and hereby agrees that it shall, upon the written demand by
Secured Party, pay directly to Secured Party at such address any and all
distributions, income, and cash flow arising from the [Partnership
Interests][Pledged Securities] whether payable in cash, property or otherwise,
subject to and in accordance with the terms and conditions of the
[Partnership][Issuer]. The Pledgee may from time to time notify the
[Partnership][Issuer] of any change of address to which such amounts are to be
paid.
Remainder of Page Intentionally Blank.
Signature Page to Follow.













--------------------------------------------------------------------------------

    


EXECUTED as of the date first stated in this Acknowledgment of Pledge.




[PARTNERSHIP][ISSUER]


By:                         
Name:                  
Title:                    














    











--------------------------------------------------------------------------------






EXHIBIT F-2
CONFIRMATION OF PLEDGE AGREEMENT
THIS CONFIRMATION OF PLEDGE AGREEMENT (this “Confirmation”) is executed as of
August 15, 2018, by each of the undersigned (each, a “Debtor,” and collectively,
the “Debtors”), in favor of Bank of America, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders and their respective successors and
assigns (collectively, the “Lenders”) that are from time to time parties to the
Credit Agreement (as hereinafter defined).
Capitalized terms not otherwise defined in this Confirmation shall have the
meanings ascribed to such terms in the Pledge Agreements (as hereinafter
defined).
R E C I T A L S
A.    Vail Holdings, Inc., a Colorado corporation (the “Borrower”), certain
lenders party thereto, and Bank of America, N.A., as administrative agent, are
parties to that certain Seventh Amended and Restated Revolving Credit Agreement
dated as of May 1, 2015 (as the same may have been amended from time to time
prior to the date hereof, the “Existing Credit Agreement”).
B.    Each Debtor executed and delivered to Administrative Agent, for the
benefit of Lenders, the Pledge Agreement identified on Schedule A hereto (as the
same have been or may hereafter be from time to time amended, each, a “Pledge
Agreement,” and collectively, the “Pledge Agreements”).
C.    Concurrently herewith, (a) the Existing Credit Agreement will be amended
and restated pursuant to the Eighth Amended and Restated Credit Agreement (as
the same may be restated, modified, amended, or supplemented from time to time,
the “Credit Agreement”), by and among the Borrower, the Administrative Agent,
and the Lenders, and (b) the Borrower, the Administrative Agent and the Lenders
will execute an Amendment Agreement (the “Amendment”) pursuant to which the
Credit Agreement will be effected.
D.    The execution and delivery of this Confirmation is an integral part of the
transactions contemplated by the Loan Papers and is a condition precedent to
Lenders’ obligations to extend credit under the Credit Agreement.
E.    In connection with the Credit Agreement and the Amendment, each Debtor has
agreed to ratify and confirm its Pledge Agreement and to amend its Pledge
Agreement as set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Debtors hereby agree as follows:
1.    Confirmation of Pledge. Each Debtor hereby (a) consents and agrees to the
execution and delivery of the Amendment and the related Loan Papers (as defined
in the Credit Agreement), (b) ratifies and confirms that the Pledge Agreement
executed by such Debtor, as amended hereby, is not released, diminished,
impaired,





--------------------------------------------------------------------------------

    


reduced, or otherwise adversely affected by the Credit Agreement or the
Amendment and continues to secure the full payment and performance of the
Secured Obligation, (c) acknowledges the continuing existence and priority of
the Liens granted, conveyed, and assigned to Administrative Agent, for the
benefit of Lenders, under the Pledge Agreement, and (d) agrees that the Secured
Obligation includes, without limitation, the Obligation (as defined in the
Credit Agreement).
2.    Other Agreements. Each Debtor (a) agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
pledges, and other agreements, documents, instruments, and certificates as the
Administrative Agent may reasonably deem necessary or appropriate in order to
preserve and protect those Security Interests granted by such Debtor pursuant to
the Pledge Agreement executed by such Debtor; (b) represents and warrants to the
Administrative Agent that such liability and obligation may reasonably be
expected to directly or indirectly benefit such Debtor; (c) waives notice of
acceptance of this Confirmation; (d) represents and warrants to the
Administrative Agent that such Debtor has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Confirmation; and
(e) represents and warrants to the Administrative Agent that the representations
and warranties in the Pledge Agreement executed by such Debtor, after giving
effect to this Confirmation, are true and correct on the date hereof in all
material respects, as though made on the date hereof, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate in all material respects as of such earlier date) or as disclosed in
writing to the Administrative Agent.
3.    Continued Effect. All terms, provisions, and conditions of the Pledge
Agreement executed by such Debtor, as amended hereby, shall continue in full
force and effect and shall remain enforceable and binding in accordance with the
terms of such Pledge Agreement, as amended.
4.    Parties Bound. This Confirmation shall be binding upon and inure to the
benefit of each Debtor and the Administrative Agent, for the benefit of the
Lenders, and their respective successors, permitted assigns, and legal
representatives.
5.    Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Confirmation.
6.    Governing Law. THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK SHALL GOVERN
THE VALIDITY, CONSTRUCTION, ENFORCEMENT, AND INTERPRETATION OF THIS
CONFIRMATION.
7.    NOTICE OF FINAL AGREEMENT. THIS CONFIRMATION REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.







--------------------------------------------------------------------------------

    


Remainder of Page Intentionally Blank
Signature Page to Follow







--------------------------------------------------------------------------------


    


EXECUTED as of the day and year first above written.




DEBTORS:


The Vail Corporation (d/b/a “Vail Associates, Inc.”)
Vail Resorts, Inc.
Vail Holdings, Inc.
Beaver Creek Associates, Inc.
Grand Teton Lodge Company
Lodge Properties Inc.
Rockresorts International, LLC
By: Vail RR, Inc.
Teton Hospitality Services, Inc.
VA Rancho Mirage I, Inc.
VA Rancho Mirage II, Inc.
Vail Resorts Development Company
Vail RR, Inc.
Vail Summit Resorts, Inc.
Vail/Arrowhead, Inc.
VR Heavenly I, Inc.
VR Heavenly II, Inc.
All Media Holdings, Inc.
Heavenly Valley, Limited Partnership
By: VR Heavenly I, Inc.
National Park Hospitality Company
SSV Holdings, Inc.
Vail Associates Holdings, Ltd.
All Media Associates, Inc.
SSV Online Holdings, Inc.
VR CPC Holdings, Inc.
VR US Holdings, Inc.


By:                        
Name:    
Title:    







--------------------------------------------------------------------------------

    


The undersigned, as Administrative Agent for the benefit of the Lenders, hereby
accepts the foregoing Confirmation.


ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A.




By:                        
Name:    
Title:    













--------------------------------------------------------------------------------


    


Schedule A
Pledge Agreements
1.
Amended and Restated Pledge Agreement dated as of June 10, 2003, between The
Vail Corporation (d/b/a “Vail Associates, Inc.”), and Bank of America, N.A., as
Administrative Agent for the ratable benefit of the Lenders.

2.
Amended and Restated Pledge Agreement dated as of June 10, 2003, between Vail
Resorts, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

3.
Amended and Restated Pledge Agreement dated as of June 10, 2003, between Vail
Holdings, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

4.
Amended and Restated Pledge Agreement dated as of June 10, 2003, between Beaver
Creek Associates, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

5.
Amended and Restated Pledge Agreement dated as of June 10, 2003, between Grand
Teton Lodge Company, and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

6.
Amended and Restated Pledge Agreement dated as of June 10, 2003, between Lodge
Properties Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

7.
Amended and Restated Pledge Agreement dated as of June 10, 2003, between Teton
Hospitality Services, Inc., and Bank of America, N.A., as Administrative Agent
for the ratable benefit of the Lenders.

8.
Amended and Restated Pledge Agreement dated as of June 10, 2003, between VA
Rancho Mirage I, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

9.
Amended and Restated Pledge Agreement dated as of June 10, 2003, between VA
Rancho Mirage II, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

10.
Amended and Restated Pledge Agreement dated as of June 10, 2003, between Vail
Resorts Development Company, and Bank of America, N.A., as Administrative Agent
for the ratable benefit of the Lenders.

11.
Amended and Restated Pledge Agreement dated as of June 10, 2003, between Vail
RR, Inc., and Bank of America, N.A., as Administrative Agent for the ratable
benefit of the Lenders.

12.
Amended and Restated Pledge Agreement dated as of June 10, 2003, between Vail
Summit Resorts, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.






--------------------------------------------------------------------------------

    


13.
Amended and Restated Pledge Agreement dated as of June 10, 2003, between
Vail/Arrowhead, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.



14.
Amended and Restated Pledge Agreement dated as of June 10, 2003, between VR
Heavenly I, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

15.
Amended and Restated Pledge Agreement dated as of June 10, 2003, between VR
Heavenly II, Inc., and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

16.
Second Amended and Restated Pledge Agreement dated as of April 16, 2008, between
Rockresorts International, LLC, and Bank of America, N.A., as Administrative
Agent for the ratable benefit of the Lenders.

17.
Pledge Agreement dated as of June 29, 2011, between SSV Holdings, Inc., and Bank
of America, N.A., as Administrative Agent for the ratable benefit of the
Lenders.

18.
Pledge Agreement dated as of January 25, 2006, between Vail Associates Holdings,
Ltd., and Bank of America, N.A., as Administrative Agent for the ratable benefit
of the Lenders.

19.
Pledge Agreement dated as of June 25, 2010, between All Media Holdings, Inc.,
and Bank of America, N.A., as Administrative Agent for the ratable benefit of
the Lenders.

20.
Pledge Agreement dated as of March 13, 2007, between National Park Hospitality
Company, and Bank of America, N.A., as Administrative Agent for the ratable
benefit of the Lenders.

21.
Pledge Agreement dated as of September 13, 2010, between Heavenly Valley,
Limited Partnership, and Bank of America, N.A., as Administrative Agent for
the ratable benefit of the Lenders.

22.
Pledge Agreement dated as of January 25, 2011, between All Media Associates,
Inc., and Bank of America, N.A., as Administrative Agent for the ratable benefit
of the Lenders.

23.
Pledge Agreement dated as of June 29, 2011, between SSV Online Holdings, Inc.,
and Bank of America, N.A., as Administrative Agent for the ratable benefit of
the Lenders.

24.
Pledge Agreement dated as of October 5, 2014, between VR CPC Holdings, Inc., and
Bank of America, N.A., as Administrative Agent for the ratable benefit of the
Lenders.

25.
Pledge Agreement dated as of February 15, 2016, between VR US Holdings, Inc.,
and Bank of America, N.A., as Administrative Agent for the ratable benefits of
the Lenders.



    





--------------------------------------------------------------------------------






EXHIBIT G-1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Eighth Amended and Restated Credit Agreement,
effective as of August 15, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Vail Holdings, Inc., a Colorado corporation, each Lender from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 4.1(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:                        
Name:
Title:
Date:    ____________ __, 20__









--------------------------------------------------------------------------------






EXHIBIT G-2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Eighth Amended and Restated Credit Agreement,
effective as of August 15, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement), among
Vail Holdings, Inc., a Colorado corporation, each Lender from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 4.1(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code and (v)
the interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:                        
Name:
Title:
Date:    ____________ __, 20__









--------------------------------------------------------------------------------






EXHIBIT G-3




FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Eighth Amended and Restated Credit Agreement,
effective as of August 15, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Vail Holdings, Inc., a Colorado corporation, each Lender from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 4.1(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) the
interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:                        
Name:
Title:
Date:    ____________ __, 20__









--------------------------------------------------------------------------------






EXHIBIT G-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to that certain Eighth Amended and Restated Credit Agreement,
effective as of August 15, 2018 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Vail Holdings, Inc., a Colorado corporation, each Lender from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 4.1(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code and (vi) the interest
payments in question are not effectively connected with the undersigned’s
conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:                        
Name:
Title:
Date:    ____________ __, 20__





